Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

June 5, 2018

among

SKYLINE CHAMPION CORPORATION,

as Holdings,

CHAMPION HOME BUILDERS, INC.,

as the Borrower,

The LENDERS Party Hereto,

and

CITIZENS BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

 

CITIZENS BANK, N.A., JPMORGAN CHASE BANK, N.A., ROYAL BANK OF CANADA,

JEFFERIES FINANCE LLC, and WELLS FARGO BANK, N.A.,

as Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Classification of Loans and Borrowings      76  

SECTION 1.03

  Terms Generally      76  

SECTION 1.04

  Accounting Terms; GAAP      77  

SECTION 1.05

  Currency Translation; Rates      78  

SECTION 1.06

  Timing of Payment of Performance      79  

SECTION 1.07

  Cashless Rollovers      79  

SECTION 1.08

  Certain Calculations and Tests      79  

SECTION 1.09

  Rounding      81  

SECTION 1.10

  Additional Currencies      81  

ARTICLE II THE CREDITS

     82  

SECTION 2.01

  Commitments      82  

SECTION 2.02

  Loans and Borrowings      82  

SECTION 2.03

  Requests for Borrowings      83  

SECTION 2.04

  Swingline Loans      84  

SECTION 2.05

  Letters of Credit      86  

SECTION 2.06

  Funding of Borrowings      92  

SECTION 2.07

  Interest Elections      93  

SECTION 2.08

  Termination and Reduction of Commitments      95  

SECTION 2.09

  Repayment of Loans; Evidence of Debt      95  

SECTION 2.10

  Amortization of Term Loans      96  

SECTION 2.11

  Prepayment of Loans      97  

SECTION 2.12

  Fees      108  

SECTION 2.13

  Interest      109  

SECTION 2.14

  Alternate Rate of Interest      110  

SECTION 2.15

  Increased Costs      111  

SECTION 2.16

  Break Funding Payments      112  

SECTION 2.17

  Taxes      113  

SECTION 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      117  

SECTION 2.19

  Mitigation Obligations; Replacement of Lenders      119  

 

i



--------------------------------------------------------------------------------

SECTION 2.20

  Incremental Loans and Commitments      120  

SECTION 2.21

  Refinancing Amendments      124  

SECTION 2.22

  Defaulting Lenders      125  

SECTION 2.23

  Illegality      126  

SECTION 2.24

  Loan Modification Offers      127  

SECTION 2.25

  Permitted Debt Exchanges      128  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     131  

SECTION 3.01

  Organization; Powers      132  

SECTION 3.02

  Authorization; Enforceability      132  

SECTION 3.03

  Governmental Approvals; No Conflicts      132  

SECTION 3.04

  Financial Statements; No Material Adverse Effect      132  

SECTION 3.05

  Properties      133  

SECTION 3.06

  Litigation and Environmental Matters      133  

SECTION 3.07

  Compliance with Laws      133  

SECTION 3.08

  Investment Company Status      133  

SECTION 3.09

  Taxes      134  

SECTION 3.10

  ERISA; Foreign Pension Plans      134  

SECTION 3.11

  Disclosure      134  

SECTION 3.12

  Subsidiaries      134  

SECTION 3.13

  Intellectual Property; Licenses, Etc      135  

SECTION 3.14

  Solvency      135  

SECTION 3.15

  Federal Reserve Regulations      135  

SECTION 3.16

  Security Interest in Collateral      135  

SECTION 3.17

  PATRIOT Act, OFAC and FCPA      135  

ARTICLE IV CONDITIONS

     136  

SECTION 4.01

  Effective Date      136  

SECTION 4.02

  Each Credit Event      138  

ARTICLE V AFFIRMATIVE COVENANTS

     139  

SECTION 5.01

  Financial Statements and Other Information      139  

SECTION 5.02

  Notices of Material Events      142  

SECTION 5.03

  Information Regarding Collateral      142  

SECTION 5.04

  Existence; Conduct of Business      143  

SECTION 5.05

  Payment of Taxes, Etc.      143  

 

ii



--------------------------------------------------------------------------------

SECTION 5.06

  Maintenance of Properties      143  

SECTION 5.07

  Insurance.      143  

SECTION 5.08

  Books and Records; Inspection and Audit Rights      144  

SECTION 5.09

  Compliance with Laws      144  

SECTION 5.10

  Use of Proceeds and Letters of Credit      145  

SECTION 5.11

  Additional Subsidiaries      145  

SECTION 5.12

  Further Assurances      146  

SECTION 5.13

  [Reserved]      146  

SECTION 5.14

  Certain Post-Closing Obligations      146  

SECTION 5.15

  Designation of Subsidiaries      147  

SECTION 5.16

  Change in Nature of Business      147  

SECTION 5.17

  Fiscal Year End Changes      148  

ARTICLE VI NEGATIVE COVENANTS

     148  

SECTION 6.01

  Indebtedness; Certain Equity Securities      148  

SECTION 6.02

  Liens      153  

SECTION 6.03

  Fundamental Changes      157  

SECTION 6.04

  Investments, Loans, Advances, Guarantees and Acquisitions      158  

SECTION 6.05

  Asset Sales      162  

SECTION 6.06

  [Reserved].      165  

SECTION 6.07

  Negative Pledge      165  

SECTION 6.08

  Restricted Payments; Certain Payments of Indebtedness      167  

SECTION 6.09

  Transactions with Affiliates      171  

SECTION 6.10

  Financial Maintenance Covenant      173  

ARTICLE VII EVENTS OF DEFAULT

     173  

SECTION 7.01

  Events of Default      173  

SECTION 7.02

  Right to Cure      177  

SECTION 7.03

  Application of Proceeds      178  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     179  

ARTICLE IX MISCELLANEOUS

     185  

SECTION 9.01

  Notices      185  

SECTION 9.02

  Waivers; Amendments      186  

SECTION 9.03

  Expenses; Indemnity; Damage Waiver      191  

SECTION 9.04

  Successors and Assigns      194  

 

iii



--------------------------------------------------------------------------------

SECTION 9.05

  Survival      203  

SECTION 9.06

  Counterparts; Integration; Effectiveness      204  

SECTION 9.07

  Severability      204  

SECTION 9.08

  Right of Setoff      204  

SECTION 9.09

  Governing Law; Jurisdiction; Consent to Service of Process      205  

SECTION 9.10

  WAIVER OF JURY TRIAL      206  

SECTION 9.11

  Headings      206  

SECTION 9.12

  Confidentiality      206  

SECTION 9.13

  USA Patriot Act      208  

SECTION 9.14

  Judgment Currency      208  

SECTION 9.15

  Release of Liens and Guarantees      208  

SECTION 9.16

  No Fiduciary Relationship      209  

SECTION 9.17

  Permitted Intercreditor Agreements      209  

SECTION 9.18

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      210
 

SECTION 9.19

  Electronic Execution of Assignments and Certain Other Documents      211  

SECTION 9.20

  Other Agents and Arrangers      211  

 

SCHEDULES:

     

Schedule 1.01(a)

     —     

Excluded Subsidiaries

Schedule 1.01(b)

     —     

Existing LCs

Schedule 2.01(a)

     —     

Revolving Commitments

Schedule 2.01(b)

     —     

LC Commitments

Schedule 3.05

     —     

Effective Date Material Real Property

Schedule 3.12

     —     

Subsidiaries

Schedule 5.14

     —     

Certain Post-Closing Obligations

Schedule 6.01

     —     

Existing Indebtedness

Schedule 6.02

     —     

Existing Liens

Schedule 6.04(f)

     —     

Existing Investments

Schedule 6.07

     —     

Existing Restrictions

Schedule 6.09

     —     

Existing Affiliate Transactions

 

iv



--------------------------------------------------------------------------------

EXHIBITS:       Exhibit A    —      Form of Acceptance and Prepayment Notice
Exhibit B    —      Form of Assignment and Assumption Exhibit C    —      Form
of Borrowing Request Exhibit D    —      Form of Collateral Agreement Exhibit E
   —      Form of Discount Range Prepayment Notice Exhibit F    —      Form of
Discount Range Prepayment Offer Exhibit G    —      Form of Revolving Note
Exhibit H    —      Form of Guarantee Agreement Exhibit I    —      Form of
Interest Election Request Exhibit J    —      [Reserved] Exhibit K    —     
[Reserved] Exhibit L    —      Form of Solicited Discounted Prepayment Notice
Exhibit M    —      Form of Solicited Discounted Prepayment Offer Exhibit N   
—      Form of Specified Discount Prepayment Notice Exhibit O    —      Form of
Specified Discount Prepayment Response Exhibit P    —      Form of Notice of
Prepayment Exhibit Q-1    —      Form of U.S. Tax Compliance Certificate (For
Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit Q-2    —      Form of U.S. Tax Compliance Certificate (For Non-U.S.
Lenders That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit Q-3
   —      Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit Q-4   
—      Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants That
Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit R    —      Form
of Closing Certificate Exhibit S    —      Form of Intercompany Note Exhibit T
   —      Form of Affiliated Lender Assignment and Assumption Exhibit U    —  
   Form of Solvency Certificate

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 5, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), among SKYLINE CHAMPION
CORPORATION, an Indiana corporation (“Holdings”), CHAMPION HOME BUILDERS, INC.,
a Delaware corporation (the “Borrower”), the Lenders (as defined herein) from
time to time party hereto and CITIZENS BANK, N.A., as Administrative Agent and
as Collateral Agent.

RECITALS

WHEREAS, pursuant to the Share Contribution and Exchange Agreement, dated as of
January 5, 2018 (as amended, supplemented or otherwise modified from time to
time prior to the date hereof, the “Contribution and Exchange Agreement”), by
and among, inter alios, Holdings and Champion Enterprises Holdings, LLC, a
Delaware limited liability company (“CEH”), CEH and Holdings consummated a share
contribution and exchange, effective June 1, 2018, pursuant to which CEH
contributed the CHB Shares (as defined in the Contribution and Exchange
Agreement) to Holdings in exchange for the issuance to CEH of duly authorized,
validly issued, fully-paid and non-assessable common shares in Holdings (the
“Contribution and Exchange”); and

WHEREAS, in order to (i) refinance in full existing Indebtedness of the Borrower
and its Subsidiaries under the Existing Champion Credit Agreement in an
outstanding principal amount of approximately $46,900,000, (ii) replace or “roll
over” the Existing Letters of Credit and thereby permit the release of cash
collateral posted with respect to the Existing Letters of Credit, (iii) fund the
payment of fees and expenses incurred by Holdings and its respective
Subsidiaries in connection with the closing of the transactions contemplated by
this Agreement and (iv) fund working capital requirements, letter of credit
needs and other general corporate purposes of Holdings and its respective
Subsidiaries, the Borrower has requested, and the Revolving Lenders have agreed
that (1) the Revolving Lenders shall make available to the Borrower a revolving
credit facility (including a letter of credit sub-facility) which, on the
Effective Date and upon the terms and subject to the conditions set forth in
this Agreement, shall be in an aggregate principal amount of up to $100,000,000,
(2) the Issuing Banks shall issue Letters of Credit in an aggregate face amount
at any time outstanding not in excess of $45,000,000 and (3) the Swingline
Lender shall extend credit in the form of Swingline Loans at any time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding not in excess of $10,000,000.

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

1



--------------------------------------------------------------------------------

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit A.

“Acceptance Date” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).

“Accepting Lenders” has the meaning assigned to such term in Section 2.24(a).

“Accounting Changes” has the meaning assigned to such term in Section 1.04(d).

“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period,
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to Holdings and the Restricted Subsidiaries in the
definition of “Consolidated EBITDA” (and in the component financial definitions
used therein) were references to such Pro Forma Entity and its subsidiaries
which will become Restricted Subsidiaries), all as determined on a consolidated
basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Acquisition Debt” has the meaning assigned to such term in
Section 6.01(a)(xxvi).

“Acquisition Transaction” means the purchase or other acquisition, by merger,
consolidation or otherwise, by Holdings or any Restricted Subsidiary of any
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person or of a majority of the outstanding
Equity Interests of any Person (including any Investment which serves to
increase Holdings or any Restricted Subsidiary’s respective equity ownership in
any Joint Venture to an amount in excess of the majority of the outstanding
Equity Interests of such Joint Venture).

“Additional Lender” means, at any time, any bank or other financial institution
(including any such bank or financial institution that is a Lender at such time)
that agrees to provide any portion of any (a) Incremental Facility pursuant to
an Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Lender shall be
subject to the approval of (i) the Administrative Agent, each Issuing Bank and
the Swingline Lender (such approval in each case not to be unreasonably withheld
or delayed) and (ii) the Borrower, in each of the foregoing clauses (i) and
(ii), to the extent such approval would be required pursuant to Section 9.04 if
an assignment of the applicable Loans or Commitments were being made to such
Additional Lender.

 

2



--------------------------------------------------------------------------------

“Additional/Replacement Revolving Commitments” has the meaning assigned to such
term in Section 2.20(a).

“Adjusted LIBO Rate” means, for any Interest Period with respect to a
Eurocurrency Loan denominated in Dollars, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
Dollars for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Citizens Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning assigned to such term in Section 2.24(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified. For the purposes of this Agreement and the other Loan
Documents, Jefferies LLC and its Affiliates shall be deemed to be Affiliates of
Jefferies Finance LLC and its Affiliates.

“Affiliated Debt Fund” means any Affiliate of a Sponsor (other than a natural
Person) that is a bona fide debt fund or investment vehicle that is engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities, and that (i) exercises
independent discretion from the private equity business of such Sponsor and,
where such Sponsor is itself engaged in the business of debt investing, from
such debt investing business of such Sponsor or (ii) in the case of
Centerbridge, Centerbridge Special Credit Partners, L.P., Centerbridge Special
Credit Partners II, L.P. Centerbridge Special Credit Partners III, L.P.,
Centerbridge Special Credit Partners III-Flex, L.P., any of their respective
subsidiaries or successor or parallel funds or vehicles which exercises
fiduciary duties to the investors thereof that are independent of their duties
to the investors in the private equity business of Centerbridge, and any of
Centerbridge’s Affiliates, funds, partnerships or other co-investment vehicles
managed, advised or controlled by the foregoing, or (iii) in the case of MAK
and/or BCC, any of their respective subsidiaries or successor or parallel funds
or vehicles which exercises fiduciary duties to the investors thereof that are
independent of their duties to the investors of MAK or BCC, as applicable.

“Affiliated Debt Fund Restrictions” has the meaning assigned to such term in
Section 9.04(g).

“Affiliated Lender” means any Non-Affiliated Debt Fund, Holdings and/or any
Restricted Subsidiary.

“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 9.04(g)(5).

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.04(g)(4).

 

3



--------------------------------------------------------------------------------

“Agent” means the Administrative Agent, the Collateral Agent, each Lead
Arranger, each Joint Bookrunner and any successors and assigns in such capacity,
and “Agents” means two or more of them.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% per annum and (c) the Adjusted LIBO Rate
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in Dollars with a maturity of one month plus 1.00%
per annum. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.10.

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the aggregate Revolving
Exposures of all Revolving Lenders at that time). If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments pursuant to this Agreement and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan and any Unused Line Fee, the applicable rate per annum set
forth below under the caption “ABR Spread”, “Eurocurrency Spread” or “Unused
Line Fee”, as applicable; in each case based upon the First Lien Net Leverage
Ratio as of the end of the Fiscal Quarter for which consolidated financial
statements have most recently been delivered pursuant to Section 5.01(a) or
Section 5.01(b); provided that, notwithstanding the foregoing, through the end
of the fiscal quarter ended December 31, 2018, the Applicable Rate shall be
based on the rates per annum set forth in Category 3 below:

 

4



--------------------------------------------------------------------------------

Category    First Lien Net Leverage Ratio    ABR
Spread     Eurocurrency
Spread     Unused
Line
Fee   1    Greater than or equal to 2.00 to 1.00      1.25 %      2.25 %     
0.40 %  2    Less than 2.00 to 1.00 but greater than or equal to 1.25 to 1.00   
  1.00 %      2.00 %      0.35 %  3    Less than 1.25 to 1.00 but greater than
or equal to 0.50 to 1.00      0.75 %      1.75 %      0.30 %  4    Less than
0.50 to 1.00      0.50 %      1.50 %      0.25 % 

For the purposes of the foregoing, each change in the Applicable Rate resulting
from a change in the First Lien Net Leverage Ratio shall be effective during the
period commencing on and including the Business Day following the date of
delivery to the Administrative Agent pursuant to Section 5.01(a) or
Section 5.01(b) of the consolidated financial statements and related Compliance
Certificate indicating such change and ending on the date immediately preceding
the effective date of the next such change. Notwithstanding the foregoing, the
Applicable Rate, at the option of the Administrative Agent or the Majority in
Interest of the Revolving Lenders, shall be based on the rates per annum set
forth in Category 1 if the Borrower fails to deliver the consolidated financial
statements required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) or any Compliance Certificate required to be delivered pursuant
hereto, in each case within the time periods specified herein for such delivery,
during the period commencing on and including the day of the occurrence of a
Default resulting from such failure and until the delivery thereof.

“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Cash Equivalents.”

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), or as otherwise required to be entered into under the
terms of this Agreement, substantially in the form of Exhibit B or any other
form reasonably approved by the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Audited Financial Statements” means the audited consolidated balance sheets of
(i) CEH and its consolidated subsidiaries for the fiscal years ended March 28,
2015, April 2, 2016, and April 1, 2017, and (ii) Holdings and its consolidated
subsidiaries for the fiscal year ended May 31, 2017, in each case together with
the related consolidated statements of income and cash flows of CEH or Holdings,
as applicable, and their respective consolidated subsidiaries, including the
notes thereto.

“Available Amount” means, at any date of determination, a cumulative amount
equal to (without duplication):

(a) $25,000,000 (the “Available Amount Starter Amount”), plus

(b) an amount equal to the greater of (x) 50% of Cumulative Consolidated Net
Income as of such date and (y) zero, plus

(c) the aggregate amount as of such date of any Retained Asset Sale Proceeds,
plus

(d) the aggregate amount as of such date of any Retained Declined Proceeds
resulting from Dispositions effected during any period when Term Loans are
outstanding under this Agreement, plus

(e) the aggregate amount as of such date of any Available Equity Amount, plus

(f) the aggregate amount as of such date of any Net Proceeds of sales of
Investments and returns, profits, distributions and similar amounts on
Investments, in each case (i) to the extent received by Holdings or any
Restricted Subsidiary after the Effective Date in cash or Cash Equivalents and
(ii) relating to Investments which were made utilizing the Available Amount,
plus

(g) Investments of Holdings or any Restricted Subsidiary in any Unrestricted
Subsidiary or any third-party (including any Joint Venture) that has been
re-designated as a Restricted Subsidiary or that has been merged, amalgamated or
consolidated with or into, or transfers or conveys all of its assets to, or is
liquidated, wound up or dissolved into, Holdings or any Restricted Subsidiary,
in each case after the Effective Date and on or prior to such date (up to the
lesser of (i) the Fair Market Value of the Investments of Holdings or such
Restricted Subsidiary in such Unrestricted Subsidiary or third party at the time
of such re-designation or merger, amalgamation or consolidation and (ii) the
Fair Market Value of the original Investment by Holdings or such Restricted
Subsidiary in such Unrestricted Subsidiary or third party utilizing the
Available Amount; provided that, in the event such original Investment was made
with cash, the Fair Market value of such Investment shall be deemed to be the
cash value), plus

 

6



--------------------------------------------------------------------------------

(h) Net Proceeds of a sale or other Disposition of any Unrestricted Subsidiary
or Joint Venture (including the issuance of stock of an Unrestricted Subsidiary)
received by Holdings or any Restricted Subsidiary to the extent of any
Investments made in such Unrestricted Subsidiary or Joint Venture which utilized
the Available Amount, plus

(i) to the extent not included in Consolidated Net Income, dividends or other
distributions or returns on capital received by Holdings or any Restricted
Subsidiary from an Unrestricted Subsidiary or Joint Venture to the extent of any
Investments made in such Unrestricted Subsidiary or Joint Venture which utilized
the Available Amount.

“Available Equity Amount” means, at any date of determination, a cumulative
amount of cash, Cash Equivalents or the Fair Market Value of other property or
assets equal to (without duplication):

(a) capital contributions to Holdings made in cash, cash equivalents or other
property (including, for the avoidance of doubt, capital contributions
(i) received by Holdings on account of any new public or private issuances of
Qualified Equity Interests in Holdings after the Effective Date (other than
pursuant to any management equity plan, stock option plan or any other
management or employee benefit plan) and (ii) in respect of Term Loans
contributed to Holdings or the Borrower), received by Holdings or the Borrower
(other than in respect of any Disqualified Equity Interest and excluding amounts
received from the Borrower or any Restricted Subsidiary) after the Effective
Date and on or prior to such date of determination, plus

(b) the net cash proceeds received on or prior to such date by Holdings or any
Restricted Subsidiary from Indebtedness and Disqualified Equity Interest
issuances issued after the Effective Date and which have been exchanged or
converted into Qualified Equity Interests in Holdings, plus

(c) returns, profits, distributions and similar amounts received after the
Effective Date and on or prior to such date in cash or Cash Equivalents by
Holdings and the Restricted Subsidiaries on Investments made using the Available
Equity Amount (not to exceed the amount of such Investments);

provided that the Available Equity Amount shall not include any (i) Cure Amount
or (ii) any contribution utilized in connection with the incurrence of
Contribution Indebtedness.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

7



--------------------------------------------------------------------------------

“BCC” means Bain Capital Credit, LP.

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary banking regulatory authority.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors, board of managers,
manager or managing member of a general partner of such Person or the functional
equivalent of the foregoing and (d) in any other case, the functional equivalent
of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date in the same currency and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.

“Borrowing Minimum” means (a) in the case of a Revolving Borrowing, $100,000 and
(b) in the case of a Swingline Loan, $100,000.

“Borrowing Multiple” means (a) in the case of a Revolving Borrowing, $100,000
and (b) in the case of a Swingline Loan, $100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit C.

 

8



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of Holdings and the Restricted
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of Holdings for such period prepared in accordance with GAAP.

“Capital Lease Obligation” means an obligation that is a Capitalized Lease; and
the amount of Indebtedness represented thereby at any time shall be the amount
of the liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on the
Effective Date.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Effective Date, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Revolving Lenders, as collateral for LC Exposure or obligations of the Revolving
Lenders to fund participations in respect of LC Exposure, cash or deposit
account balances under the sole dominion and control of the Collateral Agent or,
if the Collateral Agent and each Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Collateral Agent and each
applicable Issuing Bank. “Cash Collateral” and “Cash Collateralization” shall
have meanings correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means any of the following, to the extent owned by Holdings
or any Restricted Subsidiary:

(a) Dollars, Euros, Sterling, Australian dollars, Canadian dollars, Yuan and
such other currencies held by it from time to time in the ordinary course of
business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, having average maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States or such member nation of the European Union is pledged in support
thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks and
(y) $100,000,000 (or the Dollar Equivalent as of the date of determination) in
the case of non-U.S. banks (any such bank meeting the requirements of clause
(i) or (ii) above being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

 

9



--------------------------------------------------------------------------------

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of (x) $250,000,000
in the case of U.S. banks and (y) $100,000,000 (or the Dollar Equivalent as of
the date of determination) in the case of non-U.S. banks, in each case, for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of (i) the United States or (ii) any member nation
of the European Union rated A (or the equivalent thereof) or better by S&P and
A2 (or the equivalent thereof) or better by Moody’s, in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a Fair Market Value of at least
100% of the amount of the repurchase obligations;

(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of (x) $250,000,000 in the case of U.S. banks or
other U.S. financial institutions and (y) $100,000,000 (or the Dollar Equivalent
as of the date of determination) in the case of non-U.S. banks or other non-U.S.
financial institutions or (ii) having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by a foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction;

 

10



--------------------------------------------------------------------------------

(j) investments, classified in accordance with GAAP as current assets, in money
market investment programs that are registered under the Investment Company Act
of 1940 or that are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such investments are of the character, quality
and maturity described in clauses (a) through (i) of this definition;

(k) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-2” or the equivalent thereof or
from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 24
months from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(l) interest bearing instruments with a maximum maturity of 180 days in respect
of which the obligor is a G8 government or other G8 governmental agency or a G8
financial institution with credit ratings from S&P of at least “A-2” or the
equivalent thereof or from Moody’s of at least “P-2” or the equivalent thereof;
and

(m) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (l) above.

“Cash Management Obligations” means (a) obligations in respect of any treasury
management services, overdraft and related liabilities arising from treasury,
depository, cash pooling arrangements and cash management services or any
automated clearing house transfers of funds and (b) other obligations in respect
of netting services, employee credit, commercial credit card, debit card, stored
value card or purchase card programs and similar arrangements.

“Cash Management Services” has the meaning assigned to such term in the
definition of “Secured Cash Management Obligations.”

“Cash Remittance” has the meaning assigned to such term in the Travelers
Instrument Issuer LLC Agreement.

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CEH” has the meaning assigned to such term in the Recitals hereto.

 

11



--------------------------------------------------------------------------------

“Centerbridge” means Centerbridge Credit Partners, L.P.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means:

(a) the failure of Holdings, directly or indirectly through wholly owned
subsidiaries that are Guarantors, to own all of the Equity Interests in the
Borrower; or

(b) any person, entity or “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, but excluding any employee benefit plan
and/or Person acting as the trustee, agent or other fiduciary or administrator
therefor), other than the Permitted Holders (or any holding company that is
controlled directly or indirectly by the Permitted Holders), shall at any time
have acquired direct or indirect beneficial ownership of voting power of the
outstanding Voting Stock of Holdings having more than the greater of (A) 35% of
the outstanding Voting Stock of Holdings and (B) the percentage of the
then-existing outstanding Voting Stock of Holdings owned in the aggregate,
directly or indirectly, beneficially, by the Permitted Holders (or any holding
company that is controlled directly or indirectly by the Permitted Holders),
unless, in the case of either clause (A) or (B), the Permitted Holders, directly
or indirectly through one or more holding companies, have the right (pursuant to
contract, proxy, ownership of Equity Interests or otherwise) to designate or
appoint (and do so designate or appoint) a majority of the members of the Board
of Directors of Holdings.

For the purposes of this definition and any related definition to the extent
used for the purposes of this definition, (i) “beneficial ownership” shall be as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act and the phrase
“owned beneficially” shall be construed accordingly, (ii) the phrase Person or
“group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, and (iii) a Person or group shall
not be deemed to beneficially own securities subject to an equity or asset
purchase agreement, merger agreement or similar agreement (or voting or option
or similar agreement related thereto) until the consummation of the transactions
contemplated by such agreement, (iv) if any group includes one or more Permitted
Holders, the issued and outstanding Equity Interests of Holdings directly or
indirectly owned by the Permitted Holders that are part of such Person or
“group” shall not be treated as being beneficially owned by such Person or
“group” for the purposes of determining whether a Change in Control has occurred
and (v) a Person or group will not be deemed to beneficially own the Equity
Interests of another Person as a result of its ownership of the Equity Interests
or other securities of such other Person’s parent (or related contractual
rights) unless it owns at least a majority of the total voting power of the
Equity Interests of such parent.

“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive

 

12



--------------------------------------------------------------------------------

(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and any requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) any requests, rules,
guidelines or directives promulgated by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case shall be deemed to be a “Change in
Law,” regardless of the date enacted, adopted, promulgated or issued after the
date of this Agreement, but only to the extent the relevant increased costs or
loss of yield would have been included if they had been imposed under applicable
increased cost provisions, including, without limitation, for purposes of
Section 2.15.

“CHB Material Adverse Effect” has the meaning assigned to such term in the
Contribution and Exchange Agreement.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Other
Revolving Loans, Incremental Term Loans, Other Term Loans or Swingline Loans,
(b) any Commitment, refers to whether such Commitment is a Revolving Commitment,
Other Revolving Commitment, or Other Term Commitment and (c) any Lender, refers
to whether such Lender has a Loan or Commitment with respect to a particular
Class of Loans or Commitments. Other Term Commitments, Other Term Loans, Other
Revolving Commitments (and the Other Revolving Loans made pursuant thereto) and
Incremental Term Loans that have different terms and conditions shall be
construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

“Collateral Agent” has the meaning assigned to such term in the Collateral
Agreement.

“Collateral Agreement” means the Collateral Agreement among Holdings, each other
Loan Party and the Collateral Agent, substantially in the form of Exhibit D.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received (i) from Holdings and each
Domestic Subsidiary of Holdings (other than the Borrower and each Excluded
Subsidiary), either (x) a counterpart of the Guarantee Agreement duly executed
and delivered on behalf of such Person or (y) in the case of any Person that
becomes or is required to become a Guarantor after the Effective Date (including
by ceasing to be an Excluded Subsidiary), a supplement to the Guarantee
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person and (ii) from each Loan Party, either (x) a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person or
(y) in the case of any Person that becomes or is required to become a Loan Party
after the Effective Date (including by ceasing to be an Excluded

 

13



--------------------------------------------------------------------------------

Subsidiary), a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, in each case
under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Effective Date, documents and opinions to the
extent reasonably requested by the Administrative Agent or Collateral Agent of
the type referred to in Sections 4.01(b), 4.01(c) and 4.01(d);

(b) all outstanding Equity Interests of the Borrower and the Restricted
Subsidiaries (other than any Equity Interests constituting Excluded Assets)
owned by or on behalf of any Loan Party shall have been pledged pursuant to the
Collateral Agreement and, the Collateral Agent shall have received certificates
or other instruments representing all such Equity Interests (if any), together
with undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) other than to the extent constituting an Excluded Asset, if any Indebtedness
for borrowed money of Holdings or any Subsidiary in a principal amount of
$7,500,000 or more is owing by such obligor to any Loan Party and if such
Indebtedness shall be evidenced by a promissory note, such promissory note shall
have been pledged pursuant to the Collateral Agreement and the Collateral Agent
shall have received all such promissory notes, together with undated instruments
of transfer with respect thereto endorsed in blank;

(d) other than to the extent constituting an Excluded Asset, all certificates,
agreements, documents and instruments, including Uniform Commercial Code
financing statements and intellectual property security agreements, required by
this Agreement (including Control Agreements to the extent required by
Section 5.14(c)), the Security Documents, Requirements of Law and reasonably
requested by the Administrative Agent to be filed, delivered, registered or
recorded to create the Liens intended to be created by the Security Documents
and perfect such Liens to the extent required by, and with the priority required
by, the Security Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Collateral Agent in proper form for filing, registration or
recording, in each case, subject to exceptions and limitations otherwise set
forth in this Agreement and the other Loan Documents; and

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property, duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
(or marked unconditional commitment to issue such policy or policies) in the
amount equal to not less than 100% (or such lesser amount as reasonably agreed
to by the Administrative Agent) of the Fair Market Value of such Mortgaged
Property and fixtures, as reasonably determined by the Borrower and agreed to by
the Administrative Agent, issued by a nationally recognized title insurance
company reasonably acceptable to the Administrative Agent insuring the Lien of
each such Mortgage as a first priority Lien on the Mortgaged Property described
therein, free of any other Liens other than Liens permitted by Section 6.02,
together with such endorsements (other than a creditor’s rights endorsement), as
the Collateral Agent may reasonably request to the extent available in

 

14



--------------------------------------------------------------------------------

the applicable jurisdiction at commercially reasonable rates, (iii) such
affidavits, instruments of indemnification (including a so-called “gap”
indemnification) as are customarily requested by the title company to induce the
title company to issue the title policies and endorsements contemplated above,
(iv) evidence reasonably acceptable to the Administrative Agent of payment by
Holdings or any Subsidiary of all title policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the title policies referred to above, (v) a survey of each Mortgaged
Property in such form as shall be required by the title company to issue the
so-called comprehensive and other survey-related endorsements and to remove the
standard survey exceptions from the title policies and endorsements contemplated
above (provided, however, that a survey shall not be required to the extent that
the issuer of the applicable title insurance policy provides reasonable and
customary survey-related coverages (including, without limitation,
survey-related endorsements) in the applicable title insurance policy based on
an existing survey and/or such other documentation as may be reasonably
satisfactory to the title insurer), (vi) completed “Life-of-Loan” Federal
Emergency Management Agency (“FEMA”) Standard Flood Hazard Determination with
respect to each Mortgaged Property subject to the applicable FEMA rules and
regulations (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by each Loan Party relating thereto),
(vii) if any Mortgaged Property is located in an area determined by FEMA to have
special flood hazards, evidence of such flood insurance as may be required under
applicable law or regulation, including Regulation H of the Board of Governors
and the other Flood Insurance Laws and as required under Section 5.07,
(viii) such legal opinions as the Administrative Agent may reasonably request
with respect to any such Mortgage and (ix) existing environmental assessment
reports, to the extent available and in the possession or reasonable control of
Holdings or the Subsidiaries.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary (i) if such assets
constitute Excluded Assets, (ii) if, and for so long as and to the extent that
the Administrative Agent and the Borrower reasonably agree in writing that the
cost, burden, difficulty or consequence of creating or perfecting such pledges
or security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees (taking into account any material adverse Tax consequences to
Holdings and the Subsidiaries (including the imposition of material withholding
or other Taxes)), outweighs the benefits to be obtained by the Lenders
therefrom, and/or (iii) if the grant or perfection of a security interest in
such asset would (A) be prohibited by enforceable anti-assignment provisions of
any applicable law or restricted by any license, franchise, charter,
authorization or other applicable law (including any legally effective
prohibition or restriction on such grant or perfection), (B) require the consent
of any applicable Governmental Authority (except to the extent such consent has
been obtained), (C) violate the terms of any contract (to the extent binding on
such Person or property at the time of the acquisition thereof and not incurred
in contemplation of such acquisition) (in each case, after giving effect to the
applicable anti-assignment provisions of the

 

15



--------------------------------------------------------------------------------

UCC or other similar applicable law) or (D) trigger termination of any contract
pursuant to any “change of control” or similar provision (to the extent binding
on such Person or property at the time of the acquisition thereof and not
incurred in contemplation of such acquisition); it being understood that the
Collateral shall include any proceeds and/or receivables (other than to the
extent constituting Excluded Assets) arising out of any contract described in
this clause (a)(iii) to the extent the assignment of such proceeds or
receivables is expressly deemed effective under the UCC or other similar
applicable law notwithstanding the relevant prohibition, violation or
termination right, (b) Liens required to be granted from time to time pursuant
to the term “Collateral and Guarantee Requirement” shall be subject to
exceptions and limitations set forth herein and in the Security Documents as in
effect on the Effective Date, (c) no perfection actions (beyond the filing of a
financing statement under the Uniform Commercial Code) shall be required, nor
shall the Administrative Agent or Collateral Agent be authorized to take any
actions with respect to (A) commercial tort claims with a value less than
$7,500,000, (B) Vehicles and other assets subject to certificates of title
(C) letter of credit rights, except to the extent constituting a supporting
obligation for other Collateral as to which perfection is accomplished by the
filing of a financing statement under the Uniform Commercial Code or equivalent
(it being understood that no actions shall be required to perfect a security
interest in letter of credit rights, other than the filing of a financing
statement under the Uniform Commercial Code), (D) promissory notes evidencing
debt for borrowed money in a principal amount individually of less than
$7,500,000, (E) (i) the Equity Interests of any Immaterial Subsidiary,
Unrestricted Subsidiary, not-for-profit subsidiary, special purpose entity
and/or captive insurance company and/or (ii) the Equity Interests of a Person
that is not a subsidiary, which Person, if a Subsidiary, would constitute an
Immaterial Subsidiary or (F) Excluded Accounts, (d) no actions in any non-U.S.
jurisdiction or required by the laws of any non-U.S. jurisdiction shall be
required to be taken, nor shall the Administrative Agent or Collateral Agent be
authorized to take any such action, to create any security interests under
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction in assets located or titled outside of the United States (including
any Equity Interests of Foreign Subsidiaries and any Foreign Intellectual
Property) or to perfect or make enforceable any security interests in any such
assets (it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any non-U.S. jurisdiction), and (e) no
Loan Party shall be required to seek any landlord lien waiver, estoppel,
warehouseman waiver or other collateral access or similar letter or agreement.
The Administrative Agent (in its reasonable discretion) may grant extensions of
time for the creation and perfection of security interests in or the obtaining
of title insurance, legal opinions or other deliverables with respect to
particular assets or the provision of any Guarantee by any Subsidiary (including
extensions beyond the Effective Date, the timelines set forth in Schedule 5.14
or in connection with assets acquired, or Subsidiaries formed or acquired, after
the Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.

“Commitment” means, with respect to any Lender, its Revolving Commitment, Other
Revolving Commitments of any Class, Other Term Commitments of any Class or any
combination thereof (as the context requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

16



--------------------------------------------------------------------------------

“Company Competitor” means any competitor of Holdings and/or any of its
subsidiaries.

“Company Material Adverse Effect” has the meaning assigned to such term in the
Contribution and Exchange Agreement.

“Company Materials” has the meaning assigned to such term in Section 5.01.

“Competitor Debt Fund Affiliate” means, with respect to any Company Competitor
or any Affiliate thereof, any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is (i) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business and (ii) managed, sponsored or advised
by any person that is controlling, controlled by or under common control with
the relevant Company Competitor or Affiliate thereof, but only to the extent
that no personnel involved with the investment in the relevant Company
Competitor (A) makes (or has the right to make or participate with others in
making) investment decisions on behalf of, or otherwise cause the direction of
the investment policies of, such debt fund, investment vehicle, regulated bank
entity or unregulated entity or (B) except in its capacity as a Lender or
potential lender, has access to any information (other than information that is
publicly available) relating to Holdings and/or any entity that forms part of
any of its business (including any of its subsidiaries).

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted or to the extent not
included (and not added back or excluded) in arriving at such Consolidated Net
Income, the sum of the following amounts for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, non-cash interest payments, premium payments, debt discount,
fees, charges and related expenses incurred in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, the implied interest component of synthetic leases with respect
to such period, interest in respect of Capital Lease Obligations, any
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Permitted Receivables Financing, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations or such derivative instruments, and commissions, discounts and other
fees and charges owed with respect to bankers acceptances, and bank and letter
of credit fees and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed),

 

17



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, excise and similar taxes based on
income, profits, revenue or capital and foreign withholding taxes paid or
accrued during such period (including in respect of repatriated funds) including
penalties and interest related to such taxes or arising from any tax
examinations,

(iii) depreciation and amortization (including amortization of (A) deferred
financing, commissions, fees, expenses, yield or costs (including original issue
discount) and (B) intangible assets),

(iv) other non-cash charges (provided, in each case, that if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the Borrower may determine not to add back such non-cash charge in
the current period or (B) to the extent the Borrower decides to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent), and excluding
amortization of a prepaid cash item that was paid in a prior period,

(v) the amount of any non-controlling interest consisting of income attributable
to non-controlling interests of third parties in any Restricted Subsidiary that
is not a wholly-owned subsidiary deducted from and not added back in such period
to Consolidated Net Income, excluding cash distributions in respect thereof,

(vi) (A) for periods prior to the Effective Date, the amount of management,
monitoring, consulting and advisory fees, indemnities and related expenses paid
or accrued in such period to (or on behalf of) the Sponsors (including any
termination fees payable in connection with the early termination of management
and monitoring agreements), (B) the amount of any fees or reimbursements
(including pursuant to any management agreement) of directors, officers,
employees, consultants and board observers and (C) the amount of payments made
to option holders of Holdings or any Parent Entity in connection with, or as a
result of, any distribution being made to shareholders of such Person or its
direct or indirect parent companies, which payments are being made to compensate
such option holders as though they were shareholders at the time of, and
entitled to share in, such distribution, and the employer portion of any payroll
taxes associated therewith, in each case to the extent permitted in the Loan
Documents,

(vii) losses or discounts on sales of receivables and related assets in
connection with any Permitted Receivables Financing,

(viii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Consolidated EBITDA in any
prior period to the extent non-cash gains relating to such receipts were
deducted in the calculation of Consolidated EBITDA pursuant to clause (c) below
for any previous period and not added back,

 

18



--------------------------------------------------------------------------------

(ix) (A) any costs or expenses incurred or paid by Holdings (or any direct or
indirect parent thereof), the Borrower or any Restricted Subsidiary pursuant to
any management equity plan or stock option plan, “phantom” stock plans or any
other management or employee benefit plan or long term incentive plan or
agreement, any severance agreement or any stock subscription, registration
rights or shareholder agreements, non-compete agreements and other similar
agreements and the employer portion of any payroll taxes associated therewith,
and (B) any charge in connection with the rollover, acceleration or payout of
equity interests held by management and members of the board of Holdings, and
the employer portion of any payroll taxes associated therewith, in each case
under this clause (B), to the extent any such cash charge is funded with net
cash proceeds contributed to Holdings as a capital contribution or as a result
of Net Proceeds of an issuance of Equity Interests (other than Disqualified
Equity Interests, any “specified equity contribution” or any “excluded
contribution” (other than any such excluded contribution designated for such
purpose)) of Holdings,

(x) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature,

(xi) charges attributable to, and payments of, legal settlements, fines,
judgments or orders,

(xii) earn-out obligation expense incurred in connection with the Contribution
and Exchange, any acquisition or any other investment (including any acquisition
or other investment consummated prior to the Effective Date) which is paid or
accrued during the applicable period,

(xiii) proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not then received so long as the Borrower in good faith expects
Holdings or the Restricted Subsidiaries to receive such proceeds within the next
four fiscal quarters (it being understood that to the extent such proceeds are
not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters)),

(xiv) the amount of any charge or deduction associated with any Restricted
Subsidiary that is attributable to any non-controlling interest or minority
interest of any third party,

(xv) (A) the amount of any charge in connection with a single or one-time event,
including, without limitation, in connection with the Contribution and Exchange
and/or any acquisition consummated after the Effective Date

 

19



--------------------------------------------------------------------------------

(including, without limitation, legal, accounting and other professional fees
and expenses incurred in connection with acquisitions and other investments made
prior to the Effective Date) and (B) charges, expenses or losses incurred in
connection with any Tax Restructuring (in each case, whether or not
consummated),

(xvi) charges relating to the sale of products in new locations, including,
without limitation, start-up costs, initial testing and registration costs in
new markets, the cost of feasibility studies, travel costs for employees engaged
in activities relating to any or all of the foregoing and the allocation of
general and administrative support in connection with any or all of the
foregoing,

(xvii) charges associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and charges relating to
compliance with the provisions of the Securities Act and the Exchange Act, as
applicable to companies with equity or debt securities held by the public, the
rules of national securities exchange companies with listed equity or debt
securities, employees’, consultants’, directors’ or managers’ compensation, fees
and expense reimbursement, charges relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees (collectively, “Public Company Costs”),

(xviii) [reserved],

(xix) add-backs and adjustments set forth in any quality of earnings analysis
prepared by independent registered public accountants of recognized national
standing or any other accounting firm reasonably acceptable to the
Administrative Agent and delivered to the Administrative Agent in connection
with any Permitted Acquisition or similar permitted Investment, and

(xx) costs, expenses, charges, accruals, reserves (including restructuring costs
related to acquisition prior to, on or after the Effective Date) or expenses
attributable to the undertaking and/or the implementation of cost savings
initiatives, operating expense reductions and other restructuring and
integration and transition costs,

plus

(b) (1) without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions and any Specified
Transaction, or any restructuring, cost saving initiative or other initiative
that are projected by the Borrower in good faith to be realized as a result of
actions that have been taken or initiated or are expected to be taken or
initiated on or prior to the date that is 18 months after the end of the
relevant Test Period or, in the case of the Transactions, the Effective Date (in
the good faith determination of the Borrower), including any cost

 

20



--------------------------------------------------------------------------------

savings, expenses and charges (including restructuring and integration charges)
in connection with, or incurred by or on behalf of, any Joint Venture of
Holdings or any Restricted Subsidiary (whether accounted for in the financial
statements of any such Joint Venture, Holdings or the Borrower) with respect to
any of the Transactions, Specified Transaction and any restructuring, cost
saving initiative or other initiative (which cost savings shall be added to
Consolidated EBITDA until fully realized and calculated on a Pro Forma Basis as
though such cost savings had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such actions;
provided that (A) such cost savings are factually supportable and reasonably
identifiable, (B) no cost savings, operating expense reductions or synergies
shall be added pursuant to this clause (b) to the extent duplicative of any
expenses or charges relating to such cost savings, operating expense reductions
or synergies that are included in clause (a) above (it being understood and
agreed that “run rate” shall mean the full recurring benefit that is associated
with any action taken) and (C) the aggregate amount added pursuant to this
clause (b)(1) with respect to any Test Period as a result of actions that are
expected to be taken or expected to be initiated prior to the date that is 18
months after the end of the relevant Test Period (other than cost savings,
operating expense reductions or synergies related to the Transactions) shall not
exceed an amount equal to 20.0% of Consolidated EBITDA for such Test Period
(prior to giving effect thereto) and (2) other adjustments and add-backs
calculated in accordance with Regulation S-X;

less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),

(ii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any Restricted Subsidiary that
is not a wholly-owned subsidiary added to and not deducted in such period from
Consolidated Net Income, and

(iii) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not representing Consolidated EBITDA in any period to the extent
non-cash losses relating to such expenditures were added to the calculation of
Consolidated EBITDA for any previous periods and not subtracted back,

in each case, as determined on a consolidated basis for Holdings and the
Restricted Subsidiaries in accordance with GAAP; provided that:

(I) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by Holdings or any Restricted Subsidiary during such period
(other than

 

21



--------------------------------------------------------------------------------

any Unrestricted Subsidiary) whether such acquisition occurred before or after
the Effective Date to the extent not subsequently sold, transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person,
property, business or assets to the extent not so acquired) (each such Person,
property, business or asset acquired, including pursuant to a transaction
consummated prior to the Effective Date, and not subsequently so disposed of, an
“Acquired Entity or Business”), and the Acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such period
(each, a “Converted Restricted Subsidiary”), in each case based on the Acquired
EBITDA of such Pro Forma Entity for such period (including the portion thereof
occurring prior to such acquisition or conversion) determined on a historical
Pro Forma Basis,

(II) there shall be (A) excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by Holdings or any Restricted
Subsidiary during such period (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) (each such Person, property, business or asset so sold, transferred
or otherwise disposed of, closed or classified, a “Sold Entity or Business”),
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis and
(B) included in determining Consolidated EBITDA for any period in which a Sold
Entity or Business is disposed, an adjustment equal to the Pro Forma Disposal
Adjustment with respect to such Sold Entity or Business (including the portion
thereof occurring prior to such disposal) as specified in the Pro Forma Disposal
Adjustment certificate delivered to the Administrative Agent (for further
delivery to the Lenders), and

(III) Consolidated EBITDA shall be increased (with respect to losses) or
decreased (with respect to gains) by, without duplication, any net realized
gains and losses relating to (i) amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized gains and
losses from exchange rate fluctuations on intercompany balances and balance
sheet items, net of realized gains or losses from related Swap Agreements
(entered into in the ordinary course of business or consistent with past
practice)) or (ii) any other amounts denominated in or otherwise trued-up to
provide similar accounting as if it were denominated in foreign currencies.

Notwithstanding the foregoing, but subject to any adjustment set forth above
with respect to any transactions occurring after the Effective Date,
Consolidated EBITDA shall be $19,833,000, $32,738,000, $21,643,000 and
$18,269,000 for the fiscal quarters ended March 31, 2018, December 30, 2017,
September 30, 2017, and July 1, 2017, respectively.

 

22



--------------------------------------------------------------------------------

“Consolidated First Lien Debt” means the amount of Consolidated Total Net Debt
that is secured by a Lien on any assets or property of Holdings or any
Restricted Subsidiary on a pari passu basis (but without regard to the control
of remedies) with the Liens securing the Secured Obligations in respect of the
Revolving Commitments in effect on the Effective Date.

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication:

(a) extraordinary, exceptional unusual or non-recurring gains or losses (less
all fees and expenses relating thereto) or expenses (including any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives and any accruals or reserves in respect of any
extraordinary, non-recurring or unusual items), severance, relocation costs,
integration and facilities’ opening costs, restructuring charges, accruals or
reserves (including restructuring and integration costs related to acquisitions
after the Effective Date and adjustments to existing reserves and any
restructuring charge relating to any Tax Restructuring), whether or not
classified as restructuring expense on the consolidated financial statements,
business optimization charges, systems implementation charges, charges relating
to entry into a new market, consulting charges, software development charges,
charges associated with new systems design, project startup charges, charges in
connection with new operations, corporate development charges, signing costs,
retention or completion bonuses (and the employer portion of any payroll taxes
associated therewith), transition costs, costs related to closure/consolidation
of facilities, internal costs in respect of strategic initiatives, duplicative
rent expense, implementation of any enhanced accounting function (including in
connection with becoming a standalone entity or public company) and curtailments
or modifications to pension and post-retirement employee benefit plans
(including any settlement of liabilities relating to any Multiemployer Plan or
Plan), for such period,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) Transaction Costs, including (i) payment of any severance and the amount of
any other success, change of control or similar bonuses or payments payable to
any current or former employee, director, officer or consultant of Holdings or
any of the Subsidiaries as a result of the consummation of the Contribution and
Exchange without the requirement of any action on the part of Holdings or any of
the Subsidiaries, and (ii) costs in connection with payments related to the
rollover, acceleration or payout of equity interests and stock options held by
management and members of the board of Holdings and the Subsidiaries, including
the payment of any employer taxes related to the items in this clause (c),

(d) the net income (loss) for such period of any Person that is an Unrestricted
Subsidiary and any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting, except to the extent of the amount of dividends
or distributions or other similar payments that are actually paid in cash (or to
the extent converted into cash) by such Person to Holdings or any Restricted
Subsidiary during such period,

 

23



--------------------------------------------------------------------------------

(e) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, non-recurring costs to acquire
equipment to the extent not capitalized in accordance with GAAP, Investment,
recapitalization, asset disposition, non-competition agreement, issuance or
repayment of debt, issuance of equity securities, registration of existing
equity securities or other public offering of equity securities, refinancing
transaction or amendment or other modification of, or waiver or consent relating
to, any debt instrument (in each case, including the Transaction Costs and any
such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed and/or successful) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not completed and/or successful (including,
for the avoidance of doubt, the effects of expensing all transaction-related
expenses in accordance with FASB Accounting Standards Codification 805 and gains
or losses associated with FASB Accounting Standards Codification 460),

(f) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

(g) accruals and reserves that are established or adjusted in accordance with
GAAP (including any adjustment of estimated payouts on existing earnouts,
inventory, property and equipment, leases, rights fee arrangements, software,
goodwill, intangible assets, in-process research and development, deferred
revenue, advanced billings and debt line items thereof) resulting from the
application of recapitalization accounting or the acquisition method of
accounting, as the case may be, in relation to the Transactions, any Permitted
Acquisition or any consummated acquisition or the amortization or write-off of
any amounts thereof) or changes as a result of the adoption or modification of
accounting policies during such period or inventory valuation policy methods
(including changes in capitalization or variances) or other inventory
adjustments (including any non-cash increase in expense as a result of
last-in-first-out and/or first-in-last-out methods of accounting),

(h) all Non-Cash Compensation Expenses,

(i) any income (loss) attributable to deferred compensation plans or trusts, any
employment benefit scheme or any similar equity plan or agreement,

(j) any income (loss) from investments recorded using the equity method of
accounting (but including any cash dividends or distributions actually received
by Holdings or any Restricted Subsidiary in respect of such investment),

(k) any gain (loss) on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business) or income
(loss) from discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of),

 

24



--------------------------------------------------------------------------------

(l) any non-cash gain (loss) attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or mark to
market movement of other financial instruments pursuant to FASB Accounting
Standards Codification 825-Financial Instruments; provided that any cash
payments or receipts relating to transactions realized in a given period shall
be taken into account in such period,

(m) any non-cash gain (loss) related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances or any other
currency-related risk), unrealized or realized net foreign currency translation
or transaction gains or losses impacting net income,

(n) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures (provided, in each case, that the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income for the period in which such cash payment was made),

(o) any impairment charge or asset write-off or write-down related to intangible
assets (including goodwill), long-lived assets, and investments in debt and
equity securities including, in each case, as a result of a Change in Law;

(p) the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the referent Person and the Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
consummated before or after the Effective Date, and the amortization, write-down
or write-off of any amounts thereof, net of taxes;

(q) all discounts, commissions, fees and other charges (including interest
expense) associated with any Permitted Receivables Financing; and

(r) the amount of any expense required to be recorded as compensation expense
related to contingent transaction consideration and the employer portion of any
payroll taxes associated therewith.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer or
indemnifying party and only to the extent that such amount is in fact reimbursed
within 365 days of the date of the insurable or indemnifiable event (net of any
amount so added back in any prior period to the extent not so reimbursed within
the applicable 365-day period), due from business interruption insurance or
reimbursement of expenses and charges that are covered by indemnification and
other reimbursement provisions in connection with any acquisition or other
Investment or any disposition of any asset permitted hereunder.

 

25



--------------------------------------------------------------------------------

“Consolidated Secured Debt” means Consolidated Total Net Debt that is secured by
a Lien on any assets or property of Holdings and the Restricted Subsidiaries.

“Consolidated Total Assets” means, as at any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of Holdings and the
Restricted Subsidiaries in accordance with GAAP (excluding, for the avoidance of
doubt, amounts attributable to Unrestricted Subsidiaries). Prior to the delivery
of the financial statements pursuant to Section 5.01(a) and Section 5.01(b),
Consolidated Total Assets shall be determined by reference to the Unaudited
Financials.

“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount of all third party Indebtedness for borrowed money
(including purchase money Indebtedness), unreimbursed drawings under letters of
credit to the extent not reimbursed within one Business Day following the
drawing thereof (or such later time as may be permitted by the documentation
governing the issuance of such letter of credit), Capital Lease Obligations and
third party Indebtedness obligations evidenced by bonds, debentures, notes or
similar instruments, in each case, of Holdings and the Restricted Subsidiaries
on such date, on a consolidated basis and determined in accordance with GAAP
(but without giving effect to any election to value any such Indebtedness at
“fair value”, as described in clause (a) of the definition of “GAAP”, or any
other accounting principle that results in any such Indebtedness (other than
zero coupon Indebtedness) being reflected as an amount below the stated
principal amount thereof and excluding, in any event, the effects of any
discounting of Indebtedness resulting from the application of acquisition method
accounting in connection with any Permitted Acquisition or other Investment).
Notwithstanding the foregoing, Indebtedness incurred pursuant to Permitted
Receivables Financings and Permitted Floor Plan Financing Lines shall not
constitute Indebtedness for the purposes of the definition of “Consolidated
Total Debt”; except that, solely for the purposes of determining compliance with
the Financial Maintenance Covenant, such exclusion shall only apply to an
aggregate outstanding principal amount of up to $30,000,000 of such
Indebtedness.

“Consolidated Total Net Debt” means, as of any date of determination, an amount
equal to:

(a) Consolidated Total Debt as of such date; minus

(b) to the extent constituting Collateral and maintained in one or more
Controlled Accounts, cash and Cash Equivalents (which may also include cash and
Cash Equivalents securing other Indebtedness permitted hereunder that is secured
by a Lien on the Collateral permitted hereunder along with the Credit
Facilities), in an aggregate amount not to exceed $35,000,000.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings and the Restricted
Subsidiaries at such date, excluding the current portion of current and deferred
income taxes over (b) the sum of all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a

 

26



--------------------------------------------------------------------------------

consolidated balance sheet of Holdings and the Restricted Subsidiaries on such
date, including deferred revenue but excluding, without duplication, (i) the
current portion of any Funded Debt, (ii) all Indebtedness consisting of Loans
and obligations under letters of credit to the extent otherwise included
therein, (iii) the current portion of interest and (iv) the current portion of
current and deferred income taxes.

“Contribution and Exchange” has the meaning assigned to such term in the
preamble hereto.

“Contribution and Exchange Agreement” has the meaning assigned to such term in
the preamble hereto.

“Contribution Indebtedness” means unsecured Indebtedness of Holdings or any
Restricted Subsidiary in an amount equal to the aggregate amount of cash
contributions made after the Effective Date to Holdings in exchange for
Qualified Equity Interests of Holdings, except to the extent utilized in
connection with any other transaction permitted by Sections 6.04 and 6.08, and
except to the extent such amount increases the Available Amount or the Available
Equity Amount or is made from Specified Equity Issuances; provided that the
maturity date of any Contribution Indebtedness shall be no earlier than the
Revolving Maturity Date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Control Agreement” means, with respect to any deposit, commodities or
securities account, an agreement, in form and substance reasonably satisfactory
to the Collateral Agent, among the Collateral Agent, the financial institution
or other Person at which such account is maintained, and the Loan Party
maintaining such account, which grants “control” (within the meaning of Articles
8 and 9 under the applicable UCC) over such account to the Collateral Agent
(and, if applicable, such holder or representative) and whereby the financial
institution or other Person at which such account is maintained agrees, upon
notice received by such Person from the Collateral Agent, to comply only with
the instructions originated by the Collateral Agent without the further consent
of such Loan Party.

“Controlled Account” means any deposit, commodities or securities account of any
Loan Party that is either (i) maintained with the Administrative Agent or the
Collateral Agent or (ii) subject to a Control Agreement in favor of the
Administrative Agent or Collateral Agent.

“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or in part, Incremental Term

 

27



--------------------------------------------------------------------------------

Loans (if any), Additional/Replacement Revolving Commitments or Revolving Loans
(or unused Revolving Commitments) (such Indebtedness, “Refinanced Debt”);
provided that such exchanging, extending, renewing, replacing or refinancing
Indebtedness (a) does not mature earlier than and, except in the case of the
Revolving Commitments, does not have a Weighted Average Life to Maturity shorter
than the Refinanced Debt, (b) does not have mandatory prepayment or redemption
provisions (other than customary asset sale proceeds events, insurance and
condemnation proceeds events, change of control offers, events of default or, in
the case of secured Indebtedness, excess cash flow sweeps (but no greater than
the excess cash flow sweeps then applicable to the Loans)) that could result in
the prepayment or redemption thereof prior to the maturity date of the
Refinanced Debt, (c) with respect to Refinanced Debt consisting of Revolving
Commitments, will not require scheduled amortization or mandatory commitment
reductions prior to the latest maturity date of such Refinanced Debt, (d) except
as otherwise provided herein or such amount is otherwise permitted under
Section 6.01, is in an original aggregate principal amount not greater than the
aggregate principal amount plus accrued interest of the Refinanced Debt (plus
any premium, fees and expenses incurred in connection with such exchange,
extension, renewal, replacement or refinancing), (e) is not issued, borrowed or
guaranteed by any entity that is not a Loan Party, (f) in the case of any
secured Indebtedness (i) is not secured by any assets not securing the Secured
Obligations and (ii) is secured pari passu with or junior to the Liens securing
the Secured Obligations and is subject to an Intercreditor Agreement and (g) has
terms and conditions (excluding pricing, interest rate margins, rate floors,
discounts, fees, premiums and, subject to clauses (a) and (b) above, prepayment
or redemption provisions, provided that any such Indebtedness that is secured on
a pari passu basis with the Liens securing the Secured Obligations may
participate in any mandatory prepayment on a pro rata basis or a less than pro
rata basis (but not on a greater than pro rata basis) with the Loans that are
substantially identical to or not materially more favorable (when taken as a
whole and as reasonably determined by the Borrower) to the lenders or investors
providing such Indebtedness than the Refinanced Debt (when taken as a whole) (it
being understood that, to the extent that any covenant or other provision is
added for the benefit of any such Indebtedness, no consent shall be required
from the Administrative Agent or any of the Lenders if such covenant or
provision is either (i) also added for the benefit of all Credit Facilities not
constituting Refinanced Debt or (ii) only applicable to periods after the latest
maturity date of such Refinanced Debt at the time of such refinancing) and if
subordinate in right of payment, subject to a subordination agreement or
subordination provisions reasonably acceptable to the Administrative Agent and
the Borrower.

“Credit Facilities” means the Revolving Credit Facility and any Term Facility.

“Cumulative Consolidated Net Income” means, at any date of determination, an
amount equal to the cumulative sum of Consolidated Net Income for the period
(taken as one accounting period) commencing with the Fiscal Quarter beginning on
or about July 1, 2018 to the end of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b).

“Cure Amount” has the meaning assigned to such term in Section 7.02.

“Cure Right” has the meaning assigned to such term in Section 7.02.

 

28



--------------------------------------------------------------------------------

“Declining Lender” has the meaning assigned to such term in Section 2.11(d).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” has the meaning assigned to such term in the definition of
“Lender Default”.

“Defaulting Lender Fronting Exposure” means, at any time there is a Revolving
Lender that is a Defaulting Lender, (a) with respect to the Issuing Bank, such
Defaulting Lender’s Applicable Percentage of the outstanding Letter of Credit
obligations other than Letter of Credit obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or cash collateralized in accordance with the terms hereof.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings or any Restricted Subsidiary in connection
with a Disposition pursuant to Section 6.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the Fair Market Value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C) substantially in the form of Exhibit E.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit F, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

29



--------------------------------------------------------------------------------

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five Business Days following the receipt by each relevant Term
Lender of notice from the Auction Agent in accordance with
Section 2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as
applicable, unless a shorter period is agreed to between the Borrower and the
Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” (and in the component
financial definitions used therein) were references to such Sold Entity or
Business and its subsidiaries or to such Converted Unrestricted Subsidiary and
its subsidiaries), all as determined on a consolidated basis for such Sold
Entity or Business or Converted Unrestricted Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 91 days after the Revolving Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right

 

30



--------------------------------------------------------------------------------

to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale,” a “change of control” or similar event shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable and the termination of the
Commitments, (ii) if an Equity Interest in any Person is issued pursuant to any
plan for the benefit of directors, officers, employees, members of management,
managers or consultants, of Holdings (or any direct or indirect parent thereof)
or any Subsidiary or by any such plan to such employees, such Equity Interest
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by Holdings or any Subsidiary in order to satisfy
applicable statutory or regulatory obligations of such Person and (iii) no
Equity Interest held by any future, present or former employee, director,
officer, manager, member of management, consultant or independent contractor (or
their respective affiliates or immediate family members) of Holdings (or any
subsidiary thereof) shall be considered a Disqualified Equity Interest solely
because such stock is redeemable or subject to repurchase pursuant to any
customary stock option, employee stock award or similar agreement that may be in
effect from time to time.

“Disqualified Lenders” means:

(i) those Persons identified by the Borrower to the Joint Bookrunners in writing
on or prior to Effective Date;

(ii) any Company Competitor that is identified in writing (which list of Company
Competitors may be supplemented by the Borrower after the Effective Date by
means of a written notice to the Administrative Agent, but which supplementation
shall not apply retroactively to disqualify any Persons that have previously
acquired an assignment or participation in the Loans); and

(iii) any Affiliate of any Person described in clauses (i) and (ii) above (other
than any Competitor Debt Fund Affiliate) that is either identified in writing to
the Administrative Agent or readily identifiable on the basis of such
Affiliate’s name;

it being understood and agreed that the identification of any Person as a
Disqualified Lender after the Effective Date shall not apply to retroactively
disqualify any Person that has previously acquired an assignment or
participation interest in the Loans.

“Distressed Person” has the meaning assigned to such term in the definition of
“Lender-Related Distress Event”.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time in accordance
with Section 1.05 hereof.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

31



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union and
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Refinancing” means, collectively, the refinancing or repayment,
repurchase or other discharge of the Existing Credit Agreement Indebtedness, the
termination of all commitments to extend credit thereunder and the termination
and/or release of any security interests and guarantees in connection therewith.

“Effective Yield” means, with respect to any term facility or other term loans,
as of any date of determination, the sum of (i) the higher of (A) the Adjusted
LIBO on such date for a deposit in Dollars with a maturity of three months and
(B) the “LIBOR floor”, if any, with respect thereto as of such date (or other
applicable margin), (ii) the Applicable Rate (or other applicable margin) as of
such date for Eurocurrency Loans (or other loans that accrue interest by
reference to a similar reference rate) and (iii) the amount of original issue
discount and/or upfront fees paid and payable thereon (converted to yield
assuming a four-year average life and without any present value discount), but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such term loan facility or other term loans.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (including, in the case of Term Loans and
subject to the requirements of Section 9.04(g), (h) or (i), as applicable,
Holdings, the Borrower or any of their Affiliates, and excluding in the case of
Revolving Commitments, Revolving Loans or any obligations in respect of LC
Exposure or Swingline Exposure, any Affiliated Lender or Holdings or any
Subsidiary thereof), other than, in each case, (i) a natural person, (ii) a
Defaulting Lender or (iii) a Disqualified Lender.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means applicable common law and applicable Requirements of
Law, and all applicable injunctions or legally binding agreements issued,
promulgated or entered into by or with any Governmental Authority, in each
instance relating to the protection of the environment, including with respect
to the preservation or reclamation of natural resources or the generation, use,
handling transportation, storage, treatment or disposal (including any Release
or threatened Release) of any Hazardous Material, or, to the extent relating to
exposure to Hazardous Materials, the protection of human health or safety.

 

32



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings or any Subsidiary directly or indirectly resulting
from or based upon (a) any actual or alleged violation of any Environmental Law
or permit, license or approval issued thereunder, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any legally binding
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in, or interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or Section 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Sections 414(b), (c), (m) and (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by a Loan
Party or any ERISA Affiliate to satisfy the minimum funding standards (within
the meaning of Section 412 or Section 430 of the Code or Section 302 or
Section 303 of ERISA) applicable to any Plan, whether or not waived; (c) the
filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a written determination by any Plan or the PBGC that such plan is in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code); (e) the incurrence by a Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA (other than premiums due and not delinquent
under Section 4007 of ERISA) with respect to the termination of any Plan;
(f) the receipt by a Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any written notice relating to an intention to terminate any
Plan or Plans under Section 4041 of ERISA or to appoint a trustee to administer
any Plan under Section 4042 of ERISA; (g) the incurrence by a Loan Party or any
ERISA Affiliate of any liability with respect to the withdrawal from any Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA), or a complete or partial withdrawal (within the
meanings of Section 4203 and Section 4205 of ERISA, respectively) from a
Multiemployer Plan; or (h) the receipt by a Loan Party or any ERISA Affiliate of
any notice, or the receipt by any

 

33



--------------------------------------------------------------------------------

Multiemployer Plan from a Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, “insolvent,” within the meaning of
Section 4245 of ERISA or in “endangered or critical status,” within the meaning
of Section 305 of ERISA.

“Euros” and “€” mean the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency” means, in respect of any Loan or Borrowing, a LIBOR Loan or LIBOR
Borrowing.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
as set forth on the Reuters WRLD Page for such currency. In the event that such
rate does not appear on any Reuters WRLD Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the Exchange Rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such Exchange Rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Accounts” means (a) any payroll account, (b) any deposit account used,
in the ordinary course of business, solely for daily accounts payable that has
an ending daily balance of zero, (c) any petty cash account, (d) employee
benefits, withholding tax and fiduciary accounts and (e) any deposit, securities
or commodities account or accounts not otherwise constituting Excluded Accounts
having an aggregate balance at any one time of no greater than $5,000,000.

“Excluded Assets” means (a) (x) any fee owned real property other than Material
Real Property and (y) all leasehold interests in real property, (b) any
governmental licenses or state or local franchises, charters or authorizations,
to the extent a security interest in any such license, franchise, charter or
authorization would be prohibited or restricted thereby (including any legally
effective prohibition or restriction, but excluding any prohibition or
restriction that is ineffective under the Uniform Commercial Code of any
applicable jurisdiction), (c) any asset to the extent a pledge thereof or grant
of security interest therein is prohibited by any Requirement

 

34



--------------------------------------------------------------------------------

of Law (including any legally effective requirement to obtain the consent of any
governmental authority, except to the extent such consent has been obtained,
other than to the extent that any such prohibition would be rendered ineffective
pursuant to any other applicable Requirements of Law, including the Uniform
Commercial Code of any applicable jurisdiction), (d) margin stock and, to the
extent (i) prohibited by the terms of, creating an enforceable right of
termination in favor of any other party thereto (other than any Loan Party) or
requiring the consent of one or more third parties under and/or (ii) any pledge
could give rise to a “right of first refusal”, a “right of first offer” or a
similar right that may be exercised by any third party pursuant to, any
applicable Organizational Documents, joint venture agreement or shareholders’
agreement, Equity Interests in any Person other than Restricted Subsidiaries
that are material wholly-owned subsidiaries, (e) assets to the extent a security
interest or grant of perfection in such assets would result in material adverse
tax consequences to Holdings or one or more of the Restricted Subsidiaries as
reasonably determined by the Borrower in consultation with (but without the
consent of) the Administrative Agent, (f) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, (g) any lease, license or other agreement or any
property subject to a purchase money security interest, capital lease obligation
or similar arrangement permitted hereunder to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement, capital lease or similar arrangement or
create a breach, default or right of termination in favor of any other party
thereto (other than any Loan Party) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction or other similar applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code of any applicable jurisdiction or other similar
applicable law notwithstanding such prohibition, (h) Equity Interests in (x) any
Foreign Subsidiary, (y) any FSHCO or (z) any Domestic Subsidiary of either of
the foregoing, other than 65% of the voting Equity Interests and 100% of the
non-voting Equity Interests of any first tier Foreign Subsidiary that is a CFC,
(i) the Equity Interests of any (A) Immaterial Subsidiary, (B) Unrestricted
Subsidiary, (C) not-for-profit subsidiary, any Special Purpose Entity and/or any
captive insurance company, (D) any employee stock ownership plan or trust
established by Holdings or any of the Subsidiaries or a direct or indirect
parent of Holdings (to the extent such employee stock ownership plan or trust
has been funded by Holdings or any of the Subsidiaries), (E) any Equity
Interests pledged to secured Acquisition Debt permitted to be assumed hereunder
and (F) any Equity Interests of any Person other than a wholly-owned Restricted
Subsidiary, (j) Vehicles, aircraft, aircraft engines and other assets subject to
certificates of title to the extent a Lien thereon cannot be perfected by filing
a UCC financing statement, (k) any retail inventory and other household items
attached to or inside such inventory, and the proceeds thereof, to the extent
such inventory is subject to a Lien granted in connection with a Permitted Floor
Plan Financing Line, (l) any receivable subject to a Permitted Receivables
Financing and (m) receivables, leases contracts, loans, mortgages, royalties and
related assets (or interests therein) including but not limited to inventory,
bank accounts, records and proceeds of any of the foregoing either (A) sold or
contributed to any Receivables Subsidiary or (B) otherwise pledged, factored,
transferred or sold, in each case, in connection with any Permitted Receivables
Financing. Other assets shall be deemed to be “Excluded Assets” if the
Administrative Agent and the Borrower reasonably agree in writing that the cost
of obtaining or perfecting a security interest in such assets is excessive in
relation to the value of such assets as Collateral.

 

35



--------------------------------------------------------------------------------

“Excluded Subsidiary” means any of the following (except as otherwise provided
in clause (b) of the definition of “Subsidiary Loan Party”): (a) any Subsidiary
that is not a direct or indirect wholly-owned subsidiary of Holdings, (b) each
Subsidiary listed on Schedule 1.01(a), (c) each Unrestricted Subsidiary,
(d) each Immaterial Subsidiary, (e) any Subsidiary that is prohibited by
(i) applicable Requirements of Law or (ii) any contractual obligation existing
on the Effective Date or on the date any such Subsidiary is acquired (so long
as, in respect of any such contractual prohibition, such prohibition is not
incurred in contemplation of such acquisition and only for so long as such
restriction is continuing), in each case from guaranteeing the Secured
Obligations or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a Guarantee (unless such consent,
approval, license or authorization has been received), (f) any Foreign
Subsidiary, (g) any direct or indirect Domestic Subsidiary of a direct or
indirect Foreign Subsidiary of Holdings that is a CFC, (h) any FSHCO, (i) any
Subsidiary for which the provision of a Guarantee would result in a material
adverse Tax consequence (including taking into account the imposition of
material withholding or other Taxes) to Holdings or one or more of the
Subsidiaries (as reasonably determined by Holdings in good faith) (j) any other
Subsidiary excused from becoming a Loan Party pursuant to clause (a) of the last
paragraph of the definition of the term “Collateral and Guarantee Requirement,”
(k) each Receivables Subsidiary, (l) any Restricted Subsidiary acquired by
Holdings or any Restricted Subsidiary that, at the time of the relevant
Permitted Acquisition or Investment, is an obligor in respect of assumed
Indebtedness that is permitted hereunder (and not incurred in contemplation of
such Permitted Acquisition or Investment) to the extent (and for so long as) the
documentation governing the applicable assumed Indebtedness prohibits such
Restricted Subsidiary from providing a Guarantee and such prohibition was not
implemented in contemplation of such Permitted Acquisition and (m) any
not-for-profit Subsidiaries, captive insurance companies or other Special
Purpose Entities designated by Holdings from time to time.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
U.S. Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any applicable keep
well, support, or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations. If a Swap Obligation
arises under a Master Agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

36



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on (or measured by) its net income or profits (however denominated), branch
profits Taxes and franchise Taxes, in each case imposed by (i) a jurisdiction as
a result of such recipient being organized or having its principal office
located in or, in the case of any Lender, having its applicable lending office
located in, such jurisdiction or (ii) any jurisdiction as a result of any other
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than imposed as a result of a connection arising solely
from such recipient having executed, delivered, or become a party to, performed
its obligations or received payments under, received or perfected a security
interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Documents), (b) any withholding
Tax that is attributable to a Lender’s failure to comply with Section 2.17(e),
(c) except in the case of an assignee pursuant to a request by the Borrower
under Section 2.19, any U.S. federal withholding Taxes imposed due to a
Requirement of Law in effect at the time a Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax under Section 2.17(a) and (d) any U.S. federal
withholding Tax imposed pursuant to FATCA.

“Existing Champion Credit Agreement” means that certain Credit Agreement, dated
as of March 19, 2010 (as amended on July 29, 2010, February 16, 2011 and
August 30, 2014, as amended and restated March 18, 2015, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof), by and among the Borrower, the other Loan
Parties (as defined therein) party thereto, the Lenders (as defined therein)
party thereto and Wells Fargo Bank, N.A., as administrative agent and collateral
agent.

“Existing Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not due and payable,
outstanding under the Existing Champion Credit Agreement.

“Existing IRB Obligations” means Indebtedness outstanding on the Effective Date
in respect of industrial revenue bonds owing by the Borrower pursuant to,
collectively, (i) that certain letter of credit, issued on June 1, 1999 (as the
same may be amended, restated, replaced, backstopped or renewed from time to
time) on behalf of the Borrower to secure bonds issued by Oneida County
Industrial Development Agency (the “Oneida Issuer”) pursuant to the Indenture of
Trust, dated as of June 1, 1999 between the Oneida Issuer and Harris Trust and
Savings Bank, as Trustee (as amended, restated, amended and restated, assigned,
supplemented or otherwise modified from time to time) and (ii) that certain Loan
Agreement, dated as of April 1, 1999 (as amended, restated, amended and
restated, assigned, supplemented or otherwise modified from time to time) among
The Industrial Development Authority of the County of Maricopa, as lender
thereunder, and the Borrower, as successor-in-interest to Redman Home, Inc., a
Delaware corporation, pursuant to that certain Assignment and Assumption
Agreement, dated as of March 19, 2010, as the borrower thereunder.

“Existing Letters of Credit” means each letter of credit identified on
Schedule 1.01(b).

 

37



--------------------------------------------------------------------------------

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreements, treaty or convention among Governmental
Authorities and implementing such Sections of the Code (or any such amended or
successor version described above).

“FCPA” has the meaning assigned to such term in Section 3.17(b).

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Citizens Bank, N.A., on such day on such transactions as
determined by the Administrative Agent.

“FEMA” has the meaning assigned to such term in the definition of “Collateral
and Guarantee Requirement.”

“Financial Officer” means a chief financial officer, principal accounting
officer, treasurer or controller of Holdings or the Borrower.

“Financial Maintenance Covenant” has the meaning assigned to such term in
Section 6.10.

“Financial Maintenance Covenant Event of Default” has the meaning assigned to
such term in Section 7.01(d).

“First Lien Net Leverage Ratio” means, on any date of determination, the ratio
of (a) Consolidated First Lien Debt as of the last day of the Test Period most
recently ended on or prior to such date of determination to (b) Consolidated
EBITDA for such Test Period.

“Fiscal Quarter” means a fiscal quarter of Holdings.

“Fiscal Year” means a fiscal year of Holdings ending on the Saturday nearest to
March 31 of such calendar year.

“Fixed Amounts” has the meaning assigned to such term in Section 1.08(b).

 

38



--------------------------------------------------------------------------------

“Flood Documents” has the meaning assigned to such term in paragraph (u) of
Article VIII.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (e) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Benefit Plan Event” means, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of unfunded liabilities in excess of the
amount permitted under any applicable law or in excess of the amount that would
be permitted absent a waiver from applicable Governmental Authority or (b) the
failure to make the required contributions or payments, under any applicable
law, on or before the due date for such contributions or payments.

“Foreign Intellectual Property” means any right, title or interest in or to any
Intellectual Property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

“Foreign Pension Plan” means any defined benefit plan sponsored, maintained or
contributed to by any Loan Party or any Foreign Subsidiary that under applicable
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Prepayment Event” has the meaning assigned to such term in
Section 2.11(g).

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“FSHCO” means any direct or indirect Domestic Subsidiary that has no material
assets other than equity and debt (including any debt instrument treated as
equity for U.S. federal income tax purposes) of one or more direct or indirect
Foreign Subsidiaries that are CFCs.

“Funded Debt” means all Indebtedness of Holdings and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of Holdings or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the

 

39



--------------------------------------------------------------------------------

application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided, further, that if such an amendment is requested by the
Borrower or the Required Lenders, then the Borrower and the Administrative Agent
shall negotiate in good faith to enter into an amendment of the relevant
affected provisions (without the payment of any amendment or similar fee to the
Lenders) to preserve the original intent thereof in light of such change in GAAP
or the application thereof. Notwithstanding any other provision contained
herein, (a) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB Accounting Standards
Codification 825-Financial Instruments, or any successor thereto (including
pursuant to the FASB Accounting Standards Codification), to value any
Indebtedness of Holdings or any subsidiary at “fair value,” as defined therein
and (b) the amount of any Indebtedness under GAAP with respect to Capital Lease
Obligations shall be determined in accordance with the definition of Capital
Lease Obligations.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(f).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
after the Effective Date in connection with any acquisition or disposition of
assets permitted under this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a Financial Officer. The term “Guarantee” as a verb
has a corresponding meaning.

 

40



--------------------------------------------------------------------------------

“Guarantee Agreement” means the Guarantee Agreement among each Guarantor and the
Administrative Agent, substantially in the form of Exhibit H.

“Guarantors” means, collectively, Holdings and the Subsidiary Loan Parties.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar meaning and regulatory import, pursuant to any Environmental
Law.

“Holdings” has the meaning assigned to such term in the preamble hereto.

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Identified Qualifying Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Impacted Loans” has the meaning assigned to such term in Section 2.14(a)(ii).

“Incremental Cap” means, as of any date of determination, the sum of

(a) the Incremental Starter Amount (after giving effect to any permitted
reclassification of the amounts incurred pursuant to this clause (a) as being
incurred pursuant to clause (c) of the definition of Incremental Cap in
accordance with the last paragraph of this definition), plus

(b) (x) the aggregate amount of all voluntary prepayments of Revolving Loans, to
the extent accompanied by permanent reductions of the Revolving Commitments or
the commitments under any Incremental Revolving Facilities, any Incremental Term
Facilities and/or any Incremental Equivalent Debt (in each case (1) which
Indebtedness is secured on a pari passu basis with the Liens securing the
Secured Obligations and (2) other than an Incremental Facility or Incremental
Equivalent Debt incurred pursuant to clause (c) below); provided that such
amount may only be utilized to incur Indebtedness that is secured on a pari
passu with or a junior basis to the Liens securing the Indebtedness prepaid or
repaid, (y) the amount of any voluntary prepayment of any Credit Agreement
Refinancing Indebtedness previously applied to the voluntary prepayment of
Revolving Loans, to the extent accompanied by any permanent reduction of the
Revolving Commitments or the commitments under any Incremental Revolving
Facility, any Incremental Term Facilities, and/or any Incremental

 

41



--------------------------------------------------------------------------------

Equivalent Debt, in each case secured on a pari passu basis with the Liens
securing the Secured Obligations (other than an Incremental Facility incurred
pursuant to clause (c) below), so long as the relevant prepayment was not
previously included in clause (b)(x) above, provided that such amount may only
be utilized to incur Indebtedness that is secured on a pari passu with or a
junior basis to the Liens securing the Indebtedness being prepaid or repaid and
(z) the cash amount paid in respect of any reduction in the outstanding
principal amount of any Incremental Term Loans (1) which Indebtedness is secured
on a pari passu basis with the Liens securing the Secured Obligations and
(2) other than an Incremental Facility or Incremental Equivalent Debt incurred
pursuant to clause (c) below) resulting from assignments to (and purchases by)
Holdings or any Restricted Subsidiary (so long as such Incremental Term Loans
are retired and immediately cancelled), provided that such amount may only be
utilized to incur Indebtedness that is secured on a pari passu with or a junior
basis to the Liens securing the Indebtedness being prepaid or repaid; provided
further that for each of clauses (x), (y) and (z), the relevant prepayment or
assignment and purchase is not funded with Indebtedness, plus

(c) the maximum aggregate principal amount of Indebtedness that can be incurred,
after giving effect to the incurrence of any Incremental Facility, Incremental
Equivalent Debt or Ratio Indebtedness pursuant to this clause (c) (which shall
assume that the full amounts of any Incremental Revolving Commitment Increase
and Additional/Replacement Revolving Commitments established at such time are
fully drawn) and the use of proceeds thereof (but without netting the proceeds
thereof), on a Pro Forma Basis (but without giving effect to any simultaneous
incurrence of any Incremental Facility, Incremental Equivalent Debt or Ratio
Indebtedness incurred in reliance on the foregoing clause (a) or (b)), without
causing the applicable Ratio Debt Incurrence Test to be exceeded.

It is understood and agreed that (x) any Incremental Facility, Incremental
Equivalent Debt or Ratio Indebtedness incurred in reliance on clause (a) or (b)
of this definition may be reclassified as the Borrower elects, from time to
time, as incurred in reliance on clause (c) if the Borrower is able to satisfy
the applicable incurrence test in respect of clause (c) at such time on a Pro
Forma Basis and (y) if the First Lien Net Leverage Ratio for the incurrence of
any such Incremental Facility or Incremental Equivalent Debt would be satisfied
on a Pro Forma Basis as of the end of any fiscal quarter, the reclassification
described in clause (x) shall be deemed to have occurred automatically.

“Incremental Equivalent Debt” has the definition assigned to such term in
Section 6.01(a)(xxiii).

“Incremental Facility” has the meaning assigned to such term in Section 2.20(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(e).

“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).

 

42



--------------------------------------------------------------------------------

“Incremental Starter Amount” means, as of the date of determination, an amount
equal to $85,000,000 (less the principal amount (or, as applicable, committed
principal amount) of all Incremental Facilities, all Incremental Equivalent Debt
and all Ratio Indebtedness, in any such case, that was incurred under the
foregoing fixed amount prior to the applicable date of incurrence).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.20(a).

“Indebtedness” of any Person means, without duplication,

(a) all obligations of such Person for borrowed money,

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments to the extent the same would appear as a liability on a
balance sheet of such Person prepared in accordance with GAAP,

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) current trade or other ordinary course
payables or liabilities or accrued expenses (but not any refinancings,
extensions, renewals or replacements thereof) incurred in the ordinary course of
business and maturing within 365 days after the incurrence thereof except if
such trade or other ordinary course payables or liabilities or accrued expenses
bear interest, (ii) any earn-out obligation, purchase price adjustment or
similar obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid within 30 days
after being due and payable and (iii) liabilities associated with customer
prepayments and deposits),

(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,

(f) to the extent not otherwise included, all Guarantees by such Person of
Indebtedness of others,

(g) all Capital Lease Obligations of such Person,

(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, and

(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

provided that the term “Indebtedness” shall not include (i) Repurchase
Obligations, (ii) deferred or prepaid revenue (including billing in excess of
earnings), (iii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the seller of such asset, (iv) contingent indemnity and similar obligations
with respect to the Transactions and any obligations for payments pursuant to
the

 

43



--------------------------------------------------------------------------------

Contribution and Exchange Agreement incurred in the ordinary course of business,
(v) liabilities associated with customer prepayments and deposits and other
accrued obligations (including transfer pricing), in each case incurred in the
ordinary course of business, (vi) lease obligations that are not required to be
accounted for as a financing or capital lease on both the balance sheet and the
income statement for financial reporting purposes in accordance with GAAP
(including, for the avoidance of doubt, any operating leases or other
obligations in respect of, or under, straight line leases), (vii) customary
obligations under employment agreements and deferred compensation arrangements
and (viii) Indebtedness of any direct or indirect parent of Holdings (for which
none of Holdings or any Restricted Subsidiary is liable) appearing on the
balance sheet of Holdings and its consolidated subsidiaries solely by reason of
push down accounting under GAAP.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner), to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of Indebtedness of any Person for purposes of clause (e) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the Fair Market Value of the property encumbered thereby as determined by
such Person in good faith. For all purposes hereof, the Indebtedness of Holdings
and the Restricted Subsidiaries shall exclude intercompany liabilities arising
from their cash management, tax, and accounting operations and intercompany
loans, advances or Indebtedness having a term not exceeding 364 days (inclusive
of any rollover or extensions of terms) and made in the ordinary course of
business.

“Incurrence-Based Amounts” has the meaning assigned to such term in
Section 1.08(b).

“Indemnified Person” has the meaning assigned to such term in Section 9.03(b).

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Information” has the meaning assigned to such term in Section 9.12(a).

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Intercreditor Agreement” means (a) to the extent executed in connection with
the incurrence of Indebtedness secured by Liens on the Collateral which are
intended to rank equal in priority to the Liens on the Collateral securing the
Secured Obligations (but without regard to the control of remedies) at the
option of the Borrower, a customary intercreditor agreement in form and
substance reasonably acceptable to the Administrative Agent and/or the
Collateral Agent and the Borrower, which agreement shall provide that the Liens
on the Collateral securing such Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Secured Obligations (but without regard to
the control of remedies) and (b) to the extent executed in connection with the
incurrence of Indebtedness secured by Liens on the Collateral which are

 

44



--------------------------------------------------------------------------------

intended to rank junior to the Liens on the Collateral securing the Secured
Obligations, at the option of the Borrower, a customary intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent and/or
the Collateral Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Obligations.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 substantially in the form
of Exhibit I hereto.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if available to each Revolving Lender participating therein, 12
months, or such other period less than one month thereafter as the Borrower may
elect), provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means in relation to the LIBO Rate for any
Eurocurrency Loan, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the rate as displayed on the applicable Bloomberg page (or on any successor
or substitute page or service providing quotations of interest rates applicable
to Dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time; in each case the “Screen Rate”) for the longest period (for which that
Screen Rate is available) that is shorter than the applicable Interest Period
and (b) the Screen Rate for the shortest period (for which that Screen Rate is
available) that exceeds such Interest Period, in each case, at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other

 

45



--------------------------------------------------------------------------------

Indebtedness or equity participation or interest in, another Person, including
any partnership or joint venture interest in such other Person (excluding, in
the case of Holdings and the Restricted Subsidiaries, (i) intercompany advances
arising from their cash management, tax, and accounting operations and
(ii) intercompany loans, advances or Indebtedness having a term not exceeding
364 days (inclusive of any rollover or extensions of terms) and made in the
ordinary course of business) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (i) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing interest in
respect of such Investment (to the extent any such payment to be deducted does
not exceed the remaining principal amount of such Investment and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any adjustment for writedowns or write-offs (including as a
result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (ii) any Investment in the form of a Guarantee
shall be equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof, as determined in good faith by a Financial Officer, (iii) any
Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the Fair Market Value of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by such investor representing a return of capital of, or
dividends or other distributions in respect of, such Investment (to the extent
such payments do not exceed, in the aggregate, the original amount of such
Investment and without duplication of amounts increasing the Available Amount or
the Available Equity Amount), but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment, and (iv) any Investment
(other than any Investment referred to in clause (i), (ii) or (iii) above) by
the specified Person in the form of a purchase or other acquisition for value of
any Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (A) the cost of all additions thereto and
minus (B) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in clause (B) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment. For the purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

“IRS” means the United States Internal Revenue Service.

 

46



--------------------------------------------------------------------------------

“Issuing Bank” means (a) each of Citizens Bank, N.A., JPMorgan Chase Bank, N.A.,
Royal Bank of Canada, Jefferies Finance LLC and Wells Fargo Bank, N.A. together
with (b) each other Revolving Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(k) or Section 9.04(j) (other than any
Person that shall have ceased to be an Issuing Bank as provided in
Section 2.05(l) or Section 9.04(j)), each in its capacity as an issuer of
Letters of Credit hereunder. Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Jefferies Finance
LLC will cause Letters of Credit to be issued by unaffiliated financial
institutions and such Letters of Credit shall be treated as issued by Jefferies
Finance LLC for all purposes under the Loan Documents.

“Joint Bookrunners” means, together, Citizens Bank, N.A., JPMorgan Chase Bank,
N.A., Royal Bank of Canada, Jefferies Finance LLC and Wells Fargo Bank, N.A.

“Joint Venture” means a joint venture, partnership or similar arrangement,
whether in corporate, partnership or other legal form.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“LCA Election” has the meaning specified in Section 1.08(a).

“LCA Test Date” has the meaning specified in Section 1.08(a).

“LC Commitment” shall mean, in the case of each Issuing Bank, such amount as set
forth in Schedule 2.01(b) hereto.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, (a) the sum of the Dollar Equivalents of the
undrawn amounts of all outstanding Letters of Credit at such time plus (b) the
sum of the Dollar Equivalents of the amounts of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total LC Exposure at such time. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.13 or
Rule 3.14 of the International Standby Practices (ISP98) or Article 29(a) of the
Uniform Customs and Practice for Documentary Credits, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the amount available to be drawn under such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the amount available
thereunder, the amount of such Letter of Credit shall be deemed to be the
maximum amount available to be drawn under such Letter of Credit after giving
effect to all such increases, whether or not such maximum amount is available to
be drawn immediately at such time.

 

47



--------------------------------------------------------------------------------

“Lead Arrangers” means, together, Citizens Bank, N.A., JPMorgan Chase Bank,
N.A., Royal Bank of Canada, Jefferies Finance LLC and Wells Fargo Bank, N.A.

“Lender Default” means any of (a) the refusal (in writing) or failure of any
Revolving Lender to make available its portion of any Revolving Loans or its
portion of participations in Letters of Credit under this Agreement or Swingline
Loans, which refusal or failure is not cured within one Business Day after the
date on which such funding is required, (b) the failure of any Revolving Lender
to pay to the Administrative Agent, any Issuing Bank or any other Revolving
Lender any other amount required to be paid by it pursuant to this Agreement
within one Business Day of the date when due, (c) the notification by a
Revolving Lender to the Borrower or the Administrative Agent that it does not
intend or expect to comply with any of its funding obligations or has made a
public statement to that effect with respect to its funding obligations under
this Agreement, (d) the failure by a Revolving Lender to confirm in a manner
reasonably satisfactory to the Administrative Agent that it will comply with its
funding obligations under this Agreement or (e) the admission of a Distressed
Person in writing that (A) it is insolvent or has become subject to a
Lender-Related Distress Event or (B) it has become the subject of Bail-In
Action. Any determination by the Administrative Agent that a Revolving Lender’s
act or failure to act has caused a Lender Default under any one or more of
clauses (a) through (e) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a “Defaulting Lender” (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.

“Lender-Related Distress Event” means, with respect to any Revolving Lender,
that such Revolving Lender or any Person that directly or indirectly Controls
such Revolving Lender (each, a “Distressed Person”), as the case may be, is or
becomes subject to a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any Person that directly or indirectly Controls such Distressed Person is
subject to a forced liquidation or winding up, or such Distressed Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Distressed Person or its assets to be, insolvent or bankrupt or no longer
viable, or if any Governmental Authority having regulatory authority over such
Distressed Person has taken Control of such Distressed Person or has taken steps
to do so; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interests in any Revolving Lender or any Person that directly or indirectly
Controls such Revolving Lender by a Governmental Authority or an instrumentality
thereof; provided further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person or its parent entity.

“Lenders” means Revolving Lenders and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption, an Incremental Facility
Amendment or a Refinancing Amendment, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

48



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit; provided that Citizens Bank, N.A., Royal Bank of
Canada and Jefferies Finance LLC (or any of their respective Affiliates), as an
Issuing Bank, shall only be required to issue standby letters of credit
denominated in Dollars.

“Letter of Credit Sublimit” means $45,000,000.

“LIBO Rate” means, (a) with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan in Dollars, the rate per annum determined by
the Administrative Agent to be the arithmetic average of the London Interbank
Offered Rates administered by the ICE Benchmark Administration (or any Person
that takes over administration of such rate) for deposits in Dollars for a
duration equal to or comparable to the duration of such Interest Period which
appear on the relevant Bloomberg page (or such other commercially available
source providing quotations of the London Interbank Offered Rates for deposits
in Dollars as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (London time) on the Quotation Day for such Interest
Period; or (b) for any interest calculation with respect to an ABR Loan or a
Swingline Loan on any date, rate per annum determined by the Administrative
Agent to be the arithmetic average of the London Interbank Offered Rates
administered by the ICE Benchmark Administration (or any Person that takes over
administration of such rate) for deposits in Dollars with a term of one
(1) month commencing such day which appear on the relevant Bloomberg page (or
such other commercially available source providing quotations of the London
Interbank Offered Rates for deposits in Dollars as may be designated by the
Administrative Agent from time to time), at or about 11:00 am (London time) on
such day; provided that if such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Loan for such period shall be
the Interpolated Screen Rate, where applicable. Each calculation by the
Administrative Agent of the LIBO Rate hereunder shall be conclusive and binding
on the parties hereto for all purposes, absent clearly manifest error.
Notwithstanding the foregoing, in the event that the LIBO Rate in respect of any
applicable Interest Period is less than zero, the LIBO Rate shall be deemed to
be 0.00% per annum. The term “LIBO Rate” may be amended to refer to (x) with
only the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and the Borrower, a comparable successor rate
or (y) absent such consent, a comparable successor rate that is the prevailing
market standard for credit agreements of this type for the replacement of or
successors to the eurodollar rate in the U.S. syndicated loan market.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Adjusted LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

49



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any acquisition by Holdings or one or more
Restricted Subsidiaries of any assets, business or Person permitted to be
acquired hereunder, in each case whose consummation is not conditioned on the
availability of, or on obtaining, third-party financing.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower under or pursuant to this Agreement and each of the
other Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual payment and performance of all other obligations of the
Borrower under or pursuant to this Agreement and each of the other Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including interest and monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Amendment, any Loan Modification Agreement, the Guarantee Agreement,
the Collateral Agreement, any Intercreditor Agreement, the other Security
Documents and, except for purposes of Section 9.02, any promissory notes
delivered pursuant to Section 2.09(e).

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.24.

“Loan Modification Offer” has the meaning assigned to such term in
Section 2.24(a).

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

50



--------------------------------------------------------------------------------

“Majority in Interest” when used in reference to Lenders of any Class, means, at
any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time; provided that (i) the
total outstanding Term Loans of the Borrower or any Affiliate thereof other
than, subject to Section 9.04(g), any Affiliated Debt Fund and (ii) whenever
there are one or more Defaulting Lenders, the total outstanding Term Loans,
Revolving Exposures and unused Revolving Commitments of each Defaulting Lender
shall, in the case of each of clauses (a) and (b), be excluded for purposes of
making a determination of the Majority in Interest.

“MAK” means MAK Capital Fund LP.

“Management Investors” means the directors, officers, partners, members and
employees of Holdings or any of its subsidiaries who (directly or indirectly
through one or more investment vehicles) hold Equity Interests in Holdings on
the Effective Date.

“Material Acquisition” means an Acquisition Transaction for which the aggregate
amount of all consideration paid, directly or indirectly, by any Loan Party
after the Effective Date exceeds, together with other Investments necessary to
consummate such Acquisition Transaction, $25,000,000.

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Adverse Effect” means (a) solely on the Effective Date, (i) any
Company Material Adverse Effect since May 31, 2017 or (ii) any CHB Material
Adverse Effect since July 2, 2017, and (b) at any time following the Effective
Date, the occurrence of any circumstance or condition that would materially and
adversely effect (i) the business, financial condition or results of operations,
in each case, of Holdings and the Restricted Subsidiaries, taken as a whole,
(ii) the ability of the Loan Parties (taken as a whole) to perform their payment
obligations under the applicable Loan Documents or (iii) the rights and remedies
(taken as a whole) of the Administrative Agent and the Lenders under the
applicable Loan Documents.

“Material Indebtedness” means (without duplication) Indebtedness for borrowed
money (other than the Loan Document Obligations), Capital Lease Obligations,
unreimbursed obligations for letter of credit drawings and financial guarantees
(other than ordinary course of business contingent reimbursement obligations) or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings and the Restricted Subsidiaries in an aggregate principal amount
exceeding $20,000,000; provided that in no event shall any Permitted Receivables
Financing be considered Material Indebtedness for any purpose. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Holdings or such Restricted
Subsidiary, as applicable, would be required to pay if such Swap Agreement were
terminated at such time.

 

51



--------------------------------------------------------------------------------

“Material Real Property” means each parcel of real property and the improvements
thereon owned in fee by a Loan Party with an individual Fair Market Value of
greater than $7,500,000, as determined on the Effective Date for existing real
property and on the date of acquisition for any after-acquired real property (or
the date of substantial completion of any material improvement thereon or new
construction thereof), in each case except to the extent such parcel of real
property is located in an area identified by FEMA (or any successor agency) as a
Special Flood Hazard Area, in which case such parcel of real property may be
deemed to not be “Material Real Property” by the Administrative Agent in its
sole discretion.

“Material Subsidiary” means (a) each Restricted Subsidiary that, as of the last
day of the Fiscal Quarter most recently ended for which financial statements are
available, had revenues or total assets (determined on a consolidated basis for
such Restricted Subsidiary and its Restricted Subsidiaries) for such quarter in
excess of 5.0% of the consolidated revenues or consolidated total assets of
Holdings and the Restricted Subsidiaries for such quarter or that is designated
by Holdings as a Material Subsidiary and (b) any Restricted Subsidiary that is
part of a group comprising Restricted Subsidiaries that each would not have been
a Material Subsidiary under clause (a) but that, taken together, as of the last
day of the Fiscal Quarter most recently ended for which financial statements are
available, had revenues or total assets (determined on a consolidated basis for
all such Restricted Subsidiaries and their respective Restricted Subsidiaries)
for such quarter in excess of 10.0% of the consolidated revenues or consolidated
total assets, as applicable, of Holdings and the Restricted Subsidiaries for
such quarter.

“Maximum Tender Condition” has the meaning set forth in Section 2.25(b).

“MFN Adjustment” means, during the period commencing on the Effective Date and
ending on the first anniversary of the Effective Date, in the case of
Incremental Facilities, Incremental Equivalent Debt and Ratio Indebtedness, in
any such case, constituting term loans which are secured by Liens on the
Collateral on a pari passu basis with the Liens on the Collateral securing the
Revolving Credit Facility, if the Effective Yield for such Incremental Facility,
such Incremental Equivalent Debt or such Ratio Indebtedness (other than any such
Indebtedness that (i) is being incurred pursuant to the applicable Ratio Debt
Incurrence Test, (ii) has an outside maturity date more than two years after the
Revolving Maturity Date or (iii) is being incurred in connection with a
Permitted Acquisition), is greater than the Effective Yield for the Revolving
Credit Facility as of the Effective Date by more than 0.75% per annum, then the
Effective Yield for the Revolving Credit Facility shall be increased to the
extent necessary so that the Effective Yield for the Revolving Credit Facility
shall be equal to the Effective Yield with respect to such Indebtedness, minus
0.75% (provided that, if such Indebtedness includes an interest rate floor
greater than the applicable interest rate floor under the Revolving Credit
Facility such differential between interest rate floors shall be equated to the
Applicable Rate for purposes of determining whether an increase to the
Applicable Rate under the Revolving Credit Facility shall be required, but only
to the extent an increase in the interest rate floor in the Revolving Loans
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the Applicable Rate) applicable to
the Revolving Loans shall be increased to the extent of such differential
between interest rate floors).

“Minimum Tender Condition” has the meaning set forth in Section 2.25(b).

 

52



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations, provided, however, in the event any Mortgaged Property is
located in a jurisdiction which imposes mortgage recording taxes or similar
fees, the applicable Mortgage shall not secure an amount in excess of 100% of
the Fair Market Value of such Mortgaged Property. Each Mortgage shall be in a
form reasonably acceptable to the Administrative Agent.

“Mortgaged Property” means each parcel of real property and the improvements
thereon owned in fee by a Loan Party with respect to which a Mortgage is granted
pursuant to Section 4.01(f) (if any) or Section 5.11, Section 5.12 and
Section 5.14 (if any).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions or with respect to which any Loan Party or
ERISA Affiliate could have liability (contingent or otherwise) under
Section 4212(c) of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Cash Equivalents, including (i) any cash or
Cash Equivalents received in respect of any non-cash proceeds, including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out (but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by Holdings and the Restricted Subsidiaries in
connection with such event (including attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses and brokerage, consultant,
accountant and other customary fees), (ii) in the case of a Disposition of an
asset (including pursuant to a Sale Leaseback or Casualty Event or similar
proceeding), (x) the amount of all payments that are permitted hereunder and are
made by Holdings and the Restricted Subsidiaries as a result of such event to
repay Indebtedness permitted to be incurred hereunder (other than (x) the Loans
or (y) other pari passu or junior Indebtedness secured by a Lien on the
Collateral and incurred pursuant to Section 6.01(a)) and secured by such asset
or otherwise subject to mandatory prepayment as a result of such event, (y) the
pro rata portion of net cash proceeds thereof (calculated without regard to this
clause (y)) attributable to minority interests and not available for
distribution to or for the account of Holdings and the Restricted Subsidiaries
as a result thereof and (z) the amount of any liabilities directly associated
with such asset and retained by Holdings or the Restricted Subsidiaries and
(iii) the amount of all Taxes paid (or reasonably estimated to be payable), and
the amount of any reserves established by Holdings and the Restricted
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
that are directly attributable to such event, provided that any reduction at any
time in the amount of any such reserves (other than as a result of payments made
in respect thereof) shall be deemed to constitute the receipt by the Borrower at
such time of Net Proceeds in the amount of such reduction.

 

53



--------------------------------------------------------------------------------

“New Project” shall mean (a) each facility which is either a new facility,
branch or office or an expansion, relocation, remodeling or substantial
modernization of an existing facility, branch or office owned by Holdings or the
Subsidiaries which in fact commences operations and (b) each creation (in one or
a series of related transactions) of a business unit to the extent such business
unit commences operations or each expansion (in one or a series of related
transactions) of business into a new market.

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

“Non-Affiliated Debt Fund” means any Sponsor (other than an Affiliated Debt
Fund).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance or vesting of stock-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Not Otherwise Applied” means, with reference to the Available Amount or the
Available Equity Amount, as applicable, that was not previously (or
concurrently) applied pursuant to Section 6.01(a)(xxviii), 6.04(n),
6.08(a)(viii), 6.08(b)(iv), or any Cure Amount.

“Notice of Intent to Cure” has the meaning assigned to such term in
Section 7.02(c).

“Notice of Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“OFAC” has the meaning assigned to such term in Section 3.17(c).

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, Joint Venture, trust or other form of
business entity, the partnership, Joint Venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment or a Loan Modification Agreement.

 

54



--------------------------------------------------------------------------------

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder that result from a Refinancing Amendment or a Loan
Modification Agreement.

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

“Other Taxes” means any and all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes imposed with
respect to an assignment, other than an assignment or designation of a new
office pursuant to Section 2.19.

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment or a Loan Modification
Agreement.

“Other Term Loans” means one or more Classes of term loans made pursuant to any
Other Term Commitment.

“Parent Entity” means any direct or indirect parent of Holdings.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(iii).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan Party, the filing of appropriate assignments
or notices with the U.S. Patent and Trademark Office and the U.S. Copyright
Office and the proper recording or filing, as applicable, of Mortgages and
fixture filings with respect to any Mortgaged Property, in each case in favor of
the Collateral Agent for the benefit of the Secured Parties and the delivery to
the Collateral Agent of (i) any stock certificate or promissory note required to
be delivered pursuant to the applicable Loan Documents, together with
instruments of transfer executed in blank and (ii) any Control Agreements
required to be delivered pursuant to the applicable Loan Documents.

“Permitted Acquisition” means an Acquisition Transaction together with other
Investments necessary to consummate such Acquisition Transaction; provided that:

(a) except in the case of a Limited Condition Acquisition (in which case,
compliance with this clause (a) shall be determined in accordance with
Section 1.08(a)), after giving Pro Forma Effect to any such Acquisition
Transaction or Investment, no Event of Default under clause (a), (b), (h) or
(i) of Section 7.01 shall have occurred and be continuing,

 

55



--------------------------------------------------------------------------------

(b) the business of such Person, or such assets, as the case may be, constitute
a business permitted by Section 5.16,

(c) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to any such newly created or acquired
Subsidiary (including each subsidiary thereof that constitutes a Restricted
Subsidiary) or assets in order to satisfy the requirements set forth in clauses
(a), (b), (c) and (d) of the definition of the term “Collateral and Guarantee
Requirement” to the extent applicable shall have been taken to the extent
required by Section 5.11 and 5.12 (or arrangements for the taking of such
actions after the consummation of the Permitted Acquisition shall have been made
that are reasonably satisfactory to the Administrative Agent) (unless such newly
created or acquired Restricted Subsidiary constitutes an Excluded Subsidiary),
and

(d) such acquired Person becomes a Restricted Subsidiary; provided that the
aggregate amount of all consideration paid, directly or indirectly, by any Loan
Party after the Effective Date in connection with Permitted Acquisitions in
reliance on Section 6.04(i) and allocable to the purchase or other acquisition
of (x) any subsidiary that will not become a Subsidiary Loan Party or (y) assets
to be held by a Person that is not a Subsidiary Loan Party shall not exceed, at
the time of incurrence thereof and after giving Pro Forma Effect thereto, the
greater of $40,000,000 and 50.0% of Consolidated EBITDA for the most recently
ended Test Period.

“Permitted Amendment” means an amendment to this Agreement and, if applicable,
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate and/or the
amortization schedule with respect to the Loans and/or Commitments of the
Accepting Lenders, (b) a change in the fees payable to, or the inclusion of new
fees to be payable to, the Accepting Lenders and/or (c) amended covenants or
other provisions (which shall be substantially identical to or not more
favorable (when taken as a whole and as reasonably determined by the Borrower)
to the Accepting Lenders than the Indebtedness subject to such Loan Modification
Offer unless such amended covenants or other provisions are (i) also added for
the benefit of the Loans remaining outstanding after the issuance or incurrence
of such Indebtedness or (ii) only applicable after the Revolving Maturity Date
at the time of such refinancing.

“Permitted Debt Exchange” has the meaning specified in Section 2.25(a).

“Permitted Debt Exchange Notes” has the meaning specified in Section 2.25(a).

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.25(a).

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or other governmental charges that are not
delinquent for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, in each case, the nonpayment of which could not reasonably
be expected to result in a Material Adverse Effect;

 

56



--------------------------------------------------------------------------------

(b) Liens imposed by statutory or common law, such as landlords’ carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or construction
contractors’ Liens and other similar Liens, arising in the ordinary course of
business that secure amounts not overdue for a period of more than 30 days or,
if more than 30 days overdue, are unfiled and no other action has been taken to
enforce such Liens or that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, in
each case so long as such Liens could not reasonably be expected to individually
or in the aggregate have a Material Adverse Effect;

(c) (i) Liens incurred, pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, payroll taxes, unemployment
insurance and other social security legislation or (ii) pledges or deposits made
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings or any
Restricted Subsidiary or otherwise supporting the payment of items of the type
set forth in the foregoing clause (i);

(d) Liens incurred or deposits made to secure the performance of tenders, bids,
trade contracts (other than for the payment of Indebtedness), governmental
contracts and leases (other than Capital Lease Obligations), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds, bankers
acceptance facilities and other obligations of a like nature (including those to
secure health, safety and environmental obligations) and obligations in respect
of letters of credit, bank guarantees or similar instruments that have been
posted to support the same, in each case incurred in the ordinary course of
business or consistent with past practices;

(e) easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions, zoning restrictions and other similar encumbrances,
matters that are or would be reflected on a survey of any real property,
irregularities of title, title defects affecting real property that, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of Holdings and the Restricted Subsidiaries, taken as a whole and any exception
on the mortgage policies issued to the Collateral Agent in connection with the
Mortgaged Property;

(f) (i) Liens securing, or otherwise arising from, judgments, awards attachments
and/or decrees and notices of lis pendens and associated rights relating to
litigation being contested in good faith not constituting an Event of Default
under Section 7.01(j) and (ii) any pledge and/or deposit securing any settlement
of litigation;

(g) Liens on goods, the purchase price of which is financed by a documentary
letter of credit issued for the account of Holdings or any of the Restricted
Subsidiaries, or Liens on bills of lading, drafts or other documents of title
arising by operation of law or

 

57



--------------------------------------------------------------------------------

pursuant to the standard terms of agreements relating to letters of credit, bank
guarantees and other similar instruments; provided that such Lien secures only
the obligations of Holdings or such Restricted Subsidiary in respect of such
letter of credit, bank guarantee or other similar instrument to the extent such
obligations are permitted by Section 6.01;

(h) rights of setoff, banker’s liens, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions in relation to the maintenance of administration of deposit
accounts, securities accounts or cash management arrangements or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments; and

(i) Liens arising from precautionary Uniform Commercial Code financing
statements or any similar filings made in respect of operating leases or
consignment or bailee arrangements entered into by Holdings or any of the
Restricted Subsidiaries.

“Permitted Floor Plan Financing Line” means inventory financings or purchase
money Indebtedness used solely to fund working capital or the acquisition of the
same or similar property; provided that such Indebtedness is secured only by
retail inventory of Holdings or any Restricted Subsidiary, fixtures, furniture
and other household items attached to or inside such inventory, and other
tangible and intangible assets related thereto, and the products and proceeds
thereof.

“Permitted Holder” means (a) each Sponsor; (b) the Management Investors and
their respective Permitted Transferees, (c) any Person that has no material
operations other than those related to the ownership of the Equity Interests of
Holdings and other activities incidental, related or ancillary thereto and that,
directly or indirectly, holds or acquires beneficial ownership of 100% on a
fully diluted basis of the voting Equity Interests of Holdings, and of which no
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Effective Date), other than any of the other
Permitted Holders specified in clauses (a) and (b), beneficially owns more than
the greater of 35% and the percentage beneficially owned by the Permitted
Holders specified in clauses (a) and (b) on a fully diluted basis of the voting
Equity Interests thereof and (d) any “group” the members of which include any of
the other Permitted Holders specified in clause (a) or (b) and that, directly or
indirectly, hold or acquire beneficial ownership of the voting Equity Interests
of Holdings (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (2) no other Person or
“group” owns more than the greater of 35% and the percentage beneficially owned
by the Permitted Holders specified in clauses (a) and (b) on a fully diluted
basis of the voting Equity Interests held by the Permitted Holder Group.

“Permitted Junior Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower or any other Loan Party in the form of one or more
series of junior lien secured notes, bonds or debentures or junior lien secured
loans; provided that (i) such Indebtedness is secured by the Collateral on a
junior basis to the Liens securing the Loan Document Obligations in respect of
the Revolving Commitments in effect on the Effective Date and (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Loans (including portions of Classes of Loans or Other Loans). Permitted Junior
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

 

58



--------------------------------------------------------------------------------

“Permitted Receivables Financing” means a securitization or other similar
financing (including any factoring program) of Permitted Receivables Financing
Assets that is non-recourse to Holdings and the Restricted Subsidiaries (except
for (w) recourse to any Foreign Subsidiaries that own the assets underlying such
financing (or have sold such assets in connection with such financing), (x) any
customary limited recourse pursuant to the Standard Securitization Undertakings
or, to the extent applicable only to non-Loan Parties, recourse that is
customary in the relevant local market, (y) any performance undertaking or
Guarantee, to the extent applicable only to non-Loan Parties, that is customary
in the relevant local market, and (z) an unsecured parent Guarantee by Holdings
or any Restricted Subsidiary that is a parent company of a Foreign Subsidiary of
obligations of Foreign Subsidiaries, and, in each case, reasonable extensions
thereof).

“Permitted Receivables Financing Assets” means (a) any accounts receivable, loan
receivables, mortgage receivables, receivables or loans relating to the
financing of insurance premiums, royalty, patent or other revenue streams and
other rights to payment or related assets and the proceeds thereof and (b) all
assets securing or related to any such receivable or asset, all contracts and
contract rights, guarantees or other obligations in respect of any such
receivable or asset, lockbox accounts and records with respect to any such
receivable or assets and any other assets (including inventory and proceeds
thereof) customarily transferred (or in respect of which security interests are
customarily granted) together with receivables or assets in connection with a
securitization, factoring or receivables financing or sale transaction.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except (i) by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon plus underwriting discounts, other amounts paid, and
fees, commissions and expenses (including upfront fees, original issue discount
or initial yield payments) incurred, in connection with such modification,
refinancing, refunding, renewal or extension, (ii) by an amount equal to any
existing revolving commitments unutilized thereunder to the extent that the
portion of any existing and unutilized revolving commitment being refinanced was
permitted to be drawn under Section 6.01 immediately prior to such refinancing
(other than by reference to a Permitted Refinancing) and such drawing shall be
deemed to have been made and (iii) to the extent such excess amounts is
otherwise permitted to be incurred under Section 6.01, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), (a)(xiv) (other than in respect of Indebtedness for
borrowed money) (a)(xxiv) and (a)(xxv), Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and, except in the case
of the Revolving Commitments, has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Loan Document Obligations, Indebtedness resulting from
such modification, refinancing,

 

59



--------------------------------------------------------------------------------

refunding, renewal or extension is subordinated in right of payment to the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (d) [reserved] and (e) no Loan Party
that was not an obligor with respect to the Indebtedness being refinanced shall
be an obligor under the Permitted Refinancing and if the Indebtedness being
refinanced was (or was required to be) subject to an Intercreditor Agreement,
the holders of such Permitted Refinancing (if such Indebtedness is secured) or
their authorized representative on their behalf, shall become party to such
Intercreditor Agreement providing for the same (or lesser) lien priority. For
the avoidance of doubt, it is understood and agreed that a Permitted Refinancing
includes successive Permitted Refinancings of the same Indebtedness.

“Permitted Senior Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower or any other Loan Party in the form of one or more
series of senior secured notes, bonds or debentures or senior secured loans;
provided that (i) such Indebtedness is secured by the Collateral on a pari passu
basis (but without control of remedies) with the Liens securing the Loan
Document Obligations in respect of the Revolving Commitments in effect on the
Effective Date, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Loans (including portions of Classes of Loans or
Other Loans) and (iii) a Senior Representative acting on behalf of the holders
of such Indebtedness shall have become party to an Intercreditor Agreement.
Permitted Senior Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
immediate family, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants, (b) any trust or other
legal entity the beneficiary of which is such Person’s immediate family,
including his or her spouse, ex-spouse, children, stepchildren or their
respective lineal descendants and (c) without duplication with any of the
foregoing, such Person’s heirs, executors and/or administrators upon the death
of such Person and any other Person who was an Affiliate of such Person upon the
death of such Person and who, upon such death, directly or indirectly owned
Equity Interests in Holdings.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any other Loan Party in the form of one or more series of senior
unsecured notes, bonds or debentures or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Loans (including portions of Classes of Loans or Other Loans) and (ii) such
Indebtedness is not secured by any Lien on any property or assets of Holdings or
any Restricted Subsidiary. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) which is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which a Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

60



--------------------------------------------------------------------------------

“Platform” has the meaning assigned to such term in Section 5.01.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date on which such Specified Transaction is consummated
and ending on the last day of the eighteenth month immediately following the
date on which such Specified Transaction is consummated.

“Prepayment Event” means:

(a) any sale, transfer or other Disposition of any property or asset of Holdings
or any Restricted Subsidiary pursuant to Section 6.05(i), Section 6.05(j),
Section 6.05(m) or Section 6.05(p) or the occurrence of any other Casualty Event
(or series of related Dispositions or Casualty Events) resulting in Net Proceeds
exceeding (x) $2,500,000, individually or (y) $15,000,000, in the aggregate in
any fiscal year; provided, that, for the avoidance of doubt, only Net Proceeds
in excess of such amount shall be subject to the mandatory prepayment provisions
set forth in Section 2.11(c) and no Prepayment Event shall occur in any fiscal
year until the Net Proceeds received during such fiscal year exceed clause (y)
(such Net Proceeds not required to prepay the Loans or to be reinvested pursuant
to Section 2.11(c), “Retained Asset Sale Proceeds”); or

(b) the incurrence by Holdings or any Restricted Subsidiary of any Indebtedness,
other than Indebtedness permitted under Section 6.01 (other than Permitted
Unsecured Refinancing Debt, Permitted Senior Priority Refinancing Debt,
Permitted Junior Priority Refinancing Debt and Other Loans) or permitted by the
Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s 30 largest
banks), as in effect from time to time. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.

“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clause (b) of the definition of that
term.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, as to any
Person, for any events as described below that occur subsequent to the
commencement of a period for which the effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four consecutive fiscal quarter period
ended on or before the occurrence of such event (the “Reference Period”): (a) in
making any determination of Consolidated EBITDA or any component thereof, effect
shall be given to the Contribution and Exchange, any Specified Transaction and
any synergies, operating improvements, cost savings or restructurings of the
business of Holdings or any of the Restricted Subsidiaries, in each case, that
occurred during the Reference Period or with respect to any such

 

61



--------------------------------------------------------------------------------

event or transaction included in the definition of Specified Transactions are
expected to occur within 18 months of the determination to take such actions and
which the Borrower determines are reasonably identifiable and projected in good
faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken, and without
duplication of any such amount included in Consolidated EBITDA pursuant to the
definition thereof and provided, that any increase in Consolidated EBITDA as a
result of synergies, operating improvements, cost savings and restructurings
pursuant to this definition shall be subject to the limitations set forth in
clause (b) of the definition of Consolidated EBITDA; (b) in making any
determination on a Pro Forma Basis, of Pro Forma Compliance or of Pro Forma
Effect, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under the Loan Documents
or otherwise) issued, incurred, assumed or repaid during the Reference Period
(or with respect to Indebtedness repaid, during the Reference Period or
subsequent to the end of the Reference Period and prior to, or simultaneously
with, the event for which the calculation of any such ratio is made) shall be
deemed to have been issued, incurred, assumed or repaid at the beginning of such
period and (y) interest expense of such Person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods,
(c) with respect to (A) any redesignation of a Subsidiary as an Restricted
Subsidiary, effect shall be given to such Subsidiary redesignation and all other
Subsidiary redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary redesignation then
being designated, collectively and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively and
(d) notwithstanding anything to the contrary in this definition or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the asset sale, transfer,
disposition or lease thereof has been entered into as discontinued operations,
no Pro Forma Effect shall be given to the classification thereof as discontinued
operations (and the Consolidated EBITDA or any component thereof attributable to
any such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such asset sale, transfer, disposition or lease shall
have been consummated (unless otherwise determined in the good faith judgment of
the Borrower). Whenever a financial ratio or test or covenant is to be
calculated on a Pro Forma Basis, the reference to the “Test Period” for purposes
of calculating such financial ratio or test shall be deemed to be a reference
to, and shall be based on, the most recently ended Test Period for which
internal financial statements of Holdings and the Restricted Subsidiaries are
available and have been delivered to the Administrative Agent.

“Pro Forma Disposal Adjustment” means, taking into account any limitations set
forth in the definition of Pro Forma Basis, for any four-quarter period that
includes all or a portion of a fiscal quarter included in any Post-Transaction
Period with respect to any Sold Entity or Business, the pro forma increase or
decrease in Consolidated EBITDA projected by the Borrower in good faith as a
result of contractual arrangements between Holdings or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four-quarter period prior to its
disposal.

 

62



--------------------------------------------------------------------------------

“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.

“Proceeding” has the meaning assigned to such term in Section 9.03(b).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Quotation Day” means (a) with respect to Dollars for any Interest Period, the
day two Business Days prior to the first day of such Interest Period and
(b) with respect to any Alternative Currency for any Interest Period, the number
of Business Days prior to the first day of such Interest Period designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved pursuant to Section 1.10, in each case unless market practice differs
for loans such as the applicable Loans priced by reference to rates quoted in
the Relevant Interbank Market, in which case the Quotation Day for such currency
shall be determined by the Administrative Agent in accordance with market
practice for such loans priced by reference to rates quoted in the Relevant
Interbank Market (and if quotations would normally be given by leading banks for
such loans priced by reference to rates quoted in the Relevant Interbank Market
on more than one day, the Quotation Day shall be the last of those days).

“Ratio Debt Incurrence Test” means, as of the date of determination, when
calculated on a Pro Forma Basis: (a) in the case of Indebtedness which is to be
secured by a Lien on the Collateral on a pari passu basis with the Liens
securing the Secured Obligations, the First Lien Net Leverage Ratio would not
exceed the level that is 0.25x below the First Lien Net Leverage Ratio required
by the Financial Maintenance Covenant as in effect for the most recent Test
Period, (b) in the case of Indebtedness which is to be secured by a Lien on the
Collateral on a junior basis to the Liens securing the Secured Obligations, the
Secured Net Leverage Ratio would not exceed 4.00:1.00 or (c) in the case of
Indebtedness which is unsecured or is secured solely by assets not constituting
Collateral, the Total Net Leverage Ratio would not exceed 4.00:1.00.

“Ratio Debt Incurrence Test Amount” means, as of the date of determination, the
maximum amount of Indebtedness that may be incurred under an Incremental
Facility, as Incremental Equivalent Debt and/or as Ratio Indebtedness without
violating the Ratio Debt Incurrence Test applicable to such Indebtedness.

“Ratio Indebtedness” has the meaning assigned to such term in Section 6.01(xix).

 

63



--------------------------------------------------------------------------------

“Receivables Subsidiary” means any Special Purpose Entity established in
connection with a Permitted Receivables Financing and any other subsidiary
(other than any Loan Party) involved in a Permitted Receivables Financing which
is not permitted by the terms of such Permitted Receivables Financing to
guarantee the Secured Obligations or provide Collateral.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower and Holdings, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.21.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having substantially the same Guarantees) issued
in a Dollar-for-Dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

“Regulation S-X” means Regulation S-X under the Securities Act.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the officers, directors, employee, agents, advisors and other
representatives of such Person and of each of such Person’s Affiliates and
permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata and including the environment within any building or other
structure).

“Relevant Interbank Market” means (a) with respect to any currency other than
Euros, the London interbank market and (b) with respect to Euros, the European
interbank market.

“Removal Effective Date” has the meaning assigned to such term in Article VIII.

“Representative” has the meaning assigned to such term in Section 9.12.

“Repurchase Obligations” means obligations, including Guarantees, incurred
pursuant to inventory repurchase agreements entered into in the ordinary course
of the business of Holdings and the Subsidiaries or consistent with past
practice in accordance with reasonable and customary industry practices in such
business in connection with floor-plan financing arrangements provided by
financial institutions to retailers; provided that in no event shall the terms
of such obligations require the obligor thereof to make any cash payment in
respect thereof until title to such inventory has been transferred to Holdings
or any such Subsidiary, as applicable.

 

64



--------------------------------------------------------------------------------

“Required Additional Debt Terms” means, with respect to any Ratio Indebtedness,
Incremental Equivalent Debt and incurred Acquisition Debt, (a) such Indebtedness
does not mature earlier than the Revolving Maturity Date (other than, in the
case of customary bridge loans with a maturity date of no longer than one year
that are convertible or exchangeable into other instruments meeting the
requirements of this clause (a) and permitted to be incurred under Section 6.01
(but, for the avoidance of doubt, not any loans, securities or other debt which
are exchanged for or otherwise replace such bridge loans)), (b) the terms and
conditions of such Indebtedness (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums and prepayment or redemption provisions), as
determined by the Borrower, are not materially more restrictive (when taken as a
whole) to Holdings and the Restricted Subsidiaries as the terms and conditions
set forth in this Agreement (except for (1) covenants or other provisions
applicable only to periods after the Revolving Maturity Date and (2) covenants
or other provisions that are also added for the benefit of the Revolving Loans),
(c) to the extent such Indebtedness is secured by any of the Collateral (whether
on a pari passu basis or junior secured basis), such Indebtedness shall not be
secured by any assets of a Loan Party other than the Collateral securing the
Secured Obligations to the extent applicable pursuant to the Collateral and
Guarantee Requirement, (d) to the extent such Indebtedness is borrowed, issued
or guaranteed by any Loan Party, such Indebtedness shall not be guaranteed by
any Restricted Subsidiary which is not a Loan Party (except as permitted under
Section 6.01) to the extent required pursuant to the Collateral and Guarantee
Requirement and (e) such Indebtedness shall not have any scheduled amortization,
mandatory prepayment or redemption features other than up to 5% per annum
amortization, customary asset sale events, insurance and condemnation proceed
events, change of control offers or events of default and excess cash flow
sweeps.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, a
principal amount of Term Loans and unused Commitments representing more than
50.0% of the aggregate amount of Revolving Exposures and principal amount of the
Term Loans outstanding and unused Commitments at such time; provided that
(a) the total outstanding Term Loans subject to Section 9.04(g) of the Borrower
or any Affiliate thereof (other than any Affiliate Debt Fund) and (b) whenever
there are one or more Defaulting Lenders, the total outstanding Term Loans and
Commitments, Revolving Exposures and unused Revolving Commitments of each
Defaulting Lender, shall, in the case of each of clauses (a) and (b), be
excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Revolving Commitments representing more than
50.0% of the aggregate amount of Revolving Exposures and unused Revolving
Commitments at such time; provided that whenever there are one or more
Defaulting Lenders, the total outstanding Revolving Exposures and unused
Revolving Commitments of each Defaulting Lender shall be excluded for purposes
of making a determination of Required Revolving Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resignation Effective Date” has the meaning assigned to such term in
Article VIII.

 

65



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, secretary, treasurer or assistant treasurer,
or other similar officer, manager or a director of a Loan Party and with respect
to certain limited liability companies or partnerships that do not have
officers, any manager, sole member, managing member or general partner thereof.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Debt” has the meaning assigned to such term in Section 6.08(b).

“Restricted Debt Payment” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Debt Payment Amount” means at any time the greater of $15,000,000
and 17.5% of Consolidated EBITDA of the last day of the most recently ended Test
Period, minus the sum of (a) the amount of Restricted Debt Payments made by
Holdings or any Restricted Subsidiary in reliance on Section 6.08(b)(iv)(A)(ii)
and (b) the amount of Investments made by Holdings or any Restricted Subsidiary
in reliance on Section 6.04(n)(A)(iii).

“Restricted Investment” means an Investment other than those Investments
permitted pursuant to Section 6.04.

“Restricted Payment” means (1) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings or any Restricted Subsidiary or
any option, warrant or other right to acquire any such Equity Interests and
(2) any Restricted Investment.

“Restricted Payment Amount” means at any time the greater of $15,000,000 and
17.5% of Consolidated EBITDA of the last day of the most recently ended Test
Period, minus the sum of (a) the amount of Restricted Payments made by Holdings
or any Restricted Subsidiary in reliance on Section 6.08(a)(viii)(A)(i), (b) the
amount of Restricted Debt Payments made by Holdings or any Restricted Subsidiary
in reliance on Section 6.08(b)(iv)(A)(ii) and (c) the amount of Investments made
by Holdings or any Restricted Subsidiary in reliance on Section 6.04(n)(A)(ii).

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Retained Asset Sale Proceeds” has the meaning assigned to such term in clause
(a) of the definition of “Prepayment Event”.

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(e).

“Revolving Availability” means the amount equal to (a) the aggregate Revolving
Commitments as of the date of determination, minus (b) the aggregate Revolving
Exposure of all Revolving Lenders as of such date.

 

66



--------------------------------------------------------------------------------

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum permitted aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to an
Incremental Revolving Commitment Increase and (c) reduced or increased from time
to time pursuant to (i) assignments by or to such Lender pursuant to an
Assignment and Assumption or (ii) a Refinancing Amendment. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01(a), or in the
Assignment and Assumption or Refinancing Amendment pursuant to which such Lender
shall have assumed its Revolving Commitment, as the case may be. The initial
amount of the Lenders’ Revolving Commitments as of the Effective Date is
$100,000,000.

“Revolving Credit Facility” means the Revolving Commitments and the provisions
herein related to the Revolving Loans, Swingline Loans and Letters of Credit.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the Dollar Equivalents of such Lender’s outstanding Revolving
Loans, (b) such Lender’s LC Exposure and (c) such Lender’s Swingline Exposure at
such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“Revolving Maturity Date” means the fifth anniversary of the Effective Date.

“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Lender or its registered assigns, in substantially the form of
Exhibit G hereto, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Lender resulting from the Revolving Loans made by such Revolving
Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which Holdings or any Restricted Subsidiary (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or disposed
of.

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the European Union or Her Majesty’s Treasury.

 

67



--------------------------------------------------------------------------------

“Screen Rate” has the meaning set forth in the definition of “Interpolated
Screen Rate”.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings and the Restricted Subsidiaries
(other than Receivables Subsidiaries) in respect of any overdraft and related
liabilities arising from treasury, depository, cash pooling arrangements and
cash management services, corporate credit and purchasing cards and related
programs or any automated clearing house transfers of funds (collectively, “Cash
Management Services”) provided to Holdings or any Subsidiary (whether absolute
or contingent and howsoever and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) that are (a) owed to the Administrative Agent or any of its
Affiliates, (b) owed on the Effective Date to a Person that is a Lender or an
Affiliate of a Lender as of the Effective Date or (c) owed to a Person that is
an Agent, a Lender or an Affiliate of an Agent or Lender at the time such
obligations are incurred.

“Secured Net Leverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Secured Debt as of the last day of the Test Period most
recently ended on or prior to such date of determination to (b) Consolidated
EBITDA for such Test Period.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations (excluding with
respect to any Guarantor, Excluded Swap Obligations of such Guarantor).

“Secured Parties” means (a) each Lender, each Issuing Bank and the Swingline
Lender, (b) the Administrative Agent and Collateral Agent, (c) each other Agent,
(d) each Person to whom any Secured Cash Management Obligations are owed,
(e) each counterparty to any Swap Agreement the obligations under which
constitute Secured Swap Obligations, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and permitted assigns of each of the foregoing.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings and the Restricted Subsidiaries (other than
Receivables Subsidiaries) under each Swap Agreement that (a) is with a
counterparty that is the Administrative Agent or any of its Affiliates, (b) is
in effect on the Effective Date with a counterparty that is a Lender, an Agent
or an Affiliate of a Lender or an Agent as of the Effective Date or (c) is
entered into after the Effective Date with any counterparty that is a Lender, an
Agent or an Affiliate of a Lender or an Agent at the time such Swap Agreement is
entered into.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Collateral Agreement, the Mortgages, each Control
Agreement and each other security agreement or pledge agreement, including any
intellectual property security agreement executed and delivered pursuant to the
Collateral and Guarantee Requirement, Section 4.01(f), Section 5.11,
Section 5.12 or Section 5.14 to secure any of the Secured Obligations.

 

68



--------------------------------------------------------------------------------

“Senior Representative” means, with respect to any series of Permitted Senior
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt or other
Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Significant Subsidiary” means any Restricted Subsidiary that, or any group of
Restricted Subsidiaries that, taken together, as of the last day of the Fiscal
Quarter most recently ended for which financial statements are available, had
revenues or total assets (determined on a consolidated basis for such Restricted
Subsidiary and its Restricted Subsidiaries or such group of Restricted
Subsidiaries and their respective Restricted Subsidiaries, as applicable) for
such Fiscal Quarter in excess of 10.0% of the consolidated revenues or total
assets, as applicable, of Holdings and the Restricted Subsidiaries for such
Fiscal Quarter.

“Similar Business” means (1) any business conducted by Holdings or any
Restricted Subsidiary on the Effective Date or (2) any business or other
activities that are reasonably similar, ancillary, incidental, complementary or
related to (including non-core incidental businesses acquired in connection with
any Permitted Investment), or a reasonable extension, development or expansion
of, the businesses that Holdings and the Restricted Subsidiaries conduct or
propose to conduct on the Effective Date.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
the Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit L.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

“Solvent” and “Solvency” means with respect to any Person on any date of
determination, that on such date (i) the Fair Value and the Present Fair
Saleable Value of the assets of a Person exceeds such Person’s Stated
Liabilities and Identified Contingent Liability; (ii) such person does not have
Unreasonably Small Capital; and (iii) such Person can pay its Stated Liabilities
and Identified Contingent Liability as they mature. For purposes of the
foregoing, (a) “Fair Value” shall mean the amount at which the assets (both
tangible and intangible), in their entirety, of a Person would change hands
between a willing buyer and a

 

69



--------------------------------------------------------------------------------

willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act, (b) “Present Fair Salable Value” means the amount that could
be obtained by an independent willing seller from an independent willing buyer
if the assets (both tangible and intangible) of such Person are sold on a going
concern basis with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated (provided that for purposes of
determining Solvency on the Effective Date, this clause (b) shall be calculated
after giving effect to the consummation of the Transactions (including the
execution and delivery of this Agreement, the making of the Loans and the use of
proceeds of such Loans on the Effective Date), (c) “Stated Liabilities” means
the recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of such Person, (d) “Identified Contingent
Liabilities” shall mean the maximum estimated amount of liabilities reasonably
likely to result from pending litigation, asserted claims and assessments,
guaranties, uninsured risks and other contingent liabilities of such Person;
provided that for purposes of determining Solvency on the Effective Date, this
clause (d) shall be calculated after giving effect to the consummation of the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the Effective Date
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities pursuant to
the proviso in clause (c) above)) as identified and explained in terms of their
nature and estimated magnitude by a Responsible Officer of Holdings or the
Borrower, (e) “Can pay their Stated Liabilities and Contingent Liabilities as
they mature” means such Person will have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable; provided that for purposes of determining Solvency on the
Effective Date, this clause (e) shall be calculated after giving effect to the
consummation of the Transactions (including the execution and delivery of this
Agreement, the making of the Loans and the use of proceeds of such Loans on the
Effective Date) and (f) “Do not have Unreasonably Small Capital” means such
Person will have sufficient capital to ensure that it is a going concern.

“Special Purpose Entity” means a direct or indirect subsidiary of any Loan
Party, whose organizational documents contain restrictions on its purpose and
activities intended to preserve its separateness from such Loan Party and/or one
or more Subsidiaries of such Loan Party.

“Specified Contribution and Exchange Agreement Representations” means the
representations and warranties made by, or with respect to, Holdings, CEH and
their respective subsidiaries (prior to giving effect to the Contribution and
Exchange) in the Contribution and Exchange Agreement as are material to the
interests of the Lenders, but only to the extent that Holdings or CEH (or their
respective affiliates), as applicable, has the right to terminate (taking into
account any applicable cure provisions) its respective obligations under the
Contribution and Exchange Agreement as a result of a breach of such
representations and warranties.

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

70



--------------------------------------------------------------------------------

“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.11(a)(ii)(B) substantially in the form of Exhibit N.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit O, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Equity Issuance” has the meaning assigned to such term in
Section 7.02.

“Specified Representations” means the representations and warranties set forth
in Section 3.01(a) (as it relates to organizational existence of the Loan
Parties after giving effect to the Contribution and Exchange), Section 3.01(b)
(as it relates to the organizational power and authority to execute, deliver and
perform obligations under each Loan Document of the Loan Parties after giving
effect to the Contribution and Exchange), Section 3.02, Section 3.03(b)(i),
Section 3.08, Section 3.14, Section 3.15, Section 3.16 (as it relates to the
creation, validity and perfection of the security interests in the Collateral)
and Section 3.17(a) and (b) (in each case, as it relates to the use of proceeds
of the Loans) and Sections 3.17(c) and 3.17(d) (in each case, as it relates to
the USA Patriot Act).

“Specified Time” means with respect to the LIBO Rate, 11:00 a.m., London time.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
subsidiary designation, operating improvements, restructurings, New Project or
other event that by the terms of the Loan Documents requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect” to
such event.

“Sponsors” means, collectively, BCC, Centerbridge and MAK, and, in each case,
each of its respective Affiliates and investment vehicles or funds managed or
advised by it or its Affiliates (other than, in each case, Holdings and the
Subsidiaries or any portfolio company) (and each a “Sponsor”).

“SPV” has the meaning assigned to such term in Section 9.04(f).

“Standard Securitization Undertakings” means all representations, warranties,
covenants, pledges, transfers, purchases, dispositions, guaranties and
indemnities (including repurchase obligations in the event of a breach of
representation and warranty) and other undertakings made or provided, and
servicing obligations undertaken, by any Loan Party or Subsidiary thereof that
the Borrower has determined in good faith to be customary in connection with a
Permitted Receivables Financing.

 

71



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors, and if any Lender is
required to comply therewith, the requirements of The Bank of England and/or the
Prudential Regulation Authority (or any authority that replaces any of the
functions thereof) or the requirements of the European Central Bank.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset
or similar requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any other applicable law, rule or regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Subordinated Indebtedness” means any Indebtedness contractually subordinated in
right of payment to the Loan Document Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which Equity
Interests representing more than 50.0% of the equity or more than 50.0% of the
ordinary voting power or, in the case of a partnership, more than 50.0% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means any subsidiary of Holdings (including, for the avoidance of
doubt, the Borrower); provided that in no event shall the Travelers Instrument
Issuer be or be deemed a “Subsidiary” at any time.

“Subsidiary Loan Party” means (a) each Restricted Subsidiary (other than the
Borrower) that is a party to the Guarantee Agreement and (b) any other
Restricted Subsidiary of Holdings that may be designated by the Borrower (by way
of delivering to the Collateral Agent a supplement to the Collateral Agreement
and a supplement to the Guarantee Agreement, in each case, duly executed by such
Subsidiary) in its sole discretion from time to time to be a Guarantor in
respect of the Secured Obligations, whereupon such Subsidiary shall be obligated
to comply with the other requirements of Section 5.11 as if it were newly
acquired.

 

72



--------------------------------------------------------------------------------

“Successor Borrower” has the meaning assigned to such term in Section 6.03(d).

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means (a) Citizens Bank, N.A., in its capacity as lender of
Swingline Loans hereunder and (b) each Revolving Lender that shall have become a
Swingline Lender hereunder as provided in Section 2.04(d) (other than any Person
that shall have ceased to be a Swingline Lender as provided in Section 2.04(e)),
each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Sublimit” means $10,000,000.

“Tax Restructuring” means any reorganizations and other activities related to
tax planning and tax reorganization (as determined by the Borrower in good
faith) entered into after the date hereof so long as such Tax Restructuring does
not impair the Guarantee or the security interests of the Lenders in any
material respect and is otherwise not adverse to the Lenders in any material
respect and after giving effect to such Tax Restructuring, Holdings and the
Restricted Subsidiaries otherwise comply with Section 5.12.

 

73



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments or withholdings (including backup
withholdings) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Facility” means any term loan facility represented by Term Loans.

“Term Lenders” means any Person that shall have become a party hereto pursuant
to an Incremental Facility Amendment in respect of any Term Loans, or an
Assignment or Assumption in respect thereof, or a Refinancing Amendment in
respect of any Term Loans, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Term Loans” means any Incremental Term Loans or any Other Term Loans, as
applicable.

“Termination Date” means the date on which (a) all Commitments shall have been
terminated, (b) all Loan Document Obligations (other than in respect of
contingent indemnification and expense reimbursement claims not then due) shall
have been paid in full and (c) all Letters of Credit (other than those that have
been Cash Collateralized or back-stopped by a letter of credit or otherwise in a
manner reasonably satisfactory to the relevant Issuing Bank) shall have been
cancelled, terminated or have expired and all amounts drawn or paid thereunder
shall have been reimbursed in full.

“Test Period” means, at any date of determination, the most recently completed
four consecutive Fiscal Quarters ending on or prior to such date for which
financial statements (a) have been delivered pursuant to Section 5.01(a) or
5.01(b) or (b) for which internally available financial statements have been
made available to the Administrative Agent; provided that prior to the first
date financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b), the Test Period in effect shall be the period of twelve consecutive
fiscal months of Holdings and the Borrower ended March 31, 2018.

“Total Net Leverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Total Net Debt as of the last day of the Test Period most
recently ended on or prior to such date of determination to (b) Consolidated
EBITDA for the Test Period as of such date.

“Transactions” means, collectively, (a) the funding of any Revolving Loans on
the Effective Date, the proceeds of which are applied in accordance with
Section 5.10 hereof and the consummation of the other transactions contemplated
by this Agreement, (b) the Effective Date Refinancing, (c) the Contributions and
Exchange, together with any and all transactions consummated pursuant to the
Transition Services Agreement and any other agreement entered into in connection
with the Contribution and Exchange Agreement, (d) the consummation of any other
transactions in connection with the foregoing and (e) the payment of the fees
and expenses incurred in connection with any of the foregoing (including the
Transaction Costs).

“Transaction Costs” means any fees, expenses and other transaction costs
incurred or paid by Holdings or any of the Subsidiaries in connection with the
Transactions, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

 

74



--------------------------------------------------------------------------------

“Transition Services Agreement” shall mean that certain transition services
agreement entered into pursuant to the Contribution and Exchange Agreement.

“Travelers Instrument Issuer” means Champion Home Builders Residual Collections,
LLC.

“Travelers Instrument Issuer LLC Agreement” means the limited liability company
agreement, dated as of March 19, 2010 (as amended, amended and restated,
supplemented or otherwise modified), by and among Champion Home Builders
Residual Collections, LLC, and Champion Home Builders, Inc.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a U.S. jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Unaudited Financials” means (i) the unaudited consolidated balance sheet of
Holdings and its consolidated subsidiaries as at the end of, and related
unaudited consolidated statements of income and cash flows of Holdings and its
subsidiaries for the period ended, on or about February 28, 2018, and (ii) the
unaudited consolidated balance sheet of CEH and its consolidated subsidiaries as
at the end of, and related unaudited consolidated statements of income and cash
flows of CEH and its subsidiaries for the period ended, on or about December 31,
2017.

“Unused Line Fee” means the fee paid by the Borrower to the Administrative Agent
for the account of each Revolving Lender pursuant to Section 2.12.

“Unused Line Fee Percentage” means the percentage set forth in the definition of
“Applicable Rate” under the column titled “Unused Line Fee”.

“Unrestricted Subsidiary” means any Subsidiary (other than the Borrower) of
Holdings designated by the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.15 subsequent to the Effective Date.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e).

 

75



--------------------------------------------------------------------------------

“Vehicles” means all railcars, cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title law of any
state and all tires and other appurtenances to any of the foregoing.

“Voting Stock” means, with respect to any Person, such Person’s Equity Interests
having the right to vote for the election of directors of such Person under
ordinary circumstances.

“Weighted Average Life to Maturity” means, in respect of Indebtedness
represented by term loans, when applied to any Indebtedness at any date, the
number of years obtained by dividing: (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Indebtedness.

“wholly-owned subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more wholly-owned subsidiaries of such Person or
by such Person and one or more wholly-owned subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding tax, any other withholding agent, if
applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and
Type (e.g., a “Eurocurrency Term Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Term Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term
Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein

 

76



--------------------------------------------------------------------------------

shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, but subject to
Section 1.08, for purposes of determining compliance with any test contained in
this Agreement, the Total Net Leverage Ratio, the First Lien Net Leverage Ratio
and the Secured Net Leverage Ratio that are calculated with respect to any Test
Period during which a Specified Transaction occurs shall be calculated on a Pro
Forma Basis. Further, if since the beginning of any such Test Period and on or
prior to the date of any required calculation of any financial ratio or test
(x) any Specified Transaction has occurred or (y) any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into Holdings or any of the Restricted Subsidiaries or any Joint Venture
since the beginning of such Test Period has consummated any Specified
Transaction, then, in each case, any applicable financial ratio or test shall be
calculated on a Pro Forma Basis for such Test Period as if such Specified
Transaction had occurred at the beginning of the applicable Test Period (it
being understood, for the avoidance of doubt, that solely for purposes of
(x) calculating quarterly compliance with Section 6.10, if applicable, and
(y) calculating the First Lien Net Leverage Ratio for purposes of the definition
of “Applicable Rate” and the determination of the commitment fee rate, in each
case, the date of the required calculation shall be the last day of the Test
Period, and no Specified Transaction occurring thereafter shall be taken into
account).

(c) [Reserved].

(d) In the event that Holdings elects to prepare its financial statements in
accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, the Borrower and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any

 

77



--------------------------------------------------------------------------------

computation of the Total Net Leverage Ratio, the First Lien Net Leverage Ratio
and the Secured Net Leverage Ratio) so as to reflect equitably the Accounting
Changes with the desired result that the criteria for evaluating Holdings’
financial condition shall be substantially the same after such change as if such
change had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrower, Holdings the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed in accordance with GAAP
(as determined in good faith by a Responsible Officer of the Borrower) (it being
agreed that the reconciliation between GAAP and IFRS used in such determination
shall be made available to Lenders) as if such change had not occurred.

(e) Notwithstanding anything to the contrary contained in paragraph (a) above or
in the definition of “Capitalized Lease,” in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the date hereof) that would
constitute Capitalized Leases in conformity with GAAP on the date hereof shall
be considered Capitalized Leases, and all calculations and deliverables under
this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

SECTION 1.05 Currency Translation; Rates.

(a) The Administrative Agent, in consultation with the Borrower, shall determine
the Dollar Equivalent of any Borrowing denominated in a currency other than
Dollars as of the date of the commencement of the initial Interest Period
therefor and as of the date of the commencement of each subsequent Interest
Period therefor, in each case using the Exchange Rate for such currency in
relation to Dollars in effect on the date that is three Business Days prior to
the date on which the applicable Interest Period shall commence, and each such
amount shall, except as provided in the last two sentences of this Section 1.05,
be the Dollar Equivalent of such Borrowing until the next required calculation
thereof pursuant to this sentence. The Administrative Agent, in consultation
with the Borrower, shall determine the Dollar Equivalent of any Letter of Credit
denominated in a currency other than Dollars as of the date such Letter of
Credit is issued, amended to increase its face amount, extended or renewed and
as of the last Business Day of each subsequent calendar quarter, in each case
using the Exchange Rate for such currency in relation to Dollars in effect on
the date that is three Business Days prior to the date on which such Letter of
Credit is issued, amended to increase its face amount, extended or renewed and
as of the last Business Day of such subsequent calendar quarter, as the case may
be, and each such amount shall be the Dollar Equivalent of such Letter of Credit
until the next required calculation thereof pursuant to this sentence.
Notwithstanding the foregoing, for purposes of any determination under
Article V, Article VI or Article VII or any determination under any other
provision of this Agreement expressly requiring the use of a current exchange
rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
the Exchange Rate (rounded to the nearest currency unit, with 0.5 or more of a
currency unit being rounded upward); provided, however, that for purposes of
determining compliance with Article VI with respect to the amount of any
Indebtedness, Investment, Disposition or Restricted Payment in a currency other
than Dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred or

 

78



--------------------------------------------------------------------------------

Disposition or Restricted Payment made; provided further that, for the avoidance
of doubt, the foregoing provisions of this Section 1.05 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition or Restricted Payment made at any time
under such Sections. For purposes of any determination of Consolidated Total
Debt or Consolidated Total Net Debt, amounts in currencies other than Dollars
shall be translated into Dollars at the currency exchange rates used in
preparing the most recently delivered financial statements pursuant to
Section 5.01(a) or Section 5.01(b). Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent (such consent not to
be unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, except as expressly provided herein.

SECTION 1.06 Timing of Payment of Performance. When payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period”) or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

SECTION 1.07 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

SECTION 1.08 Certain Calculations and Tests.

(a) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, for purposes of (i) determining compliance with any provision in this
Agreement or any Loan Document that requires the calculation of any financial
ratio or test (including, without limitation, Section 6.10 hereof, any First
Lien Net Leverage Ratio test, any Secured Net Leverage Ratio test and/or any
Total Net Leverage Ratio test), (ii) other than for purposes of Section 4.02,
determining compliance with representations and warranties or the requirement
regarding the absence of a Default or Event of Default (or any type of Default
or Event of Default) or (iii) testing any cap expressed as a percentage of
Consolidated EBITDA or Consolidated Total Assets and any other availability of a
“basket” or exception set forth in Article VI, in each case in connection with a
Specified Transaction or other transaction permitted

 

79



--------------------------------------------------------------------------------

hereunder, undertaken in connection with the consummation of a Limited Condition
Acquisition, the date of determination of whether any such action is permitted
hereunder, at the election of the Borrower, after written notice to the
Administrative Agent prior to the LCA Test Date (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition after
written notice to the Administrative Agent prior to the LCA Test Date, an “LCA
Election”), will be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recently completed Tests Period ending
prior to the LCA Test Date, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratios, representation, warranty,
absence of Default or Event of Default or “basket”, such ratio, representation,
warranty, absence of Default or Event of Default shall be deemed to have been
complied with. For the avoidance of doubt, if the Borrower has made an LCA
Election and (x) any of the ratios or “baskets” for which compliance was
determined or tested as of the LCA Test Date are exceed as a result of
fluctuations in any such ratio or “basket” (including due to fluctuations of the
target of any Limited Condition Acquisition) at or prior to the consummation of
the relevant Limited Condition Acquisition, such “baskets” or ratios and other
provisions will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Acquisition is permitted hereunder and (y) in connection with any subsequent
calculation of any ratio or “basket” availability on or following the relevant
LCA Test Date and prior to the earlier of (i) the date on which such Limited
Condition Acquisition is consummated or (ii) the date that the definitive
agreement for such Limited Condition Acquisition Transaction is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or “basket” availability shall be calculated on a Pro Forma Basis assuming
such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of debt and the use of proceeds thereof (but
without netting the cash proceeds thereof) had been consummated. For the further
avoidance of doubt, in the absence of an LCA Election, unless specifically
stated in this Agreement to be otherwise, all determinations of (x) compliance
with any financial ratio or test (including, without limitation, Section 6.10
hereof, any First Lien Net Leverage Ratio test, any Secured Net Leverage Ratio
test and/or any Total Net Leverage Ratio test) and/or any cap expressed as a
percentage of Consolidated EBITDA or Consolidated Total Assets, (y) other than
for purposes of Section 4.02, any representation and warranties, or any
requirement regarding the absence of a Default or Event of Default (or any type
of Default or Event of Default) or (z) any availability test under any
“baskets”, shall be made as of the applicable date of the consummation of the
Specified Transaction.

(b) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, Section 6.10, any First Lien Net
Leverage Ratio test, any Secured Net Leverage Ratio test and/or any Total Net
Leverage Ratio test) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including, without limitation,
Section 6.10, any First Lien Net Leverage Ratio test, any Secured Net Leverage
Ratio test and/or any Total Net Leverage Ratio test) (any

 

80



--------------------------------------------------------------------------------

such amounts, the “Incurrence-Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts in connection with such substantially concurrent incurrence.

(c) Notwithstanding anything to the contrary herein, for purposes of the
covenants described in Sections 6.01, 6.02 and 6.04, if any Indebtedness, Lien
or Investment (or a portion thereof) would be permitted pursuant to one or more
provisions described therein, the Borrower may divide and classify such
Indebtedness, Liens or Investments (or a portion thereof) in any manner that
complies with the covenants set forth in Sections 6.01, 6.02 and 6.04, as
applicable, and may later divide and reclassify any such Indebtedness, Lien or
Investment so long as the Indebtedness, Lien or Investment (as so divided and/or
reclassified) would be permitted to be made in reliance on the applicable
exception as of the date of such reclassification.

SECTION 1.09 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up for five).

SECTION 1.10 Additional Currencies.

(a) The Borrower may from time to time request that Revolving Loans be made
and/or Letters of Credit be issued in a currency other than Dollars; provided
that such currency is a lawful currency that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Revolving Loans, such request shall be subject to the
approval of the Administrative Agent and the Revolving Lenders, and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
applicable Issuing Bank.

(b) Any such request shall be made to the Administrative Agent not later than
12:00 noon, New York City time, seven Business Days prior to the date of the
desired Borrowing (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the relevant Issuing Bank, in its or their sole discretion). In the
case of any such request pertaining to Revolving Loans, the Administrative Agent
shall promptly notify each Revolving Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the applicable Issuing Bank thereof. Each Revolving Lender (in the case
of any such request pertaining to Revolving Loans) or the applicable Issuing
Bank (in the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 5 p.m., New York City time, one Business
Day after receipt of such request whether it consents, in its sole discretion,
to the making of Revolving Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

81



--------------------------------------------------------------------------------

(c) Any failure by a Revolving Lender or any Issuing Bank, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Lender or Issuing
Bank, as the case may be, to permit Revolving Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Revolving Lenders consent to making Revolving Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Revolving Loans; and if the
Administrative Agent and an Issuing Bank consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances by
such Issuing Bank. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.10, the
Administrative Agent shall promptly so notify the Borrower.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans to the Borrower denominated in Dollars or an
Alternative Currency during the Revolving Availability Period in an aggregate
principal amount which will not result in such Revolving Lender’s Revolving
Exposure exceeding its Revolving Commitment. The Borrower may borrow, prepay and
reborrow Revolving Loans.

(b) Subject to the terms and conditions set forth in any Incremental Facility
Amendment or Refinancing Amendment providing for, as applicable, the making,
exchange, renewal, replacement or refinancing of Revolving Loans or Term Loans,
each Revolving Lender or Term Lender party thereto severally agrees to, as
applicable, make, exchange, renew, replace or refinance Revolving Loans or Term
Loans, as applicable, on the date specified therein in an aggregate amount not
to exceed the amount of such Revolving Lender or Term Lender’s Commitment as set
forth therein.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and, other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

 

82



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, (i) each Borrowing denominated in Dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith, (ii) each Borrowing denominated in an
Alternative Currency shall be comprised entirely of Eurocurrency Loans; provided
that all Borrowings made on the Effective Date must be made as
Dollar-denominated ABR Borrowings unless the Borrower shall have given the
notice required for a Eurocurrency Borrowing under Section 2.03 and provided an
indemnity letter extending the benefits of Section 2.16 to Lenders in respect of
such Borrowings; provided further that Borrowings in an Alternative Currency
shall not be available on the Effective Date and (iii) each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (i) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement,
(ii) such Loan shall be deemed to have been made and held by such Lender, and
the obligation of the Borrower to repay such Loan shall nevertheless be to such
Lender for the account of such domestic or foreign branch or Affiliate of such
Lender and (iii) in exercising such option, such Lender shall use reasonable
efforts to minimize increased costs to the Borrower resulting therefrom (which
obligation of such Lender shall not require it to take, or refrain from taking,
actions that it determines would result in increased costs for which it will not
be compensated hereunder or that it otherwise determines would be
disadvantageous to it and in the event of such request for costs for which
compensation is provided under this Agreement, the provisions of Section 2.15
shall apply); provided, further, that no such domestic or foreign branch or
Affiliate of such Lender shall be entitled to any greater indemnification under
Section 2.17 with respect to such Loan than that to which the applicable Lender
was entitled on the date on which such Loan was made (except in connection with
any indemnification entitlement arising as a result of any Change in Law after
the date on which such Loan was made).

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 8 Eurocurrency Borrowings outstanding.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by delivery (by hand delivery,
facsimile or other electronic transmission) of a written Borrowing Request
signed by the Borrower to the Administrative Agent (a) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 12:00 noon, New
York City time, three Business Days before the date of the proposed Borrowing
(or one Business Day in the case of any Eurocurrency Borrowing to be made on the
Effective Date) (or such later time as the Administrative Agent may agree in its
sole discretion), (b) in the case of a ABR Borrowing, not later than 12:00 noon,
New York City time, one Business Day before the date of the proposed Borrowing
or (c) in the case of a Eurocurrency Borrowing denominated in an Alternative
Currency, not later than 12:00 noon, New York City, five Business Days before
the date of the proposed Borrowing (or such later time as the

 

83



--------------------------------------------------------------------------------

Administrative Agent may agree in its sole discretion); provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) may be given not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing. Each such Borrowing Request
shall be irrevocable upon delivery and shall specify the following information
(other than, in the case of clause (vii) below, the Borrowing Request pertaining
to Borrowings on the Effective Date):

(i) whether the requested Borrowing is to be a Revolving Borrowing or a Term
Borrowing or a Borrowing of any other Class (specifying the Class thereof);

(ii) the aggregate amount and, in the case of a Revolving Borrowing, the
currency of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of any ABR Borrowing or Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement; and

(vii) that, as of the date of such Revolving Borrowing, the conditions set forth
in Section 4.02(a) and Section 4.02(b) are satisfied.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall, if denominated in Dollars, be an ABR
Borrowing. If no currency is specified as to any Borrowing, then the requested
Borrowing shall be made in Dollars. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein (including
Section 2.22), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period denominated
in Dollars in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate Revolving Exposures exceeding the aggregate
Revolving Commitments or (ii) the aggregate amount of Swingline Loans
outstanding exceeding

 

84



--------------------------------------------------------------------------------

the Swingline Sublimit; provided that (A) the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan and
(B) the Swingline Lender shall not be under any obligation to make any Swingline
Loan if, after giving effect to Section 2.22(a)(iv), any Defaulting Lender
Fronting Exposure would remain outstanding. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and the Swingline Lender of such request by written notice, not later than
12:00 noon, New York City time, on the day of such proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day), the amount of the requested Swingline Loan and, in the
case of any Swingline Loan requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), the identity of the Issuing Bank
that made such LC Disbursement. The Swingline Lender shall make each Swingline
Loan available to the Borrower by means of a credit to the general deposit
account of the Borrower maintained with the Swingline Lender (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 2:00 p.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice the Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
Section 2.04(c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
Section 2.04(c) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this Section 2.04(c)), and the Administrative
Agent shall promptly remit to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this
Section 2.04(c), and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other Person on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted by the Swingline Lender to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made

 

85



--------------------------------------------------------------------------------

their payments pursuant to this Section 2.04(c) and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or the Administrative Agent, as the case may be,
and thereafter to the Borrower, if and to the extent such payment is required to
be refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this Section 2.04(c) shall not relieve the Borrower
of any default in the payment thereof.

(d) The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Lenders that agree to serve in such
capacity as provided below; provided that such Swingline Lender is reasonably
acceptable to the Administrative Agent. The acceptance by a Revolving Lender of
an appointment as a Swingline Lender hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

(e) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof, provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including,
without limitation, Sections 2.05(e) and 2.22), each Issuing Bank agrees, in
reliance upon the agreement of the Revolving Lenders set forth in this
Section 2.05, to issue Letters of Credit denominated in Dollars or such
Alternative Currencies to which the relevant Issuing Bank may agree in
accordance with Section 1.10 for the account of the Borrower (or for the account
of Holdings or any Restricted Subsidiary so long as Holdings or such Restricted
Subsidiary, as applicable, are co-applicants in respect of such Letter of
Credit), in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, which shall reflect the standard operating procedures
of such Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the fifth Business Day prior to the Revolving
Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank (other than
Wells Fargo Bank, N.A., with

 

86



--------------------------------------------------------------------------------

respect to the Existing Letters of Credit and renewals thereof) shall be
required (but, for the avoidance of doubt, each Issuing Bank shall have the
option), to issue Letters of Credit in an aggregate amount greater than such
Issuing Bank’s Applicable Percentage as a Revolving Lender.

(b) Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (at least five Business Days before the requested
date of issuance, amendment, renewal or extension or such shorter period as the
applicable Issuing Bank and the Administrative Agent may agree) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(d) of this Section 2.05), the amount and currency of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of any Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the aggregate LC Exposure attributable to Letters of Credit
issued by such Issuing Bank shall not exceed the LC Commitment of such Issuing
Bank, (ii) the aggregate Revolving Exposures shall not exceed the aggregate
Revolving Commitments, (iii) the Revolving Exposure of any Issuing Bank shall
exceed such Issuing Bank’s Revolving Commitment and (iv) the aggregate LC
Exposure shall not exceed the Letter of Credit Sublimit. No Issuing Bank shall
be under any obligation to issue any Letter of Credit if (i) any order, judgment
or decree of any Governmental Authority or arbitrator shall enjoin or restrain
such Issuing Bank from issuing the Letter of Credit, or any law applicable to
such Issuing Bank or any directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit the issuance of letters of credit generally or the Letter of Credit in
particular, or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it, or if such issuance would violate one
or more policies or procedures of such Issuing Bank, (ii) any Lender is at that
time a Defaulting Lender if, after giving effect to Section 2.22(a)(iv), any
Defaulting Lender Fronting Exposure remains outstanding, unless such Issuing
Bank has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to such Issuing Bank with the Borrower or such Lender to
eliminate such Issuing Bank’s Defaulting Lender Fronting Exposure arising from
either the Letter of Credit then proposed to be issued or such Letter of Credit
and all other LC Exposure as to which such Issuing Bank has Defaulting Lender
Fronting Exposure, or (iii) the issuance thereof violates any policies or
procedures of such Issuing Bank.

 

87



--------------------------------------------------------------------------------

(c) Notice. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (m) of this Section 2.05(c).

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any extension thereof,
one year after the then-current expiration date at the time of such extension)
and (ii) the date that is the fifth Business Day prior to the Revolving Maturity
Date; provided that if such expiry date is not a Business Day, such Letter of
Credit shall expire at or prior to close of business on the next succeeding
Business Day; provided, however, that any Letter of Credit may, upon the request
of the Borrower, include a provision whereby such Letter of Credit shall be
extended automatically for additional consecutive periods of one year or less
(but not beyond the date that is five Business Days prior to the Revolving
Maturity Date unless Cash Collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the Issuing Bank thereof) unless the applicable
Issuing Bank notifies the beneficiary thereof within the time period specified
in such Letter of Credit or, if no such time period is specified, at least 30
days prior to the then-applicable expiration date, that such Letter of Credit
will not be extended; provided that such extended terms are reasonably
satisfactory to the relevant Issuing Bank.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.05(f) in the currency of such LC Disbursement,
or of any reimbursement payment required to be refunded to the Borrower for any
reason; provided that if such LC Disbursement is denominated in an Alternative
Currency, each Revolving Lender’s Applicable Percentage of such LC Disbursement
shall be paid in Dollars in the amount of the Dollar Equivalent thereof). Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.05(e) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement in
the currency thereof not later than 4:00 p.m., New York City time, (i) on the
Business Day (or if Revolving Availability is zero, two Business Days
immediately following the Business Day) that the Borrower receives written
notice of such LC Disbursement if such notice is received by the Borrower on or
before

 

88



--------------------------------------------------------------------------------

12:00 p.m., New York City time or (ii) on the Business Day immediately following
the Business Day (or if Revolving Availability is zero, two Business Days
immediately following the Business Day) that the Borrower receives notice of
such LC Disbursement if such notice is received by the Borrower after 12:00
p.m., New York City time; provided that, if such LC Disbursement is denominated
in Dollars and is not less than $100,000 (or such lesser amount as reasonably
agreed to by the Administrative Agent), the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.04 that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan, in each case in an equivalent amount, and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the
applicable currency and in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders pursuant to this
Section 2.05(f)), and the Administrative Agent shall promptly remit to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders; provided that if such LC Disbursement is denominated in an Alternative
Currency, such payment shall be made in Dollars in the Dollar Equivalent
thereof). Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this Section 2.05(f), the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this Section 2.05(f) to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender or
the Swingline Lender pursuant to this Section 2.05(f) to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of an ABR Revolving Loan or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(f) is absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05(g), constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or

 

89



--------------------------------------------------------------------------------

delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as determined
by a court of competent jurisdiction in a final, nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or willful misconduct.

(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower in writing of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement in accordance with
Section 2.05(f).

(i) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is required to be reimbursed pursuant to Section 2.05(f),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, (i) in the case of an LC Disbursement
denominated in Dollars, at the rate per annum then applicable to ABR Revolving
Loans, and (ii) in the case of an LC Disbursement denominated in any other
currency, a rate per annum determined by the applicable Issuing Bank (which
determination will be conclusive absent manifest error) to represent its cost of
funds plus the Applicable Rate used to determine interest applicable to
Eurocurrency Revolving Loans; provided that, if the Borrower fails to reimburse
such LC Disbursement when due pursuant to Section 2.05(f), then Section 2.13(d)
shall apply. Interest accrued pursuant to this Section 2.05(i) shall be paid to
the Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.05(f) to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment and shall be payable on
demand or, if no demand has been made, on the date on which the Borrower
reimburses the applicable LC Disbursement in full.

 

90



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, or if the maturity of the Loans has been accelerated, then on the
Business Day on which the Borrower receives notice from the Administrative Agent
or the Required Revolving Lenders demanding the deposit of Cash Collateral
pursuant to this Section 2.05(j), the Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount of cash in each applicable currency
equal to the portion of the LC Exposure attributable to Letters of Credit
denominated in such currency, as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01. The Borrower also shall deposit Cash Collateral pursuant to
this Section 2.05(j) as and to the extent required by Section 2.11(b). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. At any
time that there shall exist a Defaulting Lender, if any Defaulting Lender
Fronting Exposure remains outstanding (after giving effect to
Section 2.22(a)(iv)), then promptly upon the request of the Administrative
Agent, any Issuing Bank or the Swingline Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover such
Defaulting Lender Fronting Exposure (after giving effect to any Cash Collateral
provided by the Defaulting Lender). The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent in Cash Equivalents and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing more than 50.0% of the aggregate LC Exposure of all the
Revolving Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement in accordance with the terms of the Loan Documents. If the
Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived or after the termination of Defaulting Lender status, as
applicable. If the Borrower is required to provide an amount of Cash Collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.

(k) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower,

 

91



--------------------------------------------------------------------------------

executed by the Borrower, the Administrative Agent and such designated Revolving
Lender and, from and after the effective date of such agreement, (i) such
Revolving Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and (ii) references herein to the term “Issuing Bank” shall
be deemed to include such Revolving Lender in its capacity as an issuer of
Letters of Credit hereunder.

(l) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.05(m), report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) within five Business Days following the
time that such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
currency and face amount of the Letters of Credit issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed),
(iii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date, currency and amount of such LC Disbursement, (iv) on any Business Day
on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and amount
of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

(n) Existing Letters of Credit. On the Effective Date, the Existing Letters of
Credit shall be deemed to be Letters of Credit hereunder.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in the applicable
currency by 10:00 a.m., New York City time, to the Applicable Account of the
Administrative Agent most-recently designated by it for such purpose by notice
to the Lenders; provided that Swingline

 

92



--------------------------------------------------------------------------------

Loans shall be made as provided in Section 2.04. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.05(f) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in reliance on such
assumption and in its sole discretion, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent an amount equal to
such share on demand of the Administrative Agent. If such Lender does not pay
such corresponding amount forthwith upon demand of the Administrative Agent
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, (A) if such Borrowing is denominated in Dollars, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) if such Borrowing is denominated in any Alternative
Currency, the rate reasonably determined by the Administrative Agent to be its
cost of funding such amount, or (ii) in the case of the Borrower, the interest
rate applicable to such Borrowing in accordance with Section 2.13. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

(c) Obligations of the Lenders hereunder to make Loans, to fund participations
in Letters of Credit and Swingline Loans and to make payments pursuant to
Section 9.03(c) are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and, other than as
expressly provided herein with respect to a Defaulting Lender, no Lender shall
be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.03(c).

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or designated by Section 2.03. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type

 

93



--------------------------------------------------------------------------------

or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.07. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section 2.07 shall not apply to Swingline Loans, which may not be converted or
continued.

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by delivery (by hand delivery,
facsimile or other electronic transmission) to the Administrative Agent of a
written Interest Election Request signed by the Borrower by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable upon delivery.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing (solely to the
extent such Borrowing is denominated in Dollars) or a Eurocurrency Borrowing;
and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section 2.07, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be (i) in the case of a
Borrowing denominated in Dollars, converted to an ABR Borrowing, and (ii) in the
case of a Borrowing denominated in any Alternative Currency, be continued as a
Eurocurrency Borrowing, as the case may be, for an additional Interest Period of
one month.

 

94



--------------------------------------------------------------------------------

Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing, (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in any Alternative Currency
shall be continued as a Eurocurrency Borrowing in its original currency with an
Interest Period of one month’s duration.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans or Swingline Loans in accordance with Section 2.11, the
aggregate Revolving Exposures would exceed the aggregate Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section 2.08 at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.08 shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date of
termination) if such condition is not satisfied. Any termination or reduction of
the Revolving Commitments of any Class shall be permanent. Each reduction of the
Revolving Commitments of any Class shall be made ratably among the Revolving
Lenders in accordance with their respective Revolving Commitments of such Class.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan made by the Swingline Lender on the earlier to occur of (A) the date that
is 10 Business Days after such Loan is made and (B) the Revolving Maturity Date,
provided that on each date that a Revolving Borrowing in Dollars is made, the
Borrower shall repay all Swingline Loans that were outstanding on the date of
such Borrowing was requested and (iii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10.

 

95



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain the Register pursuant to
Section 9.04(b)(iv) in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement. In the event of any
inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section, the accounts maintained by the Administrative Agent pursuant to
paragraph (c) of this Section shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event with respect
to Revolving Loans, the Borrower shall execute and deliver to such Lender a
Revolving Note, payable to such Lender or its registered assigns.

SECTION 2.10 Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section 2.10, the
Borrower shall repay any Term Loans as set forth in the Incremental Facility
Amendment, Loan Modification Offer and/or Refinancing Amendment, as applicable.

(b) [Reserved].

(c) Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section as directed by the Borrower (and absent such direction in direct
order of maturity) and (ii) pursuant to Section 2.11(c) or Section 2.11(d) shall
be applied to reduce the subsequent scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section, or, except as
otherwise provided in any Refinancing Amendment or Loan Modification Offer,
pursuant to the corresponding section of such Refinancing Amendment or Loan
Modification Offer, as applicable, as directed by the Borrower (and absent such
direction in direct order of maturity).

 

96



--------------------------------------------------------------------------------

(d) Prior to any repayment of any Term Borrowings of any Class hereunder
pursuant to Section 2.11(a)(i), the Borrower shall select the Borrowing or
Borrowings of the applicable Class to be repaid and shall notify the
Administrative Agent by written notice (by hand delivery, facsimile or other
electronic transmission) of such election not later than 2:00 p.m., New York
City time, two Business Days before the scheduled date of such repayment. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16. Each repayment of a Borrowing shall be applied ratably to
the Loans included in the repaid Borrowing. Repayments of Term Borrowings shall
be accompanied by accrued interest on the amount repaid.

SECTION 2.11 Prepayment of Loans.

(a) (i) The Borrower shall have the right at any time and from time to time to
prepay any Revolving Borrowing in whole or in part, without premium or penalty;

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
prepay any outstanding Term Loans on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that (x) the Borrower shall not make any
Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment and
(y) the Borrower shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment unless (I) at least ten
(10) Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by the Borrower
on the applicable Discounted Prepayment Effective Date; or (II) at least three
(3) Business Days shall have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subclause (A) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect

 

97



--------------------------------------------------------------------------------

to each applicable tranche, the tranche or tranches of Term Loans subject to
such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each relevant Term Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Term Lenders (the
“Specified Discount Prepayment Response Date”).

(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Term Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this subclause (B) to
each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and tranches of Term Loans specified in such Term Lender’s
Specified Discount Prepayment Response given pursuant to clause (2); provided
that, if the aggregate principal amount of Term Loans accepted for prepayment by
all Discount Prepayment Accepting Lenders exceeds the Specified Discount
Prepayment Amount, such prepayment shall be made pro-rata among the Discount
Prepayment Accepting Lenders in accordance with the respective principal amounts
accepted to be prepaid by each such Discount Prepayment Accepting Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) will
calculate such proration (the “Specified Discount Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Specified Discount Prepayment Response Date, notify (I) the Borrower of the
respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted

 

98



--------------------------------------------------------------------------------

Term Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Term Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Term Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subclause (F) below (subject to
subclause (J) below).

(C) (1) Subject to the proviso to subclause (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with five (5) Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Term Lender and/or each Lender with
respect to any Class of Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate principal amount of the relevant Term
Loans (the “Discount Range Prepayment Amount”), the tranche or tranches of Term
Loans subject to such offer and the maximum and minimum percentage discounts to
par (the “Discount Range”) of the principal amount of such Term Loans with
respect to each relevant tranche of Term Loans willing to be prepaid by the
Borrower (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be offered with respect to different tranches of
Term Loans and, in such an event, each such offer will be treated as a separate
offer pursuant to the terms of this Section), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding relevant Term Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., New York time,
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Discount Range Prepayment Response Date”). Each
relevant Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Term Lender is willing to allow prepayment of any or
all of its then outstanding Term Loans of the applicable tranche or tranches and
the maximum aggregate principal amount and tranches of such Term Lender’s Term
Loans (the “Submitted Amount”) such Term Lender is willing to have prepaid at
the Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Loan Prepayment of
any of its Term Loans at any discount to their par value within the Discount
Range.

 

99



--------------------------------------------------------------------------------

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subclause (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following clause (3)) at the Applicable
Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Term Lender’s Discount
Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than or equal to the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Term Loans
for those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro-rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (in consultation with the Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the “Discount Range Proration”). The
Auction Agent shall promptly, and in any case within five (5) Business Days
following the Discount Range Prepayment Response Date, notify (I) the Borrower
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each

 

100



--------------------------------------------------------------------------------

Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subclause (F) below
(subject to subclause (J) below).

(D) (1) Subject to the proviso to subclause (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate Dollar amount of
the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time on the
third Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Term Lender is willing to
allow prepayment of its then outstanding Term Loan and the maximum aggregate
principal amount and tranches of such Term Loans (the “Offered Amount”) such
Term Lender is willing to have prepaid at the Offered Discount. Any Term Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the smallest of the Offered
Discounts specified by the relevant responding Term Lenders in the

 

101



--------------------------------------------------------------------------------

Solicited Discounted Prepayment Offers that is acceptable to the Borrower (the
“Acceptable Discount”), if any. If the Borrower elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrower from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first sentence of this clause (2) (the “Acceptance Date”), the Borrower shall
submit an Acceptance and Prepayment Notice to the Auction Agent setting forth
the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower by the Acceptance Date, the
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this subclause (D). If the Borrower elects to accept any
Acceptable Discount, then the Borrower agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Term Lender, a
“Qualifying Lender”). The Borrower will prepay outstanding Term Loans pursuant
to this subclause (D) to each Qualifying Lender in the aggregate principal
amount and of the tranches specified in such Term Lender’s Solicited Discounted
Prepayment Offer at the Acceptable Discount; provided that if the aggregate
Offered Amount by all Qualifying Lenders whose Offered Discount is greater than
or equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount, prepayment of the principal amount of the Term Loans for those
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro rata
among the Identified Qualifying Lenders in accordance with the Offered Amount of
each such Identified Qualifying Lender and the Auction Agent (in consultation
with the Borrower and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the

 

102



--------------------------------------------------------------------------------

Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the tranches to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Term Lender to be
prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
Identified Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Term Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subclause (F) below (subject to
subclause (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Term Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the Borrower in connection therewith. In addition, and for the
avoidance of doubt, the Borrower shall not be required to represent or warrant
that it is not in possession of material non-public information with respect to
Holdings and/or its subsidiaries.

(F) If any Term Loan is prepaid in accordance with subclauses (B) through (D)
above, the Borrower shall prepay such Term Loans on the Discounted Prepayment
Effective Date. The Borrower shall make such prepayment to the Auction Agent,
for the account of the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, at the Administrative Agent’s
office in immediately available funds not later than 11:00 a.m., New York City
time, on the Discounted Prepayment Effective Date and all such prepayments shall
be applied to the remaining principal installments of the relevant tranche of
Term Loans on a pro rata basis across such installments. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of any outstanding Term Loans pursuant to this
Section 2.11(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion, and as reasonably agreed by the Borrower.

 

103



--------------------------------------------------------------------------------

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower and the Term Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to this
subclause (J), any failure by the Borrower to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).

(b) In the event and on each occasion that the Dollar Equivalent of the
aggregate Revolving Exposures exceed the aggregate Revolving Commitments, the
Borrower shall prepay Revolving Borrowings or Swingline Loans (or, if no such
Borrowings are outstanding, deposit Cash Collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount
necessary to eliminate such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings or any Restricted Subsidiary in respect of any Prepayment
Event, the Borrower shall, within three Business Days after such Net Proceeds
are received (or, in the case of any Prepayment Event described in clause (b) of
the definition of the term “Prepayment Event”, on the date of such Prepayment
Event), prepay the Loans as set forth in paragraph (e) below in an aggregate
amount equal to 100% of the amount of such Net Proceeds; provided that in the
case of any event described in clause (a) of the definition of the term
“Prepayment Event”, if, as of the date of such Prepayment Event, the First Lien
Net Leverage Ratio is no greater than 0.75x below the level required by the
applicable Financial Maintenance Covenant in effect on such date, the amount to
be so prepaid shall be in an aggregate amount equal to 50% of the amount of such
Net Proceeds; provided further that, in the case of any event described in
clause (a) of the definition of the term “Prepayment Event”, if Holdings and the
Restricted Subsidiaries

 

104



--------------------------------------------------------------------------------

invest (or commit to invest) the Net Proceeds from such event (or a portion
thereof) within 12 months after receipt of such Net Proceeds in Holdings and the
Restricted Subsidiaries (including any Investments permitted under Section 6.04
(other than 6.04(a)), then no prepayment shall be required pursuant to this
Section 2.11(c) in respect of such Net Proceeds in respect of such event (or the
applicable portion of such Net Proceeds, if applicable) except to the extent of
any such Net Proceeds therefrom that have not been so invested (or committed to
be invested) by the end of such 12-month period (or, if committed to be so
invested within such 12-month period, have not been so invested within 180 days
after the end of the 12-month period that follows receipt thereof), at which
time a prepayment shall be required in an amount equal to such Net Proceeds that
have not been so invested (or committed to be invested); provided further that
the Borrower may use a portion of such Net Proceeds to prepay or repurchase any
other Indebtedness that is secured by the Collateral on a pari passu basis with
the Revolving Loans to the extent such other Indebtedness and the Liens securing
the same are permitted hereunder and the documentation governing such other
Indebtedness requires such a prepayment or repurchase thereof with the proceeds
of such Prepayment Event, in each case in an amount not to exceed the product of
(x) the amount of such Net Proceeds and (y) a fraction, the numerator of which
is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Revolving
Loans and such other Indebtedness.

(d) [Reserved].

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class or
Classes to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to paragraph (f) of this Section substantially in the form
of Exhibit P hereto (the “Notice of Prepayment”). Any mandatory prepayment of
Revolving Loans required by Section 2.11(c) shall not require any corresponding
permanent reduction in the Revolving Commitments. In the event of any mandatory
prepayment of Term Borrowings made at a time when more than one Class of term
loans that are secured by Collateral on a pari passu basis with such Term Loans
remain outstanding, the Borrower shall select Term Borrowings and Borrowings in
respect of term loans that are secured by Collateral on a pari passu basis with
such Term Loans to be prepaid so that the aggregate amount of such prepayment is
allocated between Term Borrowings and Borrowings in respect of term loans that
are secured by Collateral on a pari passu basis with such Term Loans pro rata
based on the aggregate principal amount of outstanding Borrowings of each such
Class (or less than pro rata so long as the lenders of such Class of loans to be
prepaid on a less than pro rata basis agrees to such less than pro rata amount)
(other than a prepayment of (x) Term Loans or Revolving Loans, as applicable,
with the proceeds of Indebtedness incurred pursuant to Section 2.21, which shall
be applied to the Class of Term Loans or Class of Revolving Loans, as
applicable, being refinanced pursuant thereto or (y) Term Loans with the
proceeds of any Credit Agreement Refinancing Indebtedness issued to the extent
permitted under Section 6.01(a), which shall be applied to the Class of Term
Loans being refinanced pursuant thereto); provided that any Term Lender (and, to
the extent provided in the Refinancing Amendment or Loan Modification Offer for
any Class of Other Term Loans, any Lender that holds Other Term Loans of such
Class) may elect, by written notice to the Administrative Agent at least one
Business Day prior to the prepayment date, to decline all (but not a portion of)
any prepayment of its Term Loans or Other Term Loans of any such Class pursuant
to this Section (other than an optional prepayment pursuant to paragraph (a)(i)
of this Section or a mandatory

 

105



--------------------------------------------------------------------------------

prepayment as a result of the Prepayment Event set forth in clause (b) of the
definition thereof solely to the extent such prepayment represents a refinancing
of the Term Loans, which may not be declined) (any such Lender, a “Declining
Lender”), in which case the aggregate amount of the prepayment that would have
been applied to prepay Term Loans or Other Term Loans of any such Class owing to
Declining Lenders shall be (i) firstly, offered pro rata to each other
non-Declining Lender holding Term Loans or, if applicable, Other Term Loans of
the same Class, to be applied towards prepayment of such non-Declining Lenders’
outstanding Term Loans or Other Term Loans, as the case may be, (ii) secondly,
offered pro rata to each other Lender holding outstanding Loans in any other
Class, to be applied towards prepayment of such non-Declining Lenders’
outstanding Loans and (iii) lastly, retained by Holdings and the Restricted
Subsidiaries (such amounts, “Retained Declined Proceeds”). Optional prepayments
of Term Borrowings shall be allocated among the Classes of Term Borrowings as
directed by the Borrower. In the absence of a designation by the Borrower as
described in the preceding provisions of this Section 2.11(e) of the Type of
Borrowing of any Class, the Administrative Agent shall make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.16.

(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) of any optional prepayment
pursuant to Section 2.11(a)(i) and, to the extent practicable, any mandatory
prepayment hereunder by delivering a Notice of Prepayment to the Administrative
Agent (i) in the case of prepayment of a Eurocurrency Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable (except as set forth in the following
proviso) and shall specify the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable refinancing event or condition, in which case such notice of
prepayment may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing except
to the extent otherwise set forth in Section 2.11(e). Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13. At the
Borrower’s election in connection with any prepayment pursuant to this
Section 2.11, such prepayment shall not be applied to any Term Loan or Revolving
Loan of a Defaulting Lender and shall be allocated ratably among the relevant
non-Defaulting Lenders.

 

106



--------------------------------------------------------------------------------

(g) Notwithstanding any other provisions of Section 2.11(c), (A) to the extent
that any or all of the Net Proceeds of any Prepayment Event set forth in clause
(a) of the definition thereof by a Foreign Subsidiary giving rise to a
prepayment pursuant to Section 2.11(c) (a “Foreign Prepayment Event”) are
prohibited by or would violate or conflict with any Requirement of Law from
being repatriated to the Borrower or Holdings, as applicable, or would conflict
with the fiduciary duties of such Foreign Subsidiary’s directors, or result in,
or could reasonably be expected to result in, a material risk of personal or
criminal liability for any officer, director, employee, manager, member or
management or consultant of such Foreign Subsidiary, the portion of such Net
Proceeds so affected will not be required to be applied to repay Term Loans at
the times provided in Section 2.11(c), as the case may be, and such amounts may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable Requirement of Law will not permit repatriation to the Borrower
(the Borrower hereby agreeing to cause the applicable Foreign Subsidiary to use
commercially reasonable efforts to promptly take all actions required by the
applicable Requirement of Law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds is permitted under the
applicable Requirement of Law, such repatriation will be promptly effected and
such repatriated Net Proceeds will be promptly (and in any event not later than
five Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Loans
pursuant to Section 2.11(c), as applicable, (B) to the extent that and for so
long as the Borrower has determined in good faith that repatriation of any or
all of the Net Proceeds of any Foreign Prepayment Event would have a material
adverse tax consequence (taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation), including any
withholding tax, with respect to such Net Proceeds if such amount were
repatriated as a dividend, the Net Proceeds so affected will not be required to
be applied to repay Loans at the times provided in Section 2.11(c), as the case
may be, and such amounts may be retained by the applicable Foreign Subsidiary;
provided that when the Borrower determines in good faith that repatriation of
any of or all the Net Proceeds of any Foreign Prepayment Event would no longer
have a material adverse tax consequence (taking into account any foreign tax
credit or benefit actually realized in connection with such repatriation) with
respect to such Net Proceeds if such amount were repatriated as a dividend, such
Net Proceeds shall be promptly (and in any event not later than five Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Loans pursuant to
Section 2.11(c), as applicable, and (C) in connection with any prepayment
attributable to any Joint Venture, to the extent that repatriation of any or all
of the Net Proceeds of any Foreign Prepayment Event violate any organizational
document of any Joint Venture (or any relevant shareholders’ or similar
agreement) existing on the Effective Date or the date of investment in such
Joint Venture (so long as such restrictions in such organizational documents
were not entered into for purposes of circumventing such Joint Venture’s
obligations to make any payment in respect of a Foreign Prepayment Event), in
each case if the amount subject to the relevant prepayment were upstreamed or
transferred as a distribution or dividend the portion of such Net Proceeds so
affected will not be required to be applied to repay Loans at the times provided
in Section 2.11(c), as the case may be, and such amounts may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable
organizational documents will not permit repatriation to the Borrower or
Holdings, as applicable, and once such repatriation of any of such affected Net
Proceeds is permitted under the applicable organizational documents, such
repatriation will be promptly effected and such repatriated Net Proceeds will be
promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to Section 2.11(c), as
applicable.

 

107



--------------------------------------------------------------------------------

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of each Revolving Lender an unused line fee at the Applicable Rate
identified as the Unused Line Fee Percentage on the average daily unused amount
of the Revolving Commitment of such Lender during the period from and including
the Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued unused line fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All unused line fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing the unused line fees, a Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent in Dollars for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily face amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank in Dollars a
fronting fee, which shall accrue at 0.125% per annum or other rate agreed to by
the relevant Issuing Bank and the Borrower on the average daily face amount of
the LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last Business Day of March,
June, September and December of each year shall be payable on the third Business
Day following such last Business Day, commencing on the first such date to occur
after the Effective Date, provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this
Section 2.12(b) shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) [Reserved].

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

108



--------------------------------------------------------------------------------

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid
hereunder shall not be refundable under any circumstances.

(f) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12, and any fees that would otherwise be payable to a Defaulting
Lender under clause (i) of Section 2.12(b) shall, to the extent the LC Exposure
of such Defaulting Lender shall have been reallocated pursuant to
Section 2.22(a)(iv), be paid to the non-Defaulting Lenders in respect of the
amounts of such LC Exposure for which they shall be liable from time to time.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Revolving Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate from time to time in effect
plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Revolving Borrowing plus the Applicable Rate.

(c) The Loans comprising each ABR Term Borrowing and each Eurocurrency Term
Borrowing shall bear interest at the rate set forth in the Incremental Facility
Amendment, Loan Modification Offer and/or Credit Agreement Refinancing
Amendment, as applicable.

(d) Notwithstanding the foregoing, after the occurrence and continuance of an
Event of Default pursuant to Section 7.01(a), (b), (h) or (i), if any principal
of or interest on any Loan or any premium or fee by the Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
the relevant overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of any overdue principal
of any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs (a) and (b) of this Section 2.13 or (ii) in
the case of any other overdue amount (including interest on any Loan), 2.00% per
annum plus the rate applicable to ABR Loans of the applicable Class, as provided
in paragraph (a) of this Section 2.13; provided that no amount shall be payable
pursuant to this Section 2.13(d) to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender; provided further that no amounts shall accrue
pursuant to this Section 2.13(d) on any reimbursement obligation in respect of
any LC Disbursement or other amount payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender (it being understood that interest on
such amounts shall accrue at the non-default rates otherwise applicable
thereto).

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant only
to paragraph (d) of this Section 2.13 shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Revolving

 

109



--------------------------------------------------------------------------------

Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f) All computations of interest for ABR Loans (when the Alternate Base Rate is
based on the Prime Rate) shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.18, bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

SECTION 2.14 Alternate Rate of Interest.

(a) If at least two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period (in each case with respect to the
Loans impacted by this clause (ii) or clause (i) above, “Impacted Loans”),

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders by hand delivery, facsimile or other electronic transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (ii) such Borrowing shall be made as an ABR
Borrowing and the utilization of the LIBO Rate component in determining the
Alternate Base Rate shall be suspended; provided, however, that, in each case,
the Borrower may revoke any Borrowing Request that is pending when such notice
is received.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 2.14 and/or is advised
by the Required Lenders of their determination in accordance with clause (a)(ii)
of this Section 2.14, and the Borrower shall so request, the Administrative
Agent, the Required Lenders and the Borrower shall negotiate in good faith to
amend the definition of “LIBO Rate” and other applicable provisions to preserve
the original intent thereof in light of such change; provided that, until so
amended, such Impacted Loans will be handled as otherwise provided pursuant to
the terms of this Section 2.14. For the avoidance of doubt, the foregoing shall
be in addition to, and shall not restrict the application of, the provisions for
the adjustment of the “LIBO Rate” that are set forth in the definition thereof.

 

110



--------------------------------------------------------------------------------

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than with respect to Taxes) affecting
this Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit
or participation therein; or

(iii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes on its Loans, letters of credit, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender or Issuing Bank of making or maintaining any
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to the Administrative Agent or such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or issue any Letter of Credit) or to reduce the
amount of any sum received or receivable by the Administrative Agent or such
Lender or Issuing Bank hereunder (whether of principal, interest or otherwise),
then, from time to time upon request of the Administrative Agent or such Lender
or Issuing Bank, the Borrower will pay to the Administrative Agent or such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate the Administrative Agent or such Lender or Issuing Bank, as the
case may be, for such increased costs actually incurred or reduction actually
suffered, provided that the Borrower shall not be liable for such compensation
if, in the case of requests for reimbursement under clause (ii) above resulting
from a market disruption, (A) the relevant circumstances are not generally
affecting the banking market or (B) the applicable request has not been made by
Lenders constituting Required Lenders; provided, further, that to the extent any
such costs or reductions are incurred by any Lender as a result of any requests,
rules, guidelines or directives enacted or promulgated under the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and Basel III, then such
Lender shall be compensated pursuant to this Section 2.15(a) only to the extent
such Lender is imposing such charges on similarly situated borrowers where the
terms of other syndicated credit facilities permit it to impose such charges.
Notwithstanding the foregoing, this Section 2.15(a) will not apply to
(A) Indemnified Taxes, (B) Other Taxes or (C) Excluded Taxes.

 

111



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then, from time to time upon request of such Lender or Issuing
Bank contemplated by clause (c) below, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction actually suffered.

(c) Any Lender or an Issuing Bank requesting compensation under this
Section 2.15 shall be required to deliver a certificate to the Borrower,
(i) setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company in reasonable detail, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.15, (ii) setting forth, in
reasonable detail, the manner in which such amount or amounts were determined
and (iii) certifies that such Lender or Issuing Bank is generally charging such
amounts to similarly situated borrowers, which certificate shall be conclusive
absent manifest error. The Borrower shall pay such Lender or Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(f) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or Section 9.02(c), then,
in any such event, the Borrower shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount), compensate each Lender for the
actual loss, cost and expense incurred by such Lender attributable to such event
(other than loss of profit). For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 2.16, each Lender shall be deemed to
have funded each Eurocurrency Loan made by it at

 

112



--------------------------------------------------------------------------------

the Adjusted LIBO Rate for such Loan by a matching deposit or other borrowing
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Loan was in fact so funded. Any Lender requesting compensation
under this Section 2.16 shall be required to deliver a certificate to the
Borrower setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.16, the basis therefor and, in reasonable
detail and the manner in which such amount or amounts were determined, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 15 days after
receipt of such demand. Notwithstanding the foregoing, this Section 2.16 will
not apply to losses, costs or expenses resulting from Taxes, as to which
Section 2.17 shall govern.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, provided that if the applicable Withholding Agent shall be
required by applicable Requirements of Law (as determined in the good faith
discretion of the applicable Withholding Agent) to deduct any Taxes from such
payments, then (i) the applicable Withholding Agent shall make such deductions,
(ii) the applicable Withholding Agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable
Requirements of Law and (iii) if the Tax in question is an Indemnified Tax or
Other Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional amounts payable under this Section 2.17) the
Lender (or, in the case of a payment received by the Administrative Agent for
its own account, the Administrative Agent) receives an amount equal to the sum
it would have received had no such deductions been made.

(b) Without duplication of other amounts payable by the Borrower under this
Section 2.17, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with Requirements of Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) The Loan Parties shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes payable or paid by, or required to be withheld or deducted
from a payment to, the Administrative Agent or such Lender, as the case may be,
and any Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

113



--------------------------------------------------------------------------------

(e) Each Lender shall deliver to the Borrower and the Administrative Agent at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Requirements of Law and such other documentation reasonably requested
by the Borrower or the Administrative Agent (i) as will permit such payments to
be made without, or at a reduced rate of, withholding or (ii) as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(e)(1)-(3) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender shall, whenever a lapse or time or change in circumstances renders such
documentation obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so. Each
Lender hereby authorizes the Administrative Agent to deliver to the Loan Parties
and to any successor Administrative Agent any documentation provided by such
Lender to the Administrative Agent pursuant to this Section 2.17.

Without limiting the foregoing:

(1) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) two properly completed and duly signed original copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.

(2) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of IRS Form W-8BEN or
IRS Form W-8BEN-E (or any successor forms), as applicable, claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
(i) pursuant to the “interest” article of such tax treaty with respect to
payments of interest under any Loan Document and (ii) pursuant to the “business
profits” or “other income” article of such tax treaty with respect to any other
applicable payments under any Loan Document,

 

114



--------------------------------------------------------------------------------

(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, (x) two properly
completed and duly signed certificates substantially in the form of Exhibit Q-1,
Q-2, Q-3 and Q-4, as applicable, (any such certificate, a “U.S. Tax Compliance
Certificate”) and (y) two properly completed and duly signed original copies of
IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor forms), as applicable,

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), two properly completed and
duly signed original copies of IRS Form W-8IMY (or any successor forms) of the
Lender, accompanied by an IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E,
U.S. Tax Compliance Certificate, IRS Form W-9, IRS Form W-8IMY or any other
required information (or any successor forms) from each beneficial owner that
would be required under this Section 2.17(e) if such beneficial owner were a
Lender, as applicable (provided that, if the Lender is a partnership for U.S.
federal income tax purposes (and not a participating Lender) and one or more
direct or indirect partners are claiming the portfolio interest exemption, the
U.S. Tax Compliance Certificate may be provided by such Lender on behalf of such
direct or indirect partner(s)),

(E) in the case of a Lender that receives payments with respect to the Loans
through a nominee that is a “qualified intermediary” as defined in Treasury
Regulation Section 1.1441-1(e)(5)(ii), either (I) two (2) properly completed and
duly signed copies of an IRS Form W-8IMY (or successor form) and any attachments
thereto by the nominee (A) confirming its qualified intermediary status,
(B) designating the accounts of such Lender for which the qualified intermediary
acts as a qualified intermediary and (C) certifying that it assumes primary
responsibility for withholding under Chapters 3 and 4 of the Code and for IRS
Form 1099 reporting and backup withholding with respect to such Lender, or
(II) two (2) properly completed and duly signed copies of an IRS Form W-8IMY (or
successor form) and any attachments thereto by the nominee confirming its
qualified intermediary status and any other information (e.g., IRS Form W-8BEN
or IRS Form W-8BEN-E of such Lender) that it is required to provide under the
applicable Treasury Regulations, or

(F) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

 

115



--------------------------------------------------------------------------------

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (3), “FATCA” shall include any amendments
made to FATCA after the date hereof.

Notwithstanding any other provisions of this Section 2.17(e), a Lender shall not
be required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.

(a) On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall provide the Borrower two duly-signed,
properly completed copies of the documentation prescribed in clause (i) and (ii)
below, as applicable (together with all required attachments thereto): (i) IRS
Form W-9 or any successor thereto, or (ii) (A) IRS Form W-8ECI or any successor
thereto, and (B) with respect to payments received on account of any Lender, a
U.S. branch withholding certificate on IRS Form W-IMY or any successor thereto
evidencing its agreement with the Borrower to be treated as a U.S. Person for
U.S. federal withhold purposes. At any time thereafter, the Administrative Agent
shall provide updated documentation previously provided (or a successor form
thereto) when any documentation previously delivered has expired or becomes
obsolete or invalid or otherwise upon the reasonable request of the Borrower.

(b) If the Administrative Agent or a Lender determines in its good faith
discretion that it has received a refund of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees promptly to
repay the amount paid over to the Borrower pursuant to this Section 2.17(f)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental

 

116



--------------------------------------------------------------------------------

Authority. The Administrative Agent or such Lender, as the case may be, shall,
at the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that the Administrative Agent or
such Lender may delete any information therein that the Administrative Agent or
such Lender deems confidential). Notwithstanding anything to the contrary,
(i) in no event with the Administrative Agent or any Lender be required to pay
any amount pursuant to this Section 2.17(f), the payment of which would place
the administrative Agent or Lender, as applicable, in a less favorable net
after-Tax position than the Administrative Agent or Lender would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid and (ii) this
Section 2.17(f) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to Taxes which it deems confidential to any Loan Party or any other Person).

(c) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, or the consummation of the
transactions contemplated hereby, the repayment, satisfaction or discharge of
all obligations under any Loan Document, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

(d) For purposes of this Section 2.17 and the indemnity set forth in Article 8,
the term “Lender” shall include any Issuing Bank and the Swingline Lender and
“applicable Requirements of Law” shall include FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees, or reimbursement of LC
Disbursement or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such account as
may be specified by the Administrative Agent, except payments to be made
directly to any Issuing Bank or the Swingline Lender shall be made as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment (other than payments on the Eurocurrency Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension

 

117



--------------------------------------------------------------------------------

would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate for the period of such
extension. All payments or prepayments of any Loan or LC Disbursement (or of
interest thereon) shall be made in the currency in which such Loan or LC
Disbursement is denominated, and all other payments under each Loan Document
shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of a given Class or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class or participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender with outstanding Loans of the same
Class or participations in LC Disbursements or Swingline Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of such Class or participations in LC Disbursements
of other Lenders of such Class at such time outstanding to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders of such
class ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans of such Class or participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this
Section 2.18(c) shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from existence of a Defaulting
Lender), (B) any payment obtained by a Lender as consideration for any permitted
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, including any payment made
or deemed made in connection with Sections 2.21, 2.22 or 9.02 or (C) any
disproportionate payment obtained by a Lender of any Class as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments of that Class or any increase in the Applicable Rate in
respect of Loans of Lenders that have consented to any such extension. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower’s rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

 

118



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or the
Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at (A) if such amount is denominated in Dollars, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, and (B) if
such amount is denominated in any Alternative Currency, the rate reasonably
determined by the Administrative Agent to be its cost of funding such amount.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(e) or Section 2.05(f), Section 2.06(a)
or Section 2.06(b), Section 2.18(d) or Section 9.03(c), then the Administrative
Agent may, in its discretion and in the order determined by the Administrative
Agent (notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as Cash Collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
that gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment and
delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or Section 2.17 or mitigate the applicability of Section 2.23, as
the case may be, and (ii) would not subject such Lender to any unreimbursed cost
or expense reasonably deemed by such Lender to be material and would not be
inconsistent with the internal policies of, or otherwise be disadvantageous in
any material economic, legal or regulatory respect to, such Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17, (iii) any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate (and

 

119



--------------------------------------------------------------------------------

such Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment and
delegation), provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable (and if a Revolving Commitment is being assigned and delegated, each
Issuing Bank and the Swingline Lender), which consents, in each case, shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and unreimbursed
participations in LC Disbursements and Swingline Loans, accrued but unpaid
interest thereon, accrued but unpaid fees and all other amounts payable to it
hereunder from the assignee or the Borrower, (C) the Borrower or such assignee
shall have paid (unless waived) to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii) and (D) in the case of any such
assignment resulting from a claim for compensation under Section 2.15, payments
required to be made pursuant to Section 2.17 or a notice given under
Section 2.23, such assignment will result in a material reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this Section 2.19(b) may be effected pursuant to
an Assignment and Assumption executed by the Borrower, the Administrative Agent
and the assignee and that the Lender required to make such assignment need not
be a party thereto.

SECTION 2.20 Incremental Loans and Commitments.

(a) The Borrower may at any time or from time to time (on one or more occasions)
after the Effective Date, pursuant to an Incremental Facility Amendment, (i) add
one or more additional Classes of term loans or additional term loans of the
same Class of any existing Class of term loans or increases of any existing
Class of term loans (the “Incremental Term Loans”), (ii) add one or more
increases in the amount of the Revolving Commitments of any Class (each such
increase, an “Incremental Revolving Commitment Increase”) or (iii) add one or
more additional Classes of revolving credit commitments (the
“Additional/Replacement Revolving Commitments,” and, together with the
Incremental Term Loans and the Incremental Revolving Commitment Increases, the
“Incremental Facilities”); provided that:

(A) At the time of the incurrence of any such Incremental Facility, (1) no Event
of Default shall have occurred and be continuing or (2) in the case of any
Permitted Acquisition or similar Investment permitted under this Agreement, no
Event of Default under Section 7.01(a), (b), (h) or (i) shall have occurred and
be continuing.

(B) Notwithstanding anything to the contrary herein, the aggregate principal
amount of the Incremental Facilities that can be incurred at any time shall not
exceed the Incremental Cap at such time.

 

120



--------------------------------------------------------------------------------

(C) Each Incremental Facility shall be in a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof if such
Incremental Facility is denominated in Dollars (unless the Borrower and the
Administrative Agent otherwise agree); provided that such amount may be less
than $5,000,000 if such amount represents all the remaining availability under
the aggregate principal amount of Incremental Facilities set forth above.

(b) (i) Any Incremental Facility shall rank pari passu with or junior to any
then-existing Class of Term Loans or Revolving Loans, as applicable, in right of
payment and/or security and no Incremental Facility shall be secured by any
assets other than the Collateral securing the Secured Obligations and shall not
be guaranteed by any other Person which is not a Loan Party and (ii) the
Incremental Term Loans shall not mature earlier than the Revolving Maturity Date
but may provide for amortization of up to 5.0% per annum.

(c) (i) An Incremental Revolving Commitment Increase shall be treated the same
as the Class of Revolving Commitments being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of
Revolving Credit Facility being increased (it being understood that, if required
to consummate an Incremental Revolving Commitment Increase, the pricing,
interest rate margins, rate floors and unused line fees on the Class of
Revolving Commitments being increased may be increased and additional upfront or
similar fees may be payable to the lenders providing the Incremental Revolving
Commitment Increase (without any requirement to pay such fees to any existing
Revolving Lenders)).

(ii) The Additional/Replacement Revolving Commitments (A) shall not mature
earlier than the Revolving Maturity Date and shall require no differing
amortization or mandatory commitment reduction than the then-existing Revolving
Loans prior to the Revolving Maturity Date (B) shall have interest rates
(including through fixed interest rates), interest margins, rate floors, upfront
fees, unused line fees, funding discounts, original issue discounts, prepayment
terms and premiums and commitment reduction and termination terms as determined
by the Borrower and the lenders of such commitments, (C) shall contain
borrowing, repayment and termination of Commitment procedures as determined by
the Borrower and the lenders of such commitments, (D) may include provisions
relating to letters of credit, as applicable, issued thereunder, which issuances
shall be on terms substantially similar (except for the overall size of such
subfacilities, the fees payable in connection therewith and the identity of the
letter of credit issuer, as applicable, which shall be determined by the
Borrower, the lenders of such commitments and the applicable letter of credit
issuers and borrowing, repayment and termination of commitment procedures with
respect thereto, in each case which shall be specified in the applicable
Incremental Facility Amendment) to the terms relating to the Letters of Credit
with respect to the applicable Class of Revolving Commitments or otherwise
reasonably acceptable to the Administrative Agent and (E) may otherwise have
terms and conditions different from those of the Revolving Credit Facility
(including currency denomination); provided that except with respect to matters
contemplated by clause (c)(i) above, clauses (c)(ii)(A)-(D) above and the
application of the MFN Adjustment, if any differences are not substantially
consistent with the terms of the Revolving Credit Facility, any differences
shall be reasonably satisfactory to the Administrative Agent (except for
covenants and other provisions applicable only to the periods after the
Revolving Maturity Date or to the extent such covenants or other provisions are
added for the benefit of the Revolving Credit Facility).

 

121



--------------------------------------------------------------------------------

(iii) To the extent any other Additional/Replacement Revolving Commitments are
established, (1) the borrowing and repayment (except for (A) payments of
interest and fees at different rates on any such revolving facilities (and
related outstandings), (B) repayments required upon the maturity date of any
such revolving facilities and (C) repayments made in connection with a permanent
repayment and termination of commitments (subject to clause (3) below)) of Loans
with respect to any such Additional/Replacement Revolving Commitments after the
effective date of such Incremental Facility shall be made on a pro rata basis
with all Revolving Loans in effect on the Effective Date (including any
Incremental Revolving Commitment Increase) and Loans in respect of any
Additional/Replacement Revolving Commitments, (2) all swingline loans and
letters of credit under any such Additional/Replacement Revolving Commitments
shall be participated on a pro rata basis by all lenders with commitments under
Additional/Replacement Revolving Commitments and (3) the permanent repayment of
Loans with respect to, and termination of commitments under, any such
Additional/Replacement Revolving Commitments (including any Incremental
Revolving Commitment Increase) after the effective date of such Incremental
Facility shall be made on a pro rata basis with all other Additional/Replacement
Revolving Commitments (including any Incremental Revolving Commitment Increase)
and the Revolving Loans in effect on the Effective Date (including any
Incremental Revolving Commitment Increase), except that (x) the Borrower shall
be permitted to permanently repay and terminate commitments of any such
Additional/Replacement Revolving Commitments on a greater than pro rata basis as
compared to any other Additional/Replacement Revolving Commitments with a later
maturity date than such Additional/Replacement Revolving Commitments and (y) the
Borrower shall be permitted to permanently repay and terminate commitments of
any such Additional/Replacement Revolving Commitments on a less than pro rata
basis with the Revolving Loans in effect on the Effective Date (including any
Incremental Revolving Commitment Increase) (but not a greater than pro rata
basis) if the Additional Lenders under such Additional/Replacement Revolving
Commitments so provide.

(d) Subject to the MFN Adjustment, clause (b)(ii) above in the case of any
Incremental Term Facility and clause (c)(i) above in the case of any Incremental
Revolving Commitment Increase, the pricing, interest rate margins, rate floors,
discounts premiums, fees, maturity date and amortization schedule (if any)
applicable to any Incremental Facility shall be determined by the Borrower and
the lenders providing such Incremental Facility.

(e) Commitments in respect of Incremental Term Loans, Incremental Revolving
Commitment Increases and Additional/Replacement Revolving Commitments shall
become Commitments (or in the case of an Incremental Revolving Commitment
Increase to be provided by an existing Lender with a Revolving Commitment, an
increase in such Lender’s applicable Revolving Commitment) under this Agreement
pursuant to an amendment (an “Incremental Facility Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower, each
Lender or Additional Lender, if any, agreeing to provide such Commitment (it
being agreed that any Person other than a Lender agreeing to provide such

 

122



--------------------------------------------------------------------------------

Commitment shall meet the requirements set forth in the definition of
“Additional Lender”), and the Administrative Agent. Incremental Term Loans and
loans under Incremental Revolving Commitment Increases and
Additional/Replacement Revolving Commitments shall be a “Loan” for all purposes
of this Agreement and the other Loan Documents. The Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.20 and other provisions and commitment schedules
relating to revolving facilities generally). The effectiveness of any
Incremental Facility Amendment and the occurrence of any credit event (including
the making (but not the conversion or continuation) of a Loan and the issuance,
increase in the amount, or extension of a Letter of Credit thereunder) pursuant
to such Incremental Facility Amendment shall be subject to the satisfaction of
such conditions as the parties thereto shall agree (subject to the foregoing
provisions of this Section 2.20). The Borrower will use the proceeds of the
Incremental Term Loans, Incremental Revolving Commitment Increases and
Additional/Replacement Revolving Commitments for working capital and other
general corporate purposes, including the financing of acquisitions permitted
hereunder and other Investments, permitted Restricted Payments and any other
purpose not prohibited by this Agreement.

(f) Incremental Facilities may be provided by any existing Lender (in its sole
discretion), or, subject to (i) the consent of the Administrative Agent (not to
be unreasonably withheld or delayed) if such consent would be required under
Section 9.04 for assignments or participations of Term Loans, Revolving Loans or
Commitments, as applicable, to the relevant person and (ii) in the case of any
Additional/Replacement Revolving Commitments or Incremental Revolving Commitment
Increases, each Issuing Lender and the Swingline Lender, by any other Additional
Lender.

(g) Each Lender or Additional Lender providing a portion of any Incremental
Facility shall execute and deliver to the Administrative Agent and the Borrower
all such documentation (including the relevant Incremental Facility Amendment)
as may be reasonably required by the Administrative Agent to evidence and
effectuate such Incremental Facility. On the effective date of such Incremental
Facility, each Additional Lender shall become a Lender for all purposes in
connection with this Agreement.

(h) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Incremental Facility Amendment and/or any amendment to any other Loan
Document as may be necessary in order to establish new Classes or sub-Classes in
respect of Loans or Commitments pursuant to this Section 2.20 and such technical
amendments (including with respect to the amortization thereon of, to create a
“fungible” class of term loans) as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.20.

(i) Notwithstanding anything to the contrary, this Section 2.20 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

 

123



--------------------------------------------------------------------------------

SECTION 2.21 Refinancing Amendments.

(a) At any time after the Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (a) all or any portion of the Revolving Loans or unused Revolving
Commitments under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Revolving Loans, Other Revolving
Commitments or Additional/Replacement Revolving Commitments) or (b) all or any
portion of any Term Loans then outstanding (which for purposes of this clause
(b) will be deemed to include any then outstanding Incremental Term Loans or
Other Term Loans), in the form of (x) Other Revolving Loans or Other Revolving
Commitments or (y) Other Term Loans or Other Term Commitments, as the case may
be, in each case pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (i) will have such pricing (including
interest, fees and premiums) and optional prepayment or redemption terms as may
be agreed by the Borrower and the Lenders thereof and (ii) the proceeds of such
Credit Agreement Refinancing Indebtedness shall be applied, substantially
concurrently with the incurrence thereof, to the prepayment of the Indebtedness
being so refinanced or replaced, as the case may be.

(b) Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.21 shall be in an aggregate principal amount that is (x) not less than
$10,000,000 in the case of Other Term Loans or $10,000,000 in the case of Other
Revolving Loans and (y) an integral multiple of $1,000,000 in excess thereof.

(c) Any Refinancing Amendment may provide for the issuance of Letters of Credit
for the account of the Borrower, or the provision to the Borrower of Swingline
Loans, pursuant to any Other Revolving Commitments established thereby, in each
case on terms substantially equivalent to the terms applicable to Letters of
Credit and Swingline Loans under the Revolving Commitments.

(d) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Revolving Loans, Other Revolving
Commitments, Other Term Loans and/or Other Term Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. In addition, if so provided
in the relevant Refinancing Amendment and with the consent of each Issuing Bank,
participations in Letters of Credit expiring on or after the Revolving Maturity
Date shall be reallocated from Lenders holding Revolving Commitments to Lenders
holding extended revolving commitments in accordance with the terms of such
Refinancing Amendment; provided, however, that such participation interests
shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly.

 

124



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary, this Section 2.21 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

SECTION 2.22 Defaulting Lenders.

(a) General. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Subject to the last sentence of Section 2.11(e),
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Lender, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to each Issuing
Bank and the Swingline Lender hereunder; third, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent;
fourth, in the case of a Revolving Lender, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, such
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
sixth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and seventh, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or LC Disbursements and such Lender is a
Defaulting Lender under clause (a) of the definition thereof, such payment shall
be applied solely to pay the relevant Loans of, and LC Disbursements owed to,
the relevant non-Defaulting Lenders on a pro rata basis prior to being applied
pursuant to Section 2.05(j). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to Section 2.05(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

125



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.12(f).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans and Letters of Credit pursuant to
Section 2.04 and Section 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not at any time exceed the positive
difference, if any, of (1) the Revolving Commitment of that non-Defaulting
Lender minus (2) the aggregate Revolving Exposure of that Lender. If the
reallocation provided for in the preceding sentence cannot, or can only
partially, be effected, the Borrower shall (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(i) for so long as such
unreallocated LC Exposure is outstanding.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.22(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Loans or to convert ABR Loans to Eurocurrency

 

126



--------------------------------------------------------------------------------

Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, in the case of Loans denominated in Dollars, convert all
Eurocurrency Loans of such Lender to ABR Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans, and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted LIBO Rate, the Administrative Agent shall, during the period of such
suspension, compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate.
Each Lender agrees to notify the Administrative Agent and the Borrower in
writing promptly upon becoming aware that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

SECTION 2.24 Loan Modification Offers.

(a) At any time after the Effective Date, the Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrower (including mechanics to permit
cashless rollovers and exchanges by Lenders). Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective.
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall be reasonably requested by
the Administrative Agent in connection therewith, in each case substantially in
the form delivered on the Effective Date (with appropriate modification thereto
to reflect the nature of the Loan Modification Offer). The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each Loan Modification Agreement may, without the
consent of any Lender other than the applicable Accepting Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section 2.24, including any amendments necessary to treat the
applicable Loans and/or Commitments of the Accepting Lenders as a new “Class” of
loans and/or commitments hereunder.

 

127



--------------------------------------------------------------------------------

(c) If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, replace such Non-Accepting Lender by causing
such Lender to (and such Lender shall be obligated to) assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04) all of its interests, rights and obligations under this
Agreement in respect of the Loans and Commitments of the Affected Class to one
or more Eligible Assignees (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment); provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender; provided further that (a) the applicable assignee shall have agreed to
provide Loans and/or Commitments on the terms set forth in the applicable
Permitted Amendment, (b) such Non-Accepting Lender shall have received payment
of an amount equal to the outstanding principal of the Loans of the Affected
Class assigned by it pursuant to this Section 2.24(c), accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees), (c) unless waived, the Borrower or such Eligible Assignee shall have paid
to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b) and (d) such Non-Accepting Lender shall be entitled to any
prepayment premiums or penalties from the Borrower to the extent a premium or
penalty would be due in respect of a prepayment of Term Loans pursuant to
Section 2.11.

(d) Notwithstanding anything to the contrary, this Section 2.24 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

SECTION 2.25 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than, with respect to
any Permitted Debt Exchange Offer that constitutes an offering of securities,
any Lender that, if requested by the Borrower, is unable to certify that it is
(i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular
Class, the Borrower may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated or subordinated notes or loans) (such
Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:

(i) each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Lenders (other than, with respect to any Permitted Debt Exchange Offer that
constitutes an offering of securities, any Lender that, if requested by the
Borrower, is unable to certify that it is (i) a “qualified institutional buyer”
(as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or
(iii) not a “U.S. person” (as defined in Rule 902 under the Securities Act)) of
each applicable Class based on their respective aggregate principal amounts of
outstanding Term Loans under each such Class;

 

128



--------------------------------------------------------------------------------

(ii) the aggregate principal amount (calculated on the face amount thereof) of
such Permitted Debt Exchange Notes shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans so refinanced,
except to the extent a different incurrence basket pursuant Section 6.01 is
utilized and with respect to an amount equal to any fees, expenses, commissions,
underwriting discounts and premiums payable in connection with such Permitted
Debt Exchange;

(iii) the stated final maturity of such Permitted Debt Exchange Notes is not
earlier than the latest maturity date of the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such latest maturity date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Notes upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition shall not be deemed to constitute a
change in the stated final maturity thereof);

(iv) such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the latest maturity date for
the Class or Classes of Term Loans being exchanged; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be not earlier than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

(v) no Subsidiary is an issuer, a borrower or a guarantor with respect to such
Indebtedness unless such Subsidiary is or substantially concurrently becomes a
Loan Party;

(vi) if such Permitted Debt Exchange Notes are secured, such Permitted Debt
Exchange Notes are secured on a pari passu basis with or a junior priority basis
to the Obligations and (A) such Permitted Debt Exchange Notes are not secured by
any assets not securing the Obligations unless such assets substantially
concurrently secure the Obligations and (B) the beneficiaries thereof (or an
agent on their behalf) shall become party to the applicable Intercreditor
Agreements;

(vii) the terms and conditions of such Permitted Debt Exchange Notes are not
materially more restrictive (when taken as a whole) to Holdings and the
Restricted Subsidiaries as the terms and conditions set forth in this Agreement
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the latest maturity Date of
the Class or Classes of Term Loans being exchanged);

 

129



--------------------------------------------------------------------------------

(viii) all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrower on date of the settlement thereof (and, if requested by
the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to the Borrower
for immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by the Borrower and the Administrative
Agent, the next scheduled Interest Payment Date with respect to such Term Loans
(with such interest accruing until the date of consummation of such Permitted
Debt Exchange);

(ix) if the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered;

(x) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and

(xi) any applicable Minimum Tender Condition or Maximum Tender Condition, as the
case may be, shall be satisfied or waived by the Borrower.

 

130



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.25, such Permitted Debt Exchange Offer shall be made
for not less than $20,000,000 in aggregate principal amount of Term Loans;
provided that subject to the foregoing, the Borrower may at its election specify
(A) as a condition to consummating any such Permitted Debt Exchange that a
minimum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in Borrower’s discretion) of Term Loans of any or all applicable
Classes be tendered (a “Minimum Tender Condition”) and/or (B) as a condition to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
the Borrower’s discretion) of Term Loans of any or all applicable Classes will
be accepted for exchange (a “Maximum Tender Condition”). The Administrative
Agent and the Lenders hereby acknowledge and agree that the provisions of
Sections 2.11 (other than Section 2.11(a)(i)) and 2.20 shall not apply to any
Permitted Debt Exchange or the other transactions contemplated by this
Section 2.25.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least five Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this Section 2.25; provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five (5) Business Days following the date on which the Permitted
Debt Exchange Offer is made. The Borrower shall provide the final results of
such Permitted Debt Exchange to the Administrative Agent no later than three
(3) Business Days prior to the proposed date of effectiveness for such Permitted
Debt Exchange (or such shorter period agreed to by the Administrative Agent in
its sole discretion) and the Administrative Agent shall be entitled to
conclusively rely on such results.

The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower (in each case, as to itself and the Restricted
Subsidiaries) represents and warrants to the Lenders that:

 

131



--------------------------------------------------------------------------------

SECTION 3.01 Organization; Powers. Each of Holdings and each Restricted
Subsidiary is (a) duly organized, validly existing and (to the extent such
concept exists in the relevant jurisdictions) in good standing under the laws of
the jurisdiction of its organization, (b) has the corporate or other
organizational power and authority to carry on its business as now conducted and
to execute, deliver and perform its obligations under each Loan Document to
which it is a party and (c) is qualified to do business in every jurisdiction
where such qualification is required, except in the case of clauses (a), (b)
(other than with respect to Holdings and the Borrower) and (c), where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by each of Holdings and the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, as the case may be, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance of the obligations under the Loan Documents (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate (i) the Organizational Documents
of any Loan Party, or (ii) any Requirements of Law applicable to Holdings or any
Restricted Subsidiary, (c) will not violate or result in a default under any
indenture or other agreement or instrument that constitutes Material
Indebtedness binding upon Holdings or any Restricted Subsidiary or their
respective assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by Holdings or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder and (d) will not result in the creation or
imposition of any Lien on any asset of Holdings or any Restricted Subsidiary,
except Liens created under the Loan Documents, except (in the case of each of
clauses (a), (b)(ii) and (c)) to the extent that the failure to obtain or make
such consent, approval, registration, filing or action, or such violation,
default or right as the case may be, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.04 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and Unaudited Financials (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly indicated therein, including the notes
thereto, and (ii) fairly present in all material respects the consolidated
financial position of Holdings (or its predecessor, if applicable) and its
consolidated subsidiaries and the Borrower (or its predecessor, if applicable)
and its consolidated subsidiaries as of the respective dates thereof and the
consolidated results of their operations for the respective periods then ended
in accordance with GAAP consistently applied during the periods referred to
therein, except as otherwise expressly indicated therein, including the notes
thereto.

 

132



--------------------------------------------------------------------------------

(b) Since the Effective Date, there has been no Material Adverse Effect.

SECTION 3.05 Properties.

(a) Holdings and each Restricted Subsidiary has good title to, or valid
leasehold interest in, all its respective real and personal property material to
its business (including the Mortgaged Properties, if any), (i) free and clear of
all Liens except for Liens permitted by Section 6.02 and (ii) free of title
defects except for defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, in each case, except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) As of the Effective Date, Schedule 3.05 contains a true and complete list of
the Material Real Property.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except in respect of Intellectual Property (which is addressed in
Section 3.13 below) (i) there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened against or affecting Holdings or any Restricted
Subsidiary that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect and (ii) none of Holdings or any
Restricted Subsidiary has treated, stored, transported, released or disposed of
Hazardous Materials at or from any currently or formerly owned real property or
facility relating to its business in a manner that could reasonably be expected
to have a Material Adverse Effect.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
Holdings nor any Restricted Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has, to the knowledge
of the Borrower, become subject to any Environmental Liability, (iii) has
received written notice of any claim with respect to any Environmental Liability
or (iv) has, to the knowledge of the Borrower, any basis to reasonably expect
that Holdings or any Restricted Subsidiary will become subject to any
Environmental Liability.

SECTION 3.07 Compliance with Laws. Each of Holdings and each Restricted
Subsidiary is in compliance with all Requirements of Law applicable to it or its
property except, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. None of the Loan Parties is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended from time to time.

 

133



--------------------------------------------------------------------------------

SECTION 3.09 Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each of Holdings and
each Restricted Subsidiary (a) have timely filed or caused to be filed all Tax
returns required to have been filed and (b) have paid or caused to be paid all
Taxes required to have been paid (whether or not shown on a Tax return)
including in their capacity as tax withholding agents, except, in the case of
each of (a) and (b), any Tax returns and Taxes that are (i) not overdue by more
than 30 days or (ii) being contested in good faith by appropriate proceedings;
provided that Holdings or such Restricted Subsidiary, as the case may be, has
set aside on its books adequate reserves therefor in accordance with GAAP.

SECTION 3.10 ERISA; Foreign Pension Plans.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws and
each Foreign Pension Plan is in compliance with the applicable non-US law.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA), (iii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan and (iv) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

SECTION 3.11 Disclosure. As of the Effective Date, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected and pro forma financial
information, Holdings and the Borrower represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation and delivery; it being understood that actual results may
vary from such forecasts and that such variances may be material.

SECTION 3.12 Subsidiaries. As of the Effective Date, Schedule 3.12 sets forth
the name and the ownership interest of Holdings and each Subsidiary in each
Subsidiary.

 

134



--------------------------------------------------------------------------------

SECTION 3.13 Intellectual Property; Licenses, Etc. Except as could not
reasonably be expected to have a Material Adverse Effect, each of Holdings and
each Restricted Subsidiary owns, licenses or possesses the right to use, all of
the rights to Intellectual Property that are reasonably necessary for the
operation of its business as currently conducted, and, to the knowledge of
Borrower, without conflict with the rights of any Person. To the knowledge of
the Borrower, neither Holdings nor any Restricted Subsidiary, in the operation
of their businesses as currently conducted, infringes upon any Intellectual
Property rights held by any Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the Intellectual
Property owned by Holdings or any Restricted Subsidiary is pending or, to the
knowledge of the Borrower, threatened in writing against Holdings or any
Restricted Subsidiary, which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

SECTION 3.14 Solvency. On the Effective Date, and after giving effect to the
Transactions, Holdings and the Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 3.15 Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, directly or indirectly, to purchase or carry any margin stock or
to refinance any Indebtedness originally incurred for such purpose, or for any
other purpose that entails a violation (including on the part of any Lender) of
the provisions of Regulations U or X of the Board of Governors.

SECTION 3.16 Security Interest in Collateral. Subject to the provisions of this
Agreement (including, without limitation, the terms of the proviso to clause
(f) of Section 4.01 and all Collateral delivered after the Effective Date
pursuant to Section 5.12) and the other relevant Loan Documents, the Security
Documents create legal, valid and enforceable Liens on all of the Collateral in
favor of the Collateral Agent, for the benefit of itself and the other Secured
Parties, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Upon the satisfaction of the applicable Perfection
Requirements, such Liens will constitute perfected Liens (with the priority that
such Liens are expressed to have under the relevant Security Documents) on all
right, title and interest of the grantors in such Collateral (to the extent such
Liens are required to be perfected under the terms of the Loan Documents)
securing the Secured Obligations, in each case as and to the extent set forth
therein.

SECTION 3.17 PATRIOT Act, OFAC and FCPA.

(a) Holdings and the Restricted Subsidiaries will not directly or, to the
knowledge of Holdings or the Borrower, indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, Joint Venture partner or other Person, for the purpose of funding
(i) any activities of or business with any Person who is the target of
Sanctions, or in any country or territory that is the target of comprehensive
Sanctions (as of the Effective Date, the Crimea region of Ukraine, Cuba, Iran,
Sudan, Syria, and North Korea), or (ii) any other transaction that will
reasonably be expected to result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor, lender or otherwise) of Sanctions.

 

135



--------------------------------------------------------------------------------

(b) Holdings and the Restricted Subsidiaries will not use the proceeds of the
Loans directly, or, to the knowledge of Holdings or the Borrower, indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”).

(c) Each of Holdings and the Restricted Subsidiaries is in compliance in all
material respects with applicable regulations of the United States Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), Title III of the USA
Patriot Act and the FCPA.

(d) To the knowledge of Holdings and the Borrower, none of Holdings or the
Restricted Subsidiaries has, in the three years prior to the Effective Date,
committed a material violation of applicable regulations of OFAC, Title III of
the USA Patriot Act or the FCPA.

(e) (i) None of the Loan Parties is an individual or entity currently on OFAC’s
list of Specially Designated Nationals and Blocked Persons or otherwise the
target of Sanctions and (ii) none of the Restricted Subsidiaries that are not
Loan Parties or, to the knowledge of Holdings and the Borrower, any director,
officer, employee or agent of any Loan Party or Restricted Subsidiary, in each
case, is an individual or entity currently on OFAC’s list of Specially
Designated Nationals and Blocked Persons or otherwise the target of Sanctions,
nor is Holdings or any Restricted Subsidiary located, organized or resident in a
country or territory that is the target of comprehensive Sanctions.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include a copy transmitted by facsimile or other electronic transmission of
a signed counterpart of this Agreement) that such party has signed a counterpart
of this Agreement;

(b) The Administrative Agent shall have received a customary written opinion
(each addressed to the Administrative Agent, the Collateral Agent and the
Lenders and dated the Effective Date) from each of (i) Ropes & Gray LLP, as
counsel for the Loan Parties, and (ii) Taft Stettinius & Hollister LLP, as
Indiana counsel for the Loan Parties;

(c) The Administrative Agent shall have received a certificate of the Borrower,
dated the Effective Date, substantially in the form of Exhibit R, confirming
compliance with the conditions set forth in paragraphs (j), (k) and (l) of this
Section 4.01; provided that, in the case of the certification in respect of
Section 4.01(l)(i), such certification is limited to the knowledge of the
Borrower;

 

136



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, including or attaching a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors of each Loan Party approving and authorizing the execution, delivery
and performance of Loan Documents to which it is a party, certified as of the
Effective Date by a Responsible Officer as being in full force and effect
without modification or amendment, and (iv) a good standing certificate (to the
extent such concept exists) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation;

(e) The Administrative Agent shall have received all fees and reasonable
out-of-pocket expenses required to be paid by the Borrower on the Effective Date
for which invoices have been presented at least two Business Days prior to the
Effective Date (except as otherwise agreed by the Borrower), which amounts may
be offset against the proceeds of the Loans;

(f) The Collateral and Guarantee Requirement shall have been satisfied; provided
that, to the extent that the Collateral and Guarantee Requirement and the
requirements set forth under paragraph (g) of this Section (other than (a) the
execution and delivery of the Guarantee Agreement by the Guarantors and the
Collateral Agreement by the Loan Parties, (b) creation and perfection of
security interests in the certificated Equity Interests, if any, of Holdings and
any wholly-owned Restricted Subsidiary that is a Material Subsidiary that
constitutes a Domestic Subsidiary (provided that, in the case of subsidiaries of
Holdings that are not also subsidiaries of the Borrower, to the extent the
Borrower has used commercially reasonable efforts to procure the delivery
thereof prior to the Effective Date, certificated Equity Interests of such
subsidiaries of Holdings will only be required to be delivered on the Effective
Date pursuant to the terms set forth herein if such certificates are actually
received by the Borrower from Holdings), and (c) delivery of Uniform Commercial
Code financing statements with respect to perfection of security interests in
all assets of the Loan Parties that may be perfected by the filing of a
financing statement under the Uniform Commercial Code of any applicable
jurisdiction) are not satisfied as of the Effective Date after the Borrower has
used commercially reasonable efforts to do so, the satisfaction of such
requirements shall not be a condition to the availability of the funding of the
initial Revolving Loans or the issuance of Letters of Credit on the Effective
Date (but shall be required to be satisfied within the period specified therefor
in Section 5.14 (or such longer period as may be agreed by the Administrative
Agent and the Borrower acting reasonably));

(g) Subject to the proviso in paragraph (f) above, each document (including any
UCC (or similar) financing statement and intellectual property security
agreements) required by any Security Document or under applicable Requirements
of Law to be filed, registered or recorded in order to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a perfected Lien on
the Collateral required to be delivered pursuant to such Security Document,
shall be in proper form for filing, registration or recordation;

 

137



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received a certificate from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of the Borrower, substantially in the form of Exhibit U, certifying that
Holdings and the Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are Solvent;

(i) The Administrative Agent shall have received, at least two Business Days
prior to the Effective Date, all documentation and other information about the
Loan Parties required under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the USA Patriot Act,
that shall have been reasonably requested by the Administrative Agent in writing
at least 10 days prior to the Effective Date;

(j) Since January 5, 2018, there shall not have occurred an Effect (as defined
in the Contribution and Exchange Agreement) that has resulted in either (i) a
Company Material Adverse Effect or (ii) a CHB Material Adverse Effect;

(k) The Contribution and Exchange shall have been consummated in accordance with
the terms of the Contribution and Exchange Agreement, but without giving effect
to any modifications, amendments, consents or waivers of the terms thereof that,
in any such case, is or are materially adverse to the interests of the Lead
Arrangers in their respective capacities as such without the consent of the Lead
Arrangers, such consent not to be unreasonably withheld, delayed or conditioned;
provided that the Lead Arrangers shall be deemed to have consented to any such
amendment or modification unless they object thereto within 10 business days
after notice of such amendment or modification together with receipt of the
amended or modified Contribution and Exchange Agreement and any other
documentation related thereto;

(l) (i) The Specified Contribution and Exchange Agreement Representations shall
be true and correct in all material respects and (ii) the Specified
Representations shall be true and correct in all material respects; provided
that in the case of any Specified Representation which expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be;

(m) Substantially concurrently with or prior to the funding of the initial
Revolving Loans, the Effective Date Refinancing shall have been consummated;

(n) The Administrative Agent shall have received an executed Borrowing Request
in accordance with the requirements hereof; and

(o) The Administrative Agent shall have received a Revolving Note executed by
the Borrower in favor of each Revolving Lender that has requested a Revolving
Note at least three (3) Business Days in advance of the Effective Date.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend (other
than an amendment in respect of a then outstanding Letter of Credit that does
not increase the face amount thereof), renew or extend any Letter of Credit is
subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions; provided that the following conditions
shall not apply to (i) extensions of credit on the Effective Date (including any
Letter of Credit being issued (or deemed issued) on the Effective Date),
(ii) any Borrowings under any Incremental Facility, the conditions of which are
set forth in Section 2.20 and (iii) any extensions of credit or Borrowings under
Sections 2.21 or 2.24:

 

138



--------------------------------------------------------------------------------

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be, no Default or Event of Default shall have occurred and be continuing.

(c) The Administrative Agent or, if applicable, the Swingline Lender, shall have
received an executed Borrowing Request in accordance with the requirements
hereof or the Loan Parties shall have complied with the requirements of 2.05(b),
as applicable.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit after the
Effective Date shall be deemed to constitute a representation and warranty by
the Borrower on the date of the applicable Borrowing as to the matters specified
in clauses (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Termination Date shall have occurred, each of Holdings and the
Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. Holdings will furnish
to the Administrative Agent, on behalf of each Lender:

(a) commencing with the financial statements for the Fiscal Year ending
March 31, 2019, as soon as available, but in any event within 90 days after the
end of each Fiscal Year (or, in the case of the Fiscal Year ending March 31,
2019, 120 days), audited consolidated balance sheets and related audited
consolidated statements of operations, comprehensive income/(loss),
stockholders’ equity/deficiency and cash flows of Holdings and its consolidated
subsidiaries as of the end of and for such year, and related notes and related
explanations thereto, setting forth in each case, commencing with the Fiscal
Year ending March 28, 2020, in comparative form the figures for the previous
Fiscal Year, all reported on by Ernst & Young LLP, PricewaterhouseCoopers LLP,
Deloitte LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception (other than an emphasis of the matter
paragraph) as to the

 

139



--------------------------------------------------------------------------------

scope of such audit (other than any exception, explanatory paragraph or
qualification, that is expressly solely with respect to, or expressly resulting
solely from, (A) an upcoming maturity date of any Material Indebtedness
occurring within one year from the time such opinion is delivered or (B) with
respect to any Incremental Facilities which do not have the benefit of the
Financial Maintenance Covenant, any potential inability to comply with such
Financial Maintenance Covenant or any other applicable financial covenant on a
future date or in a future period)) to the effect that such consolidated
financial statements present fairly in all material respects the consolidated
financial position and consolidated results of operations and cash flows of
Holdings and its consolidated subsidiaries as of the end of and for such year on
a consolidated basis in accordance with GAAP consistently applied;

(b) commencing with the financial statements for the Fiscal Quarter ended
June 30, 2018, as soon as available, but in any event within 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year (or, in the
case of the Fiscal Quarters ending June 30, 2018, September 29, 2018, and
December 29, 2018, 90 days) after the end of each such Fiscal Quarter, unaudited
consolidated balance sheets and related unaudited consolidated statements of
operations, comprehensive income/(loss) and cash flows of Holdings and its
consolidated subsidiaries together with related explanations as of the end of
and for such Fiscal Quarter (except in the case of cash flows) and the then
elapsed portion of the Fiscal Year, and setting forth in each case, commencing
with the Fiscal Quarter ending June 29, 2019, in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheets, as of the end of) the previous Fiscal Year, all certified by a Financial
Officer as presenting fairly in all material respects the consolidated financial
position and consolidated results of operations and cash flows of Holdings and
its consolidated subsidiaries as of the end of and for such Fiscal Quarter
(except in the case of cash flows) and such portion of the Fiscal Year on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) for any period in which a Subsidiary has been designated as an Unrestricted
Subsidiary, simultaneously with the delivery of the financial statements
referred to in clauses (a) and (b) above for such period, supplemental financial
information necessary to eliminate the accounts of Unrestricted Subsidiaries
from such consolidated financial statements;

(d) not later than five Business Days after any delivery of financial statements
under clause (a) or (b) above, a Compliance Certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10 for such Test Period but only to the
extent such Financial Maintenance Covenant is then in effect and (iii) in the
case of financial statements delivered under clause (a) above, setting forth a
reasonably detailed calculation of the Net Proceeds received during the
applicable period by or on behalf of Holdings or any Subsidiary in respect of
any event described in clause (a) of the definition of the term “Prepayment
Event” and the portion of such Net Proceeds that has been invested or is
intended to be reinvested in accordance with the first proviso in
Section 2.11(c);

(e) not later than 90 days after the commencement of each Fiscal Year (or, in
the case of the first Fiscal Year following the Effective Date, 120 days), a
detailed consolidated budget for Holdings and the Subsidiaries for such Fiscal
Year in a form customarily prepared by Holdings;

 

140



--------------------------------------------------------------------------------

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings or any Subsidiary with the
SEC or with any national securities exchange; and

(g) promptly following any request therefor, such other information (which may
be in the form of an officer’s certificate) regarding the operations, business
affairs and financial condition of Holdings or any Restricted Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing.

Notwithstanding anything to the contrary herein, the Borrower shall also furnish
to the Administrative Agent, on behalf of each Lender, no later than July 1,
2018, audited annual financial statements for the fiscal year ended on or around
March 31, 2018 of the type and in the form set forth in Section 5.01(a) for CEH
and its consolidated subsidiaries (prior to giving effect to the Contribution
and Exchange on the Effective Date).

Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earlier of the date (A) on which the Borrower post such documents, or
provides a link thereto, on the Borrower’s or the Borrower’s Affiliates’ website
on the Internet or (B) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) Holdings shall deliver such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering such documents
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

The Borrower and Holdings hereby acknowledge that (a) the Administrative Agent
and/or the Joint Bookrunners will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
nonpublic information with respect to Holdings or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Holdings hereby agrees that it will, upon the Administrative Agent’s
reasonable request, identify that portion of the

 

141



--------------------------------------------------------------------------------

Company Materials that may be distributed to the Public Lenders and that (i) all
such Company Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Company Materials “PUBLIC,” Holdings shall
be deemed to have authorized the Administrative Agent, the Joint Bookrunners and
the Lenders to treat such Company Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings or its respective Affiliates or their respective securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Company Materials constitute Information, they
shall be treated as set forth in Section 9.12); (iii) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (iv) the Administrative Agent
and the Joint Bookrunners shall be entitled to treat any Company Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

Notwithstanding anything to the contrary in this Article V, none of Holdings or
any of the Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter pursuant to this Article V that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding confidentiality agreement or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product.

SECTION 5.02 Notices of Material Events. Promptly after any Responsible Officer
of the Borrower obtains actual knowledge thereof, the Borrower will furnish to
the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:

(a) the occurrence of any Default; and

(b) (1) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
a Financial Officer or another senior executive officer of Holdings or the
Borrower, affecting Holdings or any of the Restricted Subsidiaries or (2) the
receipt of a written notice of an Environmental Liability or the occurrence of
an ERISA Event, in each case that could reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent promptly after the occurrence thereof (and in any event
within 60 days or such longer period as reasonably agreed to by the
Administrative Agent) written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like

 

142



--------------------------------------------------------------------------------

document), (ii) in the jurisdiction of incorporation or organization or the
location of the chief executive office of any Loan Party or in the form of its
organization or (iii) in any Loan Party’s organizational identification number
to the extent that such Loan Party is organized or owns Mortgaged Property in a
jurisdiction where an organizational identification number is required to be
included in a UCC financing statement for such jurisdiction.

SECTION 5.04 Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to (a) obtain, preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises and (b) renew and maintain all Intellectual Property, in each case
(other than the preservation of the existence of Holdings and the Borrower) to
the extent that the failure to do so could reasonably be expected to have a
Material Adverse Effect, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or any Disposition permitted by Section 6.05.

SECTION 5.05 Payment of Taxes, Etc. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, pay its obligations in respect of
Taxes before the same shall become delinquent or in default, except (a) where
the failure to make payment could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, or (b) that are being
contested in good faith by appropriate proceedings for which adequate reserves
have been made in accordance with GAAP.

SECTION 5.06 Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each Restricted Subsidiary to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. In the event of the presence of any Hazardous Material on any
real property of Holdings or any Restricted Subsidiary which is in violation of
Environmental Laws, Holdings and the Borrower will, and will cause each
Restricted Subsidiary to, upon discovery thereof, take all reasonable and
necessary steps to initiate and expeditiously complete all response, corrective
and other action required under Environmental Laws or by a Governmental
Authority to mitigate and eliminate any such violation or potential liability,
and shall keep the Administrative Agent informed of their actions and the
results of such actions as the Administrative Agent shall reasonably request,
except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.07 Insurance.

(a) Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, maintain, with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts (after giving effect to any self-insurance
which the Borrower believes (in the good faith judgment of management of the
Borrower) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of the management the Borrower)
are reasonable and prudent in light of the size and nature of its business; and
will furnish to the Lenders, upon written request from the

 

143



--------------------------------------------------------------------------------

Administrative Agent, information presented in reasonable detail as to the
insurance so carried. Subject to Section 5.14, each such policy of insurance
maintained by a Loan Party shall (i) name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy (excluding any business
interruption insurance, workers’ compensation policy or employee liability
policy), contain a loss payable/mortgagee clause or endorsement that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee/mortgagee
thereunder.

(b) If any portion of any Mortgaged Property subject to FEMA rules and
regulations is at any time located in an area identified by FEMA (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then the
Borrower shall, or shall cause the relevant Loan Party to, (i) maintain or cause
to be maintained, flood insurance sufficient to comply with all applicable rules
and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance, which
evidence complies with applicable Flood Insurance Laws and rules and regulations
promulgated pursuant thereto.

SECTION 5.08 Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP (or applicable
local standards) consistently applied shall be made of all material financial
transactions and matters involving the assets and business of Holdings or the
Restricted Subsidiaries, as the case may be. Holdings and the Borrower will, and
will cause the Restricted Subsidiaries to, permit any representatives designated
by the Administrative Agent, upon reasonable prior notice, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that, only the Administrative Agent on behalf of the Lenders may
exercise visitation and inspection rights of the Administrative Agent and the
Lenders under this Section 5.08 and the Administrative Agent shall not exercise
such rights more often than one time during any calendar year absent the
existence and continuation of an Event of Default, which visitation and
inspection shall be at the reasonable expense of the Borrower; provided, further
that (a) when an Event of Default exists and is continuing, the Administrative
Agent (or any of its representatives or independent contractors) may do any of
the foregoing at the reasonable expense of the Borrower at any time during
normal business hours and upon reasonable advance notice and (b) the
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.

SECTION 5.09 Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, comply with its Organizational
Documents and all Requirements of Law (including Environmental Laws, ERISA,
FCPA, OFAC, the USA Patriot Act and other anti-terrorism and anti-corruption
laws) applicable to it or its property, except where the failure to do so (other
than compliance with FCPA, OFAC, the USA Patriot Act and other applicable
anti-terrorism and anti-corruption laws, in which case, Holdings and the
Borrower shall, and shall cause each Restricted Subsidiary to, comply with such
laws in all material respects), individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

144



--------------------------------------------------------------------------------

SECTION 5.10 Use of Proceeds and Letters of Credit.

(a) The Borrower will use the proceeds of the Revolving Loans to (i) on the
Effective Date, (A) fund the Effective Date Refinancing and (B) finance certain
commitment and/or upfront fees and (ii) after the Effective Date, (A) finance
the working capital needs and other general corporate purposes of the Borrower
and its subsidiaries (including for capital expenditures, working capital and/or
purchase price adjustments and transaction fees and expenses (in each case,
including in connection with the Contribution and Exchange, any Permitted
Acquisitions), and (B) to finance any Permitted Acquisitions and any other
Investments, Restricted Payments and purposes of the Borrower and their
subsidiaries not prohibited by the terms of this Agreement or any other Loan
Document.

(b) The Borrower shall use the proceeds of the Swingline Loans made after the
Effective Date to finance the working capital needs and other general corporate
purposes of the Borrower and its subsidiaries, any Permitted Acquisitions and
any other Investments, Restricted Payments and any other purpose not prohibited
by the terms of this Agreement or any other Loan Document.

(c) Letters of Credit may be issued (i) on the Effective Date, in the ordinary
course of business to replace or provide credit support for the Existing Letters
of Credit of the Borrower and their Subsidiaries and (ii) after the Effective
Date, for working capital needs and other general corporate purposes of the
Borrower and its subsidiaries, including any Permitted Acquisitions and any
other Investments, Restricted Payments and other purposes of not prohibited by
the terms of this Agreement or any other Loan Document.

(d) The Borrower will use the proceeds of (i) any Incremental Term Loans for
working capital and/or general corporate purposes of the Borrower and its
subsidiaries, Permitted Acquisitions and other Investments, Restricted Payments
or such other purpose or purposes set forth in the applicable Incremental
Facility Amendment and (ii) any Additional/Replacement Revolving Loans for
working capital and/or general corporate purposes of the Borrower and its
subsidiaries or such other purpose or purposes set forth in the applicable
Incremental Facility Amendment.

(e) The Borrower will use the proceeds of any Other Term Loans and Other
Revolving Loans for the purposes set forth in Section 2.21(a) and will apply the
proceeds of any Credit Agreement Refinancing Indebtedness among the Loans and
any Incremental Facilities in accordance with the terms of this Agreement.

SECTION 5.11 Additional Subsidiaries. If any additional Restricted Subsidiary is
formed or acquired after the Effective Date the Borrower will, within 60 days
(or such longer period as the Administrative Agent shall reasonably agree) after
such newly formed or acquired Restricted Subsidiary is formed or acquired
(unless such Subsidiary is an Excluded Subsidiary and not otherwise required
under the Loan Documents), notify the Administrative Agent thereof, and all
actions (if any) required to be taken with respect to such newly formed or
acquired Subsidiary in order to satisfy the Collateral and Guarantee Requirement
shall be taken with respect to such Subsidiary and the assets, Equity Interests
in and Indebtedness of such Subsidiary owned by or on behalf of any Loan Party
within 60 days after such formation or acquisition (or such longer period as the
Administrative Agent shall reasonably agree); provided that any designation of
an Unrestricted Subsidiary as a Restricted Subsidiary or any Restricted
Subsidiary ceasing to be an Excluded Subsidiary shall constitute the formation
or acquisition of a Restricted Subsidiary for purposes of this Section 5.11.

 

145



--------------------------------------------------------------------------------

SECTION 5.12 Further Assurances.

(a) Each of Holdings and the Borrower will, and will cause each other Loan Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law and that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied at all
times, all at the expense of the Loan Parties.

(b) If, after the Effective Date, any material assets (including any Material
Real Property) with a Fair Market Value in excess of $10,000,000, are acquired
by Holdings, the Borrower or any other Loan Party or are owned by any Restricted
Subsidiary on or after the time it becomes a Loan Party pursuant to Section 5.11
(other than assets constituting Collateral under a Security Document that become
subject to the Lien created by such Security Document upon acquisition thereof
or constituting Excluded Assets), the Borrower will promptly notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Borrower will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take and cause the other Loan Parties to take, such actions
as shall be necessary and reasonably requested by the Administrative Agent and
to satisfy the Collateral and Guarantee Requirement.

SECTION 5.13 [Reserved].

SECTION 5.14 Certain Post-Closing Obligations.

(a) As promptly as practicable, and in any event within the time periods after
the Effective Date specified in Schedule 5.14 (or such later date as the
Administrative Agent reasonably agrees to in writing), including to reasonably
accommodate circumstances unforeseen on the Effective Date, Holdings, the
Borrower and each Loan Party, as applicable, shall deliver the documents or take
the actions specified on Schedule 5.14 that would have been required to be
delivered or taken on the Effective Date but for the proviso to Section 4.01(f),
in each case except to the extent otherwise agreed by the Administrative Agent
pursuant to its authority as set forth in the definition of “Collateral and
Guarantee Requirement”; and

(b) No later than 120 days following the Effective Date (or such longer period
as the Administrative Agent may agree in its sole discretion), Holdings and the
Borrower shall cause Material Real Property to be subjected to a Lien (subject
to Liens permitted hereunder) to the extent required by the Collateral and
Guarantee Requirement and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary to grant and perfect or record such Lien,
including, as applicable, the actions referred to in paragraph (e) of the
definition of “Collateral and Guarantee Requirement” and shall deliver to the
Administrative Agent and the Collateral Agent signed copies of opinions,
addressed to the Administrative Agent, the Collateral Agent

 

146



--------------------------------------------------------------------------------

and the other Secured Parties, of local counsel for the Loan Parties in each
jurisdiction where a Mortgaged Property is located, regarding the enforceability
of each such Mortgage and such other matters as may be reasonably requested by
the Administrative Agent or the Collateral Agent, and each such local counsel
opinion shall be in form and substance reasonably acceptable to the
Administrative Agent; provided, however, that, following Holdings and the
Borrower’s satisfaction of such requirements, neither Holdings nor the Borrower
shall be required to repeat, or cause any Loan Party to repeat, any such actions
in the event that any Mortgaged Property is transferred to another Loan Party,
so long as such Mortgaged Property remains subject to a perfected or recorded
Lien as required by this Section 5.14(b).

(c) Each Loan Party shall enter into, and shall cause each depository,
securities intermediary or commodities intermediary to enter into, Control
Agreements with respect to each deposit, securities, commodity or similar
account (other than Excluded Accounts) maintained by such Loan Party; provided
that each such Loan Party shall have until, (i) with respect to any such
accounts of the Loan Parties existing on the Effective Date, the date specified
in Schedule 5.14 (or such later date as the Administrative Agent reasonably
agrees to in writing) and (ii) with respect to any such accounts opened or
acquired by any Loan Party following the Effective Date, the date that is 90
days following the date on which such account is opened or acquired, in each
case, to comply with the provisions of this Section 5.14(c).

SECTION 5.15 Designation of Subsidiaries. The Borrower may at any time after the
Effective Date designate any Restricted Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(A) immediately before and after giving effect to such designation on a Pro
Forma Basis, no Event of Default shall have occurred and be continuing, and
(B) immediately after giving effect to such designation on a Pro Forma Basis,
the Borrower shall be in compliance with the First Lien Net Leverage Ratio
required by the Financial Maintenance Covenant as in effect on such date for the
most recently ended Test Period. The designation of any Restricted Subsidiary as
an Unrestricted Subsidiary after the Effective Date shall constitute an
Investment by Holdings (or the applicable Restricted Subsidiary) therein at the
date of designation in an amount equal to the Fair Market Value of Holdings or
such Restricted Subsidiary’s, as applicable, investment therein. The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute
(x) the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time, (y) a return on any Investment
by Holdings or the applicable Restricted Subsidiary in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the Fair Market Value
at the date of such designation of Holdings or such Restricted Subsidiary’s, as
applicable, Investment in such Subsidiary, and (z) the formation or acquisition
of a Restricted Subsidiary for purposes of Section 5.11.

SECTION 5.16 Change in Nature of Business. Each of Holdings and the Borrower
shall, and shall cause the Restricted Subsidiaries to, engage in a material line
of business substantially the same as those lines of business conducted by
Holdings and the Restricted Subsidiaries on the Effective Date or any
business(es) or any other activities that are reasonably similar, ancillary,
incidental, complimentary or related to, or a reasonable extension, development
or expansion of, the business conducted by Holdings and the Restricted
Subsidiaries on the Effective Date.

 

147



--------------------------------------------------------------------------------

SECTION 5.17 Fiscal Year End Changes. Each of Holdings and the Borrower shall,
and shall cause the Restricted Subsidiaries to, maintain their fiscal year as in
effect on the Effective Date; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

ARTICLE VI

NEGATIVE COVENANTS

Until the Termination Date shall have occurred, each of Holdings and the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(i) Indebtedness of Holdings and the Restricted Subsidiaries under the Loan
Documents (including any Indebtedness incurred pursuant to Section 2.20, 2.21 or
2.24);

(ii) Indebtedness (A) outstanding on the date hereof; provided that Indebtedness
with an outstanding principal amount in excess of $5,000,000 shall only be
permitted if set forth on Schedule 6.01 and any Permitted Refinancing thereof
and (B) outstanding on the date hereof and any Permitted Refinancing thereof, in
the case of this clause (B), constituting intercompany Indebtedness among
Holdings and the Restricted Subsidiaries;

(iii) Guarantees by Holdings and the Restricted Subsidiaries in respect of
Indebtedness of Holdings or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) such Guarantee is otherwise permitted by
Section 6.04 and (B) if the Indebtedness being Guaranteed is subordinated to the
Loan Document Obligations, such Guarantee shall be subordinated to the Guarantee
of the Loan Document Obligations on terms at least as favorable (as reasonably
determined by the Borrower) taken as a whole, to the Lenders as those contained
in the subordination of such Indebtedness;

(iv) Indebtedness of Holdings or any Restricted Subsidiary owing to Holdings or
any Restricted Subsidiary to the extent permitted by Section 6.04; provided that
all such Indebtedness of any Loan Party owing to any Restricted Subsidiary that
is not a Loan Party shall be subordinated to the Loan Document Obligations (but
only to the extent permitted by applicable law and not giving rise to material
adverse Tax consequences) on terms (A) at least as favorable to the Lenders as
those set forth in the form of intercompany note attached as Exhibit S or
(B) otherwise reasonably satisfactory to the Administrative Agent;

 

148



--------------------------------------------------------------------------------

(v) (A) Indebtedness (including Capital Lease Obligations) of Holdings or any
Restricted Subsidiary, the proceeds of which are used to finance the
acquisition, development, construction, repair, restoration, replacement,
maintenance, upgrade, expansion, extension, installation or improvement of fixed
or capital assets or other property (whether real or personal, and whether
through the direct purchase of property or the Equity Interest of any person
owning such property) or otherwise incurred in respect of Capital Expenditures;
provided that such Indebtedness is incurred concurrently with or within 270 days
after the applicable acquisition, development, construction, repair,
restoration, replacement, maintenance, upgrade, expansion, extension,
installation or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding subclause (A); provided
further that, at the time of any such incurrence of Indebtedness and after
giving Pro Forma Effect thereto and to the use of the proceeds thereof, the
aggregate principal amount of Indebtedness that is outstanding in reliance on
subclause (v)(A) shall not exceed the greater of $25,000,000 and 30.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(vi) Indebtedness in respect of (A) Swap Agreements entered into to hedge or
mitigate risks to which Holdings or any Restricted Subsidiary has actual
exposure (other than those in respect of shares of capital stock or other Equity
Interests of Holdings or any Restricted Subsidiary) and (B) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
Holdings or any Restricted Subsidiary;

(vii) (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into Holdings or any Restricted Subsidiary) after the date hereof as a
result of an Acquisition Transaction permitted by this Agreement, or
Indebtedness of any Person that is assumed by Holdings or any Restricted
Subsidiary in connection with an Acquisition Transaction or similar Investment
or an acquisition of assets by Holdings or such Restricted Subsidiary permitted
by this Agreement; provided that (1) such Indebtedness is not incurred in
contemplation of such Acquisition Transaction or similar Investment or
acquisition of assets, (2) other than with respect to a Limited Condition
Acquisition in which case, compliance with this proviso shall be determined in
accordance with Section 1.08(a), before and after giving Pro Forma Effect to the
assumption of such Indebtedness and the transactions consummated in connection
therewith, no Event of Default pursuant to Section 7.01(a), (b), (h) or
(i) shall have occurred and be continuing and (3) such Indebtedness is only the
obligation of the Person and/or Person’s Subsidiaries that are acquired or that
acquire the relevant assets and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing subclause (A);

(viii) Indebtedness in respect of Permitted Receivables Financings not to exceed
the greater of $30,000,000 and 40.0% of Consolidated EBITDA for the most
recently ended Test Period as of such time;

(ix) Indebtedness representing deferred compensation to current and former
officers, directors, managers, employees, consultants or independent contractors
of Holdings (and any direct or indirect parent thereof) or any Restricted
Subsidiary incurred in the ordinary course of business;

 

149



--------------------------------------------------------------------------------

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, managers, consultants, independent
contractors, directors and employees or their respective estates, successors,
spouses, former spouses, domestic partners, heirs, legatees or distributees to
finance the purchase or redemption of Equity Interests of Holdings permitted by
Section 6.08(a);

(xi) (A) Indebtedness arising from an agreement providing for indemnification
obligations, payment obligations in respect of any non-compete, consulting or
similar arrangement, or obligations in respect of purchase price (including
earnouts) or other similar adjustments incurred in an Acquisition Transaction or
similar Investment permitted by this Agreement any other Investment or any
Disposition, in each case permitted under this Agreement and (B) Indebtedness
arising from guaranties, letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments securing the performance pursuant to
any such agreement described in clause (A);

(xii) Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred (A) in the ordinary course of business to
current or former directors, officers, employees, members of management,
managers and consultants of Holdings (or any direct or indirect parent thereof),
the Borrower and/or any Restricted Subsidiary and (B) in connection with the
Transactions and any Permitted Acquisition or other Investment permitted
hereunder;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements and Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds, in each case in
the ordinary course of business;

(xiv) (A) Indebtedness, which may be secured in accordance with Section 6.02, of
Holdings or any Restricted Subsidiary; provided that at the time of the
incurrence thereof and after giving Pro Forma Effect thereto, the aggregate
principal amount of Indebtedness outstanding in reliance on this clause
(xiv) shall not exceed the greater of $30,000,000 and 40.0% of Consolidated
EBITDA for the most recently ended Test Period as of such time, and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A);

(xv) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business or consistent with past practice;

(xvi) Indebtedness incurred by Holdings or any Restricted Subsidiary in respect
of letters of credit, bank guarantees, bankers’ acceptances, or similar
instruments issued or created, or related to obligations or liabilities (other
than Indebtedness) incurred in the ordinary course of business or consistent
with past practice, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other reimbursement-type obligations regarding
workers compensation claims;

 

150



--------------------------------------------------------------------------------

(xvii) obligations in respect of self-insurance, performance, bid, appeal and
surety bonds and performance, bankers acceptance facilities and completion
guarantees, leases, government or trade contracts and similar obligations
provided by Holdings or any Restricted Subsidiary or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(xviii) Indebtedness comprising obligations in respect of take or pay contracts
entered into the ordinary course of business;

(xix) (A) Indebtedness (the Indebtedness incurred pursuant to this
Section 6.01(xix), the “Ratio Indebtedness”) of Holdings or any Restricted
Subsidiary in an aggregate amount not to exceed the sum of (1) the Incremental
Starter Amount, plus (2) the Ratio Debt Incurrence Test Amount; provided that
(I) the Required Additional Debt Terms shall have been satisfied, (II) the MFN
Adjustment shall apply only to Ratio Indebtedness in the form of term loans
secured on a pari passu basis with the Liens securing Term Loans, and (III) the
aggregate principal amount of Ratio Indebtedness (and any Permitted Refinancing
Indebtedness thereof) that is incurred by Restricted Subsidiaries that are not
Loan Parties shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $30,000,000 and 40.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time; and
(B) any Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A);

(xx) (A) Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit and (B) Indebtedness in
respect of a letter of credit related to the Canadian operations of Holdings and
the Subsidiaries incurred in the ordinary course of business, which may be
secured by cash collateral;

(xxi) Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof
constituting Indebtedness of the Borrower or any other Loan Party;

(xxii) Permitted Senior Priority Refinancing Debt and Permitted Junior Priority
Refinancing Debt, and any Permitted Refinancing thereof constituting
Indebtedness of the Borrower or any other Loan Party;

(xxiii) (A) Indebtedness (the Indebtedness incurred pursuant to this
Section 6.01(xxiii), the “Incremental Equivalent Debt”) of the Borrower or any
other Loan Party issued in lieu of Incremental Facilities consisting of secured,
subordinated or unsecured bonds, notes, debentures or loans, which, if secured,
may be secured either by Liens having equal priority or junior priority relative
to the Liens on the Collateral securing the Secured Obligations (but without
regard to control of remedies); provided that (I) the aggregate principal amount
of all such Indebtedness incurred pursuant to this clause shall

 

151



--------------------------------------------------------------------------------

not exceed at the time of incurrence the Incremental Cap at such time, (II) the
Required Additional Debt Terms shall have been satisfied, (III) subject to
Section 1.08, (A) no Event of Default shall have occurred and be continuing or
(B) in the case of any Permitted Acquisition or similar Investment permitted
under this Agreement, no Event of Default under Section 7.01(a), (b), (h) or
(i) shall have occurred and be continuing, and (IV) in the case of any
Incremental Equivalent Debt in the form of term loans secured on a pari passu
basis with the Term Loans, such Incremental Equivalent Debt shall be subject to
the MFN Adjustment, and (B) any Permitted Refinancing of Indebtedness incurred
pursuant to the foregoing subclause (A);

(xxiv) Permitted Floor Plan Financing Lines;

(xxv) Indebtedness constituting the Existing IRB Obligations and any Permitted
Refinancing thereof constituting Indebtedness of the Borrower or any other Loan
Party;

(xxvi) (A) Indebtedness of Holdings or any Restricted Subsidiary incurred to
finance, or assumed in connection with, a Permitted Acquisition or similar
Investment permitted by this Agreement (the Indebtedness incurred pursuant to
this Section 6.01(xxvi), “Acquisition Debt”); provided that (I) the aggregate
principal amount of Acquisition Debt shall not exceed the sum of (a) the greater
of (x) 10,000,000 and (y) 12.5% of Consolidated EBITDA for the most recently
ended Test Period on or prior to the date of such incurrence plus (b) additional
unlimited amounts so long as after giving Pro Forma Effect to the incurrence
thereof (and the other transactions consummated in connection therewith (but
without netting the proceeds thereof)), the aggregate principal amount of
Acquisition Debt incurred does not exceed the Ratio Debt Incurrence Test Amount,
(II) in the case of any incurred Acquisition Debt, the Required Additional Debt
Terms shall have been satisfied, (III) subject to Section 1.08, no Event of
Default under Section 7.01(a), (b), (h) or (i) shall have occurred and be
continuing, (IV) the aggregate principal amount of Acquisition Debt incurred or
assumed by Restricted Subsidiaries that do not constitute Loan Parties does not
exceed the greater of $30,000,000 and 40.0% of Consolidated EBITDA for the most
recently ended Test Period, and (V) in the case of any assumed Acquisition Debt,
such Acquisition Debt is not created or incurred in contemplation or
anticipation of such Permitted Acquisition or similar permitted Investment and
such Acquisition Debt is only the obligation of the Person and/or Person’s
subsidiaries that are acquired or that acquired the relevant assets, and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A);

(xxvii) [reserved];

(xxviii) Contribution Indebtedness (and any Permitted Refinancing thereof);

(xxix) Permitted Debt Exchange Notes and a Permitted Refinancing thereof; and

 

152



--------------------------------------------------------------------------------

(xxx) all premiums (if any), interest (including post-petition interest),
accretion or amortization of original issue discount, fees, expenses, charges
and additional or contingent interest on obligations described in clauses
(i) through (xxix) above.

(b) Holdings and the Borrower will not, nor will they permit any Restricted
Subsidiary to, issue any Disqualified Equity Interests, except (x) Disqualified
Equity Interests issued to and held by Holdings or any Restricted Subsidiary
that is a direct or indirect wholly-owned subsidiary of Holdings and
(y) Disqualified Equity Interests issued after the Effective Date; provided that
in the case of this clause (y) any such issuance of Disqualified Equity
Interests shall be deemed to be an incurrence of Indebtedness and subject to the
provisions set forth in Section 6.01(a).

Notwithstanding the foregoing, all Indebtedness incurred under the Loan
Documents will be deemed to have been incurred in reliance only on an exception
in clause (a)(i) of this Section 6.01.

SECTION 6.02 Liens. Holdings and the Borrower will not, nor will they permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

(i) Liens created under the Loan Documents, including Liens securing Incremental
Facilities;

(ii) Permitted Encumbrances;

(iii) Liens existing on Effective Date, together with any modifications,
refinancings, replacements, renewals or extensions thereof; provided that any
Lien securing Indebtedness or other obligations in excess of $5,000,000
individually shall only be permitted if set forth on Schedule 6.02; provided
further that (1) such modified, refinanced, replaced, renewed or extended Lien
does not extend to any additional property other than (a) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (b) proceeds and products thereof, and (2) the obligations secured or
benefited by such modified, replacement, renewal or extension Lien are permitted
by Section 6.01;

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, development, repair, restoration, replacement, construction,
maintenance, upgrade, expansion or improvement, as applicable, of the property
subject to such Liens, (B) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, except for accessions and
additions to such property, replacements thereof and customary security
deposits, related contract rights and payment intangibles, and the proceeds and
the products thereof, and any lease of such property (including accessions
thereto) and the proceeds and products thereof and (C) with respect to Capital
Lease Obligations, such Liens do not at any time extend to or cover any assets
(except for accessions and additions to such assets, replacements and products
thereof and customary security deposits, related contract rights and payment
intangibles, and the proceeds and products of such assets) other than the assets
subject to such Capital Lease Obligations; provided further that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

 

153



--------------------------------------------------------------------------------

(v) leases, licenses, subleases or sublicenses granted to others (on a
non-exclusive basis) that are entered into in the ordinary course of business or
that do not interfere in any material respect with the business of Holdings and
the Restricted Subsidiaries, taken as a whole;

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition) or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens on property and Equity Interests of any Restricted Subsidiary that is
not a Loan Party, which Liens secure Indebtedness of such Restricted Subsidiary
that is not a Loan Party, in each case, to the extent such Indebtedness is
permitted under Section 6.01(a);

(x) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Loan Party, Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of a Restricted Subsidiary that is not a Loan Party and Liens
granted by a Loan Party in favor of any other Loan Party;

(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof; provided that (A) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (B) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require or include, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), and (C) the
Indebtedness secured thereby is permitted under Section 6.01(a)(v) or (vii);

 

154



--------------------------------------------------------------------------------

(xii) any interest or title (and all encumbrances and other matters affecting
such interest or title) of a lessor or sublessor, licensor or sublicensor or
secured by a lessor’s or sublessor’s, licensor’s or sublicensor’s interest under
leases (other than leases constituting Capital Lease Obligations), subleases,
licenses, cross licenses or sublicenses entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business or consistent with past
practice, provided that any interest or title granted under any licenses,
cross-licenses, or sublicenses is non-exclusive and does not materially
interfere with the business of Holdings and the Restricted Subsidiaries, taken
as a whole;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by Holdings or any Restricted
Subsidiary in the ordinary course of business or consistent with past practice;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under clause (e) of the definition of the term “Cash
Equivalents”;

(xv) Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business or consistent
with past practice and not for speculative purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business or consistent with past practice of Holdings and the
Restricted Subsidiaries or (C) relating to purchase orders and other agreements
entered into with customers of Holdings or any Restricted Subsidiary in the
ordinary course of business or consistent with past practice;

(xvii) ground leases in respect of real property on which facilities owned or
leased by Holdings or any Restricted Subsidiary are located and any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of Holdings or any
Restricted Subsidiary;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xix) Liens on the Collateral securing (A) Permitted Senior Priority Refinancing
Debt, (B) Permitted Junior Priority Refinancing Debt, (C) Ratio Indebtedness
incurred pursuant to Section 6.01(a)(xix) (and permitted to be incurred as
secured Indebtedness), (D) Incremental Equivalent Debt incurred pursuant to
Section 6.01(a)(xxiii) (and permitted to be incurred as secured Indebtedness),
(E) Acquisition Debt incurred pursuant to Section 6.01(a)(xxvi) (and permitted
to be incurred as secured Indebtedness) and (F) Permitted Debt Exchange Notes
incurred pursuant to Section

 

155



--------------------------------------------------------------------------------

6.01(a)(xxix); provided that if any of such Indebtedness is secured by
Collateral on a pari passu basis with or junior secured basis to (but without
regard to control of remedies) the Liens securing the Secured Obligations in
respect of the Revolving Loans in effect on the Effective Date, such
Indebtedness shall be subject to an Intercreditor Agreement;

(xx) other Liens; provided that at the time of incurrence of such Liens and the
obligations secured thereby (after giving Pro Forma Effect to any such
obligations) the aggregate outstanding face amount of obligations secured by
Liens existing in reliance on this clause (xx) shall not exceed the greater of
$30,000,000 and 40.0% of Consolidated EBITDA for the most recently ended Test
Period; provided further that, in the event that the Liens incurred pursuant to
this clause (xx) are secured by the Collateral, then such Liens shall rank
junior to the Liens securing the Loan Document Obligations and, in any such
case, the beneficiaries thereof (or an agent on their behalf) shall have entered
into an Intercreditor Agreement;

(xxi) Liens on cash and Cash Equivalents used to satisfy and discharge
Indebtedness; provided such satisfaction and discharge is permitted hereunder;

(xxii) Liens on Permitted Receivables Financing Assets or Liens on other assets
granted pursuant to Standard Securitization Undertakings, in each case, incurred
in connection with Permitted Receivables Financings;

(xxiii) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxiv) (A) Liens on Equity Interests of Joint Venture securing capital
contributions to, or obligations of, such Persons, (B) customary rights of first
refusal and tag, drag and similar rights in joint venture agreements and
(C) Liens solely on any cash earnest money deposits made by Holdings or any of
the Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(xxv) Liens in respect of Sale Leasebacks in each case on the assets or property
sold and leased back in such Sale Leaseback;

(xxvi) Liens on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness for no longer than 60 days
prior to such defeasance, discharge or redemption;

(xxvii) Liens on cash or Cash Equivalents securing Swap Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law and that are not entered into for speculative purposes and
Liens securing Indebtedness permitted under Section 6.01(a)(xiii);

(xxviii) with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Requirements of Law;

(xxix) Liens securing Permitted Floor Plan Financing Lines;

 

156



--------------------------------------------------------------------------------

(xxx) additional Liens securing Indebtedness permitted under Section 6.01;
provided that (1) the Ratio Debt Incurrence Test is satisfied and (2) if any
such Indebtedness is secured by the Collateral, then the beneficiaries thereof
(or an agent on their behalf) shall have entered into an Intercreditor
Agreement;

(xxxi) Liens on the Equity Interests of Joint Ventures securing financing
arrangements for the benefit of the applicable Joint Venture that are not
otherwise prohibited under this Agreement and Liens on Equity Interests of
Unrestricted Subsidiaries; and

(xxxii) Liens on Cash Collateral granted in favor of any Lender and/or Issuing
Lender created as a result of any requirement or option to Cash Collateralize
pursuant to this Agreement or any other Loan Document.

SECTION 6.03 Fundamental Changes. Holdings and the Borrower will not, nor will
they permit any Restricted Subsidiary to, merge into or consolidate or
amalgamate with any other Person, or permit any Person to merge into or
consolidate with it, or liquidate or dissolve, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of Holdings and the Restricted
Subsidiaries, taken as a whole, to or in favor of any Person (other than as part
of the Transactions), except that:

(a) any Restricted Subsidiary may merge, consolidate or amalgamate with
(A) Holdings or the Borrower; provided that Holdings or the Borrower, as
applicable, shall be the continuing or surviving Person or (B) one or more other
Restricted Subsidiaries; provided that when any Subsidiary Loan Party is
merging, consolidating or amalgamating with any other Restricted Subsidiary
either (1) the continuing or surviving Person shall be a Subsidiary Loan Party
or (2) if the continuing or surviving Person is not a Subsidiary Loan Party, the
acquisition of such Subsidiary Loan Party by such surviving Restricted
Subsidiary is permitted under Section 6.04;

(b) any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve if the Borrower determines in good faith that such action is in the
best interests of Holdings and the Restricted Subsidiaries, taken as a whole,
and is not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary (other than the Borrower) may make a Disposition
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to any other Restricted Subsidiary; provided that if the transferor
in such a transaction is a Loan Party, then either (A) the transferee must be a
Loan Party, (B) to the extent constituting an Investment, such Investment must
be an Investment in a Restricted Subsidiary that is not a Loan Party permitted
by Section 6.04 or (C) to the extent constituting a Disposition to a Restricted
Subsidiary that is not a Loan Party, such Disposition is for Fair Market Value
and any promissory note or other non-cash consideration received in respect
thereof is an Investment in a Restricted Subsidiary that is not a Loan Party
permitted by Section 6.04;

 

157



--------------------------------------------------------------------------------

(d) the Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person or
(B) if the Person formed by or surviving any such merger or consolidation is not
the Borrower (any such Person, the “Successor Borrower”), (1) the Successor
Borrower shall be an entity organized or existing under the laws of the United
States, any State thereof or the District of Columbia, (2) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form and substance reasonably satisfactory
to the Administrative Agent, (3) each Loan Party other than the Borrower, unless
it is the other party to such merger, amalgamation or consolidation, shall have
reaffirmed, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, that its Guarantee of, and grant of
any Liens as security for, the Secured Obligations shall apply to the Successor
Borrower’s obligations under this Agreement and (4) the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer and
an opinion of counsel, each stating that such merger, amalgamation or
consolidation complies with this Agreement; provided further that (x) if such
Person is not a Loan Party, no Event of Default exists after giving effect to
such merger, amalgamation or consolidation and (y) if the foregoing requirements
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement and the other Loan Documents; provided further
that the Borrower agrees to provide any documentation and other information
about the Successor Borrower as shall have been reasonably requested in writing
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
Title III of the USA Patriot Act;

(e) [reserved];

(f) any Restricted Subsidiary (other than the Borrower) may merge, consolidate
or amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that the continuing or surviving Person shall
be a Restricted Subsidiary, which shall have complied with the requirements of
Sections 5.11 and 5.12;

(g) [reserved];

(h) Holdings and the Restricted Subsidiaries may undertake or consummate any Tax
Restructuring; and

(i) any Restricted Subsidiary (other than the Borrower) may effect a merger,
dissolution, liquidation consolidation or amalgamation to (1) effect a
Disposition permitted pursuant to Section 6.05 or (2) an Investment permitted
pursuant to Section 6.04 (other than clause (t) thereof).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Holdings
and the Borrower shall not, nor shall they permit any Restricted Subsidiary to,
make or hold any Investment, except:

(a) Investments in cash and Cash Equivalents at the time such Investment in Cash
Equivalent is made;

 

158



--------------------------------------------------------------------------------

(b) loans or advances to present or former officers, directors, managers,
members of management, consultants, independent contractors and employees of
Holdings and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests in Holdings (provided that the amount of such loans and advances made
in cash to such Person shall be contributed to the Borrower in cash as common
equity or Qualified Equity Interests) and (iii) for purposes not described in
the foregoing clauses (i) and (ii); provided that at the time of incurrence
thereof and after giving Pro Forma Effect thereto, the aggregate principal
amount outstanding in reliance on this clause (iii) shall not exceed the greater
of (x) $5,000,000 and (y) 7.50% of Consolidated EBITDA for the Test Period most
recently ended on or prior to such date of incurrence (measured as of the date
such incurrence based upon the financial statements most recently delivered on
or prior to such date pursuant to Section 5.01(a) or (b));

(c) Investments (i) by Holdings or any Restricted Subsidiary in any Loan Party,
(ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is also not a Loan Party and (iii) by any Loan Party
in any Restricted Subsidiary that is not a Loan Party; provided that the
aggregate amount of such Investments (other than any ordinary course
Investments) made by Loan Parties after the Effective Date in reliance on clause
(iii) of this Section 6.04(c) shall not exceed, at the time of incurrence
thereof and after giving Pro Forma Effect thereto, the greater of $40,000,000
and 50.0% of Consolidated EBITDA for the most recently ended Test Period;

(d) Investments consisting of deposits, prepayments and/or other credits to
suppliers in the ordinary course of business or consistent with past practice;

(e) Investments consisting of extensions of trade credit and accommodation
guarantees in the ordinary course of business or consistent with past practice;

(f) Investments existing or contemplated on the date hereof and any
modification, replacement, renewal, reinvestment or extension thereof; provided
that (i) Investments in an aggregate amount in excess of $5,000,000 shall only
be permitted under this Section 6.04(f) if such Investment is set forth on
Schedule 6.04(f) and (ii) contemplated Investments shall only be permitted under
this Section 6.04(f) if such contemplated Investment is set forth on Schedule
6.04(f); provided further that the amount of the original Investment shall not
be increased except by the terms of such Investment to the extent set forth on
Schedule 6.04(f) or as otherwise permitted by this Section 6.04;

(g) Investments in Swap Agreements permitted under Section 6.01;

(h) promissory notes and other Investments (including non-cash consideration)
received in connection with Dispositions permitted by Section 6.05;

(i) Permitted Acquisitions;

(j) obligations with respect to Guarantees provided by Holdings or any
Restricted Subsidiary in respect of leases (other than Capitalized Leases) or of
other obligations that do not constitute Indebtedness, in each case entered into
in the ordinary course of business;

 

159



--------------------------------------------------------------------------------

(k) Investments in the ordinary course of business or consistent with past
practice consisting of endorsements for collection or deposit and customary
trade arrangements with customers;

(l) Investments (including debt obligations and Equity Interests) (i) received
in connection with the bankruptcy or reorganization of suppliers and customers,
from financially troubled account debtors or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment, (ii) in satisfaction of judgments
against other Persons, (iii) as a result of a foreclosure by Holdings or any
Restricted Subsidiary with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default and (iv) as a result
of the settlement, compromise or resolution of (a) litigation, arbitration or
other disputes or (b) obligations of trade creditors or customers that were
incurred in the ordinary course of business or consistent with industry practice
of Holdings or any Restricted Subsidiary, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer;

(m) Investments constituting, pursuant to or in connection with Repurchase
Obligations;

(n) additional Investments and other acquisitions; provided that at the time any
such Investment or other acquisition is made, the aggregate outstanding amount
of such Investment or acquisition made in reliance on this clause (n),
(including the aggregate amount of all consideration paid in connection with all
other Investments and acquisitions made in reliance on this clause (n), whether
in the form of Indebtedness assumed or otherwise), shall not exceed the sum of
(A)(i) the greater of $30,000,000 and 40.0% of Consolidated EBITDA for the most
recently ended Test Period, plus (ii) Investments in an aggregate outstanding
amount not to exceed the portion, if any, of the Restricted Payment Amount, on
the relevant date of determination that the Borrower elects to apply pursuant to
this clause (ii), plus (iii) Investments in an aggregate outstanding amount not
to exceed the portion, if any, of the Restricted Debt Payment Amount, on the
relevant date of determination that the Borrower elects to apply pursuant to
this clause (iii), plus (B) the Available Amount that is Not Otherwise Applied
as in effect immediately prior to the time of making of such Investment so long
as, with respect to this clause (B), no Event of Default has occurred and is
continuing (or would occur after giving Pro Forma Effect to such action), plus
(C) the Available Equity Amount that is Not Otherwise Applied as in effect
immediately prior to the time of making of such Investment;

(o) Investments in Persons engaged in the retail sale of the Borrower’s and
their Subsidiaries’ inventory (net of a return on payments from such Investments
and payments made in respect of dealer rebates) in an aggregate outstanding
amount not to exceed $60,000,000 at any time;

(p) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to officers, managers,
employees, consultants or independent contractors, in each case in the ordinary
course of business or consistent with past practice;

 

160



--------------------------------------------------------------------------------

(q) Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests (excluding Cure Amounts) of
the Borrower (or any direct or indirect parent thereof); provided that such
amounts used pursuant to this clause (q) shall not increase the Available Equity
Amount;

(r) (i) Investments of a Restricted Subsidiary acquired after the Effective Date
or of a Person merged or consolidated with Holdings or any Restricted Subsidiary
in accordance with this Section and Section 6.03 after the Effective Date and
(ii) Investments of an Unrestricted Subsidiary prior to the date on which such
Unrestricted Subsidiary is designated a “Restricted Subsidiary”, in each case,
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation or such designation
and were in existence on the date of such acquisition, merger or consolidation
or such designation;

(s) Investments in the Borrower or any Restricted Subsidiary in connection with
any Tax Restructuring; provided that after giving effect to any such activities,
the Guarantees of the Loans and the security interests of the Lenders in the
Collateral, taken as a whole, would not be adversely impaired;

(t) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(t)) under Sections 6.01, 6.02, 6.03 (other than clause
(i) thereof), 6.05 (other than clause (e) thereof) and 6.08(a)(viii),
respectively;

(u) additional unlimited Investments; provided that after giving effect to such
Investment on a Pro Forma Basis, (i) the First Lien Net Leverage Ratio shall not
exceed the level that is 0.25x below the First Lien Net Leverage Ratio required
by the Financial Maintenance Covenant as in effect on such date for the most
recently ended Test Period and (ii) no Event of Default under clause (a), (b),
(h) or (i) of Section 7.01 shall have occurred and be continuing;

(v) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers of Holdings or
any Restricted Subsidiary or other grantor trust subject to claims of creditors
in the case of a bankruptcy of Holdings or the Borrower;

(w) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, intellectual property, or other rights, in
each case in the ordinary course of business;

(x) Investments in the form of debt or Equity Interests obtained in connection
with the contribution, sale, or other transfer of Permitted Receivables
Financing Assets, cash or Cash Equivalents made in connection with a Permitted
Receivables Financing (including the contribution or lending of cash and Cash
Equivalents to Subsidiaries to finance the purchase of receivables or related
assets from Holdings or a Restricted Subsidiary or to otherwise fund required
reserves);

(y) Investments made in connection with the Transactions;

 

161



--------------------------------------------------------------------------------

(z) Investments (i) in Joint Ventures and Unrestricted Subsidiaries, or (ii) in
any Restricted Subsidiary to enable such Restricted Subsidiary to make
substantially concurrent Investments in Joint Ventures and Unrestricted
Subsidiaries, in an aggregate outstanding amount for clauses (i) and (ii) not to
exceed the greater of $30,000,000 and 40.0% of Consolidated EBITDA for the most
recently ended Test Period;

(aa) Investments in any Subsidiary or any Joint Venture in connection with
intercompany cash management arrangement or related activities arising in the
ordinary course of business;

(bb) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that the same are permitted to remain unfunded under
applicable Requirements of Law; and

(cc) Investments in any Similar Business in an aggregate amount not to exceed
the greater of $30,000,000 and 40.0% of Consolidated EBITDA for the most
recently ended Test Period.

(dd) receivables owing to the Borrower or any Restricted Subsidiary, if created
or acquired in the ordinary course of business or consistent with past practice;

(ee) Investments (A) for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business or consistent with
past practice and (B) trade accounts created, or prepaid expenses accrued, in
the ordinary course of business;

(ff) Investments in connection with the transfer of cash or other property with
respect to any credit or debit card charge, check or other instrument,
electronic funds transfer, or other type of paper-based or electronic payment,
transfer, or charge transaction for which a Person acts as a processor,
remitter, funds recipient or funds transmitter in the ordinary course of
business; and

(gg) Investments in the Travelers Instrument Issuer, including the “Travelers
Contribution” and the “Estimation Amount” (each as defined in the Travelers
Instrument Issuer LLC Agreement), and fees and expenses incurred in connection
with the management and administration thereof, in an aggregate amount not to
exceed $1,000,000 in any fiscal year.

SECTION 6.05 Asset Sales. Holdings and the Borrower will not, nor will they
permit any Restricted Subsidiary to (i) sell, transfer, lease, license or
otherwise dispose of any asset, including any Equity Interest owned by it, or
(ii) issue any additional Equity Interest in a Restricted Subsidiary (other than
(A) issuing directors’ qualifying shares, nominal shares issued to foreign
nationals to the extent required by applicable Requirements of Law, (B) issuing
Equity Interests to Holdings or any Restricted Subsidiary in compliance with
Section 6.01(b) or Section 6.04(c) and (C) any non-wholly-owned Restricted
Subsidiary issuing Equity Interests of such Restricted Subsidiary to each owner
of Equity Interests of such Restricted Subsidiary ratably based on their
relative ownership interests), in each case, having a fair market value in
excess of the greater of $5,000,000 and 1.0% of Consolidated Total Assets for
the most recently ended Test Period, in a single transaction or a series of
related transactions (each, a “Disposition”), except:

 

162



--------------------------------------------------------------------------------

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, if made in the good faith determination of the board of
directors of Holdings and/or in the ordinary course of business or consistent
with past practice and Dispositions of property no longer used or useful, or
economically practicable to maintain, in the conduct of the business of Holdings
and the Restricted Subsidiaries (including (i) allowing any registration or
application for registration of any Intellectual Property that is no longer used
or useful, or economically practicable to maintain, to lapse, go abandoned, or
be invalidated or (ii) disposing of, discontinuing the use or maintenance of,
abandoning, failing to pursue or otherwise allowing to lapse, expire, terminate
or put into the public domain any of its Intellectual Property if Holdings
determines in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business and does not materially interfere with
the business of Holdings and the Restricted Subsidiaries, taken as a whole;

(b) Dispositions of inventory and other assets in the ordinary course of
business (including on an intercompany basis);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property, or other
assets of comparable or greater value or usefulness to the business or (ii) an
amount equal to the Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

(d) Dispositions of property to Holdings or any Restricted Subsidiary; provided
that if the transferor in such a transaction is a Loan Party, then either
(i) the transferee must be a Loan Party, (ii) to the extent constituting an
Investment, such Investment must be an Investment in a Restricted Subsidiary
that is not a Loan Party permitted by Section 6.04 or (iii) to the extent
constituting a Disposition to a Restricted Subsidiary that is not a Loan Party,
such Disposition is for Fair Market Value and any promissory note or other
non-cash consideration received in respect thereof is an Investment in a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.04;

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.08 and Liens permitted
by Section 6.02, in each case, other than by reference to this Section 6.05(e);

(f) Dispositions of cash and/or Cash Equivalents and/or other assets that were
Cash Equivalents when the relevant original Investment was made;

(g) Dispositions of (A) accounts receivable, notes receivable or other current
assets in the ordinary course of business or consistent with industry practice
or the conversion of accounts receivable to notes receivable or other
dispositions of accounts receivable in connection with the collection or
compromise thereof and (B) Permitted Receivables Financing Assets pursuant to
any Permitted Receivables Financing;

(h) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and that do not materially interfere with the business of
Holdings and the Restricted Subsidiaries, taken as a whole;

 

163



--------------------------------------------------------------------------------

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of other assets or property (including the sale or issuance of
Equity Interests in a Restricted Subsidiary) not otherwise permitted under this
Section 6.05; provided that (i) such Disposition is made for Fair Market Value,
(ii) with respect to any Disposition pursuant to this Section 6.05(j) for a
purchase price in excess of the greater of $5,000,000 and 1.0% of Consolidated
Total Assets for the most recently ended Test Period for any transaction or
series of related transactions, Holdings or any Restricted Subsidiary shall
receive not less than 75.0% of such consideration in the form of cash or Cash
Equivalents; provided, however, that for the purposes of this
Section 6.05(j)(ii), (A) any liabilities (as shown on the most recent balance
sheet of the Borrower provided hereunder or in the footnotes thereto) of
Holdings or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of payment to the Loan Document Obligations, that
(1) are assumed by the transferee with respect to the applicable Disposition or
(2) are otherwise cancelled or terminated in connection with the transaction
with such transferee, and for which Holdings and the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, shall
be deemed to be cash, (B) any securities received by Holdings or such Restricted
Subsidiary from such transferee that are converted by Holdings or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by Holdings or such Restricted Subsidiary in
respect of such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (j) that is at that time outstanding, not in excess (at the time of
receipt of such Designated Non-Cash Consideration) of the greater of $15,000,000
and 3.0% of Consolidated Total Assets for the most recently ended Test Period
(net of any Designated Non-Cash Consideration converted into cash or Cash
Equivalents), with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash and (iii) the Net
Proceeds of such Disposition shall be applied and/or reinvested as (and to the
extent) required by Section 2.11(c);

(k) Dispositions of Investments in Joint Venture to the extent required by, or
made pursuant to customary buy/sell arrangements between the Joint Venture
parties set forth in, joint venture agreements and similar binding arrangements;

(l) Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment permitted
hereunder, which assets are not core or principal to the business of Holdings
and the Restricted Subsidiaries or (B) made to obtain the approval of any
applicable antitrust authority in connection with a Permitted Acquisition;

(m) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement;

 

164



--------------------------------------------------------------------------------

(n) Dispositions of assets that do not constitute Collateral (including Equity
Interests in Unrestricted Subsidiaries) for Fair Market Value;

(o) Dispositions in connection with the Transactions or any Tax Restructuring
provided that after giving effect to any such Disposition, the Guarantees of the
Loans and the security interests of the Lenders in the Collateral, taken as a
whole, would not be adversely impaired;

(p) any Disposition of a Sale Leaseback;

(q) any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the U.S. or any
other jurisdiction;

(r) [reserved];

(s) Holdings and each of the Restricted Subsidiaries may surrender or waive
contractual rights and settle or waive contractual or litigation claims in the
ordinary course of business or consistent with past practice; and

(t) the unwinding of any Swap Agreement pursuant to its terms.

To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.05 to any Person other than a Loan Party or Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, which Liens shall be automatically released upon the consummation of
such Disposition; it being understood and agreed that the Administrative Agent
shall be authorized to take, and shall take, any actions deemed appropriate in
order to effect the foregoing.

SECTION 6.06 [Reserved].

SECTION 6.07 Negative Pledge. Holdings and the Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any agreement, instrument, deed
or lease that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, for the benefit
of the Secured Parties with respect to the Secured Obligations or under the Loan
Documents; provided that the foregoing shall not apply to:

(a) restrictions and conditions imposed by (i) Requirements of Law, (ii) any
Loan Document, (iii) any documentation relating to any Permitted Receivables
Financing, (iv) any documentation governing Incremental Equivalent Debt, (v) any
documentation governing Ratio Indebtedness, (vi) any documentation governing
Acquisition Debt, (vii) any documentation governing Permitted Floor Financing
Lines, (viii) any documentation governing the Existing IRB Obligations, (ix) any
documentation governing Permitted Senior Priority Refinancing Debt, Permitted
Junior Refinancing Debt, Permitted Unsecured Refinancing Debt or Permitted Debt
Exchange Notes, (x) any documentation governing Indebtedness incurred pursuant
to Sections 6.01(a)(xiv), and (xi) any documentation governing any Permitted
Refinancing incurred to refinance any such Indebtedness referenced in clauses
(i) through (x) above; provided that with

 

165



--------------------------------------------------------------------------------

respect to Indebtedness referenced in (A) clauses (iv), (v), (vi), (vii),
(viii), (ix) or (x) above, such restrictions shall be no more restrictive in any
material respect, taken as a whole, than the restrictions and conditions in the
Loan Documents or, in the case of other Indebtedness permitted under
Section 6.01, such encumbrances and restrictions contained in any agreement or
instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in this Agreement (as
determined by the Borrower in good faith) and (B) clause (iv) above, such
restrictions shall not expand the scope in any material respect of any such
restriction or condition contained in the Indebtedness being refinanced;

(b) customary restrictions and conditions existing on the Effective Date and any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(c) restrictions and conditions contained in agreements relating to the
Disposition of a Subsidiary or any assets pending such Disposition; provided
that such restrictions and conditions apply only to the Subsidiary or assets
that is or are subject of such Disposition and such Disposition is permitted
hereunder;

(d) customary provisions in leases, subleases, licenses, cross-licenses or
sublicenses and other contracts restricting the assignment thereof and
restrictions that include customary provisions restricting assignment of any
agreement entered into in the ordinary course of business;

(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing by such Indebtedness;

(f) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to Holdings or any Restricted Subsidiary;

(g) restrictions or conditions in any Indebtedness permitted pursuant to
Section 6.01 that is incurred or assumed by Restricted Subsidiaries that are not
Loan Parties to the extent such restrictions or conditions are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents or, in the case of other Indebtedness permitted under
Section 6.01, such encumbrances and restrictions contained in any agreement or
instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in this Agreement (as
determined by the Borrower in good faith);

(h) restrictions on cash (or Cash Equivalents) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

 

166



--------------------------------------------------------------------------------

(i) restrictions set forth on Schedule 6.07 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

(j) customary provisions in partnership agreements, limited liability company
organizational governance documents, sale leaseback agreements, joint venture
agreements and other similar agreements, in each case, entered into in the
ordinary course of business;

(k) customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of Holdings and the Subsidiaries to meet their ongoing obligations;

(l) restrictions arising in any Swap Agreement and/or any agreement relating to
any Cash Management Obligation; and

(m) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase or sale agreement to which Holdings or
any Restricted Subsidiary is a party, entered into in the ordinary course of
business or consistent with past practice; provided that such agreement
prohibits the encumbrance of solely the property or assets of Holdings or such
Restricted Subsidiary that are the subject of such agreement, the payment rights
arising thereunder or the proceeds thereof and does not extend to any other
asset or property of Holdings or such Restricted Subsidiary or the assets or
property of another Restricted Subsidiary.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) Holdings and the Borrower will not, nor will they permit any Restricted
Subsidiary to, pay or make, directly or indirectly, any Restricted Payment,
except:

(i) each Restricted Subsidiary may make Restricted Payments to Holdings or any
other Restricted Subsidiary (and, in the case of any such Restricted Subsidiary
that is not a wholly-owned Subsidiary, to each other owner of Equity Interests
of such Restricted Subsidiary ratably based on their relative ownership
interests of the relevant class of Equity Interests);

(ii) to the extent constituting a Restricted Payment, Holdings and the Borrower
may consummate any transaction permitted by Section 6.03 (other than clause
(i) thereof) and Section 6.04 (other than Section 6.04(n), (q), (t) and (u));

(iii) Holdings and the Restricted Subsidiaries may make Restricted Payments in
connection with any Permitted Receivables Financing;

(iv) [reserved];

(v) repurchases of Equity Interests in Holdings deemed to occur upon exercise of
stock options or warrants or other incentive interests if such Equity Interests
represent a portion of the exercise price of such stock options or warrants or
other incentive interests;

 

167



--------------------------------------------------------------------------------

(vi) Holdings and the Borrower may redeem, acquire, retire, repurchase, or make
distributions with respect to, their Equity Interests (or any options, warrants,
restricted stock, stock appreciation rights or other equity-linked interests
issued with respect to any of such Equity Interests) held by current or former
officers, managers, consultants, directors, employees, independent contractors
or other service providers (or their respective spouses, former spouses,
domestic partners, successors, executors, administrators, heirs, legatees or
distributees) of Holdings or CEH and the Restricted Subsidiaries, upon the
death, disability, retirement or termination of employment or service of, or
breach of restrictive covenants by, any such Person or otherwise in accordance
with any stock option or stock appreciation rights plan, profits interest plan,
restricted stock award agreements, any management, director and/or employee
stock ownership or incentive plan, stock subscription plan, stock subscription
or equity incentive award agreement, employment termination agreement or any
other employment agreements or equity holders’ agreement; provided that, the
aggregate amount of Restricted Payments permitted by this clause (vi) after the
Effective Date shall not exceed $15,000,000 in any fiscal year with unused
amounts in any fiscal year being carried over to succeeding fiscal years subject
to a maximum of $25,000,000 in any fiscal year plus all net cash proceeds
obtained from any key-man life insurance policies received during such fiscal
year (without giving effect to the following proviso);

(vii) Holdings may make Restricted Payments in cash to any Parent Entity, the
proceeds of which shall be used by such Parent Entity to pay or finance:

(A) its Taxes or Taxes of Holdings, any Subsidiary or any group that includes
Holdings or any Subsidiary and that files Taxes on a consolidated, combined,
affiliated, unitary or similar basis, in each case attributable to the taxable
income of Holdings and the Subsidiaries, and computed at the highest applicable
combined federal, state, and local marginal tax rate net of any payment already
made by Holdings in respect of such Taxes; provided that Restricted Payments
pursuant to this clause (vii) shall not exceed the amount of Taxes that Holdings
would have paid if Holdings and the Subsidiaries were a stand-alone taxpayer or
stand-alone tax group; and provided further that a Restricted Payment under this
clause (vii) in respect of any Taxes attributable to the income of any
Unrestricted Subsidiaries of Holdings may be made only to the extent that
(1) such Unrestricted Subsidiaries have made cash payments for such purpose to
Holdings or any Restricted Subsidiary or (2) such Restricted Payment constitutes
an Investment permitted by Section 6.04; or

(B) franchise and similar Taxes, and other fees and expenses, required to
maintain its organizational existence;

(viii) the Borrower may make additional Restricted Payments in an aggregate
amount not to exceed the sum of (A) the Restricted Payment Amount at such time,
plus (B) the Available Amount that is Not Otherwise Applied as in effect
immediately prior to

 

168



--------------------------------------------------------------------------------

the time of making of such Restricted Payment so long as, with respect to this
clause (B), (i) no Event of Default has occurred and is continuing (or would
occur after giving Pro Forma Effect to such action) and (ii) after giving effect
to such action on a Pro Forma Basis, the First Lien Net Leverage Ratio does not
exceed the level that is 0.25x below the First Lien Net Leverage Ratio required
by the Financial Maintenance Covenant as in effect for the most recent Test
Period, plus (C) the Available Equity Amount that is Not Otherwise Applied as in
effect immediately prior to the time of making of such Restricted Payment;

(ix) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests (and in no event shall
such contribution or issuance so utilized increase the Available Equity Amount);
provided that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;

(x) payments made or expected to made in respect of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options and the vesting of restricted stock and restricted stock units;

(xi) the Borrower may make Restricted Payments to (A) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition (or other similar Investment)
and (B) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;

(xii) Restricted Payments to fund the payment of regular dividends on Holdings’
Equity Interests, in an aggregate amount not to exceed 6.0% per annum of the
aggregate amount of proceeds from any public offering received by, or
contributed to, Holdings or any Restricted Subsidiary on or following the date
of this Agreement; provided that on the date of declaration of any such
dividend, after giving effect to such dividend, there is no continuing Event of
Default;

(xiii) payments made by Holdings or any Restricted Subsidiary in respect of
withholding or similar taxes payable upon exercise of Equity Interests by any
future, present or former employee, director, officer, manager or consultant (or
their respective controlled Affiliates or Permitted Transferees) and any
repurchases of Equity Interests deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants or required withholding or similar taxes;

 

169



--------------------------------------------------------------------------------

(xiv) additional unlimited Restricted Payments; provided that after giving
effect to such Restricted Payment (A) on a Pro Forma Basis, the First Lien Net
Leverage Ratio is no greater than 2.00:1.00 and (B) there is no continuing Event
of Default;

(xv) Restricted Payments constituting or otherwise made in connection with or
relating to any Tax Restructuring;

(xvi) [reserved]; and

(xvii) the distribution, by dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to Holdings or any Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are Cash Equivalents).

(b) Holdings and the Borrower will not, nor will they permit any Restricted
Subsidiary to, make or pay, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on (x) any Subordinated Indebtedness or
(y) Indebtedness which is unsecured or secured on a junior basis to the Liens
securing the Secured Obligations, in the case of each of (x) and (y), that
constitutes Material Indebtedness (“Restricted Debt”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Restricted
Debt, in each case, on or prior to date that occurs earlier than one year prior
to the scheduled maturity date thereof (collectively, “Restricted Debt
Payments”), except:

(i) payment of regularly scheduled interest and principal payments, payments of
fees, expenses and indemnification obligations when due in respect of any
Indebtedness, other than payments in respect of any Restricted Debt prohibited
by the subordination provisions thereof;

(ii) (1) refinancings or exchanges of Restricted Debt with proceeds of Permitted
Refinancing Indebtedness or other Restricted Debt, which matures no earlier than
the Restricted Debt being refinanced or exchanged, in each case, to the extent
such Indebtedness is permitted to be incurred under Section 6.01 and
(2) refinancings of Restricted Debt assumed in accordance with
Section 6.01(a)(vii) in connection with a Permitted Acquisition or similar
Investment permitted under this Agreement;

(iii) (1) the conversion of any Restricted Debt to or payments with Equity
Interests (other than Disqualified Equity Interests) of Holdings and
(2) mandatory redemptions of Disqualified Equity Interests);

(iv) prepayments, redemptions, purchases, defeasances and other payments or
distributions in respect of Restricted Debt prior to their scheduled maturity in
an aggregate amount not to exceed the sum of (A)(i) the Restricted Debt Payment
Amount that the Borrower elects to apply pursuant to this clause (i), plus
(ii) an amount not to exceed the portion, if any, of the Restricted Payment
Amount that the Borrower elects to apply pursuant to this clause (ii), plus
(B) the Available Amount that is Not Otherwise Applied as in effect immediately
prior to the time of making of such Restricted Debt

 

170



--------------------------------------------------------------------------------

Payment, so long as, with respect to this clause (B), (i) no Event of Default
has occurred and is continuing (or would occur after giving Pro Forma Effect to
such action) and (ii) after giving effect to such action on a Pro Forma Basis,
the First Lien Net Leverage Ratio does not exceed the level that is 0.25x below
the First Lien Net Leverage Ratio required by the Financial Maintenance Covenant
as in effect for the most recent Test Period, plus (C) the Available Equity
Amount that is Not Otherwise Applied as in effect immediately prior to the time
of making of such Restricted Debt Payment;

(v) additional unlimited prepayments, redemptions, purchases, defeasances and
other payments in respect of Restricted Debt prior to their scheduled maturity;
provided that, after giving effect to such prepayment, redemption, purchase,
defeasance or other payment (A) on a Pro Forma Basis, the First Lien Net
Leverage Ratio does not exceed 2.25:1.00 and (B) there is no continuing Event of
Default;

(vi) [reserved];

(vii) to the extent constituting a Restricted Debt Payment, payment-in-kind
interest with respect to any Indebtedness that is permitted under Section 6.01;
and

(viii) payments as part of an applicable high yield discount obligation or AHYDO
catch-up payment.

(c) Holdings and the Borrower will not, nor will they permit any Restricted
Subsidiary to, amend or modify any documentation governing any Restricted Debt,
in each case if the effect of such amendment or modification (when taken as a
whole) is materially adverse to the Lenders.

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.08 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance or other
payment within 60 days after the date of declaration of such Restricted Payment
or the giving of irrevocable notice of such redemption, purchase, defeasance or
other payment, as applicable, if at the date of declaration or the giving of
such notice such payment would have complied with the provisions of this
Agreement.

SECTION 6.09 Transactions with Affiliates. Holdings and the Borrower will not,
nor will they permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates in excess of, individually, the greater of (x) $5,000,000 and
(y) 6.25% of Consolidated EBITDA, except:

(i) transactions with Holdings or any Restricted Subsidiary (or any entity that
becomes a Restricted Subsidiary as a result of such transaction);

(ii) transactions that are on terms substantially as favorable to Holdings or
such Restricted Subsidiary as would be obtainable by such Person at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate;

 

171



--------------------------------------------------------------------------------

(iii) the payment of fees and expenses related to the Transactions and payments
pursuant to the Transition Services Agreement;

(iv) issuances of Equity Interests to the extent otherwise permitted by this
Agreement;

(v) (1) employment, consulting, severance and other service or benefit related
arrangements between Holdings and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business (including
loans and advances pursuant to Sections 6.04(b) and 6.04(p), salary or
guaranteed payments and bonuses) and transactions pursuant to stock option and
other equity award plans and employee benefit plans and arrangements in the
ordinary course of business and (2) transactions in existence on the Effective
Date and set forth on Schedule 6.09 and any amendment, modification or extension
thereof to the extent such amendment, modification or extension, taken as a
whole, is not (i) materially adverse to the Lenders or (ii) more disadvantageous
to the Lenders than the relevant transaction in existence on the Effective Date;

(vi) Payments by Holdings and any Restricted Subsidiary pursuant to tax sharing
agreements among any Parent Entity, Holdings or any Restricted Subsidiary on
customary terms to the extent attributable to the ownership or operation of
Holdings and the Restricted Subsidiaries, to the extent payments are permitted
by Section 6.08.

(vii) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, consultants and
employees of Holdings and the Restricted Subsidiaries in the ordinary course of
business to the extent attributable to the operation of Holdings and the
Restricted Subsidiaries;

(viii) transactions pursuant to permitted agreements in existence or
contemplated on the Effective Date and set forth on Schedule 6.09 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect;

(ix) Restricted Payments permitted under Section 6.08;

(x) payments by Holdings and any Restricted Subsidiary for customary
compensation to Affiliates in connection with financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities and other transaction fees, which payments are approved by the
majority of the Board of Directors or a majority of the disinterested members of
the Board of Directors of Holdings in good faith; provided that the aggregate
amount of fees paid pursuant to this Section 6.09(x) shall not exceed
$3,000,000;

(xi) the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of Holdings to any Permitted Holder or to any former, current
or future director, manager, officer, employee or consultant (or spouses, former
spouses, successors, heirs, legatees, distributes or Affiliates of any of the
foregoing) of the Borrower, any of the Subsidiaries or any direct or indirect
parent of any of the foregoing;

 

172



--------------------------------------------------------------------------------

(xii) transactions pursuant to, or the performance by Holdings or any of the
Restricted Subsidiaries of its obligations under, the terms (including any
amendments thereto) of any stockholders agreement (including any registration
rights agreement, investor rights agreement or purchase agreement related
thereto) to which it (or any parent of Holdings) is a party as of the Effective
Date and any similar agreements which it (or any parent of Holdings) may enter
into thereafter;

(xiii) transactions in connection with any Permitted Receivables Financing or
Permitted Floor Financing Lines;

(xiv) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of Holdings
from an accounting, appraisal or investment banking firm of nationally
recognized standing stating that such transaction is on terms that are no less
favorable to Holdings or the applicable Restricted Subsidiary than might be
obtained at the time in a comparable arm’s length transaction from a Person who
is not an Affiliate;

(xv) (A) Guarantees permitted by Section 6.01 or Section 6.04 and
(B) Investments permitted by Sections 6.04(r), 6.04(s), 6.04(aa), 6.04(bb) and
6.04(gg); and

(xvi) transactions with customers, clients, Joint Venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to Holdings and the Restricted Subsidiaries, in the reasonable
determination of the Board of Directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party.

SECTION 6.10 Financial Maintenance Covenant. Commencing with the Test Period
ending as of September 30, 2018 and as of the last day of each Test Period
occurring thereafter, in each case, the Borrower shall not permit the First Lien
Net Leverage Ratio as of the end of such Test Period to be greater than
(A) prior to the first anniversary of the Effective Date, 3:00:1.00 and (B) as
of the first anniversary of the Effective Date and at any time thereafter,
2.75:1.00 (the “Financial Maintenance Covenant”); provided that, upon the later
of (x) the first anniversary of the Effective Date and (y) the date on which any
Material Acquisition is consummated, the Financial Maintenance Covenant shall,
for each such Material Acquisition, be subject to an upward adjustment of 0.25x
for a period of four fiscal quarters following such date; provided further that
the Financial Maintenance Covenant level shall in no event exceed 3.00:1.00.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

 

173



--------------------------------------------------------------------------------

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligations in respect of Letters of Credit when and as the same
shall become due and payable and in the currency required hereunder, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay (i) any interest on any Loan, when and as
the same shall become due and payable, and in the currency required hereunder,
and such failure shall continue unremedied for a period of five Business Days or
(ii) any fee or any other amount (other than an amount referred to in clauses
(a) or (b)(i) of this Section 7.01) payable under any Loan Document, when and as
the same shall become due and payable and in the currency required hereunder,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made and such representation or warranty, if capable of
being cured, remains incorrect for thirty (30) days after receipt by the
Borrower of written notice thereof by the Administrative Agent; provided that
this clause (c) shall be limited on the Effective Date to the Specified
Representations.

(d) Holdings or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), 5.04 (with
respect to the existence of the Borrower) or in Article VI; it being understood
and agreed that any Event of Default under Section 6.10 (a “Financial
Maintenance Covenant Event of Default”) is subject to cure as provided in
Section 7.02 and, so long as the Borrower has a right to exercise the Cure
Right, an Event of Default with respect to such Section shall not occur until
the expiration of the tenth Business Day subsequent to the date on which the
financial statements with respect to the applicable fiscal quarter (or the
fiscal year ended on the last day of such fiscal quarter) are required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable, and
then only to the extent the Cure Amount (in an amount sufficient to comply with
the Financial Maintenance Covenant for such fiscal quarter) has not been
received on or prior to such date; provided further, that a Financial
Maintenance Covenant Event of Default shall not constitute an Event of Default
with respect to any Refinanced Debt or any Incremental Facility, in each case,
that does not have the benefit of the Financial Maintenance Covenant, unless and
until the Required Revolving Lenders have terminated their Revolving Commitments
and declared all amounts outstanding under the Revolving Credit Facility to be
due and payable (and such declaration has not been rescinded);

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower;

 

174



--------------------------------------------------------------------------------

(f) Holdings or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), (ii) termination events or similar events
occurring under any Swap Agreement that constitutes Material Indebtedness (it
being understood that clause (f) of this Section will apply to any failure to
make any payment required as a result of any such termination or similar event),
(iii) Indebtedness permitted to exist or be incurred under the terms of this
Agreement that is required to be repurchased, prepaid, defeased, redeemed or
satisfied (or as to which an offer to repurchase, prepay, defease, redeem or
satisfy is required to be made) in connection with any asset sale event,
casualty or condemnation event, change of control, excess cash flow or other
customary provision in such Indebtedness giving rise to such requirement to so
offer or repurchase, prepay, defease, redeem or satisfy in the absence of any
default thereunder or (iv) Indebtedness that is convertible in Equity Interests
and converts to Equity Interests in accordance with its terms; provided that, in
the case of Section 7.01(f) and 7.01(g), such default has not been waived by the
holders of such Material Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings or any Significant Subsidiary or its debts,
or of a material part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for Holdings or any Significant
Subsidiary or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 60 consecutive
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) Holdings or any Significant Subsidiary shall (A) voluntarily commence any
proceeding or file any petition seeking liquidation, court protection,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (B) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Section, (C) apply
for or consent to the appointment of a receiver, trustee, examiner, custodian,
sequestrator, conservator or similar official for Holdings or any Significant
Subsidiary or for a material part of its assets, (D) file an answer admitting
the material allegations of a petition filed against it in any such proceeding
or (E) make a general assignment for the benefit of creditors;

 

175



--------------------------------------------------------------------------------

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $20,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
its obligation) shall be rendered against Holdings, any Restricted Subsidiary or
any combination thereof and the same shall remain unpaid, undischarged,
unvacated, unbonded or unstayed pending appeal for a period of 60 consecutive
days;

(k) (i) an ERISA Event occurs that has resulted or could reasonably be expected
to result, individually or together with all other ERISA Events that have
occurred or are reasonably expected to occur, in liability of Holdings or any
Restricted Subsidiary under Title IV of ERISA with respect to a Plan or under
non-U.S. law with respect to a Foreign Pension Plan in an aggregate amount that
could reasonably be expected to result in a Material Adverse Effect or
(ii) Holdings, any Restricted Subsidiary or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount that could reasonably be
expected to result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party in writing not to be, a valid and
perfected Lien on any material portion of the Collateral, except (i) as a result
of the sale or other disposition of the applicable Collateral to a Person that
is not a Loan Party or Restricted Subsidiary in a transaction permitted under
the Loan Documents, (ii) as a result of the Administrative Agent’s failure to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements or (iii) as to Collateral consisting of
real property, to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage;

(m) (i) this Agreement, any Security Document or any Guarantee of the Secured
Obligations shall for any reason not be (or asserted by any Loan Party in
writing not to be) a legal, valid and binding obligation of any Loan Party party
thereto other than as expressly permitted hereunder or thereunder; or (ii) any
subordination provision in respect of any Material Indebtedness shall for any
reason not be (or asserted by any Loan Party in writing not to be) a legal,
valid and binding obligation of any Loan Party party thereto other than as
expressly permitted hereunder or thereunder;

(n) [reserved]; or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders (and, if a Financial Maintenance
Covenant Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Revolving
Lenders only, and in such case, without limiting the proviso to Section 7.01(d),
only with respect to the Revolving Credit Facility and any Letters of Credit)
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: (i) terminate the Commitments, and

 

176



--------------------------------------------------------------------------------

thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, (but ratably as
among Classes of Loans and the Loans of each Class at the time outstanding) in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, and (iii) require the deposit of cash collateral in
respect of LC Exposure as provided in Section 2.05(j), in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each other Loan Party; and in the case of any
event with respect to Holdings or the Borrower described in clause (h) or (i) of
this Section, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall immediately and
automatically become due and payable and the deposit of such cash collateral in
respect of LC Exposure shall immediately and automatically become due, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by Holdings, the Borrower and each other Loan Party.

SECTION 7.02 Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails to comply with the
requirements of the Financial Maintenance Covenant as of the last day of any
Fiscal Quarter, at any time after the beginning of such fiscal quarter until the
expiration of the tenth Business Day subsequent to the date on which the
financial statements with respect to such fiscal quarter (or the fiscal year
ended on the last day of such fiscal quarter) are required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), as applicable, Holdings shall
have the right to issue Qualified Equity Interests or other Equity Interests
reasonably satisfactory to the Administrative Agent (but excluding Disqualified
Equity Interests) (each such issuance taken pursuant and in accordance with this
Section 7.02, a “Specified Equity Issuance”) for cash or otherwise receive cash
contributions to the capital of Holdings as cash common equity or other
Qualified Equity Interests or other Equity Interests reasonably satisfactory to
the Administrative Agent, in each case, which are contributed to Holdings or the
Borrower in the form of cash (collectively, the “Cure Right”), and upon the
receipt by Holdings or the Borrower, as applicable, of the Net Proceeds of such
issuance that are Not Otherwise Applied (the “Cure Amount”) pursuant to the
exercise by Holdings of such Cure Right such Financial Maintenance Covenant
shall be recalculated giving effect to the following pro forma adjustment:

(a) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Maintenance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount;

(b) if, after giving effect to the foregoing recalculation (without netting
against the calculation of Consolidated Total Net Debt with respect to such
fiscal quarter only any portion of the Cure Amount on the balance sheet of
Holdings and the Restricted Subsidiaries and without giving pro forma effect to
any portion of the Cure Amount applied to any repayment of any Indebtedness in
connection therewith), Holdings and the Restricted Subsidiaries shall then be in
compliance with the requirements of the Financial Maintenance Covenant, Holdings
and the Restricted Subsidiaries shall be deemed to have satisfied the
requirements of the Financial

 

177



--------------------------------------------------------------------------------

Maintenance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Maintenance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement;

(c) upon the Administrative Agent’s receipt of a written notice from the
Borrower that the Borrower intends to exercise the Cure Right (a “Notice of
Intent to Cure”), until the tenth Business Day following the date on which
financial statements for the fiscal quarter to which such Notice of Intent to
Cure relates are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable, neither the Administrative Agent (nor any sub-agent therefor) nor
any Lender shall exercise any right to accelerate the Loans or terminate the
Revolving Commitments, and none of the Administrative Agent (nor any sub-agent
therefor) nor any Lender or Secured Party shall exercise any right to foreclose
on or take possession of the Collateral or any other right or remedy under the
Loan Documents solely on the basis of the relevant failure to comply with
Section 6.10;

(d) there shall be no pro forma or other reduction of the amount of Indebtedness
by the amount of any Cure Amount for purposes of determining compliance with
Section 6.10 for the fiscal quarter in respect of which the Cure Right was
exercised (other than, with respect to any future period, to the extent that any
portion of such Cure Amount is actually applied to repay Indebtedness under the
Credit Facilities);

(e) notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters (which may, but are not required to be, consecutive) in which
the Cure Right is not exercised, (ii) during the term of this Agreement, the
Cure Right shall not be exercised more than five times and (iii) for purposes of
this Section 7.02, the Cure Amount shall be no greater than the amount required
for purposes of complying with the Financial Maintenance Covenant.
Notwithstanding any other provision in this Agreement to the contrary, during
any Test Period in which any Cure Amount is included in the calculation of
Consolidated EBITDA as a result of any exercise of the Cure Right, the Cure
Amount received pursuant to any exercise of the Cure Right shall be (A) counted
solely as an increase to Consolidated EBITDA for the purpose of determining
compliance with Section 6.10 and (B) disregarded for purposes of determining the
Available Equity Amount, any financial ratio-based conditions or provisions,
pricing or any available basket under Article VI of this Agreement; and

(f) no Revolving Lender or Issuing Bank shall be required to make any Revolving
Loan or issue any Letter of Credit from and after such time as the
Administrative Agent has received the Notice of Intent to Cure unless and until
the Cure Amount is actually received.

SECTION 7.03 Application of Proceeds. After the exercise of remedies provided
for in Section 7.01, any amounts received on account of the Secured Obligations
shall be applied by the Administrative Agent in accordance with Section 4.02 of
the Collateral Agreement and/or the similar provisions in the other Security
Documents. Notwithstanding the foregoing, Excluded Swap Obligations with respect
to any Guarantor shall not be paid with amounts received from such Guarantor or
its assets, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocation to Secured Obligations
otherwise set forth in Section 4.02 of the Collateral Agreement and/or the
similar provisions in the other Security Documents.

 

178



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints
Citizens Bank, N.A., to serve as Administrative Agent and Collateral Agent under
the Loan Documents, and authorizes the Administrative Agent and Collateral Agent
to execute, deliver and administer the Loan Documents and to take such actions
and to exercise such powers as are delegated to the Administrative Agent and
Collateral Agent by the terms of the Loan Documents, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Collateral Agent,
the Lenders and the Issuing Banks, and none of Holdings, the Borrower or any
other Loan Party shall have any rights as a third party beneficiary of any such
provisions.

(b) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Holdings or any
other Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks.

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents);
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Holdings, any Subsidiary or any other Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative

 

179



--------------------------------------------------------------------------------

Agent by Holdings, the Borrower, a Lender or an Issuing Bank and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the existence,
value, sufficiency or collectability of any Collateral or creation, perfection
or priority of any Lien purported to be created by the Security Documents or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. The Administrative Agent shall not be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
or determination of (x) the Revolving Exposure or the component amounts thereof,
(y) the Effective Yield or (z) the terms and conditions of any Intercreditor
Agreement.

(d) The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Responsible Officer or Financial
Officer of such Person). The Administrative Agent also may rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (including, if
applicable, a Financial Officer or a Responsible Officer of such Person), and
may act upon any such statement prior to receipt of written confirmation
thereof. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

(e) The Administrative Agent may perform any of and all its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any subagents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

180



--------------------------------------------------------------------------------

(f) Each Lender acknowledges that Eligible Assignees hereunder may be Affiliated
Lenders with respect to Term Loans and that Affiliated Lenders may purchase
(including pursuant to privately negotiated open-market transactions with one or
more Lenders that are not made available for participation to all Lenders or all
Lenders of a particular Class) Term Loans hereunder from Lenders from time to
time, subject to the limitations set forth herein. Each Lender agrees that the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into whether as to whether any Affiliated Lender intends to acquire
or has acquired any Term Loan or as to whether any Lender is at any time an
Affiliated Lender and that, unless the Administrative Agent shall have received,
pursuant to the covenants of such Lender set forth herein or in the Assignment
and Assumption pursuant to which such Lender shall have acquired any Term Loan
hereunder, prior written notice from any Lender that such Lender is an
Affiliated Lender, the Administrative Agent may deal with such Lender (including
for purposes of determining the consent, approval, vote or other similar action
of the Lenders or the Lenders of any Class), and shall not incur any liability
for so doing, as if such Lender were not an Affiliated Lender.

(g) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Article VIII, the Administrative Agent may resign upon
10 days’ notice to the Lenders, the Issuing Banks and the Borrower. If the
Administrative Agent becomes a Defaulting Lender or is an affiliate of a
Defaulting Lender, the Administrative Agent may be removed as the Administrative
Agent hereunder at the request of the Borrower or the Required Lenders, in each
case, upon 10 days’ notice. Upon receipt of any such notice of resignation or
upon such removal, the Required Lenders shall have the right, with the
Borrower’s consent (unless an Event of Default under Section 7.01(a), (b), (h)
or (i) has occurred and is continuing), to appoint a successor, which shall be a
commercial bank or trust company with an office in the United States, or an
Affiliate of any such bank with an office in the United States and shall be a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may (but shall not be obligated to) on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent
meeting the qualifications above (the date upon which the retiring
Administrative Agent is replaced, the “Resignation Effective Date”).

(h) If the Person serving as Administrative Agent is a Defaulting Lender or is
an Affiliate of a Defaulting Lender, the Required Lenders and the Borrower may,
to the extent permitted by applicable law, by notice in writing to such Person
as provided above remove such Person as Administrative Agent and, with the
consent of the Borrower, appoint a successor, which successor shall be a
commercial bank or trust company with an office in the United States, or an
Affiliate of any such bank with an office in the United States, and shall be a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

181



--------------------------------------------------------------------------------

(i) With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (ii) with respect to any outstanding payment obligations) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders or the retiring Administrative Agent appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents as set forth
in this Section. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent and in respect of the
matters referred to under clause (1) above. Notwithstanding anything to the
contrary herein, no Disqualified Lender may be appointed as a successor
Administrative Agent without the consent of the Borrower.

(j) Each Lender and each Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent, any Joint Bookrunner or any
other Lender or any Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Joint
Bookrunner or any other Lender or any Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

(k) Each Lender, by delivering its signature page to this Agreement and funding
its Loans on the Effective Date, or delivering its signature page to an
Assignment and Assumption, Incremental Facility Amendment or Refinancing
Amendment pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.

 

182



--------------------------------------------------------------------------------

(l) Except with respect to the exercise of setoff rights of any Lender in
accordance with Section 9.08 or with respect to a Lender’s right to file a proof
of claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Secured Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof. In the event of a foreclosure by the Administrative Agent on any
of the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition. Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Guarantees of the Secured Obligations, to have
agreed to the provisions of this Article, Section 9.15 and Section 9.17.

(m) In furtherance of the foregoing and not in limitation thereof, no Swap
Agreement or Cash Management Services, the obligations under or in respect of
which constitute Secured Obligations, will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any Loan
Party under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such Swap Agreement or a provider of such
Cash Management Services shall be deemed to have appointed the Administrative
Agent and the Collateral Agent to serve as administrative agent and collateral
agent under the Loan Documents and agreed to be bound by the Loan Documents as a
Secured Party thereunder, subject to the limitations set forth in this Article
VIII.

(n) Each of the Lenders, Issuing Banks and other Secured Parties irrevocably
authorizes and directs the Administrative Agent and the Collateral Agent to, and
the Administrative Agent and Collateral Agent, as applicable, shall (a) release
and terminate, or to confirm or evidence any automatic release and termination
of, any Guarantees and Liens created under the Loan Documents as provided in
Section 9.15 or in any other Security Document, (b) subordinate, at the request
of the Borrower, any Lien on any property granted to or held by the Collateral
Agent under any Security Document to the holder of any Lien on such property
that is permitted by Section 6.02(iv), and (c) confirm in writing or otherwise
evidence that the Administrative Agent, on behalf of the Secured Parties, does
not hold a Lien on any Excluded Assets, including assets subject to Permitted
Encumbrances described under Sections 6.02(xxii) or 6.02(xxix).

 

183



--------------------------------------------------------------------------------

(o) In case of the pendency of any proceeding with respect to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any LC Disbursement shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(p) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Section 2.12,
Section 2.13, Section 2.15, Section 2.16, Section 2.17 and Section 9.03) allowed
in such judicial proceeding; and

(q) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such proceeding is hereby authorized by each Lender, each Issuing Bank and each
other Secured Party to make such payments to the Administrative Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, the Issuing Banks or the other Secured
Parties, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03).

(r) Notwithstanding anything herein to the contrary, neither any Joint
Bookrunner nor any Person named on the cover page of this Agreement as a Lead
Arranger shall have any duties or obligations under this Agreement or any other
Loan Document (except in its capacity, as applicable, as a Lender or an Issuing
Bank), but all such Persons shall have the benefit of the indemnities provided
for hereunder, including under Section 9.03, fully as if named as an indemnitee
or indemnified person therein and irrespective of whether the indemnified
losses, claims, damages, liabilities and/or related expenses arise out of, in
connection with or as a result of matters arising prior to, on or after the
effective date of any Loan Document.

(s) To the extent required by any applicable Requirements of Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify the Administrative Agent
against, and shall make payable in respect thereof within 30 days after demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective,
or because such Lender’s failure to comply with the provisions of Section 9.04
relating to the maintenance of a Participant Register), but in each case only to
the extent that any Loan Party

 

184



--------------------------------------------------------------------------------

has not already indemnified the Administrative Agent for such amounts and
without limiting the obligation of the Loan Parties to do so. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Article
VIII. The agreements in this Article VIII shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other obligations under any Loan Document.

(t) Each Lender and other Secured Party hereby appoints the Administrative Agent
and Collateral Agent to act as its agent under and in connection with the
relevant Security Documents and any Intercreditor Agreement.

(u) The Administrative Agent has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the Flood
Insurance Laws and will post on the applicable electronic platform (or otherwise
distribute to each Lender) documents that it receives in connection with the
Flood Insurance Laws (collectively, the “Flood Documents”); provided, however
that the Administrative Agent makes no representation or warranty with respect
to the adequacy of the Flood Documents or their compliance with the Flood
Insurance Laws. Each Lender acknowledges and agrees that it is individually
responsible for its own compliance with the Flood Insurance Laws and that it
shall, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, including the Flood Documents posted or distributed by the
Administrative Agent, continue to do its own due diligence to ensure its
compliance with the Flood Insurance Laws.

(v) All provisions of this Article VIII applicable to the Administrative Agent
shall apply to the Collateral Agent and the Collateral Agent shall be entitled
to all the benefits and indemnities applicable to the Administrative Agent under
this Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, e-mail or other electronic transmission, as follows:

(a) If to Holdings, the Borrower or any other Loan Party, to Champion Home
Builders, Inc., 755 West Big Beaver Road, Suite 1000, Troy, MI 48084, Attention:
Laurie Hough, Email: lhough@championhomes.com, with a copy, which shall not
constitute notice, to Ropes & Gray LLP, Prudential Tower, 800 Boylston Street,
Boston, MA 02199-3600, Attention: Alyson Gal, Email: alyson.gal@ropesgray.com;

 

185



--------------------------------------------------------------------------------

(b) If to the Administrative Agent, to Citizens Bank, Commercial Lending Systems
– Syndications/Part Sold, 20 Cabot Road, Medford, MA 02155, Attention: Kendra
Walfield, Email: Kendra.Walfield@citizensbank.com;

(c) if to any Issuing Bank, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent, Holdings and the Borrower (or, in the absence of any such
notice, to the address (or fax number or email address) set forth in the
Administrative Questionnaire of the Lender that is serving as such Issuing Bank
or is an Affiliate thereof);

(d) if to the Swingline Lender, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent, Holdings and the Borrower (or, in the absence of any such
notice, to the address (or fax number or email address) set forth in the
Administrative Questionnaire of the Lender that is serving as the Swingline
Lender or is an Affiliate thereof); and

(e) if to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

Holdings and the Borrower may change their address, email or facsimile number
for notices and other communications hereunder by notice to the Administrative
Agent, the Administrative Agent may change its address, email or facsimile
number for notices and other communications hereunder by notice to Holdings and
the Borrower and the Lenders may change their address, email or facsimile number
for notices and other communications hereunder by notice to the Administrative
Agent. Notices and other communications to the Lenders and the Issuing Banks
hereunder may also be delivered or furnished by electronic transmission
(including email and Internet or intranet websites) pursuant to procedures
reasonably approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
transmission.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under any Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are

 

186



--------------------------------------------------------------------------------

cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

(b) Except (i) as provided in Section 2.20 with respect to any Incremental
Facilities, Section 2.21 with respect to any Refinancing Amendment and
Section 2.24 with respect to any Permitted Amendment and (ii) with respect to
any Mortgage or Control Agreement, which may be amended as provided for therein;
neither any Loan Document nor any provision thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower, the Administrative Agent (to
the extent that such waiver, amendment or modification does not affect the
rights, duties, privileges or obligations of the Administrative Agent under this
Agreement, the Administrative Agent shall execute such waiver, amendment or
other modification to the extent approved by the Required Lenders) and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (but not the consent of the Required Lenders) (it being understood that a
waiver of any condition precedent set forth in Section 4.02 or the waiver of any
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender), (ii) reduce the principal amount of any Loan or LC Disbursement (it
being understood that a waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute a
reduction in principal) or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (but not the consent of the Required Lenders) (it
being understood that any change to the definition of any ratio used in the
calculation of the interest rate or fees therein or in the component definitions
thereof shall not constitute a reduction of interest or fees), provided that the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay default interest pursuant to Section 2.13(d), (iii) postpone
the maturity of any Loan (it being understood that a waiver of any Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute a postponement of any maturity date), or the date of any
scheduled amortization payment of the principal amount of any Loan under the
applicable Incremental Facility Amendment or Refinancing Amendment, or the
reimbursement date with respect to any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby (but not the consent of the Required
Lenders), (iv) change (x) any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive,

 

187



--------------------------------------------------------------------------------

amend or modify any right thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender or (y) the
definition of “Required Revolving Lenders” without the written consent of each
Revolving Lender (it being understood that neither the consent of the Required
Lenders nor the consent of any other Lender shall be required in connection with
any change to the definition of “Required Revolving Lenders”), (v) release all
or substantially all of the value of the Guarantees under the Guarantee
Agreement (except as expressly provided in the Loan Documents), without the
written consent of each Lender (other than a Defaulting Lender), (vi) release
all or substantially all the Collateral from the Liens of the Security
Documents, without the written consent of each Lender (other than a Defaulting
Lender) (except as expressly provided in the Loan Documents), (vii) solely with
the consent of the Required Revolving Lenders (but without the consent of the
Required Lenders or any other Lender), any such agreement may waive, amend or
modify any condition precedent set forth in Section 4.02 hereof as it pertains
to any Revolving Loan; provided that with respect to any waiver or consent or
amendment in respect of a Default or Event of Default, the waiver or consent or
approval thereof shall be subject to the approval of the Required Lenders rather
than the Required Revolving Lenders; (viii) solely with the consent of the
relevant Issuing Bank, such Issuing Bank may waive, amend or modify any
condition precedent set forth in Section 4.02 hereof as it pertains to the
issuance of any Letter of Credit by such Issuing Bank (subject to the foregoing
clause (vii) as it relates to any waiver, amendment or consent in respect of a
Default or Event of Default); provided that, no other Lender shall be required
to acquire a participation in such Letter of Credit without its prior written
consent; (ix) waive, amend or modify (i) Section 7.03 or (ii) Section 4.02 of
the Collateral Agreement in a manner that would by its terms alter the
application of proceeds, in each case, without the written consent of each
Lender directly and adversely affected thereby, (x) [reserved] or (xi) (A) amend
or otherwise modify Section 6.10 (or for the purposes of determining compliance
with the Financial Maintenance Covenant, any defined terms used therein), or
(B) waive or consent to any Financial Maintenance Covenant Event of Default or
(C) alter the rights or remedies of the Required Revolving Lenders arising
pursuant to Article VII as a result of a breach of Section 6.10, in each case,
without the written consent of the Required Revolving Lenders and shall not
require the consent of the Required Lenders or any other Lender; provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any Issuing Bank or the Swingline
Lender without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be; (B) [reserved]; and
(C) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by Holdings, the Borrower and the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time. Notwithstanding the foregoing, (a) this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents (and to the extent such credit facilities are pari
passu in right of payment and security with any then existing Loans, to share
ratably in prepayments with such Loans) and (ii) to include

 

188



--------------------------------------------------------------------------------

appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders on substantially the same basis as the Lenders prior to
such inclusion, (b) this Agreement and other Loan Documents may be amended or
supplemented by an agreement or agreements in writing entered into by the
Administrative Agent and the Borrower or any other Loan Party as to which such
agreement or agreements is to apply, without the need to obtain the consent of
any Lender, to include “parallel debt” or similar provisions, and any
authorizations or granting of powers by the Lenders and the other Secured
Parties in favor of the Administrative Agent, in each case required to create in
favor of the Administrative Agent any security interest contemplated to be
created under this Agreement, or to perfect any such security interest, where
the Administrative Agent shall have been advised by its counsel that such
provisions are necessary or advisable under local law for such purpose (with
Holdings and the Borrower hereby agreeing to, and to cause their subsidiaries
to, enter into any such agreement or agreements upon reasonable request of the
Administrative Agent promptly upon such request), (c) upon notice thereof by the
Borrower to the Administrative Agent with respect to the inclusion of any
previously absent financial maintenance covenant, this Agreement shall be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent without the need to obtain the consent of any Lender to
include such covenant on the date of the incurrence of the applicable
Indebtedness to the extent required by the terms of such definition or section
and (d) if at any time the circumstances set forth in Section 2.14 shall apply,
amendments to this Agreement with respect to the Adjusted LIBO Rate and related
provisions shall instead be agreed between, and require the consent of, the
Administrative Agent and the Borrower in accordance with Section 2.14. Except as
otherwise expressly set forth herein, amendments to or waivers of any terms or
provisions relating solely to the Revolving Commitments (or, subject to clause
(A) of the proviso above, Letters of Credit) may be effected with, and only
with, the written approval of the Required Revolving Lenders and the Borrower.
Notwithstanding anything to the contrary contained in this Section 9.02, this
Agreement, the Loan Documents and any guarantees, collateral security documents
and related documents executed by Restricted Subsidiaries in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended, supplemented and waived
with the consent of the Administrative Agent at the request of the Borrower
without the need to obtain the consent of any Lender if such amendment,
supplement or waiver is delivered in order (i) to comply with local Requirements
of Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes
or defects or (iii) to cause such guarantee, collateral security document or
other document to be consistent with this Agreement and the other Loan
Documents. Furthermore, with the consent of the Administrative Agent at the
request of the Borrower (without the need to obtain any consent of any Lender),
any Loan Document may be amended to cure ambiguities, inconsistencies,
omissions, mistakes or defects.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders (or all
Lenders of a Class) or all directly and adversely affected Lenders (or all
directly and adversely affected Lenders of a Class), if the consent of the
Required Lenders (or a Majority in Interest of the applicable Class) to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in paragraph (b) of this Section being referred to
as a “Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and

 

189



--------------------------------------------------------------------------------

the Administrative Agent, (x) terminate the applicable Commitments of such
Lender, and repay all obligations of the Borrower owing to such Lender relating
to the applicable Loans and participations held by such Lender as of such
termination date or (y) require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that (a) in the case of clause (y) above, the Borrower shall have
received the prior written consent of the Administrative Agent to the extent
such consent would be required under Section 9.04(b) for an assignment of Loans
or Commitments, as applicable (and, if a Revolving Commitment is being assigned,
each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts (including any amounts under
Section 2.11(a)(i)), payable to it hereunder from the Borrower or Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (c) in the case of
clause (y) above, unless waived, the Borrower or such Eligible Assignee shall
have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time (i) an Affiliated Lender or (ii) a Defaulting
Lender shall not have any voting or approval rights under the Loan Documents and
shall be excluded in determining whether all Lenders (or all Lenders of a
Class), all affected Lenders (or all affected Lenders of a Class) or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
any waiver, amendment or modification requiring the consent of all Lenders (or
all Lenders of a Class) or all affected Lenders (or all affected Lenders of a
Class) that affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

(e) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, if a proceeding under
the United States Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law shall be commenced by or
against the Borrower or any other Loan Party at a time when such Lender is an
Affiliated Lender, such Affiliated Lender irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Affiliated Lender with
respect to the Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Secured Obligations
held by such Affiliated Lender in a disproportionately adverse manner to such
Affiliated Lender than the proposed treatment of similar Secured Obligations
held by Lenders that are not Affiliates of the Borrower.

 

190



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Section 9.02 to the contrary, (a) technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent (and no other Person) to the extent
necessary (i) to integrate any Incremental Facilities, Other Revolving Loans, or
Other Term Loans, (ii) to integrate or make administrative modifications with
respect to borrowings and issuances of Letters of Credit, (iii) to integrate and
terms or conditions from any Incremental Facility Amendment that are more
restrictive than this Agreement in accordance with Section 2.20(d) and (iv) to
make any amendments permitted by Section 1.04 and to give effect to any election
to adopt IFRS and (b) without the consent of any Lender or Issuing Bank, the
Loan Parties and the Administrative Agent or any collateral agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into (x) any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties or as required by local law to give effect to, or protect any
security interest for benefit of the Secured Parties, in any property or so that
the security interests therein comply with applicable law or this Agreement or
in each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document or (y) any applicable Intercreditor Agreement, in each case with
the holders of Indebtedness permitted by this Agreement to be secured by the
Collateral. Without limitation of the foregoing, the Administrative Agent and
the Borrower may, without the consent of any Lenders, (i) increase the interest
rates (including any interest rate margins or interest rate floors), fees and
other amounts payable to any Class or Classes of Lenders hereunder,
(ii) increase, expand and/or extend the call protection provisions and any “most
favored nation” provisions benefiting any Class or Classes of Lenders hereunder
(including, for the avoidance of doubt, the provisions of Sections 2.11(a)(i)
and the MFN Adjustment provided for herein) and/or (iii) modify any other
provision hereunder or under any other Loan Document in a manner more favorable
to the then-existing Lenders or Class or Classes of Lenders, in each case in
connection with the issuance or incurrence of any Incremental Facilities or
other Indebtedness permitted hereunder, where the terms of any such Incremental
Facilities or other Indebtedness are more favorable to the lenders thereof than
the corresponding terms applicable to other Loans or Commitments then existing
hereunder, and it is intended that one or more then-existing Classes of Loans or
Commitments under this Agreement share in the benefit of such more favorable
terms in order to comply with the provisions hereof relating to the incurrence
of such Incremental Facilities or other Indebtedness.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out of pocket expenses incurred by the Agents and their
Affiliates (without duplication), including the reasonable fees, charges and
disbursements of Paul Hastings LLP and, to the extent reasonably determined by
the Administrative Agent to be necessary, one local counsel in each relevant
jurisdiction or otherwise retained with the Borrower’s consent (and, in the case
of an actual conflict of interest with respect to such counsel, one other
counsel for each Person or group of Persons affected by such conflict of
interest), in each case for the Agents in connection with the structuring,
arrangement or syndication of the credit facilities provided for herein, the
preparation, execution, delivery or administration of the Loan Documents and any
amendments, modifications or waivers of the provisions thereof; and (ii) all

 

191



--------------------------------------------------------------------------------

reasonable and documented or invoiced out-of-pocket expenses incurred by the
Administrative Agent, each Issuing Bank or any Lender, including the fees,
charges and disbursements of counsel for the Administrative Agent, the Joint
Bookrunners, the Issuing Banks and the Lenders, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section 9.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided that such counsel shall be limited
to one counsel for the Administrative Agent, each Issuing Bank or Lender, taken
as a whole, and, if necessary, one local counsel in each applicable
jurisdiction.

(b) The Borrower shall indemnify the Administrative Agent, each Agent, each
Issuing Bank, each Lender, each Swingline Lender and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnified Person”)
against, and hold each Indemnified Person harmless from, any and all losses,
claims, damages and liabilities (collectively, the “Losses”) of any kind or
nature, and subject to the limitations set forth below, with respect to legal
fees and expenses, and the reasonable and documented or invoiced out-of-pocket
fees and expenses, joint or several, to which any of the Indemnified Persons
becomes subject, in the case of any such Losses and related expenses, to the
extent arising out of, or resulting from, or in connection with (i) the
structuring, arrangement or syndication of the credit facilities provided for
herein, the preparation, execution, delivery or administration of the Loan
Documents or any other agreement or instrument contemplated thereby or any
amendments, modifications or waivers of the provisions thereof, the performance
by the parties to the Loan Documents of their respective obligations thereunder
or the consummation of the Transactions or any other transactions contemplated
thereby or (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) of
the use of proceeds provided hereunder (including, without limitation, any
claim, litigation, investigation or other proceeding (including any inquiry or
investigation) relating to any of the foregoing) (each, a “Proceeding”),
regardless of whether any such Indemnified Person is a party thereto and whether
or not such Proceeding was brought by the Borrower, its equity holders,
Affiliates or creditors or any other third person, and to reimburse each such
Indemnified Person promptly for any reasonable and documented or invoiced
out-of-pocket legal fees and expenses incurred in connection with investigating,
responding to, or defending any of the foregoing (limited, in the case of each
Indemnified Person’s counsel expenses, to the reasonable fees, disbursements and
other charges of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel in multiple jurisdictions)
for all Indemnified Persons taken as a whole (and, solely in the case of an
actual or perceived conflict of interest, where each Indemnified Person affected
by such conflict notifies the Borrower of the existence of such conflict and
thereafter retains its own counsel, of one other firm of counsel for such
affected Indemnified Person)) and the reasonable and documented or invoiced
out-of-pocket fees and expenses incurred in connection with investigation,
responding to, or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to Losses or related
expenses to the extent that they have resulted from (i) the willful misconduct,
bad faith or gross negligence of such Indemnified Person or any of such
Indemnified Person’s Related Party (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (ii) a material breach of
the obligations under the Loan Documents by, any Indemnified Person or its

 

192



--------------------------------------------------------------------------------

Related Parties (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (iii) in the case of any Proceeding initiated by
Holdings or any Restricted Subsidiary against any Indemnified Person, a material
breach of the obligations under the Loan Documents of such Indemnified Person or
its Related Parties (as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (iv) any Proceeding that does not arise
from any act or omission by Holdings, the Borrower or any Related Party and that
is brought by any Indemnified Person against another Indemnified Person;
provided, that the Administrative Agent, the Lead Arrangers and the Joint
Bookrunners, to the extent fulfilling their respective roles as an agent or
arranger hereunder and in their capacities as such, shall remain indemnified in
respect of such a Proceeding, to the extent that none of the exceptions set
forth in any of clauses (i), (ii) or (iii) of the immediately preceding proviso
apply to such Person at such time. Paragraph (b) of this Section shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. Payments under this
Section 9.03(b) shall be made by the Borrower to the Administrative Agent for
the benefit of the relevant Indemnitee.

(c) To the extent that Holdings or the Borrower fail to pay any amount required
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Swingline Lender or any Issuing Bank or any Related Party of any of the
foregoing under paragraph (a) or (b) of this Section, and without limiting
Holdings or the Borrower’s obligation to do so, each Lender severally agrees to
pay to the Administrative Agent (or such sub-agent), the Swingline Lender, such
Issuing Bank or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent), the Swingline Lender or such Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Swingline Lender or such Issuing Bank in connection with such capacity. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the aggregate Revolving Exposures, outstanding Loans and unused
Commitments at the time. The obligations of the Lenders under this
Section 9.03(c) are subject to the last sentence of Section 2.02 (which shall
apply mutatis mutandis to the Lenders’ obligations under this Section 9.03(c)).

(d) To the fullest extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, or permit any of their Affiliates or Related Parties to
assert, and each hereby waives, any claim against any Indemnified Person (i) for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), provided that such indemnity
shall not, as to any Indemnified Person, be available to the extent that such
damages are determined by a court of competent jurisdiction by final,
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of, or a breach of the Loan Documents by, such Indemnified Person or
its Related Parties, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

193



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than 30 days
(x) after written demand therefor, in the case of any indemnification
obligations and (y) in the case of reimbursement of costs and expenses, after
receipt by the Borrower of an invoice setting forth such costs and expenses in
reasonable detail, together with backup documentation supporting the relevant
reimbursement request; provided, however, that any Indemnified Person shall
promptly refund or return an indemnification payment received hereunder to the
extent that such Indemnified Person was not entitled to indemnification with
respect to such payment pursuant to this Section 9.03.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) except as provided in Section 6.03(d), the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent, the other Agents, the Related Parties of each of the
Agents, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (ii) and paragraph
(g) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of (A) the Borrower (such consent not to be unreasonably
withheld), provided that no consent of the Borrower shall be required for an
assignment (1) by a Term Lender to any other Term Lender or an Affiliate of any
Term Lender, or, by a Revolving Lender to any other Revolving Lender or an
Affiliate of any Revolving Lender of similar credit worthiness, (2) by a Term
Lender to an Approved Fund or (3) if an Event of Default has occurred and is
continuing; and provided further that the Borrower shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority, (B) the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
provided that no consent of the Administrative Agent shall be required for an
assignment of a Term Loan to an Approved Fund, and (C) each Issuing Bank and the
Swingline Lender (in each case, such consent not to be unreasonably withheld or
delayed), provided that no consent of any Issuing Bank or the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.
Notwithstanding anything in this Section 9.04 to the contrary, if the Borrower,
the consent of which is required by this Section 9.04(b) with respect to any
assignment of Loans, has not given the Administrative Agent written notice of
its objection to such assignment within 15 Business Days after receipt of
written notice, the Borrower shall be deemed to have consented to such
assignment.

 

194



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to another Lender or an Approved Fund or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 (and integral multiples of $1,000,000
in excess thereof), unless the Borrower and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed), (B) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, provided
that this subclause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption (which shall include a representation by the assignee that it is not
a Disqualified Lender or an Affiliate of a Disqualified Lender (so long as the
list of Disqualified Lenders (other than any Person that is a Disqualified
Lender pursuant to clause (iii) of the definition thereof) has been made
available to all Lenders party to such assignment following the reasonable
written request therefore with such written request being concurrently delivered
to the Borrower)), together (unless waived by the Administrative Agent) with a
processing and recordation fee of $3,500, provided that assignments made
pursuant to Section 2.19 or Section 9.02(c) shall not require the signature of
the assigning Lender to become effective; provided further that such recordation
fee shall not be payable in the case of assignments of Term Loans to or by any
Joint Bookrunner or Affiliate thereof in connection with the primary syndication
thereof or pursuant to arrangements directly related to such primary syndication
contemplated as of the Effective Date, (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent any tax forms required by
Section 2.17(e) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws, (E) no assignment of any Revolving Commitment, Revolving
Loans or any obligations in respect of LC Exposure or Swingline Exposure may be
made to an Affiliated Lender or to Holdings or any Subsidiary and (F) unless the
Borrower otherwise consents, no assignment of all of the Revolving Commitment of
a Lender that is also the Swingline Lender or an Issuing Bank may be made unless
the assignee shall be or become the Swingline Lender and/or an Issuing Bank, as
applicable, and assume a ratable portion of the rights and obligations of such
assignor in its capacity the Swingline Lender and/or an Issuing Bank.

 

195



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to clause (v) of this
Section 9.04(b), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (subject
to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and 9.03 and to
any fees payable hereunder that have accrued for such Lender’s account but have
not yet been paid). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 9.04(c)(i).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of Holdings and the Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it, each Affiliated Lender
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal and
stated interest amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Holdings, the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by Holdings, the Borrower and, solely with respect to its Loans or
Commitments, any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender or a Disqualified Lender (or affiliates of
Disqualified Lenders), nor shall the Administrative Agent be (x) obligated to
monitor the aggregate amount of the Loans or Incremental Facilities held by
Affiliated Lenders or Disqualified Lenders (or affiliates of Disqualified
Lenders) or (y) be liable for any assignment to Disqualified Lenders or other
assignees in violation of this Agreement.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in this Section 9.04(b) and any written consent to such assignment
required by this Section 9.04(b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 9.04(b).

 

196



--------------------------------------------------------------------------------

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of Holdings, the Borrower or the
Administrative Agent, sell participations to one or more banks or other Persons
(other than to a Person that is not an Eligible Assignee; provided that for the
purposes of this provision, Disqualified Lenders shall be deemed to be Eligible
Assignees unless a list of Disqualified Lenders (other than any Person that is a
Disqualified Lender pursuant to clause (iii) of the definition thereof) has been
made available to all Lenders party to such participation and following the
reasonable written request therefor) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and Loans of any Class); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
directly and adversely affects such Participant. Subject to clause (ii) below,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the obligations and limitations
thereof, it being understood that any tax forms required by Section 2.17(e)
shall be provided to the Lender) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant shall be subject to Section 2.18(c) as though it were a
Lender.

(ii) No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed)
expressly acknowledging that such Participant’s entitlement to benefits under
Section 2.15, 2.16 or 2.17 is not limited to what the participating Lender would
have been entitled to receive absent the participation.

 

197



--------------------------------------------------------------------------------

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and stated
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive (absent manifest error), and
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof shall be treated as a Participant for all purposes of this
Agreement, notwithstanding notice to the contrary. For the avoidance of doubt,
the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this Section 9.04(e),
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan, (ii) if an SPV
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof and (iii) such grant is recorded in the Register or the
Participant Register. The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same

 

198



--------------------------------------------------------------------------------

extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV,
such party will not institute against, or join any other person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity or credit support to or
for the account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.

(g) Any Lender may, at any time, assign all or a portion of its Term Loans, and
its related rights and obligations under this Agreement, to a Person who is or
will become, after such assignment, an Affiliated Lender on a non-pro rata basis
through (x) Dutch auctions or other offers to purchase open to all Lenders on a
pro rata basis consistent with the procedures set forth in Section 2.11(a)(ii)
or (y) open market purchases, in each case subject to the following limitations
(other than in the case of an Affiliated Debt Fund, which will be subject to the
Affiliated Debt Fund Restrictions set forth below):

(1) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than information that has been made available by
the Administrative Agent or any Lender to any Loan Party or its representatives
(and in any case, the right to receive notices of Borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II);

(2) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02) that requires the
consent, approval or waiver of the Required Lenders, or, subject to
Section 9.02(e), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender (in its
capacity as a Lender) as compared to other Lenders in a disproportionately
adverse manner, Affiliated Lenders will be deemed to have voted in the same
proportion as the Lenders that are not Affiliated Lenders voting on such matter
(and Loans held by such Affiliated Lenders shall be disregarded in the
determination of any Required Lender Vote); and each Affiliated Lender hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to the

 

199



--------------------------------------------------------------------------------

U.S. Bankruptcy Code is not deemed to have been so voted, then such vote will be
(x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of the U.S. Bankruptcy Code such that the vote is not counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the U.S. Bankruptcy Code; provided, that
(i) no amendment, modification, waiver, consent or other action shall deprive
any Affiliated Lender of its share of any payments which the Lenders are
entitled to share on a pro rata basis hereunder, in each case without the
consent of such Affiliated Lender and (ii) each Affiliated Lender will be
entitled to vote its interests in any Term Loan to the extent that any plan of
reorganization or other arrangement with respect to which the relevant vote is
sought proposes to treat the interest of such Affiliated Lender in such Term
Loan in a manner that is less favorable to such Affiliated Lender than the
proposed treatment of Term Loans held by other Term Lenders;

(3) in connection with any assignment effected pursuant to a Dutch auction or
open market purchase, in each case, conducted by Holdings or any of the
Restricted Subsidiaries, (A) the relevant Person may not use the proceeds of any
Revolving Loans to fund such assignment and (B) no Event of Default shall exist
and be continuing at the time of acceptance of bids for the Dutch auction;

(4) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 9.04 and held at any one time by Affiliated Lenders,
other than Holdings or any Restricted Subsidiary, may not exceed 25.0% of the
outstanding principal amount of all Loans, calculated at the time such Loans are
purchased (after giving effect to any substantially simultaneous cancellations
thereof) (such percentage, the “Affiliated Lender Cap”); provided that (x) to
the extent any assignment to an Affiliated Lender would result in the aggregate
principal amount of all such Loans held by Affiliated Lenders exceeding the
Affiliated Lender Cap (after giving effect to any substantially simultaneous
cancellations thereof), the assignment of such excess amount will be void ab
initio and (y) any Term Loans purchased by Holdings or any Restricted Subsidiary
shall be immediately cancelled in accordance with clause (7) below;

(5) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit T hereto (an “Affiliated Lender
Assignment and Assumption”); which assignment agreement shall clearly identify
such Affiliated Lender as an Affiliated Lender; provided that each Affiliated
Lender agrees to notify the Administrative Agent and the Borrower promptly (and
in any event within 15 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within 15 Business Days) if it becomes an
Affiliated Lender.

 

200



--------------------------------------------------------------------------------

(6) (1) no Affiliated Lender shall be required to represent or warrant that it
is not in possession of material non-public information with respect to Holdings
and/or its subsidiaries and/or their respective securities in connection with
any assignment permitted by this Section 9.04(g) or any Dutch auctions or other
offers to purchase open to all Lenders on a pro rata basis consistent with the
procedures set forth in Section 2.11(a)(ii) and (2) any purchases by Affiliated
Lenders shall require that such Affiliated Lender clearly identify itself as an
Affiliated Lender in any Assignment and Assumption executed in connection with
such purchases or sales and each such Assignment and Assumption shall contain
customary “big boy” representations but no requirement to make representations
as to the absence of any material non-public information;

(7) any Term Loans acquired by Holdings or any of the Restricted Subsidiaries
shall, to the extent permitted by applicable law, be retired and immediately
cancelled promptly upon the acquisition thereof; and

(8) any Term Loans acquired by any Non-Affiliated Debt Fund may (but shall not
be required to) be contributed to Holdings and/or its subsidiaries for the
purposes of cancelling such Indebtedness (it being understood that any such
Incremental Term Loans shall be retired and cancelled promptly upon such
contribution).

Each Affiliated Lender by its acquisition of any Term Loans outstanding
hereunder will be deemed to have waived any right it may otherwise have had to
bring any action in connection with such Term Loans against the Administrative
Agent, in its capacity as such, and will be deemed to have acknowledged and
agreed that the Administrative Agent shall not have any liability for any losses
suffered by any Person as a result of any purported assignment to or from an
Affiliated Lender.

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to any Affiliated Debt Fund, and any
Affiliated Debt Fund may, from time to time, purchase Term Loans (x) on a pro
rata basis through Dutch auctions open to all applicable Lenders or (y) on a
non-pro rata basis through open market purchases, in each case, notwithstanding
the requirements set forth in this clause (g) (for the avoidance of doubt,
without requiring any representation or warranty as to the possession of
material non-public information by such Affiliate); provided that the Term Loans
held by all Affiliated Debt Funds shall not account for more than 49.9% of the
amounts included in determining whether the Required Lenders have (A) consented
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, (B) otherwise acted on any matter related to any Loan Document or
(C) directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document; it being understood and agreed that the portion of the Term Loans that
accounts for more than 49.9% of the relevant Required Lender action shall be
deemed to be voted pro rata along with other Lenders that are not Affiliated
Debt Funds. Any Term Loans acquired by any Sponsor or any Lender that is an
Affiliated Lender may (but shall not be required to) be contributed to the
Borrower or any of its subsidiaries for the purposes of cancelling such
Indebtedness (it being understood that any Term Loans so contributed shall be
retired and cancelled promptly upon such contribution). The restrictions set
forth in this paragraph being the “Affiliated Debt Fund Restrictions”.

 

201



--------------------------------------------------------------------------------

Each Additional Lender that shall be an Affiliated Lender shall meet the
requirements and be subject to the limitations and other provisions of this
Section 9.04(g) to the same extent as if the portion of any Incremental Facility
or Credit Agreement Refinancing Indebtedness provided or proposed to be provided
by it were being assigned to it pursuant to this Section 9.04.

(h) (i) In the event of any assignment or participation by a Lender without the
Borrower’s consent or deemed consent (if applicable) (A) to any Disqualified
Lender or (B) to the extent the Borrower’s consent is required under this
Section 9.04, to any other Person, the Borrower shall be entitled to seek
specific performance to unwind any such assignment or participation in addition
to injunctive relief (without posting a bond or presenting evidence of
irreparable harm) or any other remedies available to the Borrower at law or in
equity in respect of such assignor or assignee; it being understood and agreed
that Holdings and its subsidiaries will suffer irreparable harm if any Lender
breaches any obligation under this Section 9.04 as it relates to any assignment,
participation or pledge of any Loan or Commitment to any Disqualified Lender or
any other Person to whom the Borrower’s consent is required but not obtained (or
has not been deemed consented to). Upon the request of any Lender or as
otherwise required herein, the Administrative Agent shall make available to such
Lender the list of Disqualified Lenders at the relevant time and such Lender may
provide the list to any potential assignee or participant on a confidential
basis in accordance with Section 9.12 for the purpose of verifying whether such
Person is a Disqualified Lender. For the avoidance of doubt, the Administrative
Agent shall not have any responsibility or liability for monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Lenders.

(ii) If any assignment or participation under this Section 9.04 is made to any
Affiliate of any Disqualified Lender (other than any Competitor Debt Fund
Affiliate) without the Borrower’s prior written consent or deemed consent (any
such person, a “Disqualified Person”), then, such assignment shall not be null
and void, but the Borrower may, at its sole expense and effort, upon notice to
the applicable Disqualified Person and the Administrative Agent, (A) terminate
any Commitment of such Disqualified Person and repay all obligations of the
Borrower owing to such Disqualified Person, (B) in the case of any outstanding
Term Loans, held by such Disqualified Person, purchase such Term Loans by paying
the amount that such Disqualified Person paid to acquire such Term Loans, plus
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and/or (C) require that such Disqualified Person assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all of its interests, rights and obligations under this Agreement
to one or more Eligible Assignees; provided that (I) in the case of clause (B),
the applicable Disqualified Person has received payment of an amount equal to
the lesser of (1) par and (2) the amount that such Disqualified Person paid for
the applicable Loans, plus accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the Borrower, (II) in the case of clauses
(A) and (B), the Borrower shall be liable to the relevant Disqualified Person
under Section 2.16 if any Eurocurrency Loan owing to such Disqualified Person is
repaid or purchased other than on the last day of the Interest Period relating
thereto and (III) in the case of clause (C), the relevant assignment shall
otherwise comply with this Section

 

202



--------------------------------------------------------------------------------

9.04 (except that no registration and processing fee required under this
Section 9.04 shall be required with any assignment pursuant to this paragraph).
Nothing in this Section 9.04(h) shall be deemed to prejudice any right or remedy
that the Borrower may otherwise have at law or equity. For the avoidance of
doubt, the Administrative Agent shall not have any responsibility or liability
for monitoring the identities of, or enforcing provisions relating to,
Disqualified Persons.

(i) Upon the cancellation or retirement of any Loans pursuant to this
Section 9.04, (A) the aggregate principal amount (calculated on the face amount
thereof) shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans so retired or cancelled and (B) the
Administrative Agent shall record such cancellation or retirement in the
Register.

(j) Notwithstanding anything to the contrary contained herein, any Issuing Bank
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an Issuing
Bank; provided that on or prior to the expiration of such 30-day period with
respect to such resignation, such Issuing Bank shall use commercially reasonable
efforts to identify, in consultation with the Borrower, a successor Issuing Bank
willing to accept its appointment as successor Issuing Bank. In the event of any
such resignation of an Issuing Bank, the Borrower shall be entitled to appoint
from among the Lenders willing to accept such appointment a successor Issuing
Bank hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant Issuing Bank, as the case
may be. If an Issuing Bank resigns as an Issuing Bank, it shall retain all the
rights and obligations of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Bank and all Obligations (solely with respect to such Issuing Bank’s LC
Commitment) with respect thereto (including the right to require the Lenders to
make ABR Loans or Swingline Loans pursuant to Section 2.05 (f) or fund risk
participations the amount of LC Disbursements made by such Issuing Bank and not
reimbursed).

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement or any other Loan Document, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the

 

203



--------------------------------------------------------------------------------

Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the Borrower (and
any other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(e) or (f).

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents or the syndication of the Loans and Commitments constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic means shall be effective as delivery of an
original counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) or other amounts at any time held and other
obligations (in whatever currency) at any time owing by such Lender or such
Issuing Bank, to or for the credit or the account of Holdings or the Borrower
against any of and all the obligations of Holdings or the Borrower then due and
owing under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although such obligations are owed to a branch or office of such
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such indebtedness. The applicable Lender and applicable Issuing
Bank shall notify the Borrower and the Administrative Agent of such setoff and
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section. The rights of each Lender and each Issuing Bank, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank may have. Notwithstanding the
foregoing, no amount setoff from any Guarantor shall be applied to any Excluded
Swap Obligation of such Guarantor.

 

204



--------------------------------------------------------------------------------

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York; provided, that, notwithstanding the governing law
provisions of the Loan Documents, it is understood and agreed that (a) the
interpretation of the definition of CHB Material Adverse Effect and Company
Material Adverse Effect (and whether or not a CHB Material Adverse Effect or
Company Material Adverse Effect has occurred), (b) the determination of the
accuracy of any Specified Contribution and Exchange Agreement Representation and
whether as a result of any inaccuracy thereof either CEH, the Company or any
respective affiliate has the right to terminate its obligations under the
Contribution and Exchange Agreement or to decline to consummate the Contribution
and Exchange and (c) the determination of whether the Contribution and Exchange
has been consummated in accordance with the terms of the Contribution and
Exchange Agreement and, in any case, claims or disputes arising out of any such
interpretation or determination or any aspect thereof shall, in each case, be
governed by, and construed in accordance with, the laws of the State of Indiana,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against Holdings, the Borrower or their respective properties in the courts of
any jurisdiction.

(c) Each party to this Agreement irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

205



--------------------------------------------------------------------------------

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined herein), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees, trustees and agents, including accountants, legal counsel
and other agents and advisors (collectively, the “Representatives”) on a “need
to know” basis solely in connection with the transactions contemplated hereby
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and any failure of such Persons to comply with
this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender, as
applicable); provided, that unless the Borrower otherwise consents, no such
disclosure shall be made by the Administrative Agent, the Issuing Bank, any
Lender or any Affiliate or Representative thereof to any Affiliate or
Representative of the Administrative Agent, any Issuing Bank or any Lender that
is a Disqualified Lender, (b) (x) to the extent requested by any regulatory
authority, required by applicable law or by any subpoena or similar legal
process or (y) necessary in connection with the exercise of remedies; provided
that, (i) in each case, unless specifically prohibited by applicable law or
court order, each Lender and the Administrative Agent shall promptly notify the
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency or other routine
examinations of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information and (ii) in
the case of clause (y) only, each Lender and the Administrative Agent shall use
reasonable best efforts to ensure that such Information is kept confidential in
connection with the exercise of such remedies, and provided, further, that in no
event shall any Lender or the Administrative Agent be obligated or required to
return any materials furnished by Holdings or any of the Subsidiaries, (c) to
any other party to this Agreement, (d) subject to an acknowledgment and
acceptance by the relevant recipient that such Information is being disseminated
on a confidential basis (on substantially similar terms to

 

206



--------------------------------------------------------------------------------

those of this Section or as otherwise reasonably acceptable to the Borrower and
the Administrative Agent), to (i) any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or prospective Participant in, any of its
rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty to any Swap Agreement relating to any Loan Party or
their Subsidiaries and its obligations under the Loan Documents, (e) with the
consent of the Borrower, in the case of Information provided by Holdings or any
Subsidiary, (f) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than Holdings or the Borrower or (g) subject to the
Borrower’s prior approval of the information to be disclosed (not to be
unreasonably withheld), to Moody’s or S&P on a confidential basis in connection
with obtaining or maintaining ratings. In addition, the Agents and the Lenders
may disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments and the Borrowings hereunder. For the purposes
of this Section, “Information” means all information received from Holdings or
the Borrower relating to Holdings, any Subsidiary or their business, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by Holdings or the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

207



--------------------------------------------------------------------------------

SECTION 9.13 USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of Title III of the USA Patriot Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify each Loan Party in accordance with the Title III of the USA Patriot
Act.

SECTION 9.14 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 9.15 Release of Liens and Guarantees. A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, (1) upon the consummation
of any single transaction or related series of transactions permitted by this
Agreement as a result of which such Subsidiary Loan Party ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party or a designation as an Unrestricted Subsidiary) or becomes an
Excluded Subsidiary or (2) upon the request of the Borrower, in connection with
a transaction permitted under this Agreement, as a result of which such
Subsidiary Loan Party ceases to be a wholly-owned Subsidiary. (i) Upon any sale
or other transfer as part of or in connection with a Disposition by any Loan
Party (other than to Holdings, the Borrower or any other Loan Party) of any
Collateral in a transaction permitted under this Agreement, (ii) if any property
granted to or held by the Administrative Agent under any Loan Documents does not
constitute (or ceases to constitute) Collateral or (iii) upon the effectiveness
of any written consent to the release of the Lien or security interest created
under any Security Document in any Collateral or the release of any Loan Party
from its Guarantee under the Guarantee Agreement pursuant to Section 9.02, the
security interests in such Collateral created by the Security Documents or such
Guarantee shall be automatically released. Upon the occurrence of the
Termination Date, all obligations under

 

208



--------------------------------------------------------------------------------

the Loan Documents and all security interests created by the Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section or in connection with any subordination of its interest
as required by Article VIII, the Administrative Agent shall execute and deliver
to any Loan Party, at such Loan Party’s expense, all documents that such Loan
Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent. The Lenders irrevocably
authorize the Administrative Agent to release or subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(iv) or Section 6.02(xxii) to the extent required by
the terms of the obligations secured by such Liens pursuant to documents
reasonably acceptable to the Administrative Agent.

SECTION 9.16 No Fiduciary Relationship. Each of Holdings and the Borrower, in
each case on behalf of itself and its Subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, Holdings, the Subsidiaries and their Affiliates, on the
one hand, and the Administrative Agent, the Agents, the Lenders and their
respective Affiliates, and Agents and their Affiliates on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

SECTION 9.17 Permitted Intercreditor Agreements.

(a) Each of the Lenders, the Issuing Banks and the other Secured Parties
acknowledges that obligations of the Borrower and the Guarantors under any
Incremental Equivalent Debt, any Permitted Senior Priority Refinancing Debt, any
Permitted Junior Priority Refinancing Debt and any Indebtedness permitted by
Section 6.01(a)(xxiv) may be secured by Liens on assets of the Borrower and the
Guarantors that constitute Collateral. Each of the Lenders, the Issuing Banks
and the other Secured Parties hereby irrevocably authorizes and directs each of
the Administrative Agent and the Collateral Agent to execute and deliver, in
each case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, (i) from time to time upon
the request of the Borrower, in connection with the establishment, incurrence,
amendment, refinancing or replacement of any such Indebtedness, any applicable
Intercreditor Agreement (it being understood that each of the Administrative
Agent and the Collateral Agent is hereby authorized and directed to determine
the terms and conditions of any such Intercreditor Agreement as contemplated by
the definition of the term “Intercreditor Agreement”), and (ii) any documents
relating thereto.

(b) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably (i) consents to the treatment of Liens to be provided for under any
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of such
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Intercreditor Agreement, (iii) agrees
that no Secured Party shall have any right of action whatsoever against the
Administrative Agent or the Collateral Agent as a result of any action taken by
the Administrative Agent or the Collateral Agent pursuant to this Section or in
accordance with the terms of any Intercreditor Agreement and (iv) authorizes and
directs each of the Administrative Agent and the Collateral Agent to carry out
the provisions and intent of each such document.

 

209



--------------------------------------------------------------------------------

(c) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably further authorizes and directs each of the Administrative Agent and
the Collateral Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, any amendments, supplements or other modifications of any
Intercreditor Agreement that the Borrower may from time to time request (i) to
give effect to any establishment, incurrence, amendment, extension, renewal,
refinancing or replacement of any Indebtedness under any Incremental Equivalent
Debt, any Permitted Senior Priority Refinancing Debt, any Permitted Junior
Priority Refinancing Debt and any Indebtedness permitted by
Section 6.01(a)(xxiv), (ii) to confirm for any party that such Intercreditor
Agreement is effective and binding upon the Administrative Agent or the
Collateral Agent, as applicable, on behalf of the Secured Parties or (iii) to
effect any other amendment, supplement or modification so long as the resulting
agreement would constitute a Market Intercreditor Agreement if executed at such
time as a new agreement.

(d) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably further authorizes and directs each of the Administrative Agent and
the Collateral Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, any amendments, supplements or other modifications of any
Security Document to add or remove any legend that may be required pursuant to
any Intercreditor Agreement.

(e) Each of the Administrative Agent and the Collateral Agent shall have the
benefit of the provisions of Article VIII with respect to all actions taken by
it pursuant to this Section or in accordance with the terms of any Intercreditor
Agreement to the full extent thereof.

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

210



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.19 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

SECTION 9.20 Other Agents and Arrangers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a “joint
lead arranger,” or “joint bookrunner” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

211



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CHAMPION HOME BUILDERS, INC.,

as the Borrower

By:  

/s/ Laurie Hough

  Name:   Laurie Hough   Title:   Senior Vice President, Chief Financial Officer
and Treasurer SKYLINE CHAMPION CORPORATION, as Holdings By:  

/s/ Laurie Hough

  Name:   Laurie Hough   Title:   Senior Vice President, Chief Financial Officer
and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as Administrative Agent and Collateral Agent

By:  

/s/ Martin Rohan

  Name:   Martin Rohan   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as Swingline Lender, Revolving Lender and Issuing Bank

By:  

/s/ Martin Rohan

  Name:   Martin Rohan   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Revolving Lender and Issuing Bank

By:  

/s/ Thomas W. Harrison

  Name:   Thomas W. Harrison   Title:   Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Revolving Lender and Issuing Bank

By:  

/s/ Raja Khanna

  Name:   Raja Khanna   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC,

as Revolving Lender and Issuing Bank

By:  

/s/ Jason Kennedy

  Name:   Jason Kennedy   Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Revolving Lender and Issuing Bank

By:  

/s/ Jeffery J. Judge

  Name:   Jeffery J. Judge   Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ACCEPTANCE AND PREPAYMENT NOTICE

Date: [_____], 20[__]

To: Citizens Bank, N.A., as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(D) of that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation (“Holdings”),
the Lenders from time to time party thereto and Citizens Bank, N.A., as
Administrative Agent and as Collateral Agent. Capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to such terms in
the Credit Agreement.

Pursuant to Section 2.11(a)(ii)(D) of the Credit Agreement, the Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [•]% in respect of the Term Loans [and [•]% in respect of the [•,
20•]1 tranche[(s)] of Term Loans] (the “Acceptable Discount”) in an aggregate
amount not to exceed the Solicited Discounted Prepayment Amount.

The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.11(a)(ii)(D) of the
Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent [and the Term
Lenders][and the Term Lenders and each Additional Lender of the [•, 20•]2
tranche[s] of Term Loans] that [at least ten (10) Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][At least three (3) Business Days have passed since
the date the Borrower was notified that no Term Lender was willing to accept any
prepayment of any Term Loan and/or Other Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
the Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Term Lender.]3

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Borrower requests that the Auction Agent promptly notify each of the
relevant Term Lenders of this Acceptance and Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

1  List multiple tranches if applicable.

2  List multiple tranches if applicable.

3  Insert applicable representation.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

CHAMPION HOME BUILDERS, INC.,

as Borrower

By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] ASSIGNMENT AND ASSUMPTION4

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as further
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility identified
below (including any guarantees included in such facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

  1. Assignor:                                          
                                         
                                                                           

 

  2. Assignee:                                          
                                         
                                                                           

    [and is an Affiliate/Approved Fund of [Identify Lender]]5

 

  3. Borrower: Champion Home Builders, Inc.

 

  4. Administrative Agent: Citizens Bank, N.A.

 

  5. Credit Agreement, dated as of June 5, 2018 (as further amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation (“Holdings”),
the Lenders from time to time party thereto and Citizens Bank, N.A., as
Administrative Agent and as Collateral Agent.

 

4  Form to be used for any Assignee other than an Affiliated Lender.

5  Select as applicable.



--------------------------------------------------------------------------------

  6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment (and
related extensions of
credit) for all Lenders      Amount of Commitment
(and related extensions
of credit) Assigned6      Percentage Assigned of
Commitment (and
related extensions of
credit)7  

Revolving Loans

   $      $        %  

Term Loans

   $      $        %  

Effective Date: [                    ] [    ], 20[    ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6  Unless the Borrower and the Administrative Agent consent otherwise, the
amount of Commitments assigned must not be less than $1M (and in integral
multiples of $1M in excess thereof) except if assignment is (i) to another
Lender or an Approved Fund or (ii) of the entire remaining amount of the
Assignor’s Commitment or Loans of any class,.

7  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], the Assignor By:  

 

  Title: [NAME OF ASSIGNEE], the Assignee By:  

 

  Title:

Consented to and Accepted:

[CITIZENS BANK, N.A.

as Administrative Agent8] [and Swingline Lender9,]]

 

By:  

 

  Title:

[Consented to:]10

CHAMPION HOME BUILDERS, INC., as

the Borrower,

 

By:  

 

  Title:

[Consented to:]11

[Issuing Bank], as

Issuing Bank,

 

By:  

 

  Title:

 

8  Include unless assignment is of Term Loans to an Approved Fund.

9  Include unless assignment is of Term Loans.

10  Include unless assignment is (i) to any other Lender or an Affiliate of a
Lender holding the same Class of Loans, (ii) by a Term Lender to an Approved
Fund or (iii) an Event of Default has occurred and is continuing.

11  Include unless assignment is of Term Loans.



--------------------------------------------------------------------------------

$[        ] CREDIT FACILITY

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of
Holdings, the Borrower, any of the Subsidiaries or other Affiliates of Holdings
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, the Borrower, any of the Subsidiaries or
other Affiliates of Holdings or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) it has examined the list of
Disqualified Lenders and it is not (A) a Disqualified Lender or (B) an Affiliate
of a Disqualified Lender [(other than, in the case of this clause (v)(B), a
Competitor Debt Fund Affiliate)]12 and (vi) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

12  Insert bracketed language if Assignee is a Competitor Debt Fund Affiliate
and not otherwise identified on the list of Disqualified Lenders.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

BORROWING REQUEST

Date: [        ], 20[    ]

 

To: Citizens Bank, N.A, as Administrative Agent

Kendra Walfield, CML Agency Specialist

Commercial Lending Systems – Syndications/Part Sold

20 Cabot Road

Medford, MA 02155

Phone: 781-655-4087

Fax: 855-215-0787

Email: Kendra.Walfield@citizensbank.com

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of June 5, 2018, (as further
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Champion
Home Builders, Inc., a Delaware corporation (the “Borrower”), Skyline Champion
Corporation, an Indiana corporation (“Holdings”), the Lenders from time to time
party thereto and Citizens Bank, N.A., as Administrative Agent and as Collateral
Agent. Capitalized terms used and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

The undersigned hereby irrevocably requests (select one):

 

  ☐ A Borrowing of Loans    ☐ A conversion or continuation of Loans

 

  1. On                                                                   (a
Business Day).

 

  2. [In the principal amount of $                                    .]13

 

  3. [In the principal Dollar Equivalent of
$                                                 .]14

 

  4. In the form of a                                         
               15.

 

13  If no currency is specified as to any Borrowing, then the requested
Borrowing shall be made in Dollars. Revolving Borrowings and Swingline Loans
must not be less than $100,000 and must be in integrals multiples of $100,000 in
excess thereof.

14  Include if Loans are denominated in an Alternative Currency.

15  Specify whether the requested Borrowing is to be a Revolving Borrowing, a
Term Borrowing or a Borrowing of any other Class. If no election as to the Type
of Borrowing is specified, then the requested Borrowing shall, if denominated in
Dollars, be an ABR Borrowing.



--------------------------------------------------------------------------------

  5. Comprised of                                                      .

                             [Type of Loan requested]

 

  6. [For the borrowing of, conversion to, or continuation of a Eurocurrency
Borrowing: with an Interest Period of [    ] month[s].]16

 

  7. Loans will be denominated in                         .17

 

  8. The number and location of the account to which funds are to be disbursed
is:

Bank Name:             [                    ]

Address:                   [                    ]

Account Number:     [                    ]

[The Borrowing requested herein complies with the Credit Agreement, including
the conditions set forth in Sections 4.02(a) and (b) of the Credit Agreement.]
18

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16  Must be a period contemplated by the definition of “Interest Period”.

17  Loans may be denominated in Dollars or an Alternative Currency.

18  For Borrowings to be made after the Effective Date.



--------------------------------------------------------------------------------

The undersigned officer is executing this Borrowing Request not in its
individual capacity but in its capacity as an authorized officer of the
Borrower.

 

Very truly yours, CHAMPION HOME BUILDERS, INC., as Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COLLATERAL AGREEMENT

 

 

 

COLLATERAL AGREEMENT

dated as of

June 5, 2018

among

SKYLINE CHAMPION CORPORATION,

CHAMPION HOME BUILDERS, INC.,

THE OTHER GRANTORS PARTY HERETO,

and

CITIZENS BANK, N.A.,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS

  

Section 1.01

  Defined Terms      1  

Section 1.02

  Other Defined Terms      1  

ARTICLE II

  

PLEDGE OF SECURITIES

  

Section 2.01

  Pledge      4  

Section 2.02

  Delivery of the Pledged Collateral      4  

Section 2.03

  Representations, Warranties and Covenants      5  

Section 2.04

  Certain Agreements of Grantors as Holders of Equity Interests      7  

Section 2.05

  Registration in Nominee Name; Denominations      7  

Section 2.06

  Voting Rights; Dividends and Interest      7  

ARTICLE III

  

SECURITY INTERESTS IN PERSONAL PROPERTY

  

Section 3.01

  Security Interest      9  

Section 3.02

  Representations and Warranties      11  

Section 3.03

  Covenants      13  

Section 3.04

  Other Actions      15  

Section 3.05

  Covenants Regarding Patent, Trademark and Copyright Collateral      16  

Section 3.06

  Reinstatement      17  

ARTICLE IV

  

REMEDIES

  

Section 4.01

  Remedies upon Default      17  

Section 4.02

  Application of Proceeds      19  

Section 4.03

  Grant of License to Use Intellectual Property      19  

Section 4.04

  Securities Act      20  

 

i



--------------------------------------------------------------------------------

ARTICLE V

  

MISCELLANEOUS

  

Section 5.01

  Notices      21  

Section 5.02

  Waivers; Amendment      21  

Section 5.03

  Collateral Agent’s Fees and Expenses; Indemnification      21  

Section 5.04

  Successors and Assigns      22  

Section 5.05

  Survival of Agreement      23  

Section 5.06

  Counterparts; Effectiveness; Several Agreement      23  

Section 5.07

  Severability      23  

Section 5.08

  Right of Set-Off      23  

Section 5.09

  Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent      24  

Section 5.10

  WAIVER OF JURY TRIAL      25  

Section 5.11

  Headings      25  

Section 5.12

  Security Interest Absolute      25  

Section 5.13

  Termination or Release      25  

Section 5.14

  Additional Grantors      26  

Section 5.15

  Collateral Agent Appointed Attorney-in-Fact      26  

Section 5.16

  Limitation on Duty in Respect of Collateral      27  

Section 5.17

  [Reserved]      27  

Section 5.18

  Mortgages      27  

 

Schedules    Schedule I    Grantors Schedule II    Pledged Equity Interests;
Pledged Debt Securities Schedule III    Intellectual Property Schedule IV   
Commercial Tort Claims Schedule V    Accounts Exhibits    Exhibit I    Form of
Supplement Exhibit II    Form of Copyright Security Agreement Exhibit III   
Form of Patent Security Agreement Exhibit IV    Form of Trademark Security
Agreement

 

ii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated as of June 5, 2018 (this “Agreement”), among SKYLINE
CHAMPION CORPORATION, an Indiana corporation (“Holdings”), CHAMPION HOME
BUILDERS, INC., a Delaware corporation (the “Borrower”), the other Grantors from
time to time party hereto and CITIZENS BANK, N.A., as Collateral Agent (in such
capacity and together with successors in such capacity, the “Collateral Agent”).

Reference is made to the Credit Agreement dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the Borrower, the Lenders
party thereto and Citizens Bank, N.A., as Administrative Agent and as Collateral
Agent. The Grantors are entering into this Agreement in order to induce the
Lenders and the Issuing Banks to enter into and extend credit to the Borrower
under the Credit Agreement and to secure the Secured Obligations, including
their obligations under the Credit Agreement, the Guarantee Agreement, each Swap
Agreement the obligations under which constitute Secured Swap Obligations and
any Cash Management Services the obligations under which constitute Secured Cash
Management Obligations. The obligations of the Lenders and the Issuing Banks to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Each Grantor from time to time party hereto, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and the incurrence by the Loan Parties of
Secured Swap Obligations and Secured Cash Management Obligations. Accordingly,
the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms.

(a) Each capitalized term used but not defined herein shall have the meaning
assigned thereto in the Credit Agreement; provided that each term defined in the
UCC (as defined herein) and not defined in this Agreement or the Credit
Agreement shall have the meaning specified in the UCC.

(b) The rules of construction specified in Section 1.03 and 1.04 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 3.03.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

 

1



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preamble to this
Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II.

“Copyrights” means, with respect to any Person, any and all of the following now
owned or hereafter acquired by such Person: (a) all copyright rights in any work
arising under the copyright laws of the United States, whether as author,
assignee, transferee or otherwise and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, supplemental registrations and pending applications for
registration in the USCO, including, in the case of any Grantor, registrations,
supplemental registrations and pending applications for registration in the USCO
set forth next to its name on Schedule III.

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

“Grantors” means (a) Holdings, (b) the Borrower, (c) each other Grantor party
hereto as of the date hereof and (d) each Restricted Subsidiary that becomes a
party to this Agreement as a Grantor after the Effective Date.

“Intellectual Property” means, with respect to any Person, any and all
intellectual and similar property of every kind and nature now owned or
hereafter acquired by any such Person, including inventions (whether or not
patentable), designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Person is a party, including
those exclusive Copyright Licenses under which any Grantor is a licensee listed
on Schedule III.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any other Person or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

 

2



--------------------------------------------------------------------------------

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit III.

“Patents” means, with respect to any Person, any and all of the following now
owned or hereafter acquired by such Person: (a) all letters patent of the United
States, all registrations thereof and all applications for letters patent of the
United States, including registrations and pending applications in the USPTO,
including, in the case of any Grantor, those filed in connection therewith in
the USPTO listed on Schedule III, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein and any improvements to such inventions,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Collateral Agent, and in each case reasonably satisfactory
to the Collateral Agent.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Trademark Security Agreement” means the Trademark Security Agreement in the
form of Exhibit IV.

“Trademarks” means, with respect to any Person, any and all of the following now
owned or hereafter acquired by such Person: (a) any and all trademarks, service
marks, trade names, brand names, corporate names, company names, business names,
fictitious business names, trade styles, trade dress, domain names, logos, other
source or business identifiers, designs and general intangibles of like nature,
now existing or hereafter adopted or acquired, all registrations thereof, and
all registration and applications filed in connection therewith, including
registrations and applications in the USPTO or any similar offices in any State
of the United States, and all extensions or renewals thereof, including, in the
case of any Grantor, any registrations and applications filed in connection
therewith in the USPTO set forth next to its name on Schedule III, (b) any and
all goodwill associated therewith or symbolized thereby and (c) any and all
other assets, rights and interests that uniquely reflect or embody such
goodwill.

 

3



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code or similar
law as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

SECTION 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of all Secured Obligations, each Grantor hereby assigns and pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in the
Pledged Collateral. “Pledged Collateral” shall mean the collective reference to
the following: all of such Grantor’s right, title and interest in, to and under
(a)(i) the shares of capital stock and other Equity Interests owned by such
Grantor, including those listed opposite the name of such Grantor on Schedule
II; (ii) any other Equity Interests obtained in the future by such Grantor and
(iii) the certificates and other instruments (if any) representing all such
Equity Interests (collectively, the “Pledged Equity Interests”); provided that
the Pledged Equity Interests shall not include any Excluded Assets; (b)(i) the
debt securities owned by such Grantor, including those listed opposite the name
of such Grantor on Schedule II, (ii) any debt securities in the future issued to
or otherwise acquired by such Grantor and (iii) the promissory notes and any
other instruments evidencing all such debt securities (collectively, the
“Pledged Debt Securities”) provided that the Pledge Debt Securities shall not
include any Excluded Assets; (c) all other property that may be delivered to and
held by the Collateral Agent pursuant to the terms of this Section 2.01 and
Section 2.02; (d) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
Pledged Equity Interests and Pledged Debt Securities; (e) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities, instruments and other property referred to in clauses (a), (b), (c)
and (d) above; and (f) all Proceeds of any of the foregoing.

SECTION 2.02 Delivery of the Pledged Collateral.

(a) Each Grantor agrees to deliver or cause to be delivered to the Collateral
Agent any and all Pledged Securities (i) representing any Pledged Equity
Interests of the Borrower and the Subsidiary Loan Parties on the date hereof and
(ii) all other Pledged Securities representing any Pledged Equity Interests
required to be delivered pursuant to the definition of

 

4



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirements” in the Credit Agreement, as promptly as
practicable, and in any event within 90 days after the Effective Date (or such
later date as the Collateral Agent may reasonably agree) in each case, in the
case of any such Pledged Securities owned by such Grantor on the date hereof.
Each Grantor acknowledges and agrees that (i) to the extent any interest in any
limited liability company or limited partnership controlled now or in the future
by such Grantor (or by such Grantor and one or more other Loan Parties) and
pledged hereunder is a “security” within the meaning of Article 8 of the UCC and
is governed by Article 8 of the UCC, such interest shall be certificated or
subject to a control agreement for such uncertificated interest; and such
certificate shall be delivered to the Collateral Agent in accordance with this
Section 2.02(a) and (ii) each such interest shall at all times hereafter
continue to be such a security and represented by such certificate or subject to
a control agreement. Each Grantor further acknowledges and agrees that with
respect to any interest in any limited liability company or limited partnership
controlled now or in the future by such Grantor (or by such Grantor and one or
more other Loan Parties) and pledged hereunder that is not a “security” within
the meaning of Article 8 of the UCC, the terms of such interest shall at no time
provide that such interest is a “security” within the meaning of Article 8 of
the UCC, nor shall such interest be represented by a certificate, unless such
Grantor provides prior written notification to the Collateral Agent that the
terms of such interest so provide that such interest is a “security” within the
meaning of Article 8 of the UCC and such interest is thereafter represented by a
certificate or subject to a control agreement; and such certificate shall be
delivered to the Collateral Agent in accordance with this Section 2.02(a).

(b) As promptly as practicable, and in any event within 90 days after the
Effective Date or such longer time as may be agreed to by the Collateral Agent,
each Grantor will cause any Indebtedness for borrowed money owed to such Grantor
by Holdings, the Borrower or any Restricted Subsidiary in a principal amount in
excess of $7,500,000 that is evidenced by a duly executed promissory note to be
pledged and delivered to the Collateral Agent pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, (i) any certificate or promissory
note representing Pledged Securities required to be delivered to the Collateral
Agent under this Section 2.02 shall be accompanied by undated stock or note
powers, as applicable, duly executed in blank or other undated instruments of
transfer duly executed in blank and reasonably satisfactory to the Collateral
Agent and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral required to be delivered to the Collateral Agent under this
Section 2.02 shall be accompanied by undated proper instruments of assignment
duly executed in blank by the applicable Grantor and such other instruments and
documents as the Collateral Agent may reasonably request.

SECTION 2.03 Representations, Warranties and Covenants. The Grantors jointly and
severally represent, warrant and covenant to and with the Collateral Agent, for
the benefit of the Secured Parties, that:

(a) as of the Effective Date, Schedule II sets forth a true and complete list,
with respect to such Grantor, of (i) all the Equity Interests directly owned by
such Grantor in any Restricted Subsidiary and the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity Interests owned by such Grantor and (ii) all
the Pledged Debt Securities owned by such Grantor;

 

5



--------------------------------------------------------------------------------

(b) the Pledged Equity Interests and the Pledged Debt Securities owned by such
Grantor have been duly and validly authorized and issued by the issuers thereof
and (i) in the case of Pledged Equity Interests, are fully paid and
non-assessable (to the extent applicable in the relevant jurisdiction) and
(ii) in the case of Pledged Debt Securities, are legal, valid and binding
obligations of the issuers thereof, except to the extent that enforceability of
such obligations may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditor’s rights generally; provided that the foregoing
representations, insofar as they relate to the Pledged Debt Securities issued by
a Person other than Holdings, the Borrower or any other Restricted Subsidiary,
are made to the knowledge of such Grantors;

(c) except for the security interests granted hereunder and under any other Loan
Documents, as of the Effective Date, each of the Grantors (i) is the direct
owner, beneficially and of record, of the Pledged Collateral indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement, and (iii) if requested by the Collateral Agent, will use commercially
reasonable efforts to defend its title or interest thereto or therein against
any and all Liens (other than the Liens created by this Agreement and the other
Loan Documents and Liens permitted pursuant to Section 6.02) of the Credit
Agreement), however arising, of all Persons whomsoever;

(d) except for restrictions and limitations (i) imposed or permitted by the Loan
Documents or securities laws generally and (ii) in the case of Pledged Equity
Interests of Persons that are not wholly owned Subsidiaries, transfer
restrictions that exist at the time of the acquisition of Equity Interests in
such Persons, the Pledged Equity Interests and, to the extent issued by
Holdings, the Borrower or any Restricted Subsidiary, the Pledged Debt Securities
are freely transferable and assignable, and none of the Pledged Equity Interests
and, to the extent issued by Holdings, the Borrower or any Restricted
Subsidiary, the Pledged Debt Securities are subject to any option, right of
first refusal, shareholders agreement, charter, by-law or other organizational
document provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner adverse to the Secured
Parties in any material respect the pledge of such Pledged Collateral hereunder,
the sale or disposition thereof pursuant hereto or the exercise by the
Collateral Agent of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
and

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
the Collateral Agent, for the benefit of the Secured Parties, has a legal and
valid security interest in the Pledged Securities securing the payment and
performance of the Secured Obligations and when any Pledged Securities are
delivered to and subject to continued possession by the Collateral Agent in the
State of New York in accordance with this Agreement, the Collateral Agent will
obtain a legal, valid and perfected lien upon and security interest in such
Pledged Securities, under the UCC to the extent such lien and security interest
may be created and perfected under the UCC, as security for the payment and
performance of the Secured Obligations, subject to no prior Lien other than
Liens permitted by Section 6.02 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 2.04 Certain Agreements of Grantors as Holders of Equity Interests. In
the case of each Grantor which is a partner, shareholder or member, as the case
may be, in a partnership, limited liability company or other entity, such
Grantor hereby consents to the extent required by the applicable Organizational
Document to the pledge by each other Grantor, pursuant to the terms hereof, of
the Pledged Securities in such partnership, limited liability company or other
entity and, upon the occurrence and during the continuance of an Event of
Default subject to one Business Day’s prior notice, to the transfer of such
Pledged Securities to the Collateral Agent or its nominee and to the
substitution of the Collateral Agent or its nominee as a substituted partner,
shareholder or member in such partnership, limited liability company or other
entity, in each case, in accordance with the provisions herein, with all the
rights, powers and duties of a general partner, limited partner, shareholder or
member, as the case may be.

SECTION 2.05 Registration in Nominee Name; Denominations. If an Event of Default
shall have occurred and is continuing and the Collateral Agent shall have
provided the Grantors one (1) Business Day prior written notice of its intent to
exercise such rights, the Collateral Agent, on behalf of the Secured Parties,
shall have the right (in its sole and absolute discretion) to hold the Pledged
Securities in the name of the applicable Grantor, endorsed or assigned in blank
or in favor of the Collateral Agent or in its own name as pledgee or in the name
of its nominee (as pledgee or as sub-agent), and each Grantor will promptly give
to the Collateral Agent copies of any notices or other communications received
by it with respect to Pledged Securities registered in the name of such Grantor.
If an Event of Default shall have occurred and is continuing and the Collateral
Agent shall have so notified the Grantors of its intent to exercise such rights
in accordance with the terms hereof, the Collateral Agent shall at all times
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any reasonable purpose
consistent with this Agreement.

SECTION 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and is continuing
and, solely in the case of clause (i), the Collateral Agent shall have provided
the Borrower not less than one (1) Business Day’s prior written notice that the
rights of the Grantors under this Section 2.06 are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents;

(ii) the Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be promptly executed and delivered to such Grantor, all such proxies,
powers of attorney and other instruments as such Grantor may reasonably request
for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section;

 

7



--------------------------------------------------------------------------------

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Collateral or received in exchange
for Pledged Collateral or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent and the other Secured Parties and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Collateral Agent). So long as no Default or Event of Default
has occurred and is continuing, the Collateral Agent shall promptly deliver to
each Grantor any Pledged Securities in its possession if requested to be
delivered to the issuer thereof in connection with any exchange or redemption of
such Pledged Securities permitted by the Credit Agreement in accordance with
this Section 2.06(a)(iii).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors of the suspension of their
rights under paragraph (a)(iii) of this Section 2.06, then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.06 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent and the other Secured
Parties, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Collateral Agent upon demand in the same
form as so received (with any necessary endorsement reasonably requested by the
Collateral Agent). Any and all money and other property paid over to or received
by the Collateral Agent pursuant to the provisions of this paragraph (b) shall
be retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02 After all Events of
Default have been cured or waived and the Borrower has delivered to the
Collateral Agent a certificate of a Responsible Officer of the Borrower to that
effect, the Collateral Agent shall promptly repay to each Grantor all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this
Section 2.06 and that remain in such account.

 

8



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors of the suspension of their
rights under paragraph (a)(i) of this Section 2.06, all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.06, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate of a
Responsible Officer of the Borrower to that effect, all rights vested in the
Collateral Agent pursuant to this paragraph (c) shall cease, and the Grantors
shall have the exclusive right to exercise the voting and consensual rights and
powers that they would otherwise be entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06.

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) (i) of this Section 2.06 (i) shall be given in
writing, (ii) may be given with respect to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
paragraph (a)(i) of this Section 2.06 in part without suspending all such rights
(as specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, each Grantor hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all of such Grantor’s right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash, Cash Equivalents, Deposit Accounts, Securities Accounts and
Commodities Accounts (including securities entitlements and related assets);

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles, including all Intellectual Property;

 

9



--------------------------------------------------------------------------------

(vii) all Instruments;

(viii) all Inventory;

(ix) all other Goods and Fixtures;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims specifically described on Schedule IV hereto,
as such schedule may be supplemented from time to time pursuant to
Section 3.04(c);

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that in no event shall the Security Interest attach to any Excluded
Assets; provided, however, that the Security Interest shall immediately attach
to, and the Article 9 Collateral shall immediately include, any such asset (or
portion thereof) upon such asset (or such portion) ceasing to be an Excluded
Asset.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any initial financing statements (including fixture filings) with respect to the
Collateral or any part thereof and amendments thereto that (i) describe the
collateral covered thereby in any manner that the Collateral Agent reasonably
determines is necessary or advisable to ensure the perfection of the security
interests in the Collateral granted under this Agreement, including indicating
the Collateral as “all assets” of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the UCC or the analogous
legislation of each applicable jurisdiction for the filing of any financing
statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and, if required in the applicable jurisdiction, any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon the
Collateral Agent’s reasonable request.

(c) The Collateral Agent (or its designee) is further authorized to file with
the USCO and the USPTO (or any successor office) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest in United States Intellectual
Property constituting Article 9 Collateral and granted hereunder by each Grantor
and naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party. No Grantor shall be required to complete any filings or other
action with respect to the perfection of the Security Interests created hereby
in any Intellectual Property subsisting in any jurisdiction outside of the
United States.

 

10



--------------------------------------------------------------------------------

(d) The Security Interest and the security interest granted pursuant to Article
II are granted as security only and shall not subject the Collateral Agent or
any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.

SECTION 3.02 Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a) Each Grantor has good title to, or valid leasehold interests in its Article
9 Collateral, (i) free and clear of all Liens except for Liens permitted by
Section 6.02 of the Credit Agreement and (ii) free of title defects except for
defects in title that do not interfere with its ability to conduct its business
as currently conducted or as proposed to be conducted or to utilize such
properties for their intended purposes, in each case, except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and has full power and authority to grant to the Collateral
Agent, for the benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute and deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained and except to the extent that failure to obtain or make such consent or
approval, as the case may be, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(b) As of the Effective Date, Schedule I has been duly prepared and completed
and the information set forth therein, including the exact legal name,
jurisdiction of organization and chief executive office of each Grantor, is
correct and complete in all material respects (except that the information
therein with respect to the exact legal name of each Grantor shall be correct
and complete in all respects). The UCC financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Collateral Agent based upon the information
provided to the Collateral Agent in Schedule I for filing in the applicable
filing office specified in Schedule I (or specified by notice from the Borrower
to the Collateral Agent after the Effective Date in the case of filings,
recordings or registrations required by Section 5.03 or 5.12 of the Credit
Agreement), are all the filings, recordings and registrations (other than
filings required to be made in the USCO and the USPTO in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
United States Trademarks and United States Copyrights) that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions pursuant to the UCC, and no further
or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of registered or applied for Patents,
Trademarks and Copyrights acquired or developed by a Grantor after the date
hereof).

 

11



--------------------------------------------------------------------------------

(c) The Grantors represent and warrant that as of the Effective Date Schedule
III sets forth all material Article 9 Collateral consisting of United States
registered Patents, United States registered Trademarks, United States
registered Copyrights and applications for registration of the foregoing that do
not constitute Excluded Assets. To the extent necessary, a fully executed Patent
Security Agreement, Trademark Security Agreement and Copyright Security
Agreement, in each case containing a description of the Article 9 Collateral
consisting of United States registered Patents, United States registered
Trademarks, United States registered Copyrights and applications for
registration in respect of the foregoing that do not constitute Excluded Assets
have been delivered to the Collateral Agent for recording with the USCO or the
USPTO pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, in respect of all Article 9 Collateral
consisting of such United States Patents, United States Trademarks and United
States Copyrights in which a security interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions. To the extent a security interest
may be perfected by filing, recording or registration in the USPTO or USCO under
the Federal intellectual property laws, then no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than (i) such filings and actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of
registered or applied for United States Patents, United States Trademarks and
United States Copyrights acquired or developed by a Grantor after the date
hereof and (ii) the UCC financing continuation statements contemplated in
Section 3.02(b)).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in paragraph (b) and (c) of
this Section 3.02, a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC and
(iii) subject to the filings described in paragraph (b) and (c) of this
Section 3.02, a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of a Patent Security Agreement, a Trademark Security Agreement and a
Copyright Security Agreement with the USCO and the USPTO, as applicable.

(e) The Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens permitted pursuant to Section 6.02 of the
Credit Agreement. The Article 9 Collateral (except with respect to Intellectual
Property owned by a third party as to which such Grantor has been granted a
License) is owned by the respective Grantors thereof free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the UCC or any other applicable
laws covering any Article 9 Collateral, (ii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the USCO and the USPTO or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement and transfers made in compliance with the
Credit Agreement.

 

12



--------------------------------------------------------------------------------

(f) Schedule V sets forth all Deposit Accounts, Securities Accounts, Commodities
Accounts or similar accounts maintained by the Grantors as of the Effective
Date.

SECTION 3.03 Covenants.

(a) Each Grantor shall, at its own expense, upon the reasonable request of the
Collateral Agent, take any and all commercially reasonable actions necessary to
(i) defend title to the Article 9 Collateral against all Persons, except with
respect to Article 9 Collateral that such Grantor determines in its reasonable
business judgment is no longer necessary or beneficial to the conduct of such
Grantor’s business, and (ii) defend the Security Interest of the Collateral
Agent in the Article 9 Collateral and the priority thereof against any Lien not
permitted pursuant to Section 6.02 of the Credit Agreement, subject to the
rights of such Grantor under Section 9.15 of the Credit Agreement and
corresponding provisions of the Security Documents to obtain a release of the
Liens created under the Security Documents; provided that, nothing in this
Agreement shall prevent any Grantor from discontinuing the operation or
maintenance of any of its assets or properties if such discontinuance is
(x) determined by such Grantor to be desirable in the conduct of its business
and (y) not prohibited by the Credit Agreement.

(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and Taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing and recording of
any financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any Grantor shall at any time hold or
acquire any promissory note or other instrument evidencing an aggregate
principal amount in excess of $7,500,000 such note or instrument shall be
promptly (and in any event within 30 days of receipt by such Grantor or such
longer period as the Collateral Agent may agree in its reasonable discretion)
pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, together with an undated instrument of transfer duly executed in blank
and in a manner reasonably satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt written notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to identify specifically any asset or item that may constitute
an application or registration for any United States Copyright, United States
Patent or United States Trademark, in each case owned by such Grantor; provided
that any Grantor shall have the right, exercisable within 10 days (or such
longer period as shall be agreed by the Borrower and the Collateral Agent) after
it has been notified in writing by the Collateral Agent of the specific
identification of such Collateral, to advise the Collateral Agent in writing of
any inaccuracy (i) with respect to such supplement or additional schedule or
(ii) of the representations and warranties made by such Grantor hereunder with
respect to such Collateral. Each Grantor agrees that, at the reasonable request
of the Collateral Agent, it will use commercially reasonable efforts to take
such action as shall be reasonably necessary in order that all representations
and warranties hereunder shall be true and correct with respect to such
Collateral within 10 days (or such longer period as shall be agreed by the
Borrower and the Collateral Agent) after the date it has been notified in
writing by the Collateral Agent of the specific identification of such
Collateral.

 

13



--------------------------------------------------------------------------------

In the event that any such Grantor, whether by acquisition, assignment, filing
or otherwise, acquires any right in any Intellectual Property (including,
without limitation, continuation-in-part patent applications) after the date
hereof (collectively, the “After-Acquired Intellectual Property”), such
After-Acquired Intellectual Property shall automatically be included as part of
the Collateral and shall be subject to the terms and conditions of this
Agreement. Promptly upon the end of each fiscal quarter, but no later than 10
days therefrom, such Grantor shall (i) provide the Collateral Agent an updated
Schedule III identifying the After-Acquired Intellectual Property issued by,
registered with or filed in the USCO and the USPTO, as applicable, acquired
during such fiscal quarter; and (ii) promptly execute and file with the USCO and
the USPTO, as applicable, supplements to Exhibits II, III or IV, as applicable,
to record the grant of the security interest hereunder in such After-Acquired
Intellectual Property. As soon as practicable upon each such filing and
recording, such Grantor shall deliver to the Collateral Agent true and correct
copies of the relevant documents, instruments and receipts evidencing such
filing and recording.

(c) If an Event of Default shall have occurred and is continuing and the
Collateral Agent shall have notified the Grantors of its intent to exercise such
rights, at its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement and this Agreement or any other Loan
Document and each Grantor jointly and severally agrees to reimburse the
Collateral Agent in accordance with Section 9.03 of the Credit Agreement and
Section 5.03 of this Agreement provided, however, the Grantors shall not be
obligated to reimburse the Collateral Agent with respect to any Intellectual
Property that any Grantor has failed to maintain or pursue, or otherwise allowed
to lapse, expire, or terminate in accordance with Section 3.05(e) and
Section 6.05 of the Credit Agreement. Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(d) Each Grantor shall remain liable, as between such Grantor and the relevant
counterparty under each contract, agreement or instrument relating to the
Article 9 Collateral, to observe and perform all the conditions and obligations
to be observed and performed by it under such contract, agreement or instrument,
all in accordance with the terms and conditions thereof, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Collateral Agent
and the other Secured Parties from and against any and all liability for such
performance.

(e) Notwithstanding anything herein to the contrary, it is understood that so
long as no Event of Default has occurred and is continuing no Grantor shall be
required by this Agreement to better assure, preserve, protect or perfect the
security interests created hereunder by any means other than (i) filings
pursuant to the UCC, (ii) filings with the USCO and the

 

14



--------------------------------------------------------------------------------

USPTO and (iii) in the case of Pledged Securities or Collateral that constitutes
Tangible Chattel Paper, Pledged Securities, Instruments, Certificated Securities
or Negotiable Documents, delivery thereof to the Collateral Agent in accordance
with the terms hereof (together with, where applicable, undated stock or note
powers or other undated proper instruments of assignment) (other than as
specifically contemplated by Section 2.02(a)) and (iv) executing and delivering
to the Collateral Agent Control Agreements for Deposit Accounts, Securities
Accounts, Commodities Accounts or similar accounts maintained by the Grantors as
of the Effective Date (other than Excluded Accounts). In no event shall any
Grantor be required to (i) complete or effect any filings or other action with
respect to the perfection of the security interests created hereby in any non
U.S. jurisdiction or be required to take any other actions required by the laws
of any non-U.S. jurisdiction or (ii) deliver Control Agreements or other control
or similar arrangements with respect to any Excluded Accounts or other assets
specifically requiring perfection by Control Agreements.

(f) Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
upon the occurrence and during the continuance of an Event of Default and after
notice to the Borrower of its intent to exercise such rights, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. Upon the
occurrence and during the continuance of an Event of Default, in the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required by Section 5.07 of the Credit Agreement or to pay
any premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Grantors hereunder or
any Default or Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent reasonably deems advisable. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable and documented out of pocket attorney’s fees, court costs, expenses
and other charges relating thereto, shall be payable in accordance with
Section 9.03 of the Credit Agreement and Section 5.03 of this Agreement, as
applicable, by the Grantors to the Collateral Agent and shall be additional
Secured Obligations secured hereby.

SECTION 3.04 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $7,500,000 (as reasonably estimated by the Borrower) for which this
clause has not been satisfied and for which a complaint in a court of competent
jurisdiction has been filed, such Grantor shall, not later than the date on
which the Borrower is next required to deliver a Compliance Certificate under
Section 5.01 of the Credit Agreement (or such longer period as the Collateral
Agent may agree in its reasonable discretion), notify the Collateral Agent
thereof in a writing signed by such Grantor, including a summary description of
such claim, and Schedule IV shall be deemed to be supplemented to include such
description of such Commercial Tort Claim as set forth in such writing.

 

15



--------------------------------------------------------------------------------

SECTION 3.05 Covenants Regarding Patent, Trademark and Copyright Collateral.

(a) Except to the extent failure so to act could not reasonably be expected to
have a Material Adverse Effect of the type referred to in clause (a) or (b) of
the definition of such term in the Credit Agreement, with respect to
registration or pending application of each item of its Intellectual Property
for which such Grantor has standing and ability to do so, each Grantor agrees
(i) to take all reasonable action to maintain the validity and enforceability of
any United States registered Intellectual Property (or applications therefor)
owned by such Grantor and to maintain such registrations and applications of
Intellectual Property in full force and effect and (ii) to pursue the
registration and maintenance of each United States Patent, United States
Trademark or United States Copyright registration or application, now or
hereafter included in the Intellectual Property of such Grantor, including the
payment of required fees and taxes, the filing of responses to office actions
issued by the USCO and the USPTO or other governmental authorities, the filing
of applications for renewal or extension, the filing of affidavits under
Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.

(b) Except as could not reasonably be expected to have a Material Adverse Effect
of the type referred to in clause (a) or (b) of the definition of such term in
the Credit Agreement, no Grantor shall do or permit any act or knowingly omit to
do any act whereby any of its Intellectual Property owned by such Grantor may
lapse, be terminated, or become invalid or unenforceable or placed in the public
domain (or in case of a trade secret, lose its competitive value).

(c) Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect of the type referred to in clause (a) or (b) of the
definition of such term in the Credit Agreement, each Grantor shall take all
steps to preserve and protect each item of its Intellectual Property owned by
such Grantor, including maintaining the quality of any and all products or
services used or provided in connection with any of the Trademarks owned by such
Grantor, consistent with the quality of the products and services as of the date
hereof, and taking all steps, to the extent required under applicable law in
order to preserve the validity of the Trademarks, to ensure that all licensed
users of any of the Trademarks abide by the applicable license’s terms with
respect to the standards of quality.

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Effective Date, (i) the provisions of this
Agreement shall automatically apply thereto, (ii) any such Intellectual Property
and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become Intellectual Property subject to the terms and conditions
of this Agreement, and (iii) such Grantor shall, not later than the date on
which the Borrower is next required to deliver a Compliance Certificate under
Section 5.01 of the Credit Agreement (or such longer period as the Collateral
Agent may agree in its reasonable discretion), notify the Collateral Agent
thereof in a writing of such Intellectual Property and

 

16



--------------------------------------------------------------------------------

confirm the attachment of the Lien and security interest created by this
Agreement thereto by execution of a Trademark Security Agreement, a Copyright
Security Agreement or a Patent Security Agreement, as applicable, and file such
agreements as shall be reasonably necessary to create, preserve, protect or
perfect the Administrative Agent’s security interest in such Intellectual
Property.

(e) Notwithstanding the foregoing, nothing in this Section 3.05 or otherwise in
this Agreement shall prevent any Grantor from disposing of, discontinuing the
use or maintenance of, abandoning, failing to pursue or otherwise allowing to
lapse, expire, or terminate any of its Intellectual Property to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such discontinuance is desirable in the conduct of its
business.

SECTION 3.06 Reinstatement. Each Grantor agrees that its grant of a security
interest hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Secured Obligations
is rescinded or must otherwise be restored by any Secured Party upon the
bankruptcy or reorganization (or any analogous proceeding in any jurisdiction)
of the Borrower, any other Loan Party or otherwise.

ARTICLE IV

Remedies

SECTION 4.01 Remedies upon Default. If an Event of Default shall have occurred
and is continuing and the Collateral Agent shall have notified the Grantors of
its intent to exercise such rights, each Grantor agrees that it will, upon the
reasonable request of the Collateral Agent, promptly assemble each item of
Collateral and make it available to the Collateral Agent or any Person
designated by the Collateral Agent at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties, and it is agreed
that the Collateral Agent shall have the right to take any of or all the
following actions at the same or different times: (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Grantors to the Collateral
Agent, for the benefit of the Secured Parties, or to license or sublicense,
whether on an exclusive or nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (other than in violation of any then-existing
licensing arrangements to the extent that waivers cannot be obtained), and
(b) with or without legal process and with or without demand for performance
(but with prior notice to the extent required herein), to take possession of the
Article 9 Collateral and the Pledged Collateral and, to the extent lawful, to
enter any premises where the Article 9 Collateral or the Pledged Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and the Pledged Collateral and to exercise any and all rights
afforded to a secured party under the UCC or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The

 

17



--------------------------------------------------------------------------------

Collateral Agent shall be authorized at any such sale of securities (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any sale of Collateral shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors no less than 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any public sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
at such place or places as the Collateral Agent may fix and state in the notice
(if any) of such sale. At any such sale, the Collateral, or portion thereof, to
be sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent and the other Secured
Parties shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and the Collateral Agent, may and shall at the direction of the Required
Lenders, make payment on account thereof by using any of the Loan Document
Obligations as a credit against the purchase price, and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell

 

18



--------------------------------------------------------------------------------

the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

SECTION 4.02 Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment in full of all costs and expenses incurred by the
Collateral Agent and Administrative Agent in connection with such collection,
sale, foreclosure or realization or otherwise in connection with this Agreement,
any other Loan Document or any of the Secured Obligations, as the case may be,
including all court costs and fees and expenses of its agents and legal counsel
payable under the Credit Agreement, the repayment of all advances made by the
Collateral Agent and Administrative Agent hereunder or under any other Loan
Document on behalf of any Grantor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. The
Administrative Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations.

SECTION 4.03 Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement, each Grantor, solely during the continuance of an Event of Default,
or if the Collateral Agent’s exercise of remedies hereunder has commenced,
grants to the Collateral Agent a nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded

 

19



--------------------------------------------------------------------------------

or stored and to all computer software and programs used for the compilation or
printout thereof to the extent that such non-exclusive license (a) does not
violate the express terms of any agreement between a Grantor and a third party
governing the applicable Grantor’s use of such Collateral consisting of
Intellectual Property, or gives such third party any right of acceleration,
modification or cancellation therein and (b) is not prohibited by any
Requirements of Law. The use of such license by the Collateral Agent may only be
exercised, at the option of the Collateral Agent, during the continuation of an
Event of Default; provided further that any license, sublicense or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon the Grantors notwithstanding any subsequent cure of an Event of
Default.

SECTION 4.04 Securities Act. In view of the position of the Grantors in relation
to the Pledged Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Pledged Collateral permitted hereunder. Each Grantor understands that compliance
with the Federal Securities Laws might very strictly limit the course of conduct
of the Collateral Agent if the Collateral Agent were to attempt to dispose of
all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable blue sky or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Pledged Collateral permitted
hereunder, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws to the extent the Collateral Agent has determined that such a registration
is not required by any Requirement of Law and (b) may approach and negotiate
with a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent and the other Secured Parties shall incur no
responsibility or liability solely for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 4.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

20



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 5.02 Waivers; Amendment.

(a) No failure or delay by the Collateral Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement; provided that the
Collateral Agent may, without the consent of any Secured Party, consent to a
departure by any Grantor from any covenant of such Grantor set forth herein to
the extent such departure is consistent with the authority of the Collateral
Agent set forth in the definition of the term “Collateral and Guarantee
Requirement” in the Credit Agreement.

SECTION 5.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) Each Grantor, jointly with the other Grantors and severally, agrees to
reimburse the Collateral Agent for its reasonable and documented or invoiced
out-of-pocket fees and expenses (but, in the case of legal fees and expenses,
limited to the reasonable and documented out-of-pocket expenses, including the
reasonable fees, charges and disbursements and expenses of one counsel, and if
necessary one local counsel in each applicable jurisdiction or otherwise
retained with the Borrower’s consent) incurred in connection with (i) the
preparation, execution, delivery or administration of this Agreement, or any
amendments, modifications or waivers of the provisions hereof and (ii) the
enforcement or protection of its rights hereunder.

 

21



--------------------------------------------------------------------------------

(b) Each Grantor, jointly with the other Grantors and severally, agrees to
indemnify the Collateral Agent and the other Indemnified Person as provided in
Section 9.03(b) of the Credit Agreement for Losses of any kind or nature, and
subject to the limitations set forth in the Credit Agreement, and the reasonable
and documented or invoiced out-of-pocket legal fees and expenses (limited, in
the case of each Indemnified Person’s counsel expenses, to the reasonable fees,
disbursements and other charges of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel in
multiple jurisdictions) of one counsel to all Indemnified Person taken as a
whole (and, solely in the case of an actual or perceived conflict of interest,
where each Indemnified Person affected by such conflict notifies the Borrower of
the existence of such conflict and thereafter retains its own counsel, of one
other firm of counsel for such affected Indemnified Person)), arising out of, in
connection with or as a result of this Agreement; provided that each reference
therein to the “Borrower” shall be deemed to be a reference to “each Grantor”.

(c) To the fullest extent permitted by applicable law, no Grantor shall assert,
and each Grantor hereby waives, any claim against any Indemnified Person (i) for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), provided that such indemnity
shall not, as to any Indemnified Person, be available to the extent that such
damages are determined by a court of competent jurisdiction by final,
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of, or a breach of the Loan Documents by, such Indemnified Person or
its Related Parties, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

(d) The provisions of this Section 5.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby or thereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Secured Party. All
amounts due under this Section shall be payable not later than 30 days (x) after
written demand therefor, in the case of any indemnification obligations and
(y) in the case of reimbursement of costs and expenses, after receipt by the
Borrower of an invoice setting forth such costs and expenses in reasonable
detail, together with backup documentation supporting the relevant reimbursement
request; provided, however, that any Indemnified Person shall promptly refund or
return an indemnification payment received hereunder to the extent that such
Indemnified Person was not entitled to indemnification with respect to such
payment pursuant to this Section 5.03. Any such amounts payable as provided
hereunder shall be additional Secured Obligations.

SECTION 5.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

22



--------------------------------------------------------------------------------

SECTION 5.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Secured Party and notwithstanding that the Collateral Agent, any
Issuing Bank, any Lender or any other Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement or any other Loan Document, and
shall continue in full force and effect until such time as the Termination Date
shall have occurred.

SECTION 5.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Grantor and the Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Grantor, the Collateral Agent
and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement and the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

SECTION 5.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of such invalid, illegal or
unenforceable provisions.

SECTION 5.08 Right of Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or such Issuing Bank to or for the
credit or the account of any Grantor against any of and all the Secured
Obligations of such Grantor then due and owing under this Agreement held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any

 

23



--------------------------------------------------------------------------------

demand under this Agreement and although such Secured Obligations are owed to a
branch or office of such Lender or such Issuing Bank different from the branch
or office holding such deposit or obligated on such Indebtedness. The applicable
Lender and Issuing Bank shall notify the applicable Grantor and the Collateral
Agent of such setoff and application; provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such setoff and
application under this Section 5.08. The rights of each Lender and each Issuing
Bank under this Section 5.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender and such Issuing Bank may
have. Notwithstanding the foregoing, no amount set off from any Guarantor shall
be applied to any Excluded Swap Obligation of such Guarantor.

SECTION 5.09 Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Collateral Agent, any Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Grantor or its respective properties in the courts of any
jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding and the Borrower hereby accepts said designation and
appointment.

 

24



--------------------------------------------------------------------------------

SECTION 5.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.

SECTION 5.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 5.12 Security Interest Absolute. To the extent permitted by law, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Pledged Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

SECTION 5.13 Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate upon the occurrence of the Termination Date.

(b) The Security Interest and all other security interests granted hereby shall
also automatically terminate and be released at the time or times and in the
manner set forth in Section 9.15 of the Credit Agreement. A Subsidiary Loan
Party shall also be automatically released from its obligations under this
Agreement at the time or times and in the manner set forth in Section 9.15 of
the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Collateral Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Grantor

 

25



--------------------------------------------------------------------------------

to effect such release, including delivery of certificates, securities and
instruments; provided that the Borrower and the applicable Loan Party shall have
provided the Collateral Agent such information or documents as the Collateral
Agent shall reasonably request. Any execution and delivery of documents by the
Collateral Agent pursuant to this Section shall be without recourse to or
warranty by the Collateral Agent.

SECTION 5.14 Additional Grantors. Pursuant to the Credit Agreement, certain
additional Restricted Subsidiaries may or may be required to become Grantors
after the date hereof. Upon execution and delivery by the Collateral Agent and a
Restricted Subsidiary of a Supplement, any such Restricted Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as such herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any Restricted Subsidiary as a party to this Agreement.

SECTION 5.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, but only upon the occurrence and during
the continuance of an Event of Default and notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith or willful misconduct or that of any of their Affiliates,
directors, officers, employees, counsel, agents or attorneys-in-fact.

 

26



--------------------------------------------------------------------------------

SECTION 5.16 Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Collateral Agent
will have no duty as to any Collateral in its possession or control or in the
possession or control of any sub-agent or bailee or any income therefrom or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. The Collateral Agent shall be deemed to have used reasonable
care in the custody and preservation of any of the Collateral, if such
Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property, and will not be liable or responsible
for any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of any act or omission of any sub-agent or bailee selected by
the Collateral Agent in good faith, except to the extent that such liability
arises from the Collateral Agent’s gross negligence or willful misconduct.

SECTION 5.17 [Reserved]

SECTION 5.18 Mortgages. In the case of any conflict between this Agreement and
any Mortgages with respect to Material Real Property (including Fixtures), the
Mortgages shall govern.

[Signature Pages Follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CHAMPION HOME BUILDERS, INC., By:                                          
                            Name: Title: SKYLINE CHAMPION CORPORATION, By:
                                                                      Name:
Title: CHAMPION RETAIL HOUSING, INC., By:
                                                                      Name:
Title: CHAMPION MODULAR, INC. By:                                          
                            Name: Title: STAR FLEET TRUCKING, INC. By:
                                                                      Name:
Title: TITAN FACTORY DIRECT HOMES, INC. By:
                                                                      Name:
Title:

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

HOMETTE CORPORATION By:                                          
                            Name: Title: SKYLINE HOMES, INC. By:
                                                                      Name:
Title:



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Collateral Agent, By:
                                                                          Name:
Title:



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

GRANTORS

 

Name

  

Jurisdiction of Organization

  

Chief Executive Office

                       



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Grantor

  

Issuer

  

Certificate

Number

  

Number of

Equity

Interests

  

Percentage of
Ownership

  

Percentage

Pledged

                                                                          

 



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

PLEDGED DEBT SECURITIES

1.

2.



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

COPYRIGHTS

 



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

EXCLUSIVE COPYRIGHT LICENSES

 



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

PATENTS

 



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

TRADEMARKS

 



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

 



--------------------------------------------------------------------------------

Schedule V to the

Collateral Agreement

ACCOUNTS

 

Grantor

  

Type Of

Account

  

Bank

  

Account Number

  

Excluded Account?

 



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

SUPPLEMENT NO.          dated as of [    ], 201[    ] (this “Supplement”), to
the Collateral Agreement dated as of June 5, 2018 (this “Agreement”), among
CHAMPION HOME BUILDERS, INC., a Delaware corporation (the “Borrower”), SKYLINE
CHAMPION CORPORATION., an Indiana corporation (“Holdings”), the other Grantors
from time to time party thereto and CITIZENS BANK, N.A., as Collateral Agent (in
such capacity and together with successors in such capacity, the “Collateral
Agent”).

A. Reference is made to (a) the Credit Agreement dated as of June 5, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, the Lenders party
thereto and CITIZENS BANK, N.A., as Administrative Agent and as Collateral Agent
and (b) the Collateral Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.

C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 5.14 of the Collateral Agreement provides that certain additional
Restricted Subsidiaries may become Grantors under the Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Restricted Subsidiary (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Collateral Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued and to secure the Secured Obligations.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 5.14 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor under the Collateral Agreement
with the same force and effect as if originally named therein as a Grantor, and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations (as defined in the Collateral Agreement), does
hereby create and grant to the Collateral Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in and lien on all of
the New Grantor’s right, title and interest in, to and under the Pledged
Collateral and the Article 9 Collateral (as each such term is defined in the
Collateral Agreement). Each reference to a “Grantor” in the Collateral Agreement
shall be deemed to include the New Grantor. The Collateral Agreement is hereby
incorporated herein by reference.

 



--------------------------------------------------------------------------------

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability of such obligations may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to the New Grantor when a counterpart hereof executed on behalf of the New
Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon the New Grantor and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of the New Grantor, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that the New Grantor shall
not have the right to assign or transfer its rights or obligations hereunder or
any interest herein (and any such assignment or transfer shall be void) except
as expressly provided in this Supplement, the Collateral Agreement and the
Credit Agreement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a schedule that sets forth, as of the date hereof,
the true and correct legal name of the New Grantor, its jurisdiction of
organization and the location of its chief executive office, (b) Schedule II
sets forth, as of the date hereof, a true and complete list, with respect to the
New Grantor, of (i) all the Equity Interests owned by the New Grantor in any
Restricted Subsidiary and the percentage of the issued and outstanding units of
each class of the Equity Interests of the issuer thereof represented by the
Pledged Equity Interests owned by the New Grantor and (ii) all the Pledged Debt
Securities owned by the New Grantor and (c) Schedule III attached hereto sets
forth, as of the date hereof, all (i) of the New Grantor’s Patents constituting
Article 9 Collateral, including the name of the registered owner, type,
registration or application number and the expiration date (if already
registered) of each such Patent owned by the New Grantor, (ii) of the New
Grantor’s Trademarks constituting Article 9 Collateral, including the name of
the registered owner, the registration or application number and the expiration
date (if already registered) of each such Trademark owned by the New Grantor,
and (iii) of the New Grantor’s Copyrights constituting Article 9 Collateral,
including the name of the registered owner, title and, if applicable, the
registration number of each such Copyright owned by the New Grantor, and
(d) Schedule IV attached hereto sets forth, as of the date hereof, each
Commercial Tort Claim in respect of which a complaint or counterclaim has been
filed by the New Grantor seeking damages in an amount reasonably estimated by
the New Grantor to exceed $7,500,000.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. This supplement shall be construed in accordance with and governed by
the law of the state of New York.

 



--------------------------------------------------------------------------------

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of such invalid, illegal or
unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Collateral Agreement.

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its fees
and expenses incurred hereunder and under the Collateral Agreement as provided
in Section 9.03(a) of the Credit Agreement; provided that each reference therein
to the “Borrower” shall be deemed to be a reference to “the New Grantor” and
each reference therein to the “Administrative Agent” shall be deemed to be a
reference to the “Collateral Agent.”

[Signature Pages Follow]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement No. [    ] to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY], By:                                          
                                Name: Title: CITIZENS BANK, N.A., as Collateral
Agent By:                                          
                                Name: Title:

SIGNATURE PAGE TO SUPPLEMENT NO. [        ] TO COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

Schedule I

to Supplement No.          to the

Collateral Agreement

 

Legal Name

  

Jurisdiction of Organization

  

Chief Executive Office

 



--------------------------------------------------------------------------------

Schedule II

to Supplement No.      to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Grantor

  

Issuer

  

Number of

Certificate

  

Number and

Class of Equity

Interests

  

Percentage of

Equity Interests

PLEDGED DEBT SECURITIES

 

Grantor

  

Issuer

  

Principal

Amount

  

Date of Note

  

Maturity Date

 



--------------------------------------------------------------------------------

Schedule III

to Supplement No.      to the

Collateral Agreement

INTELLECTUAL PROPERTY

 



--------------------------------------------------------------------------------

Schedule IV

to Supplement No.      to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

 



--------------------------------------------------------------------------------

Schedule V

to Supplement No.         to the

Collateral Agreement

ACCOUNTS

 

Grantor

  

Type Of Account

  

Bank

  

Account Number

 



--------------------------------------------------------------------------------

Exhibit II to the

Collateral Agreement

COPYRIGHT SECURITY AGREEMENT dated as of [•], (this “Agreement”), among [•] (the
“Grantor”) and CITIZENS BANK, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”).

Reference is made to (a) the Credit Agreement dated as of June 5, 2018 (this
“Agreement”), among CHAMPION HOME BUILDERS, INC., a Delaware corporation (the
“Borrower”), SKYLINE CHAMPION CORPORATION, an Indiana corporation (“Holdings”),
the LENDERS party hereto and CITIZENS BANK, N.A., as Administrative Agent and as
Collateral Agent and (b) the Collateral Agreement dated as of June 5, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among the Borrower, Holdings, the other
Grantors from time to time party thereto and the Collateral Agent. The Lenders
and the Issuing Banks have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement. The Grantor is an
Affiliate of the Borrower and is willing to execute and deliver this Agreement
in order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued and to secure the Secured
Obligations. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under the United
States Copyright registrations and copyright applications listed on Schedule I
attached hereto (the “Copyright Collateral”).

SECTION 3. Collateral Agreement. The Security Interest granted to the Collateral
Agent herein is granted in furtherance, and not in limitation, of the security
interests granted to the Collateral Agent pursuant to the Collateral Agreement.
The Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the Copyright Collateral are more fully set
forth in the Collateral Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Collateral Agreement,
the terms of the Collateral Agreement shall govern.

SECTION 4. Termination. Upon the occurrence of the Termination Date, the
security interest granted herein shall terminate and the Collateral Agent shall
execute, acknowledge, and deliver to the Grantors an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Copyright Collateral under this Agreement.



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[•], as Grantor By:  

 

Name:   Title:  

SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Collateral Agent, By:  

 

Name:   Title:  

 

SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit III to the

Collateral Agreement

PATENT SECURITY AGREEMENT dated as of [•] (this “Agreement”), among [•] (the
“Grantor”) and CITIZENS BANK, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”).

Reference is made to (a) the Credit Agreement dated as of June 5, 2018 (this
“Agreement”), among CHAMPION HOME BUILDERS, INC., a Delaware corporation (the
“Borrower”), SKYLINE CHAMPION CORPORATION, an Indiana corporation (‘Holdings”),
the LENDERS party hereto and CITIZENS BANK, N.A., as Administrative Agent and as
Collateral Agent and (b) the Collateral Agreement dated as of June 5, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among the Borrower, Holdings, the other
Grantors from time to time party thereto and the Collateral Agent. The Lenders
and the Issuing Banks have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement. The Grantor is an
Affiliate of the Borrower and is willing to execute and deliver this Agreement
in order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued and to secure the Secured
Obligations. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under the United
States Patents registrations and patent applications listed on Schedule I
attached hereto (the “Patent Collateral”).

SECTION 3. Collateral Agreement. The Security Interest granted to the Collateral
Agent herein is granted in furtherance, and not in limitation, of the security
interests granted to the Collateral Agent pursuant to the Collateral Agreement.
The Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the Patent Collateral are more fully set forth
in the Collateral Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Collateral Agreement,
the terms of the Collateral Agreement shall govern.

SECTION 4. Termination. Upon the occurrence of the Termination Date, the
security interest granted herein shall terminate and the Collateral Agent shall
execute, acknowledge, and deliver to the Grantors an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Patent Collateral under this Agreement.

 

SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[•], as Grantor By:  

 

Name:   Title:  

 

SIGNATURE PAGE TO PATENT SECURITY AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Collateral Agent, By:  

 

Name:   Title:  

 

SIGNATURE PAGE TO PATENT SECURITY AGREEMENT



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit IV to the

Collateral Agreement

TRADEMARK SECURITY AGREEMENT dated as of [•] (this “Agreement”), among [•] (the
“Grantor”) and CITIZENS BANK, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”).

Reference is made to (a) the Credit Agreement dated as of June 5, 2018 (this
“Agreement”), among CHAMPION HOME BUILDERS, INC., a Delaware corporation (the
“Borrower”), SKYLINE CHAMPION CORPORATION, an Indiana corporation (‘Holdings”),
the LENDERS party hereto and CITIZENS BANK, N.A., as Administrative Agent and as
Collateral Agent and (b) the Collateral Agreement dated as of June 5, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among the Borrower, Holdings, the other
Grantors from time to time party thereto and the Collateral Agent. The Lenders
and the Issuing Banks have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement. The Grantor is an
Affiliate of the Borrower and is willing to execute and deliver this Agreement
in order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued and to secure the Secured
Obligations. Accordingly, the parties hereto agree as follows

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under the United
States Trademark registrations and Trademark applications listed on Schedule I
attached hereto (the “Trademark Collateral”).

SECTION 3. Collateral Agreement. The Security Interest granted to the Collateral
Agent herein is granted in furtherance, and not in limitation, of the security
interests granted to the Collateral Agent pursuant to the Collateral Agreement.
The Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the Trademark Collateral are more fully set
forth in the Collateral Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Collateral Agreement,
the terms of the Collateral Agreement shall govern.

SECTION 4. Termination. Upon the occurrence of the Termination Date, the
security interest granted herein shall terminate and the Collateral Agent shall
execute, acknowledge, and deliver to the Grantors an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Trademark Collateral under this Agreement.



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[•], as Grantor By:  

 

Name:   Title:  

SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Collateral Agent, By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] DISCOUNT RANGE PREPAYMENT NOTICE

Date: [            ], 20[    ]

 

To: Citizens Bank, N.A., as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(C) of that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation (“Holdings”),
the Lenders from time to time party thereto and Citizens Bank, N.A., as
Administrative Agent and as Collateral Agent. Capitalized terms used and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.11(a)(ii)(C) of the Credit Agreement, the Borrower hereby
requests that each Term Lender [and each Lender of the [•, 20•]19 tranche[s] of
Term Loans] submit a Discount Range Prepayment Offer. Any Discounted Term Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offer is extended at
the sole discretion of the Borrower to each Term Lender [and to each Additional
Lender of the [•, 20•]20 tranche[s] of Term Loans].

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is $[•] of
Term Loans [and $[•] of the [•, 20•]21 tranche[s] of Term Loans] (the “Discount
Range Prepayment Amount”).22

3. The Borrower is willing to make Discounted Term Loan Prepayments at a
percentage discount to par value greater than or equal to [•]% but less than or
equal to [•]% in respect of the Term Loans [and greater than or equal to [•]%
but less than or equal to [•]% in respect of the [•, 20•]23 tranche[s] of Term
Loans] (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is five (5) Business Days
following the dated delivery of the notice pursuant to Section 2.11(a)(ii)(C) of
the Credit Agreement.

 

19  List multiple tranches if applicable.

20  List multiple tranches if applicable.

21  List multiple tranches if applicable.

22  Minimum of $1.0 million and whole increments of $500,000 in excess thereof.

23  List multiple tranches if applicable.

 

E-1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Auction Agent [and the Term
Lenders][, the Term Lenders and each Additional Lender of the [•, 20•]24
tranche[s] of Term Loans] that [at least ten (10) Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][at least three (3) Business Days have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan and/or Other Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
the Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Term Lender.]25

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Borrower requests that the Auction Agent promptly notify each of the
relevant Term Lenders party to the Credit Agreement of this Discount Range
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

24  List multiple tranches if applicable.

25  Insert applicable representation.

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

CHAMPION HOME BUILDERS, INC., as Borrower By:  

 

Name:   Title:  

Enclosure: Discount Range Prepayment Offer

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] DISCOUNT RANGE PREPAYMENT OFFER

Date: [            ], 20[    ]

 

To: Citizens Bank, N.A., as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation (“Holdings”),
the Lenders from time to time party thereto and Citizens Bank, N.A., as
Administrative Agent and as Collateral Agent, and (b) that certain Discount
Range Prepayment Notice, dated [            , 20     ], from the Borrower (the
“Discount Range Prepayment Notice”). Capitalized terms used and not otherwise
defined herein shall have the meaning ascribed to such terms in the Discount
Range Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

The undersigned [Term Lender] [Additional Lender] hereby gives you irrevocable
notice, pursuant to Section 2.11(a)(ii)(C) of the Credit Agreement, that it is
hereby offering to accept a Discounted Term Loan Prepayment on the following
terms:

1. This Discount Range Prepayment Offer is available only for prepayment on the
Term Loans [and the [•, 20•]26 tranche[s] of Term Loans] held by the
undersigned.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

Term Loans—$[•]

[[•, 20•]27 tranche[s] of Term Loans—$[•]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [•]% in respect of the Term Loans [and [a]% in respect
of the [•, 20•]28 tranche[s] of Term Loans] (the “Submitted Discount”).

The undersigned [Term Lender] [Additional Lender] hereby expressly consents and
agrees to a prepayment of its Term Loans [[•, 20•]29 tranche[s] of Term Loans]
indicated above pursuant to Section 2.11(a)(ii)(C) of the Credit Agreement at a
price equal to the Applicable Discount and in an aggregate outstanding amount
not to exceed the Submitted Amount, as such amount may be reduced in accordance
with the Discount Range Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.

 

26  List multiple tranches if applicable.

27  List multiple tranches if applicable.

28  List multiple tranches if applicable.

29  List multiple tranches if applicable.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Discount Range Prepayment
Offer as of the date first above written.

 

[    ], as [Term Lender] [Additional Lender] By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] REVOLVING NOTE

 

$                           New York, New York

[            ], 20[    ]

1. FOR VALUE RECEIVED, each of the undersigned hereby promises to pay to
[LENDER] or its registered assigns (the “Lender”) in accordance with
Section 2.09 of the Credit Agreement (as defined below), in lawful money of the
United States of America in immediately available funds at the office of the
Agent (such term, and each other capitalized term used but not defined herein,
having the meaning assigned to it in the Credit Agreement, dated as of June 5,
2018 (as amended, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SKYLINE CHAMPION CORPORATION (“Holdings”),
CHAMPION HOME BUILDERS, INC. (the “Borrower”), the Lenders from time to time
party thereto from time to time, and CITIZENS BANK, N.A., as the Administrative
Agent and Collateral Agent, at 28 State Street, Boston, MA): (i) on the dates
for payment set forth in the Credit Agreement, the outstanding principal amounts
required to be paid on such dates pursuant to the Credit Agreement with respect
to Loans made by the Lender to the Borrower pursuant to the Credit Agreement and
(ii) in accordance with Section 2.13 of the Credit Agreement, interest at the
rate or rates per annum as provided in the Credit Agreement on the unpaid
principal amount of all outstanding Loans made by the Lender to the Borrower
pursuant to the Credit Agreement.

2. The Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, interest and any overdue premium or fee,
from the relevant due dates, in each case, in the manner set forth in, at the
rate or rates in accordance with the terms of, and under the circumstances
provided in, the Credit Agreement.

3. The Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The non-exercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

4. All Borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

5. This note is one of the promissory notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions specified in the Credit Agreement. This note is also
entitled to the benefits of the Guarantee Agreement and is secured by the
Collateral pursuant to the Collateral Agreement. In the event that any
provisions of this note are deemed to conflict with the Credit Agreement, the
applicable provisions of the Credit Agreement shall govern and control.

6. THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

 

F-3



--------------------------------------------------------------------------------

7. THIS NOTE SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this note to be duly executed by its
authorized officers as of the day and year first above written.

 

CHAMPION HOME BUILDERS, INC., as the Borrower By:  

 

  Name:   Title:

 

F-5



--------------------------------------------------------------------------------

EXHIBIT H

Form of Guarantee Agreement

 

 

 

GUARANTEE AGREEMENT

dated as of

June 5, 2018

among

SKYLINE CHAMPION CORPORATION,

THE SUBSIDIARY GUARANTORS IDENTIFIED HEREIN,

and

CITIZENS BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I DEFINITIONS      1  

Section 1.01.

 

Credit Agreement

     1  

Section 1.02.

 

Other Defined Terms

     1   ARTICLE II THE GUARANTEES      2  

Section 2.01.

 

Guarantee

     2  

Section 2.02.

 

Guarantee of Payment; Continuing Guarantee

     2  

Section 2.03.

 

No Limitations

     3  

Section 2.04.

 

Reinstatement

     4  

Section 2.05.

 

Agreement to Pay; Subrogation

     4  

Section 2.06.

 

Information

     5   ARTICLE III INDEMNITY, SUBROGATION AND SUBORDINATION      5  

Section 3.01.

 

Indemnity and Subrogation

     5  

Section 3.02.

 

Contribution and Subrogation

     5  

Section 3.03.

 

Subordination

     5   ARTICLE IV REPRESENTATIONS AND WARRANTIES      6   ARTICLE V
MISCELLANEOUS      6  

Section 5.01.

 

Notices

     6  

Section 5.02.

 

Waivers; Amendment

     6  

Section 5.03.

 

Administrative Agent’s Fees and Expenses; Indemnification

     7  

Section 5.04.

 

Successors and Assigns

     8  

Section 5.05.

 

Survival of Agreement

     8  

Section 5.06.

 

Counterparts; Effectiveness; Several Agreement

     8  

Section 5.07.

 

Severability

     9  

Section 5.08.

 

Right of Set-Off

     9  

Section 5.09.

 

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent

     9  

Section 5.10.

 

Waiver of Jury Trial

     10  

Section 5.11.

 

Headings

     10  

Section 5.12.

 

Termination or Release

     10  

Section 5.13.

 

Additional Subsidiary Guarantors

     10  

 

i



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of June 5, 2018 (this “Agreement”), among SKYLINE
CHAMPION CORPORATION, an Indiana corporation, (“Holdings”), CHAMPION HOME
BUILDERS, INC., a Delaware corporation (the “Borrower”), each of the SUBSIDIARY
GUARANTORS identified herein and CITIZENS BANK, N.A., as Administrative Agent on
behalf of itself and the other Guaranteed Parties.

Reference is made to the Credit Agreement dated as of June 5, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Borrower, the Lenders (as
defined therein) from time to time party thereto and CITIZENS BANK, N.A., as
Administrative Agent and as Collateral Agent.

The Guarantors are entering into this Agreement in order to induce the Lenders
and the Issuing Banks to extend credit to the Borrower under the Credit
Agreement and to guarantee the Secured Obligations, including their obligations
under the Credit Agreement, any Swap Agreement (the obligations under which
constitute Secured Swap Obligations) and any Cash Management Services (the
obligations under which constitute Secured Cash Management Obligations). The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Each Guarantor is an Affiliate of the Borrower, will directly or
indirectly derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and the incurrence by the Loan Parties
of any Secured Swap Obligations and any Secured Cash Management Obligations.
Accordingly, the parties hereto agree as follows:

1.    

Definitions

Credit Agreement.

Capitalized terms used in this Agreement (including in the introductory
paragraph and preamble hereto) and not otherwise defined herein have the
meanings specified in the Credit Agreement.

The rules of construction specified in Section 1.03 of the Credit Agreement also
apply to this Agreement, mutatis mutandis.

Other Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Contributing Party” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.07.

“Guaranteed Parties” means (a) each Lender, each Issuing Bank and each Swingline
Lender, (b) the Administrative Agent and the Collateral Agent, (c) each Person
to whom any Secured Cash Management Obligations are owed, (d) each counterparty
to any Swap Agreement (the obligations under which constitute Secured Swap
Obligations), (e) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (f) the successors and
permitted assigns of each of the foregoing.



--------------------------------------------------------------------------------

“Guarantors” means Holdings and the Subsidiary Guarantors (and each a
“Guarantor”).

“Indemnified Amount” has the meaning assigned to such term in Section 3.02.

“Subsidiary Guarantors” means the Subsidiaries identified on the Schedule and
each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the Effective Date pursuant to Section 5.13; provided that if a
Subsidiary is released from its obligations as a Subsidiary Guarantor hereunder
as provided in Section 5.12(b), such Subsidiary shall cease to be a Subsidiary
Guarantor hereunder effective upon such release.

“Supplement” means an instrument in the form of Exhibit A hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.

2.    

The Guarantees

Guarantee. Each Guarantor irrevocably and unconditionally guarantees to each of
the Guaranteed Parties, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, by way of an independent payment
obligation, the due and punctual payment and performance of the Secured
Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor). Each Guarantor further agrees that the Secured
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or
renewal, or amendment or modification, of any of the Secured Obligations. Each
Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Secured Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. Each Guarantor intends that its guarantee under this Section 2.01
constitute, and this Section 2.01 shall be deemed to constitute, a guarantee or
other agreement for the benefit of each other Guarantor for all purposes of
section 1 a(18)(A)(v)(II) of the Commodity Exchange Act.

Guarantee of Payment; Continuing Guarantee. Each Guarantor further agrees that
its guarantee hereunder constitutes a guarantee of payment and performance when
due (whether or not any bankruptcy or similar proceeding shall have stayed the
accrual or collection of any of the Secured Obligations or operated as a
discharge thereof) and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any other Guaranteed Party to
any security held for the payment of any of the Secured Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Guaranteed Party in favor of the Borrower, any other Loan
Party or any other Person. Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of its Secured Obligations, whether
currently existing or hereafter incurred.

 

2



--------------------------------------------------------------------------------

No Limitations.

Except for the termination or release of a Guarantor’s obligations hereunder as
expressly provided in Section 5.12, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise of any of the Secured Obligations, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Secured
Obligations, any impossibility in the performance of any of the Secured
Obligations or otherwise. Without limiting the generality of the foregoing,
except for the termination or release of its obligations hereunder as expressly
provided in Section 5.12, the obligations of each Guarantor hereunder shall not
be discharged or impaired or otherwise affected by:

the failure of any Guaranteed Party or any other Person to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise;

any rescission, waiver, amendment, restatement or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;

the release of, or any impairment of or failure to perfect any Lien on, any
security held by any Guaranteed Party for any of the Secured Obligations;

any default, failure or delay, willful or otherwise, in the performance of any
of the Secured Obligations;

any other act or omission that may or might in any manner or to any extent vary
the risk of any Guarantor or otherwise operate as a discharge of any Guarantor
as a matter of law or equity (other than the payment in full in cash of all the
Secured Obligations);

any illegality, lack of validity or lack of enforceability of any of the Secured
Obligations or Loan Documents;

any change in the corporate existence, structure or ownership of any Loan Party,
or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any of the Secured Obligations;

the existence of any claim, set-off or other rights that any Guarantor may have
at any time against the Borrower, the Administrative Agent, any other Guaranteed
Party or any other Person, whether in connection with the Credit Agreement, the
other Loan Documents or any unrelated transaction;

this Agreement having been determined (on whatsoever grounds) to be invalid,
non-binding or unenforceable against any other Guarantor ab initio or at any
time after the Effective Date;

the fact that any Person that, pursuant to the Loan Documents, was required to
become a party hereto may not have executed or is not effectually bound by this
Agreement, whether or not this fact is known to the Guaranteed Parties;

any action permitted or authorized hereunder;

any other circumstance (including any statute of limitations), or any existence
of or reliance on any representation by the Administrative Agent, any Guaranteed
Party or any other Person, that might otherwise constitute a defense to, or a
legal or equitable discharge of, the Borrower, any Guarantor or any other
guarantor or surety (other than the payment in full in cash of all the Secured
Obligations (other than contingent obligations (other than any such obligations
in respect of a Letter of Credit) not yet due, Secured Cash Management
Obligations and Secured Swap Obligations); or

 

3



--------------------------------------------------------------------------------

any extension, renewal, settlement, compromise, waiver or release in respect of
any obligation of the Borrower, any Guarantor or any other Person under any Loan
Document or any agreement with respect to Secured Swap Obligations or Secured
Cash Management Obligations, by operation of law or otherwise;

To the fullest extent permitted by applicable law, each Guarantor expressly
authorizes the Guaranteed Parties to take and hold security in accordance with
the terms of the Loan Documents for the payment and performance of the Secured
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all in accordance with the Collateral Agreement and
other Loan Documents and all without affecting the obligations of any Guarantor
hereunder.

To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the payment in full in cash of all the
Secured Obligations. To the fullest extent permitted by applicable law, the
Administrative Agent and the other Guaranteed Parties may, at their election and
in accordance with the terms of the Loan Documents, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Secured Obligations, make any other accommodation with the
Borrower or any other Loan Party or exercise any other right or remedy available
to them against the Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Secured Obligations have been paid in full in cash. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Loan Party, as the case may be, or any security.

Reinstatement. Each Guarantor agrees that, unless released pursuant to
Section 5.12(b), its guarantee hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Secured Obligations is rescinded or must otherwise be restored by any
Guaranteed Party upon the bankruptcy or reorganization (or any analogous
proceeding in any jurisdiction) of the Borrower, any other Loan Party or
otherwise.

Agreement to Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash the amount
of such unpaid Secured Obligation. Upon payment by any Guarantor of any sums to
the Administrative Agent as provided above, all rights of such Guarantor against
the Borrower or any other Loan Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.

 

4



--------------------------------------------------------------------------------

Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s and each other Loan Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Secured Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Guaranteed Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

Limitations on Obligations of Guarantors. The obligations of each Guarantor
under this Agreement (the “Guaranteed Obligations”) shall be limited to an
aggregate amount equal to the largest amount that would not render the
Guaranteed Obligations void or voidable under applicable law, without limitation
under Section 548 of the United States Bankruptcy Code or any comparable
provisions of applicable law.

3.    

Indemnity, Subrogation and Subordination

Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 3.03) in respect of any payment hereunder, the Borrower agrees that
(a) in the event a payment in respect of any Secured Obligation of the Borrower
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any Security Document to
satisfy in whole or in part any Secured Obligations owed to any Guaranteed
Party, the Borrower shall indemnify such Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

Contribution and Subrogation. Each Guarantor (a “Contributing Party”) agrees
(subject to Section 3.03) that, in the event a payment shall be made by any
other Guarantor hereunder in respect of any Secured Obligations or assets of any
other Guarantor shall be sold pursuant to any Security Document to satisfy any
Secured Obligation owed to any Guaranteed Party and such other Guarantor (the
“Claiming Party”) shall not have been fully indemnified as provided in
Section 3.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as the case may be (the “Indemnified
Amount”), in each case multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Party on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 5.13, the date of the
Supplement executed and delivered by such Guarantor) and the denominator shall
be the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any such Guarantor, such other date). Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party under Section 3.01 to the extent of such
payment.

Subordination.

Notwithstanding any provision of this Agreement to the contrary, all rights of
the Guarantors under Sections 3.01 and 3.02 and all other rights of the
Guarantors of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the payment in full in cash of all the
Secured Obligations. No failure on the part of the Borrower or any Guarantor to
make the payments required by Sections 3.01 and 3.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

 

5



--------------------------------------------------------------------------------

Each Guarantor hereby agrees that upon the occurrence and during the continuance
of an Event of Default and after notice from the Administrative Agent (provided
that no such notice shall be required to be given in the case of any Event of
Default arising under Section 7.01(h) or 7.01(i) of the Credit Agreement), all
Indebtedness and other monetary obligations owed by it to, or to it by, any
other Guarantor or any other Subsidiary shall be fully subordinated to the
payment in full in cash of all the Secured Obligations.

4.    

Representations and Warranties

Each Subsidiary Guarantor represents and warrants to the Administrative Agent
and the other Guaranteed Parties that (a) the execution, delivery and
performance by such Subsidiary Guarantor of this Agreement have been duly
authorized by all necessary corporate or other action and, if required, action
by the holders of such Subsidiary Guarantor’s Equity Interests, and that this
Agreement has been duly executed and delivered by such Subsidiary Guarantor and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (b) with respect to each Subsidiary
Guarantor, all representations and warranties set forth in the Credit Agreement
as to such Subsidiary Guarantor are true and correct in all material respects;
provided that the representations and warranties in this clause (b) shall be
limited on the Effective Date to the Specified Representations in the Credit
Agreement and; provided further that (i) in the case of any such Specified
Representation which expressly relates to a given date or period, such Specified
Representation shall be true and correct in all material respects as of the
respective date or for the respective period, as the case may be and (ii) if any
such Specified Representation is already qualified by or subject to a “material
adverse effect”, “material adverse change” or similar term or qualification,
(1) the definition thereof shall be the definition of Material Adverse Effect
for the purposes of the making or deemed making of such Specified Representation
on, or as of, the Effective Date (or any date prior thereto) and (2) such
Specified Representation shall be true and correct in all such respects.

5.    

Miscellaneous

Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any
Subsidiary Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

Waivers; Amendment.

No failure or delay by the Administrative Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not

 

6



--------------------------------------------------------------------------------

exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 5.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Borrower, subject to any consent required in
accordance with Section 9.02 of the Credit Agreement; provided that the
Administrative Agent may, without the consent of any Guaranteed Party, consent
to a departure by any Guarantor from any covenant of such Guarantor set forth
herein to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.

Administrative Agent’s Fees and Expenses; Indemnification.

Each Guarantor, jointly with the other Guarantors and severally, agrees to
reimburse the Administrative Agent for its reasonable and documented or invoiced
out-of-pocket fees and expenses (but, in the case of legal fees and expenses,
limited to the reasonable and documented out-of-pocket expenses, including the
reasonable fees, charges and disbursements of one counsel, and, if necessary,
one local counsel in each applicable jurisdiction or otherwise retained with the
Borrower’s consent) incurred by the Administrative Agent in connection with
(i) the preparation, execution, delivery or administration of this Agreement and
any amendments, modifications or waivers of the provisions thereof and (ii) the
enforcement or protection of its rights hereunder.

Each Guarantor, jointly with the other Guarantors and severally, agrees to
indemnify the Administrative Agent and the other Indemnified Persons as provided
in Section 9.03(b) of the Credit Agreement for Losses of any kind or nature, and
subject to the limitations set forth in the Credit Agreement, and the reasonable
and documented or invoiced out-of-pocket legal fees and expenses (limited , in
the case of each Indemnified Person’s counsel expenses, to the reasonable, fees,
disbursements and other charges of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel in
multiple jurisdictions) of one counsel to all Indemnified Persons taken as a
whole (and, solely in the case of an actual or perceived conflict of interest,
where each Indemnified Person affected by such conflict notifies the Borrower of
the existence of such conflict and thereafter retains its own counsel, of one
other firm of counsel for such affected Indemnified Person)), arising out of, in
connection with or as a result of this Agreement; provided that each reference
therein to the “Borrower” shall be deemed to be a reference to “each Guarantor”.

To the fullest extent permitted by applicable law, no Guarantor shall assert,
and each Guarantor hereby waives, any claim against any Indemnified Person
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), provided that such indemnity
shall not, as to any Indemnified Person, be available to the extent that such
damages are determined by a court of competent jurisdiction by final,
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of, or a breach of the Loan Documents by, such Indemnified
Person or its Related Parties, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement or instrument contemplated thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

7



--------------------------------------------------------------------------------

The provisions of this Section 5.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby or thereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Guaranteed
Party.    All amounts due under this Section 5.03 shall be payable not later
than 30 days (x) after written demand therefor, in the case of any
indemnification obligations and (y) in the case of reimbursement of costs and
expenses, after receipt by the Borrower of an invoice setting forth such costs
and expenses in reasonable detail, together with backup documentation supporting
the relevant reimbursement request; provided, however, that any Indemnified
Person shall promptly refund or return an indemnification payment received
hereunder to the extent that such Indemnified Person was not entitled to
indemnification with respect to such payment pursuant to this
Section 5.03.    Any such amounts payable as provided hereunder shall be
additional Secured Obligations.

Successors and Assigns. Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the permitted successors
and assigns of such party; and all covenants, promises and agreements by or on
behalf of any Guarantor or the Administrative Agent that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

Survival of Agreement. All covenants, agreements, representations and warranties
made by the Loan Parties in this Agreement or any other Loan Document and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Guaranteed Parties and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by or on behalf of any
Guaranteed Party and notwithstanding that the Administrative Agent, any Issuing
Bank, any Lender or any other Guaranteed Party may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement or any other Loan Document, and shall
continue in full force and effect until such time as the Termination Date shall
have occurred.

Counterparts; Effectiveness; Several Agreement. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Agreement. This Agreement
shall become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective permitted successors and assigns,
and shall inure to the benefit of such Guarantor, the Administrative Agent and
the other Guaranteed Parties and their respective successors and assigns, except
that no Guarantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement and the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.

 

8



--------------------------------------------------------------------------------

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of such invalid, illegal or
unenforceable provisions.

Right of Set-Off. If an Event of Default shall have occurred and be continuing,
each Lender and each Issuing Bank is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or such Issuing Bank to or for the credit or
the account of any Guarantor against any of and all the Secured Obligations of
such Guarantor then due and owing under this Agreement held by such Lender or
such Issuing Bank, irrespective of whether or not such Lender or such Issuing
Bank shall have made any demand under this Agreement and although such Secured
Obligations are owed to a branch or office of such Lender or such Issuing Bank
different from the branch or office holding such deposit or obligated on such
Indebtedness. The applicable Lender and Issuing Bank shall notify the applicable
Guarantor and the Administrative Agent of such setoff and application; provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff and application under this Section 5.08. The rights
of each Lender and each Issuing Bank under this Section 5.08 are in addition to
other rights and remedies (including other rights of setoff) that such Lender
and such Issuing Bank may have. Notwithstanding the foregoing, the rights of set
off set forth in this Section 5.08 shall not apply to any Excluded Swap
Obligation of such Guarantor.

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent.

This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

Each party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Guarantor or its respective
properties in the courts of any jurisdiction.

Each party to this Agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 5.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

9



--------------------------------------------------------------------------------

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 5.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

Each Guarantor hereby irrevocably designates, appoints and empowers the Borrower
as its designee, appointee and agent to receive, accept and acknowledge for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents that may be served in any such action or
proceeding.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Termination or Release.

Subject to Section 2.04, this Agreement and the Guarantees made herein shall
automatically terminate upon the occurrence of the Termination Date.

The Guarantees made herein shall also terminate and be released at the time or
times and in the manner set forth in Section 9.15 of the Credit Agreement.

In connection with any termination or release pursuant to paragraph (a) or (b)
of this Section, the Administrative Agent shall promptly execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release and shall
perform such other actions reasonably requested by such Loan Party to effect
such release; provided that the Borrower and the applicable Loan Party shall
have provided the Administrative Agent such information or documents as the
Administrative Agent shall reasonably request. Any execution and delivery of
documents by the Administrative Agent pursuant to this Section 5.12 shall be
without recourse to or warranty by the Administrative Agent.

Additional Subsidiary Guarantors. Pursuant to the Credit Agreement, certain
additional Restricted Subsidiaries may be required to become Subsidiary
Guarantors after the date hereof. Upon execution and delivery by the
Administrative Agent and a Restricted Subsidiary of a Supplement, any such
Restricted Subsidiary shall become a Subsidiary Guarantor hereunder with the
same force and effect as if originally named as such herein. The execution and
delivery of any such instrument shall not require the consent of any other
Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any
Restricted Subsidiary as a party to this Agreement.

 

10



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.

 

GUARANTORS: SKYLINE CHAMPION CORPORATION By:  

 

  Name:   Title: CHAMPION RETAIL HOUSING, INC. By:  

 

  Name:   Title: CHAMPION MODULAR, INC. By:  

 

  Name:   Title: STAR FLEET TRUCKING, INC. By:  

 

  Name:   Title: TITAN FACTORY DIRECT HOMES, INC. By:  

 

  Name:   Title:

SIGNATURE PAGE TO GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

HOMETTE CORPORATION By:  

 

  Name:   Title: SKYLINE HOMES, INC. By:  

 

  Name:   Title: ACKNOWLEDGED AND AGREED: CHAMPION HOME BUILDERS, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Administrative Agent, on behalf of itself and the other
Guaranteed Parties, By:  

 

  Name:   Title:

SIGNATURE PAGE TO GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

Schedule to

the Guarantee Agreement

SUBSIDIARY GUARANTORS



--------------------------------------------------------------------------------

SUPPLEMENT NO. [•] dated as of [    ] , 20[    ] to the Guarantee Agreement
dated as of June 5, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Guarantee
Agreement”), among SKYLINE CHAMPION CORPORATION, an Indiana corporation,
(“Holdings”), CHAMPION HOME BUILDERS, INC., a Delaware corporation (the
“Borrower”), each of the SUBSIDIARY GUARANTORS identified herein and CITIZENS
BANK, N.A., as Administrative Agent on behalf of itself and the other Guaranteed
Parties.

A. Reference is made to the Credit Agreement dated as of June 5, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the Borrower, the Lenders
(as defined therein) from time to time party thereto and CITIZENS BANK, N.A., as
Administrative Agent and as Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement, as applicable.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders and the Issuing Banks to extend credit to the Borrower. Section 5.13
of the Guarantee Agreement provides that additional Restricted Subsidiaries may
become Subsidiary Guarantors under the Guarantee Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Restricted Subsidiary (the “New Guarantor”) is executing this Supplement to
become a Subsidiary Guarantor under the Guarantee Agreement in order to induce
the Lenders and the Issuing Banks to make additional extensions of credit under
the Credit Agreement and as consideration for such extensions of credit
previously issued and to guaranty the Secured Obligations.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 5.13 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Subsidiary Guarantor under the
Guarantee Agreement with the same force and effect as if originally named
therein as a Subsidiary Guarantor, and the New Guarantor hereby agrees to all
the terms and provisions of the Guarantee Agreement applicable to it as a
Subsidiary Guarantor (and a Guarantor) thereunder. Each reference to a
“Subsidiary Guarantor” or a “Guarantor” in the Guarantee Agreement shall be
deemed to include the New Guarantor. The terms of the Guarantee Agreement are
hereby incorporated herein by reference.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Guaranteed Parties that (a) the execution, delivery and
performance by the New Guarantor of this Supplement have been duly authorized by
all necessary corporate or other action and, if required, action by the holders
of such New Guarantor’s Equity Interests, and that this Supplement has been duly
executed and delivered by the New Guarantor and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (b) all representations and warranties set forth in the Credit Agreement as
to the New Guarantor are true and correct in all material respects as of the
date hereof, provided that (i) in the case of any Specified Representation which
expressly relates to a given date or period, such representation and warranty
shall be true and correct in all material respects as of the respective date or
for the respective period, as the case may be and (ii) if any Specified
Representation is already qualified by or subject to a “material adverse
effect”, “material adverse change” or similar term or qualification, such
Specified Representation shall be true and correct in all such respects.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to the New Guarantor when a counterpart hereof executed on behalf of the New
Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the New Guarantor, the Administrative Agent and
the other Guaranteed Parties and their respective successors and assigns, except
that the New Guarantor shall not have the right to assign or transfer its rights
or obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Supplement, the
Guarantee Agreement and the Credit Agreement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. This Supplement shall be construed in accordance with and governed by
the law of the State of New York.

SECTION 6. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of such invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its fees and expenses incurred hereunder and under the Guarantee Agreement as
provided in Section 5.03(a) of the Guarantee Agreement; provided that each
reference therein to a “Guarantorr” shall be deemed to be a reference to “the
New Guarantor.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement No. [        ] to the Guarantee Agreement as of the day
and year first above written.

 

[Name Of New Guarantor], By:  

 

  Name:   Title: CITIZENS BANK, N.A., as Administrative Agent, on behalf of
itself and the other Guaranteed Parties, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] INTEREST ELECTION REQUEST

Date: [            ], 20[    ]

Pursuant to the Credit Agreement, dated as of June 5, 2018, (as further amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Credit Agreement), among Champion Home Builders, Inc., a Delaware
corporation (the “Borrower”), Skyline Champion Corporation, an Indiana
corporation (“Holdings”), the Lenders from time to time party thereto and
Citizens Bank, N.A., as Administrative Agent and as Collateral Agent, the
Borrower hereby requests, pursuant to Section 2.07 of the Credit Agreement, to
convert or continue Loans as follows:

1. Borrower: Champion Home Builders, Inc.

2. Business Day of [conversion][continuation]: [ [    ], 20[    ]]

3. Amount of Loans being [converted][continued]: [            ]1

4. Borrowing being [converted][continued]:

 

  [    ] a. [Eurocurrency][ABR] Term Loans

 

  [    ] b. [Eurocurrency][ABR] Revolving Loans

5. Nature and amount of [conversion][continuation]2:

 

  [    ] a. [            ] Conversion of ABR Loans to Eurocurrency Loans

 

  [    ] b. [            ] Conversion of Eurocurrency Loans to ABR Loans

 

  [    ] c. [            ] Continuation of Eurocurrency Loans as such

6. If Loans are being continued as or converted to Eurocurrency Loans, the
duration of the new Interest Period that commences on the
[conversion][continuation] date:                      month(s).3

 

 

 

 

1  Subject to Section 2.02(c) of the Credit Agreement.

2  If different options are being elected with respect to different portions of
such Borrowing, list the portions thereof to be allocated to each resulting
Borrowing.

3  Must be a period contemplated by the definition of “Interest Period” in the
Credit Agreement.

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
as of the date first above written.

 

CHAMPION HOME BUILDERS, INC. as Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF] SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date: [            ], 20[    ]

 

To: Citizens Bank, N.A., as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(D) of that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation, the Lenders
from time to time party thereto and Citizens Bank, N.A., as Administrative Agent
and as Collateral Agent. Capitalized terms used and not otherwise defined herein
shall have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.11(a)(ii)(D) of the Credit Agreement, the Borrower hereby
requests that each Term Lender [and to each Additional Lender of the [•, 20•]33
tranche[s] of Term Loans] submit a Solicited Discounted Prepayment Offer. Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offer is extended at the
sole discretion of the Borrower to each Term Lender [and to each Additional
Lender of the [•, 20•]34 tranche[s] of Term Loans].

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):35

Term Loans: $[•]

[[•, 20•]36 tranche[s] of Term Loans: $[•]]

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is five (5) Business Days
following delivery of this notice pursuant to Section 2.11(a)(ii)(D) of the
Credit Agreement.

The Borrower requests that the Auction Agent promptly notify each of the
relevant Term Lenders of this Solicited Discounted Prepayment Notice,

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

33  List multiple tranches if applicable.

34  List multiple tranches if applicable.

35  Minimum of $1.0 million and whole increments of $500,000 in excess thereof.

36  List multiple tranches if applicable.

 

L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

CHAMPION HOME BUILDERS, INC., as Borrower By:  

 

Name:   Title:  

Enclosure: Solicited Discounted Prepayment Offer

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M

[FORM OF] SOLICITED DISCOUNTED PREPAYMENT OFFER

Date: [            ], 20[    ]

To: Citizens Bank, N.A., as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation, the Lenders
from time to time party thereto and Citizens Bank, N.A., as Administrative Agent
and as Collateral Agent, and (b) that certain Solicited Discounted Prepayment
Notice, dated [            , 20     ], from the Borrower (the “Solicited
Discounted Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Solicited
Discounted Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

The undersigned [Term Lender] [Additional Lender] hereby gives you irrevocable
notice, pursuant to Section 2.11(a)(ii)(D) of the Credit Agreement, that it is
hereby offering to accept a Discounted Term Loan Prepayment on the following
terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the Term Loans [[•, 20•]37 tranche[s] of Term Loans] held by the undersigned.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

Term Loans: $[•]

[[•, 20•]38 tranche[s] of Term Loans: $[•]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [•]% in respect of the Term Loans [and [•]% in respect
of the [•, 20•]39 tranche[s] of Term Loans] (the “Offered Discount”).

 

37  List multiple tranches if applicable.

38  List multiple tranches if applicable.

39  List multiple tranches if applicable.

 

M-1



--------------------------------------------------------------------------------

The undersigned [Term Lender] [Additional Lender] hereby expressly consents and
agrees to a prepayment of its Term Loans [[•, 20•]40 tranche[s] of Term Loans]
pursuant to Section 2.11(a)(ii)(D) of the Credit Agreement at a price equal to
the Acceptable Discount and in an aggregate outstanding amount not to exceed
such Lender’s Offered Amount as such amount may be reduced in accordance with
the Solicited Discount Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.

[REMINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

40 

List multiple tranches if applicable.

 

M-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                    ], as [Term Lender] [Additional Lender] By:  

 

  Name   Title: By:  

 

  Name   Title:

 

M-3



--------------------------------------------------------------------------------

EXHIBIT N

[FORM OF] SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date: [            ], 20[    ]

 

To: Citizens Bank, N.A., as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(B) of that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation, the Lenders
from time to time party thereto and Citizens Bank, N.A., as Administrative Agent
and the Collateral Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement.

Pursuant to Section 2.11(a)(ii)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each Term Lender [and to
each Additional Lender of the [•, 20•]41 tranche[s] of Term Loans] on the
following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only to
each Term Lender [and to each Additional Lender of the [•, 20•]42 tranche[s] of
Term Loans].

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[•]
of Term Loans [and $[•] of the [•, 20•]43 tranche[(s)] of Term Loans] (the
“Specified Discount Prepayment Amount”).44

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [•]% in respect of the Term Loans [and [•]% in
respect of the [•, 20•]45 tranche[(s)] of Term Loans] (the “Specified
Discount”).

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is five (5) Business Days following the date of delivery of this
notice pursuant to Section 2.11(a)(ii)(B) of the Credit Agreement.

 

 

 

 

 

 

41  List multiple tranches if applicable.

42  List multiple tranches if applicable.

43  List multiple tranches if applicable.

44  Minimum of $1.0 million and whole increments of $500,000 in excess thereof.

45  List multiple tranches if applicable.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Administrative Agent [and the
Term Lenders][, the Term Lenders and each Additional Lender of the [•, 20•]46
tranche[s] of Term Loans] that [at least ten (10) Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][at least three (3) Business Days have passed since
the date the Borrower was notified that no Term Lender was willing to accept any
prepayment of any Term Loan and/or Other Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
the Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Term Lender.]47

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Borrower requests that the Auction Agent promptly notify each of the
relevant Term Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

46  List multiple tranches if applicable.

47  Insert applicable representation.

 

N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

CHAMPION HOME BUILDERS, INC., as Borrower By:  

 

  Name:   Title:

Enclosure: Specified Discount Prepayment Response



--------------------------------------------------------------------------------

EXHIBIT O

[FORM OF] SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date: [            ], 20[    ]

 

To: Citizens Bank, N.A., as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation (“Holdings”),
the Lenders from time to time party thereto and Citizens Bank, N.A., as
Administrative Agent and the Collateral Agent, and (b) that certain Specified
Discount Prepayment Notice, dated [            ], 20[    ], from the Borrower
(the “Specified Discount Prepayment Notice”). Capitalized terms used and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Specified Discount Prepayment Notice or, to the extent not defined therein, in
the Credit Agreement.

The undersigned [Term Lender] [Additional Lender] hereby gives you irrevocable
notice, pursuant to Section 2.11(a)(ii)(B) of the Credit Agreement, that it is
willing to accept a prepayment of the following [tranches of] Term Loans held by
such [Term Lender] [Additional Lender] at the Specified Discount in an aggregate
outstanding amount as follows:

Term Loans: $[•]

[[•, 20•]48 tranche[s] of Term Loans: $[•]]

The undersigned [Term Lender] [Additional Lender] hereby expressly consents and
agrees to a prepayment of its [Term Loans][[•, 20•]49 tranche[s] of Term Loans]
pursuant to Section 2.11(a)(ii)(B) of the Credit Agreement at a price equal to
the [applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

48  List multiple tranches if applicable.

49  List multiple tranches if applicable.

 

O-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                            ] By:  

 

  Name   Title: By:  

 

  Name   Title:

 

O-2



--------------------------------------------------------------------------------

EXHIBIT P

[FORM OF] NOTICE OF PREPAYMENT

Date: [            ], 20[    ]

 

To: Kendra Walfield

CML Agency Specialist

Commercial Lending Systems – Syndications/Part Sold

Citizens Bank

20 Cabot Road

Medford, MA 02155

Phone: 781-655-4087

Fax: 855-215-0787

Email: Kendra.Walfield@citizensbank.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June 5, 2018,
(as further amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Champion Home Builders, Inc., a Delaware corporation (the “Borrower”), Skyline
Champion Corporation, an Indiana corporation (“Holdings”), the Lenders from time
to time party thereto and Citizens Bank, N.A., as Administrative Agent and as
Collateral Agent. Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms in the Credit Agreement.

This Notice of Prepayment is delivered to you pursuant to Section 2.11(f) of the
Credit Agreement. The Borrower hereby gives notice of a prepayment of Loans as
follows:

 

  1. ☐ Revolving Loans ☐ Term Loans (select Class of Loans)

 

  2. (select Type(s) of Loans)

☐ ABR Loans in the aggregate principal amount of $            .

☐ Eurocurrency Loans with an Interest Period ending             , 20[    ] in
the aggregate principal amount of $            .

 

  3. On                     , 20[    ] (a Business Day).

[The Borrower hereby further notifies you that the proposed prepayment set forth
herein is conditioned upon [     ]50 (the “Refinancing”). The Borrower hereby
retains the right to revoke this Notice of Prepayment if the Refinancing is not
consummated by [     ] (by notice to the Administrative Agent on or prior to the
specified date of prepayment).]51

 

 

 

50  If the prepayment is conditioned on a refinancing event pursuant to
Section 2.11(f) of the Credit Agreement, include a description of such event.

51  To be included if the prepayment is conditioned on a refinancing event
pursuant to Section 2.11(f) of the Credit Agreement.

 

P-3



--------------------------------------------------------------------------------

This Notice of Prepayment and the prepayment contemplated hereby comply with the
Credit Agreement, including Section 2.11 of the Credit Agreement.

 

CHAMPION HOME BUILDERS, INC., as Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT Q-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation (“Holdings”),
the Lenders from time to time party thereto and Citizens Bank, N.A., as
Administrative Agent and as Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
to the undersigned, or in either of the two calendar years preceding such
payment.

[Signature Page Follows]

 

Q-1-1



--------------------------------------------------------------------------------

[Lender]

By:

 

 

 

Name:

 

Title:

[Address]

Dated: ____________________, 20[    ]

 

Q-1-2



--------------------------------------------------------------------------------

EXHIBIT Q-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation (“Holdings”),
the Lenders from time to time party thereto and Citizens Bank, N.A., as
Administrative Agent and as Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies (with respect to its direct or indirect
partners/members that are claiming the portfolio interest exemption) that (i) it
is the sole record owner of the Loan(s) (as well as any note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

Q-2-1



--------------------------------------------------------------------------------

[Lender]

By:

 

 

 

Name:

 

Title:

[Address]

Dated: __________________, 20[    ]

 

Q-2-2



--------------------------------------------------------------------------------

EXHIBIT Q-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation (“Holdings”),
the Lenders from time to time party thereto and Citizens Bank, N.A., as
Administrative Agent and as Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

Q-3-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated: ____________________, 20[     ]

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

EXHIBIT Q-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships or Pass-Through Entities For
U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of June 5,
2018, (as further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Champion Home Builders, Inc., a Delaware corporation (the
“Borrower”), Skyline Champion Corporation, an Indiana corporation (“Holdings”),
the Lenders from time to time party thereto and Citizens Bank, N.A., as
Administrative Agent and as Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies (with respect to its direct or indirect
partners/members that are claiming the portfolio interest exemption) that (i) it
is the sole record owner of the participation in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such participation, (iii) with respect to such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

Q-4-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated: ____________________, 20[     ]

 

Q-4-2



--------------------------------------------------------------------------------

EXHIBIT R

[FORM OF] CLOSING CERTIFICATE

June 5, 2018

This Closing Certificate (this “Certificate”) is delivered pursuant to
Section 4.01(c) of that certain Credit Agreement, dated as of June 5, 2018, (as
further amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Champion Home Builders, Inc., a Delaware corporation (the “Borrower”), Skyline
Champion Corporation, an Indiana corporation, the Lenders from time to time
party thereto and Citizens Bank, N.A., as Administrative Agent and as Collateral
Agent. Capitalized terms used and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof, on behalf of the Borrower, in such capacity and not individually,
as follows:

(a) Since January 5, 2018, there has not occurred an Effect (as defined in the
Contribution and Exchange Agreement) that has resulted in either (i) a Company
Material Adverse Effect or (ii) a CHB Material Adverse Effect;

(c) The Contribution and Exchange has been consummated in accordance with the
terms of the Contribution and Exchange Agreement, without giving effect to any
modifications, amendments, consents or waivers of the terms thereof that, in any
case, is or are materially adverse to the interests of the Lead Arrangers in
their respective capacities as such without the consent of the Lead Arrangers
(or without the deemed consent of the Lead Arrangers to such amendment or
modification, such consent to be deemed as given if the Lead Arrangers have not
objected to such amendment or modification within 10 business days after notice
thereof together with receipt of the amendment or modified Contribution and
Exchange Agreement and any other documentation related thereto); and

(d) (i) To the knowledge of the Borrower, the Specified Contribution and
Exchange Agreement Representations are true and correct in all material respects
and (ii) the Specified Representations are true and correct in all material
respects; provided that, in the case of any Specified Representations which
expressly relate to a given date or period, such representation and warranty is
true and correct in all material respects as of the respective date or for the
respective period, as the case may be.

The undersigned expressly acknowledges and agrees that this Certificate may be
relied upon by Ropes & Gray LLP and other law firms in giving opinions of
counsel required by the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Certificate to be effective
as of the date first written above.

 

CHAMPION HOME BUILDERS, INC., as Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT S

[FORM OF] INTERCOMPANY NOTE

[            ], 20[    ]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other Person listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the Person listed
below (each, in such capacity, a “Payee”), in lawful money of the United States
of America, or in such other currency as agreed to by such Payor and such Payee,
in immediately available funds, at such location as such Payee shall from time
to time designate, the unpaid principal amount of all loans and advances
(including trade payables) made by such Payee to such Payor. Each Payor promises
also to pay interest on the unpaid principal amount of all such loans and
advances in like money at said location from the date of such loans and advances
until paid at such rate per annum as shall be agreed upon from time to time by
such Payor and such Payee.

Reference is made to that certain Credit Agreement, dated as of June 5, 2018,
(as further amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Champion Home Builders, Inc., a Delaware corporation (the “Borrower”), Skyline
Champion Corporation, an Indiana corporation (“Holdings”), the Lenders from time
to time party thereto and Citizens Bank, N.A., as Administrative Agent and as
Collateral Agent (together in such capacities, the “Agent”). Capitalized terms
used in this intercompany promissory note (this “Note”) but not otherwise
defined herein shall have the meanings given to them in the Credit Agreement.

This Note shall be pledged by each Payee that is a Loan Party (each a “Loan
Party Payee”) to the Agent, for the benefit of the Secured Parties, pursuant to
the Security Agreement in order to secure such Payee’s Loan Document
Obligations. Each Payee hereby acknowledges and agrees that after the occurrence
of and during the continuance of an Event of Default, the Agent may, in
accordance with and subject to the rights and remedies provided pursuant to the
Security Agreement and otherwise available to it, exercise all rights of each
Loan Party Payee with respect to this Note.

Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, relating to any Payor owing any amounts evidenced by this
Note to any Loan Party, or to any property of any such Payor, or upon the
commencement of any proceeding for voluntary liquidation, dissolution or other
winding up of any such Payor, all amounts evidenced by this Note owing by such
Payor to any and all Loan Parties shall become immediately due and payable,
without presentment, demand, protest or notice of any kind.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee that
is not a Loan Party shall be subordinate and junior in right of payment (but
only to the extent permitted by applicable law and not giving rise to material
adverse Tax consequences to Holdings or the Restricted Subsidiaries), to the
extent and in the manner hereinafter set forth in clauses (i) through (ix)
below, to all Loan Document Obligations of such Payor to the Secured Parties
until the Termination Date shall have occurred; provided that each Payor may
make payments to the applicable Payee so long as no Event of Default shall have
occurred and be continuing and such Payor shall have received notice from the
Agent (provided that no such notice shall be required to be given in the case of
any Event of Default arising under Section 7.01(h) or 7.01(i) of the Credit
Agreement) (such Loan Document Obligations and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as “Senior Indebtedness”):

 

S-1



--------------------------------------------------------------------------------

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Payor or to its property, and in the event
of any proceedings for voluntary liquidation, dissolution or other winding up of
such Payor (except as expressly permitted by the Credit Agreement), whether or
not involving insolvency or bankruptcy, then, if an Event of Default has
occurred and is continuing, (x) the holders of Senior Indebtedness shall be paid
in full in cash in respect of all amounts constituting Senior Indebtedness
(other than contingent obligations not yet due, Secured Cash Management
Obligations and Secured Swap Obligations) before any Payee is entitled to
receive (whether directly or indirectly), or make any demands for, any payment
on account of this Note and (y) until the holders of Senior Indebtedness are
paid in full in cash in respect of all amounts constituting Senior Indebtedness
(other than contingent obligations not yet due, Secured Cash Management
Obligations and Secured Swap Obligations), any payment or distribution to which
such Payee would otherwise be entitled (other than debt securities of such Payor
that are subordinated, to at least the same extent as this Note, to the payment
of all Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) shall be made to the holders of
Senior Indebtedness.

(ii) If any Event of Default occurs and is continuing after prior written notice
from the Agent (provided that no such notice shall be required to be given in
the case of any Event of Default arising under Section 7.01(h) or 7.01(i) of the
Credit Agreement) to the Borrower, then (x) no payment or distribution of any
kind or character shall be made by or on behalf of any Payor that is a Loan
Party, or any other Person on its behalf, with respect to this Note and (y) upon
the request of the Agent, no amounts evidenced by this Note owing by any Payor
to any Payee that is a Loan Party shall be forgiven or otherwise reduced in any
way, other than as a result of payment in full thereof made in cash.

(iii) If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, with respect to any amounts evidenced by this Note shall (despite
these subordination provisions) be received by any Payee in violation of clause
(i) or (ii) above prior to the Termination Date, such payment or distribution
shall be held by such Payee in trust (segregated from other property of such
Payee) for the benefit of the Agent, and shall be paid over or delivered in
accordance with the Loan Documents.

(iv) Each Payee agrees to file all claims against each relevant Payor in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Senior Indebtedness, and the Agent shall be entitled to all of
such Payee’s rights thereunder. If for any reason a Payee fails to file such
claim at least ten Business Days prior to the last date on which such claim
should be filed, such Payee hereby irrevocably appoints the Agent as its true
and lawful attorney-in-fact and the Agent is hereby authorized to act as
attorney-in-fact in such Payee’s name to file such claim or, in the Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Agent or its nominee. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to the Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Payee hereby assigns to
the Agent all of such Payee’s rights to any payments or distributions to which
such Payee otherwise would be entitled. If the amount so paid is greater than
such Payee’s liability hereunder, the Agent shall pay the excess amount to the
party entitled thereto pursuant to the applicable Loan Documents and applicable
law. In addition, each Payee hereby irrevocably appoints the Agent as its
attorney-in-fact to exercise all of such Payee’s voting rights in connection
with any bankruptcy proceeding or any plan for the reorganization of each
relevant Payor.

 

S-2



--------------------------------------------------------------------------------

(v) Each Payee waives the right to compel that any property of any Payor or any
property of any guarantor of any Senior Indebtedness or any other Person be
applied in any particular order to discharge such Senior Indebtedness. Each
Payee expressly waives the right to require the Agent or any other holder of
Senior Indebtedness to proceed against any Payor, any guarantor of any Senior
Indebtedness or any other Person, or to pursue any other remedy in its or their
power that such Payee cannot pursue and that would lighten such Payee’s burden,
notwithstanding that the failure of the Agent or any such other holder to do so
may thereby prejudice such Payee. Each Payee agrees that it shall not be
discharged, exonerated or have its obligations hereunder reduced by the Agent’s
or any other Senior Indebtedness holder’s delay in proceeding against or
enforcing any remedy against any Payor, any guarantor of any Senior Indebtedness
or any other Person; by the Agent or any holder of Senior Indebtedness releasing
any Payor, any guarantor of any Senior Indebtedness or any other Person from all
or any part of the Senior Indebtedness; or by the discharge of any Payor, any
guarantor of any Senior Indebtedness or any other Person by an operation of law
or otherwise, with or without the intervention or omission of the Agent or any
such holder.

(vi) Each Payee waives all rights and defenses arising out of an election of
remedies by the Agent or any other holder of Senior Indebtedness, even though
such election of remedies, including any non-judicial foreclosure with respect
to any property securing any Senior Indebtedness, has impaired the value of such
Payee’s rights of subrogation, reimbursement, or contribution against any Payor,
any guarantor of any Senior Indebtedness or any other Person. Each Payee
expressly waives any rights or defenses it may have by reason of protection
afforded to any Payor, any guarantor of any Senior Indebtedness or any other
Person with respect to the Senior Indebtedness pursuant to any anti-deficiency
laws or other laws of similar import that limit or discharge the principal
debtor’s indebtedness upon judicial or non-judicial foreclosure of property or
assets securing any Senior Indebtedness.

(vii) Each Payee agrees that, without the necessity of any reservation of rights
against it, and without notice to or further assent by it, any demand for
payment of any Senior Indebtedness made by the Agent or any other holder of
Senior Indebtedness may be rescinded in whole or in part by the Agent or such
holder, and any Senior Indebtedness may be continued, and the Senior
Indebtedness or the liability of any Payee, any guarantor thereof or any other
Person obligated thereunder, or any right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, modified,
accelerated, compromised, waived, surrendered or released by the Agent or any
other holder of Senior Indebtedness, in each case without notice to or further
assent by such Payee, which will remain bound hereunder, and without impairing,
abridging, releasing or affecting the subordination provided for herein.

(viii) Each Payee waives any and all notice of the creation, renewal, extension
or accrual of any Senior Indebtedness, and any and all notice of or proof of
reliance by holders of Senior Indebtedness upon the subordination provisions set
forth herein. The Senior Indebtedness shall be deemed conclusively to have been
created, contracted or incurred, and the consent to create the obligations of
any Payee evidenced by this Note shall be deemed conclusively to have been
given, in reliance upon the subordination provisions set forth herein.

(ix) To the maximum extent permitted by law, each Payee waives any claim it
might have against the Agent or any other holder of Senior Indebtedness with
respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of the
Agent or any such holder, or any of their Related Parties, with respect to any
exercise of rights or remedies under the Loan Documents, except to the extent
due to the gross negligence, bad faith or willful misconduct of the Agent or any
such holder, as the

 

S-3



--------------------------------------------------------------------------------

case may be, or any of its Related Parties, as determined by a court of
competent jurisdiction in a final and non-appealable judgment. Neither the Agent
nor any other holder of Senior Indebtedness or any of their Related Parties
shall be liable for failure to demand, collect or realize upon any guarantee of
any Senior Indebtedness, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any property upon the request of any
Payor, any Payee or any other Person or to take any other action whatsoever with
regard to any such guarantee or any other property.

Each applicable Payee and each applicable Payor hereby agree that the
subordination provisions set forth in this Note are for the benefit of the Agent
and the other holders of Senior Indebtedness. The Agent and the other holders of
Senior Indebtedness are obligees under this Note to the same extent as if their
names were written herein as such and the Agent may, on behalf of itself and
such other holders, proceed to enforce the subordination provisions set forth
herein.

All rights and interests of the Agent and the other holders of Senior
Indebtedness hereunder, and the subordination provisions and the related
agreements of the Payors and Payees set forth herein, shall remain in full force
and effect irrespective of:

(i) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Indebtedness or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreemen or any other Loan Document;

(iii) any release, amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of or consent to departure from, any
guarantee of any Senior Indebtedness; or

(iv) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Payor in respect of any Senior Indebtedness or of any
Payee or any Payor in respect of the subordination provisions set forth herein.

The indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein; provided that the failure of any Payee to record such information shall
not affect any Payor’s obligations in respect of intercompany indebtedness
extended by such Payee to such Payor.

 

S-4



--------------------------------------------------------------------------------

Each Payor hereby waives diligence, presentment, demand, protest or notice of
any kind whatsoever in connection with this Note. All payments under this Note
shall be made without offset, counterclaim or deduction of any kind.

It is understood that this Note shall only evidence Indebtedness.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.
Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any other promissory note or other instrument, this Note replaces
and supersedes any and all promissory notes or other instruments which create or
evidence any loans or advances made on, before or after the date hereof by any
Payee to Holdings or any Subsidiary.

From time to time after the date hereof, additional Subsidiaries of Holdings may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page to this Note (each additional Subsidiary, an
“Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Note shall be fully effective as to any Payor or Payee that is
or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Payor or Payee hereunder.

No amendment, modification or waiver of, or consent with respect to, any
provisions of this Note shall be effective unless the same shall be in writing
and signed and delivered by each Payor and Payee whose rights or obligations
shall be affected thereby; provided that, until such time as the Termination
Date shall have occurred, the Agent shall have provided its prior written
consent to such amendment, modification, waiver or consent (such consent not to
be unreasonably withheld to the extent such amendment or modification is
required to comply with any Requirement of Law or is not adverse to the
interests of the Lenders in any material respects).

This Note may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

S-5



--------------------------------------------------------------------------------

[                            ] By:  

 

  Name:   Title:

 

S-6



--------------------------------------------------------------------------------

EXHIBIT T

[FORM OF] AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility identified
below (including any guarantees included in such facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

  1. Assignor:

 

  2. Assignee:

 

  3. Borrower: Champion Home Builders, Inc.

 

  4. Administrative Agent: Citizens Bank, N.A.

 

  5. Credit Agreement: Credit Agreement, dated as of June 5, 2018 (as further
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time), among Champion Home Builders, Inc., a
Delaware corporation, Skyline Champion Corporation, an Indiana corporation, the
Lenders from time to time party thereto and Citizens Bank, N.A., as
Administrative Agent and as Collateral Agent.



--------------------------------------------------------------------------------

  6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment (and
related extensions of
credit) for all
Lenders      Amount of Commitment
(and related extensions
of credit) Assigned      Percentage Assigned of
Commitment (and
related extensions of
credit)52  

Term Loans

   $           $             %  

Each Assignee acknowledges the limitation on the rights of Lenders that are
Affiliated Lenders set forth in the Credit Agreement, including Sections 9.02
and 9.04 thereof.

Effective Date: [                    ] [    ], 20[    ] [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

52  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder. Note that the aggregate principal amount of Term Loans
purchased and held by Affiliated Lenders at any one time may not exceed 25.0% of
the outstanding principal amount of all Loans, calculated at the time of
purchase (and after giving effect to any cancellations).



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], the Assignor By:  

 

  Title: [NAME OF AFFILIATED LENDER], the Assignee By:  

 

  Title:

[Consented to and Accepted:

CITIZENS BANK, N.A.,

as Administrative Agent]53

 

By:  

 

  Title:

 

 

53  Consent of Administrative Agent not required if Assignee is an Approved
Fund.



--------------------------------------------------------------------------------

$[        ] CREDIT FACILITY

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of Holdings, the Borrower, any of the
Subsidiaries or other Affiliates of Holdings or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Holdings,
the Borrower, any of the Subsidiaries or other Affiliates of Holdings or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee;
(b) acknowledges that the aggregate principal amount of all Term Loans held by
all Affiliated Lenders shall not exceed 25% of the outstanding principal amount
of all Term Loans; (c) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (d) waives any rights of the
Affiliated Lender to challenge the Administrative Agent’s attorney-client
privilege in connection with the transactions contemplated hereby.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT U

[FORM OF] SOLVENCY CERTIFICATE

I, the undersigned, the Chief Financial Officer of Skyline Champion Corporation,
an Indiana corporation (“Holdings”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent pursuant to
Section 4.01(h) of the Credit Agreement, dated as of June 5, 2018, among
Holdings, Champion Home Builders, Inc., a Delaware corporation, as Borrower, the
Lenders from time to time party thereto, and Citizens Bank, N.A., as
Administrative Agent and as Collateral Agent (the “Credit Agreement”). Unless
otherwise defined herein, capitalized terms used in this certificate shall have
the meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Holdings and the Subsidiaries, taken as a whole, would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of
Holdings and the Subsidiaries, taken as a whole, are sold on a going concern
basis with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Holdings and the Subsidiaries, taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Revolving Loans and the use of proceeds of such Revolving Loans on
the date hereof), determined in accordance with GAAP consistently applied.

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of Holdings and the Subsidiaries, taken as a
whole, after giving effect to the Transactions (including the execution and
delivery of the Credit Agreement, the making of the Revolving Loans and the use
of proceeds of such Revolving Loans on the date hereof) (including all fees and
expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities), as identified and explained in terms of
their nature and estimated magnitude by responsible officers of Holdings.



--------------------------------------------------------------------------------

(e) “Can pay their Stated Liabilities and Identified Contingent Liabilities as
they mature”

Holdings and the Subsidiaries, taken as a whole, after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Revolving Loans and the use of proceeds of such Revolving Loans on
the date hereof) have sufficient assets and cash flow to pay their respective
Stated Liabilities and Identified Contingent Liabilities as those liabilities
mature or (in the case of contingent liabilities) otherwise become payable.

(f) “Do not have Unreasonably Small Capital”

Holdings and the Subsidiaries, taken as a whole, after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the loans thereunder and the use of proceeds of such loans on the date
hereof) have sufficient capital to ensure that it is a going concern.

3. For purposes of this certificate, I, or other officers of Holdings under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

 

  (a) I have reviewed the financial statements (including any available pro
forma financial statements) of Holdings and the Subsidiaries.

 

  (b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

 

  (c) As Chief Financial Officer of Holdings, I am familiar with the financial
condition of Holdings and the Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of Holdings
that, after giving effect to the consummation of the Transactions (including the
execution and delivery of the Credit Agreement, the making of the Revolving
Loans and the use of proceeds of such Revolving Loans on the date hereof), it is
my opinion that (i) each of the Fair Value and the Present Fair Salable Value of
the assets of Holdings and the Subsidiaries, taken as a whole, exceed their
Stated Liabilities and Identified Contingent Liabilities; (ii) Holdings and the
Subsidiaries, taken as a whole, do not have Unreasonably Small Capital; and
(iii) Holdings and the Subsidiaries, taken as a whole, can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holdings has caused this certificate to be executed on its
behalf by its Chief Financial Officer this day of [                    ], 2018.

 

[                            ] By:  

 

  Name:   Title: [    ]